Exhibit 10.65

Execution Copy

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

Master Services Agreement

Between

TerreStar Networks Inc.

and

Bechtel Communications, Inc.

PROPRIETARY AND CONFIDENTIAL

 



--------------------------------------------------------------------------------

Execution Copy

 

TABLE OF CONTENTS

 

          Page

SECTION 1.

   DEFINITIONS, INTERPRETATION    1

Section 1.1.

  

Definitions

   1

Section 1.2.

  

Interpretation

   4

SECTION 2.

   SERVICES; DESCRIPTION OF WORK    6

Section 2.1.

  

Markets and Deployment

   6

Section 2.2.

  

Limited Exclusive Rights

   6

Section 2.3.

  

Exhibits and POs

   8

Section 2.4.

  

Standards of Performance

   9

Section 2.5.

  

Provision of Resources

   9

Section 2.6.

  

Procurement of Materials

   9

Section 2.7.

  

Network Equipment Contract.

   10

Section 2.8.

  

Company Responsibilities.

   11

SECTION 3.

   PROJECT MANAGEMENT AND DEPLOYMENT    11

Section 3.1.

  

Program Management Office

   11

Section 3.2.

  

Site Deployment Services; Network Deployment

   12

Section 3.3.

  

Staffing; Key Positions

   13

Section 3.4.

  

Project Quality Plan

   14

SECTION 4.

   USE OF SUBCONTRACTORS    15

Section 4.1.

  

Use of Subcontractors

   15

Section 4.2.

  

Other Subcontractor Selection

   15

Section 4.3.

  

Contractor Parties

   16

Section 4.4.

  

Step-In Rights

   16

SECTION 5.

   PRICING    17

Section 5.1.

  

Pricing

   17

SECTION 6.

   TERM    17

Section 6.1.

  

Term

   17

SECTION 7.

   CONTRACTOR TECHNOLOGY; REPORTS    17

Section 7.1.

  

Required Technology

   17

Section 7.2.

  

Continuity of Technology

   18

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

i



--------------------------------------------------------------------------------

Execution Copy

 

Section 7.3.

  

Technology Costs

   18

Section 7.4.

  

Data and Reports

   18

SECTION 8.

   DELAYS AND EXTENSIONS OF TIME; LIMITATIONS    19

Section 8.1.

  

Contractor Delays

   19

Section 8.2.

  

Excusable Delays

   19

SECTION 9.

   INSPECTION, CORRECTIONS AND ACCEPTANCE OF WORK    20

Section 9.1.

  

Inspection

   20

Section 9.2.

  

Company Correction Cost

   21

Section 9.3.

  

Acceptance

   21

SECTION 10.

   TERMINATION    21

Section 10.1.

  

Termination by Contractor

   21

Section 10.2.

  

Termination by Company for Cause

   22

Section 10.3.

  

Termination by Company for Good Cause

   23

Section 10.4.

  

Termination by Company for Convenience

   23

Section 10.5.

  

Scope of Termination

   24

Section 10.6.

  

Transition

   25

SECTION 11.

   HAZARDOUS CONDITIONS    26

Section 11.1.

  

Hazardous Condition Defined

   26

Section 11.2.

  

Precautions

   26

Section 11.3.

  

Contractor Responsibility

   26

Section 11.4.

  

Company Responsibility

   27

SECTION 12.

   INVOICING AND PAYMENT    27

Section 12.1.

  

Invoice and Payment Process

   27

Section 12.2.

  

Payment Instructions

   30

Section 12.3.

  

Late Payment

   32

Section 12.4.

  

Cash Flow Projection

   32

Section 12.5.

  

Suspension

   33

Section 12.6.

  

Material Breach

   33

Section 12.7.

  

Set-Off

   34

Section 12.8.

  

Disputes

   34

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

ii



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 13.

   TAXES    34

Section 13.1.

  

Compliance with Tax Laws; Cooperation

   34

Section 13.2.

  

Payment of Taxes

   34

Section 13.3.

  

Certification and Registration; Invoicing

   35

Section 13.4.

  

Delays in Tax Compliance

   36

Section 13.5.

  

Audit Right

   36

Section 13.6.

  

Classification of Work

   36

SECTION 14.

   RECORDS; AUDIT RIGHTS    36

Section 14.1.

  

Maintenance of Records

   36

Section 14.2.

  

Audit Right

   37

SECTION 15.

   LIENS    37

Section 15.1.

  

Lien-Free Completion of Work

   37

Section 15.2.

  

Evidence of Payment; Hold Harmless

   37

SECTION 16.

   PERFORMANCE BOND    38

Section 16.1.

  

Subcontractor Bonds

   38

SECTION 17.

  

MATERIALS AND OWNERSHIP OF WORK PRODUCT

   38

Section 17.1.

  

Ownership of Work Product

   38

Section 17.2.

  

Transfer of Contractor Rights

   38

Section 17.3.

  

Right of Use

   38

Section 17.4.

  

No Infringement

   39

Section 17.5.

  

Ownership of Company Provided Materials

   39

Section 17.6.

  

Restriction on Certain Use

   39

Section 17.7.

  

Remedies for Section 17 Breach

   40

SECTION 18.

   CONFIDENTIALITY    40

Section 18.1.

  

Protection of Confidential Information

   40

SECTION 19.

   REPRESENTATIONS, WARRANTIES AND COVENANTS    40

Section 19.1.

  

General

   40

Section 19.2.

  

No Defects in Work; Conformity with Applicable Requirements and Specifications

   40

Section 19.3.

  

Accuracy of Reports and Other Deliverables

   41

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

iii



--------------------------------------------------------------------------------

Execution Copy

 

Section 19.4.

  

Duty to Correct Work; Warranties

   41

Section 19.5.

  

Exclusions

   41

Section 19.6.

  

Certain Remedies

   42

Section 19.7.

  

Exclusive Warranties

   42

SECTION 20.

   INDEMNITY    42

Section 20.1.

  

Scope of Indemnity

   42

Section 20.2.

  

No Limitation on Employment Claims

   43

Section 20.3.

  

Indemnification Procedures

   43

SECTION 21.

   LIMITATION OF LIABILITY    43

Section 21.1.

  

Consequential Damages

   43

Section 21.2.

  

Confidentiality

   44

Section 21.3.

  

General Limitation

   44

Section 21.4.

  

Remedies

   44

Section 21.5.

  

Applicability

   45

SECTION 22.

   INSURANCE    45

Section 22.1.

  

Minimum Insurance Coverage

   45

Section 22.2.

  

Company Right to Insure

   45

Section 22.3.

  

Waiver of Insured Claims

   45

Section 22.4.

  

Risk of Loss

   45

SECTION 23.

   CHANGES    46

Section 23.1.

  

Changes

   46

Section 23.2.

  

Notice and Administration

   46

SECTION 24.

   ASSIGNMENT OR TRANSFER    47

Section 24.1.

  

Transfer Defined

   47

Section 24.2.

  

Transfers Require Company Consent

   47

Section 24.3.

  

No Discharge of Contractor

   47

Section 24.4.

  

Assignment by Company

   47

Section 24.5.

  

Assignee Obligations

   47

SECTION 25.

   RELATIONSHIP MANAGEMENT    48

Section 25.1.

  

Status Review Meetings

   48

SECTION 26.

   DISPUTE RESOLUTION    48

Section 26.1.

  

Management Committee

   48

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

iv



--------------------------------------------------------------------------------

Execution Copy

 

Section 26.2.

  

Notice of Dispute

   48

Section 26.3.

  

Negotiations to Resolve Dispute

   48

Section 26.4.

  

Mediation

   49

Section 26.5.

  

Arbitration

   49

Section 26.6.

  

No Suspension of Work

   50

Section 26.7.

  

Court Proceedings; Termination

   50

Section 26.8.

  

Jurisdiction Selection and Limitation

   50

SECTION 27.

   SAFETY    51

Section 27.1.

  

Safety Procedures

   51

Section 27.2.

  

Compliance

   52

Section 27.3.

  

Emergencies

   52

Section 27.4.

  

Notice of Accidents

   52

SECTION 28.

   COMPLIANCE WITH LAWS    52

Section 28.1.

  

Labor and Workplace Laws

   52

Section 28.2.

  

Export Control Law

   53

SECTION 29.

   MISCELLANEOUS TERMS    53

Section 29.1.

  

Notices

   53

Section 29.2.

  

Location of Services

   53

Section 29.3.

  

Publicity and Marks

   53

Section 29.4.

  

Governing Law

   54

Section 29.5.

  

Independent Contractor

   54

Section 29.6.

  

Acceptance Not a Waiver

   54

Section 29.7.

  

Waivers Limited

   54

Section 29.8.

  

Severability

   54

Section 29.9.

  

Counterparts

   54

Section 29.10.

  

Survival

   54

Section 29.11.

  

Entire Agreement; Order of Precedence

   55

Section 29.12.

  

Site Security

   55

Section 29.13.

  

Homeland Security

   55

Section 29.14.

  

Site Access

   56

Section 29.15.

  

No Company Employment Liability

   56

Section 29.16.

  

Non-Solicitation of Employees

   56

Section 29.17.

  

Good Faith Dealings

   56

EXHIBIT A

  

MARKETS

  

EXHIBIT B

  

PMO NATIONAL SCOPE OF WORK

  

EXHIBIT C

  

SITE DEVELOPMENT SERVICES SOW

  

EXHIBIT D

  

ORDERING AND INVOICING PROCESSES

  

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

v



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT E

  

SERVICE LEVEL AGREEMENT

  

EXHIBIT F

  

PRICING

  

EXHIBIT G

  

INSURANCE REQUIREMENTS

  

EXHIBIT H

  

CONFIDENTIALITY AGREEMENT

  

EXHIBIT I

  

NETWORK VENDOR CHARGES

  

EXHIBIT J

  

PROJECT QUALITY PLAN

  

EXHIBIT K

  

CHANGE REQUEST FORM

  

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

vi



--------------------------------------------------------------------------------

Execution Copy

 

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT is made this 18th day of October, 2007 (the
“Effective Date”), by and between TerreStar Networks Inc., a Delaware
corporation with offices located at One Discovery Square, 12010 Sunset Hills
Road, Sixth Floor, Reston, VA 20190 (“Company”), and Bechtel Communications,
Inc., a Delaware corporation with offices located at 5275 Westview Drive,
Fredrick, Maryland 21703 (“Contractor”); Company and Contractor are sometimes
referred to herein each individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Company is an operator of satellite and wireless communications systems
and desires to retain the services of Contractor to provide certain site
acquisition, development and program management services required in connection
with the deployment, expansion, construction and operation of the Company’s
terrestrial wireless network; and

WHEREAS, Contractor represents that it has the necessary skill, training and
experience required to perform the Work (as herein defined), and Contractor
desires to provide the Work requested by Company from time to time, in
accordance with the terms of this Agreement; and

WHEREAS, Contractor and Company are entering into this Agreement to set forth
the terms and conditions under which Company would authorize, and Contractor
would perform, the Work and related functions required to assist with Company’s
deployment, expansion, construction and operation of Company’s terrestrial
wireless network.

NOW, THEREFORE, Company and Contractor agree as follows:

SECTION 1. DEFINITIONS, INTERPRETATION

Section 1.1. Definitions.

The capitalized terms used in this Agreement shall have the meanings set forth
in this Section 1.1, or if not defined in this Section 1.1, the meanings set
forth elsewhere in this Agreement.

“Adverse Party” shall mean a company that is a wireless telecommunications
carrier other than Company, or a wireless communications tower or rooftop owner,
or wireless communications tower or rooftop management company, unless otherwise
agreed to in writing by a Company Authorized Representative.

“Affiliate” shall mean with respect to any Party, another company that is
controlled by, that controls, or is under common control of such Party. For
purposes of

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

1



--------------------------------------------------------------------------------

Execution Copy

 

this definition, “control” with respect to any Party shall mean the ability to
effectively control, directly or indirectly, the operations and business
decisions of such Party whether by voting of securities or partnership interests
or any other method. Notwithstanding the foregoing, that for purposes of this
Agreement, an Affiliate of Contractor shall mean (i) any entity, whether its
parent company, or either directly or through a series of related companies each
related to a company in the series and holding fifty percent (50%) or more of
the outstanding equity or ownership interests or which can exercise fifty
percent (50%) or more of the votes exercisable at shareholder meetings and is
thereby for purposes of this Agreement controlled by, controls or is under
common control of such other entity and (ii) Bechtel Associates Professional
Corporation, Bechtel Associates Professional Corporation (North Carolina),
Bechtel Associates Professional Corporation (D.C.) and Bechtel Associates
Professional Corporation (Ohio).

“Authorized Representative” shall mean a Contractor or Company employee having a
title with respect to Contractor of Program Director, or higher, or with respect
to Company of Director (e.g., Director of Network Operations), or higher, who
has been delegated decision-making authority for purposes of this Agreement by
written notice to the other Party including, but not limited to approvals of
modifications and amendments to the Agreement.

“Business Day” shall mean any day from Monday through Friday, excluding the
following nationally recognized federal holidays (if they fall on a Monday
through Friday): New Year’s Day (as observed by Company); Martin Luther King,
Jr. Birthday; President’s Day; Memorial Day; Independence Day; Labor Day;
Thanksgiving Day and the day after Thanksgiving; and Christmas Day (as observed
by Company).

“Change in Control” means with respect to Company the sale or transfer of all or
substantially all of its assets or business to a third party including, without
limitation, by way of a merger, a transfer of shares or equity, a sale of all or
substantially all of its assets, or as part of a debt-financed purchase.

“Company Parties” shall mean Company and/or its Affiliates, and the officers,
directors, employees, agents, successors, and assigns of each.

“Law(s)” shall mean any federal, state, regional, local or municipal statute,
code, ordinance, rule, regulation, or administrative policy (including, but not
limited to, applicable building codes, zoning laws and regulations,
environmental laws and regulations, historic preservation rules, work safety
rules, development rules or moratoria and other laws affecting the Work) or any
order, writ, injunction, decree, or award rendered by any governmental entity or
any public or quasi-public entity or administrative agency asserting
jurisdiction over the Work, the Agreement, the subject matter of the Agreement,
or any element or part thereof.

“Metropolitan Market(s)” shall mean a Market, as defined by the Metropolitan
Statistical Areas and Divisions set forth (and numbered) by the United States
Office of Management and Budget (OMB) in its December 2006 OMB Bulletin
No. 07-01 and updated May 2007. Notwithstanding the preceding, the term Market
shall mean the areas designated in Exhibit A with respect to the Markets
included therein.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

2



--------------------------------------------------------------------------------

Execution Copy

 

In addition to the foregoing definitions, the following terms have the meanings
given to them in the Sections or other parts of this Agreement indicated below:

 

“AAA”    Section 26.4    “Agreement”    Section 2.3(iii)    “Applicable
Requirements”    Section 2.3(iv)    “Change of Control”    Section 24.1   
“Claim”    Section 20.3    “Company”    Preamble    “Company Designated
Representative”    Section 2.7(iv)    “Company Event of Default”    Section 10.1
   “Company Indemnitee”    Section 20.1    “Company Taxes”    Section 13.2   
“Compensation Projection Meeting”    Section 12.1(iii)    “Confidentiality
Agreement”    Section 18.1    “Contract Management System”    Section 7.1   
“Contractor”    Preamble    “Contractor Indemnitee”    Section 20.1   
“Contractor Parties”    Section 4.3    “Contractor Taxes”    Section 13.2   
“Damages”    Section 20.1    “Deliverables”    Section 2.3(iv)    “Deployment
Schedule”    Section 2.7(i)    “Dispute”    Section 26.2    “Dispute Notice”   
Section 26.2    “Effective Date”    Preamble    “Event of Default”    Section
10.2    “Event of Release from Exclusivity”    Exhibit D    “Exclusivity
Obligations”    Section 2.2    “Excusable Delay”    Section 8.2    “Final
Payment”    Section 12.2    “Force Majeure”    Section 8.2    “Hazardous
Material”    Section 11.1    “Initiating Party”    Section 26.3   
“Installations”    Section 3.2(i)    “Key Personnel”    Section 3.3    “Market
Deployment Team”    Section 3.2(i)    “Markets”    Section 2.2(i)    “Marks”   
Section 29.3    “Materials”    Section 2.6    “Maximum Amount”    Section 21.3
   “Mediation Request”    Section 26.4   

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

3



--------------------------------------------------------------------------------

Execution Copy

 

“Milestones”    Section 2.3(iv)    “Months 1 - 18”    Section 12.1(iii)   
“Network”    Section 2.1    “Network Deployment Issues”    Section 2.7(iii)   
“Network Equipment”    Section 2.7(ii)    “Network Equipment Contract”   
Section 2.7(i)    “Network Vendor”    Section 2.7(i)    “Notice to Proceed”   
Section 2.3(iv)    “Pass-Through Cost”    Exhibit F, Section 1.2.6    “Parties”
   Preamble    “Party”    Preamble    “PMO”    Section 3.1    “PO”    Section
2.1    “Pre-Suspension Meeting”    Section 12.5(i)    “Program Director”   
Section 2.7(iii)    “Program Management Office”    Section 3.1    “Project
Property”    Section 22.4    “Project Quality Plan”    Section 3.4    “Purchase
Order”    Section 2.1    “Management”    Section 3.2(i)    “Reconciliation
Invoice”    Section 12.1(vi)    “Responding Party”    Section 26.3    “Rolling
Cash Flow Projection”    Section 12.1(iii)    “Rules”    Section 26.5   
“Service Level Agreements”    Section 2.3(iv)    “Site”    Section 3.2(i)   
“Site Management System”    Section 7.1    “Site Milestone Payment Schedule”   
Section 12.1(ix)    “SLA”    Section 2.3(iv)    “SMS”    Section 7.1    “Term”
   Section 6.1    “Throughput Model”    Section 3.2(ii)    “Transfer”    Section
24.1    “True-up”    Section 12.1(vi)    “Unknown Condition”    Section 11.1   
“Warranty Period”    Section 19.4    “Work”    Section 2.3(i)    “Work Product”
   Section 17.1   

Section 1.2. Interpretation. This Agreement, and the POs, exhibits, schedules,
attachments and appendices associated with this Agreement shall be interpreted
in accordance with the following rules:

(i) The exhibits to this Agreement shall be incorporated in and deemed part of
this Agreement, and all references to this Agreement herein or therein

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

4



--------------------------------------------------------------------------------

Execution Copy

 

shall include reference to the exhibits (including any attachment thereto) to
this Agreement. All attachments to the exhibits to this Agreement shall be
incorporated in and deemed part of each such exhibit and to this Agreement and
all references to any exhibits to this Agreement shall include reference to the
attachments to each respective exhibit to this Agreement. All appendices to the
attachments to this Agreement shall be incorporated in and deemed part of each
such attachment and to this Agreement and all references to any attachments to
this Agreement shall include reference to the appendices to each respective
attachment to this Agreement.

(ii) All POs executed contemporaneously with this Agreement or subsequent hereto
shall be incorporated in, and deemed part of, this Agreement, and all references
to, and mentions of this Agreement shall include all such instruments executed
contemporaneously with this Agreement or subsequent thereto.

(iii) References to any Law shall mean references to the Law as changed or
supplemented or to a newly adopted Law, whether or not replacing a previous Law
or normative act.

(iv) Any reference to “day” or “days” which is not otherwise referenced by the
term “Business” or “calendar” day(s) shall, unless otherwise specified in this
Agreement, be construed to have the following meanings: (a) where the time
listed for performance, passage of time, or otherwise listed is more than ten
(10) days, then such reference shall be construed to be “calendar” days; and
(b) where the time listed for performance, passage of time, or otherwise listed
is less than or equal to ten (10) days, then such reference shall be construed
to be “Business Days”.

(v) Any reference to “month” or “months” shall, unless otherwise specified in
this Agreement, be construed to be “calendar” month or months.

(vi) Article, section and paragraph numbers and captions are provided for
convenience of reference only and do not constitute a part of this Agreement.

(vii) All references to sections and exhibits are to sections and exhibits in or
to this Agreement unless otherwise specified. Any references to a particular
section of this Agreement will be deemed to include reference to any and all
subsections thereof.

(viii) Words in the singular include the plural and vice versa, and words
imputing the masculine gender include the feminine and neuter genders where the
context so requires.

(ix) Despite the possibility that one Party or its representatives may have
prepared the initial draft of this Agreement or any provision, or may have
played a greater role in the preparation of subsequent drafts, the parties agree
that neither of them will be deemed to be the drafter of this Agreement and
that, in construing this Agreement, no provision hereof will be construed more
favorably to one Party than the other Party on the ground that such provision
was drafted by the other Party.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

5



--------------------------------------------------------------------------------

Execution Copy

 

(x) All uses of the word “including” shall mean “including, without limitation”
unless the context shall indicate otherwise. Unless otherwise specified, the
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(xi) Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

SECTION 2. SERVICES; DESCRIPTION OF WORK

Section 2.1. Markets and Deployment. Contractor has been engaged to provide
Company with certain coordination, management, Site identification, analysis and
acquisition, Site development services, engineering, procurement and
construction and/or program management services in connection with the creation
and expansion of Company’s terrestrial wireless network (the “Network”). The
foregoing services and Contractor’s responsibilities are described herein,
including in Exhibit B and Exhibit C attached hereto. Contractor will provide
such services in Markets identified by Company from time to time pursuant to
purchase orders (each a “Purchase Order” or “PO”). Contractor shall provide the
goods and services under each PO, on the terms and conditions of this Agreement.
In order for a PO to be effective it must be accepted by Contractor. POs issued
to Contractor shall be deemed accepted by Contractor unless Contractor otherwise
notifies a Company Authorized Representative in writing within three
(3) Business Days after Contractor’s receipt thereof. Company may deliver POs
electronically.

Section 2.2. Limited Exclusive Rights.

(i) Except as may be specifically provided otherwise herein, but without
limiting the effect of Section 10.2, Section 10.3 or Section 10.4 of this
Agreement (to the extent applicable), Company’s engagement of Contractor is “at
will”. Company shall provide Contractor the opportunity to perform Site
Deployment Services set forth in Exhibit C at no less than six hundred and fifty
(650) Sites in one or more Metropolitan Markets selected by Company in its sole
discretion. Company does not guarantee Contractor any additional minimum level
of Work or level of compensation hereunder. Subject to the foregoing, and
subject to the terms of this Agreement, including those pertaining to the
instruments and procedures for the issuance of Work, Company hereby engages
Contractor to perform the Site Deployment Services set forth in Exhibit C for
such number of Sites as Company may determine in its sole and absolute
discretion, in one or more of the market areas set forth in Exhibit A (the
“Markets”) as selected by Company. Provided that an Event of Default or an Event
of Release from Exclusivity (as defined in Exhibit E) or a Change of Control has
not occurred, Company agrees that it will not, during the initial three-year
term, engage any third party to perform such Site Deployment Services in the
Markets or any Metropolitan

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

6



--------------------------------------------------------------------------------

Execution Copy

 

Market prior to fulfilling Company’s obligation to provide Contractor the
opportunity to perform Site Deployment Services at no less than six hundred
fifty (650) sites in one or more Metropolitan Markets selected by Company
(collectively, the commitment in this sentence together with the commitment in
the second sentence of this Section 2.2 are referred to as the “Exclusivity
Obligations”). If any of the events listed in the preceding sentence has
occurred, Company will be fully released from its Exclusivity Obligations.
Company shall be obligated to pay Contractor, in accordance with the applicable
pricing and invoicing procedures set forth in this Agreement, for Work actually
authorized by Company and performed by Contractor or its approved subcontractors
under this Agreement. Company may, from time to time, offer to award Contractor
with the right to perform Work for a specified number of Sites in one or more
Metropolitan Markets outside of the Markets set forth in Exhibit A in order to
fulfill the Exclusivity Obligations set forth herein; provided that pricing and
the number of Sites are agreed in advance. The parties shall negotiate in good
faith to reach agreement on the pricing that will apply for such additional
Work. If the Parties cannot agree on such pricing through good faith
negotiations within fifteen (15) days after commencement thereof, Contractor
shall have the option to either (i) decline the additional Work, in which case
Company’s Exclusivity Obligations shall be reduced by the number of Sites that
were included in Company’s offer; (ii) offer to perform the Work at the pricing
applicable to the Baltimore/Washington Market; or (iii) escalate the matter to
the Management Committee for further discussion in accordance with the
procedures set forth in Section 26.1 – 26.3, provided that, in this case, all
such discussions must be completed within fifteen (15) additional days. If
Contractor elects option (ii), TerreStar may elect in its sole discretion to
decline to proceed with the Work. In any case, if the parties have been unable
to reach agreement on the pricing that would apply for the Work within thirty
(30) days from the date such pricing discussions initially commenced, Company
shall thereafter be free to award the Work to a third party, provided that
Customer’s Exclusivity Obligations shall continue in full force and effect.
Notwithstanding the preceding, if at the end of the initial three-year term of
this Agreement, Company has failed to meet its Exclusivity Obligations as a
result of the parties’ failure to reach agreement on pricing for Work in
Metropolitan Markets that was first offered to Contractor and that would have
otherwise applied to satisfy Company’s Exclusivity Obligation, Company’s
Exclusivity Obligations shall be reduced by the number of Sites that were
included in such offers, so long as Company has fully satisfied its obligation
to first offer Contractor with the opportunity to perform Site Deployment
Services for Sites within Metropolitan Areas throughout such three-year period.
Notwithstanding anything to the contrary in this Agreement, Company shall have
no liability to Contractor or any third party for any failure of Company to
fulfill its Exclusivity Obligations to the extent resulting from (a) Company’s
election to build out less than six hundred and fifty (650) Sites in
Metropolitan Markets during the initial three-year term of this Agreement, or
(b) termination of this Agreement pursuant to Sections 10.2, 10.3 or 10.4 prior
to Company having fulfilled its Exclusivity Obligations. If Contractor is issued
a PO for any Site which is then land banked or otherwise suspended by Company
for any reason other than Contractor’s breach, and which Company within twelve
(12) months after land banking or suspending the Site determines to proceed
with, provided that an Event of Release from Exclusivity has not occurred prior
to or after Company’s determination, Company will not engage any third party
other than Contractor to perform that Work.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

7



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Contractor acknowledges and agrees that, notwithstanding anything to the
contrary contained in this Agreement, Company reserves the right to perform any
Work with Company’s employees, at Company’s expense, and without affecting any
other Work assigned to Contractor.

Section 2.3. Exhibits and POs.

(i) For purposes of this Agreement, “Work” means the totality of the obligations
imposed upon Contractor by this Agreement, including the supply and performance
by Contractor, directly and through approved subcontractors, of all supplies,
tasks or services expressly listed in the Agreement, or in any applicable PO, or
which are necessary and/or reasonably inferable therefrom as being necessary or
appropriate in accordance with industry standards (whether or not expressly
stated in this Agreement) to fully complete the tasks and improvements required
in this Agreement, in accordance with the terms hereof and all Applicable
Requirements, including all labor, services, materials, equipment, tools,
supplies, machinery, technology, fabrication and expenses incidental thereto,
whether or not specifically described herein, therein or otherwise. Subject to
Section 23, Company may make changes to the Work from time to time to reflect
then-current Laws, changes to Company’s business requirements, changes
necessitated by state of the art technological changes and other changes that
Company deems to be in its best interests.

(ii) The Work is to be performed in accordance with the Exhibits attached
hereto, and any PO, including any amendments to any of the foregoing. A Change
Order shall be used to approve Contractor’s performance of work resulting from
the change process in Section 23.

(iii) This Master Services Agreement, each PO agreed to in connection herewith,
all Exhibits, Attachments and Appendices hereto and thereto, and all amendments,
modifications or supplements thereto or thereof, are sometimes referred to
herein collectively as this “Agreement” (and the Parties agree that, although
for purposes of clarification, reference is sometimes made herein to “this
Agreement” and, separately, to one or more POs or one or more Exhibits,
Schedules, Attachments or Appendices hereto or thereto, no such separate
reference shall alter the express intention of the Parties that the term
“Agreement” whenever used herein shall include all Exhibits, POs and all such
Exhibits, Schedules, Attachments or Appendices hereto or thereto).

(iv) Exhibit B and Exhibit C, set forth (a) a detailed description of
Contractor’s duties under the applicable PO with respect to the Market and type
of service (i.e., PMO or Site Deployment) to which it relates; (b) where
applicable, a description of all supplies, materials, reports, analyses and
other equipment, installations and other items to be delivered from time to time
thereunder (“Deliverables”) under the PO (and the times at which such
Deliverables shall be due); (c) a detailed list of

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

8



--------------------------------------------------------------------------------

Execution Copy

 

technical, performance and other specifications and requirements for the Work to
be performed and/or the Materials and/or Installations to be provided under the
PO (the “Applicable Requirements”); (d) procedures for Company’s review and
acceptance of Deliverables and the completion of Milestones, issuance of notices
from Company to Contractor to proceed with certain Work (the term “Notice to
Proceed” when used in this Agreement shall mean any notice to proceed issued in
conformance with the requirements of the applicable Exhibit); (e) a description
of agreed performance and Deliverables milestones (“Milestones”) that must be
achieved as a condition to Contractor’s right to earn compensation for Base Cell
Site Unit Price-based payments in accordance with this Agreement; and (f) such
other matters as the Parties may agree. Exhibit E sets forth the service levels
that Contractor guarantees in the performance of the Work and the agreed upon
consequences for failure to meet such service levels (“Service Level Agreements”
or “SLA”).

Section 2.4. Standards of Performance. Contractor agrees to perform all Work in
a timely professional and workmanlike manner in compliance with all Laws, using
personnel possessing the requisite skill, training and expertise to perform the
Work. Contractor shall establish appropriate oversight and quality assurance
procedures (which shall be described to Company in accordance with Section 3.4
hereof) to ensure that all Work is carried out in accordance with all Applicable
Requirements.

Section 2.5. Provision of Resources. Except as otherwise expressly provided in
this Agreement, Contractor will be responsible for providing all personnel,
tools, supplies, equipment, software, systems, know-how and other resources of
whatever kind or nature as are necessary to complete the Work on schedule, on
budget, and in accordance with the Applicable Requirements and SLAs.

Section 2.6. Procurement of Materials. As authorized by any PO, Contractor shall
procure material, equipment, supplies and other items necessary to complete the
Work (“Materials”). At Company’s direction, Contractor shall procure such
Materials using either of the following methods, at the sole discretion of the
Company: (a) Contractor’s commercially reasonable efforts to purchase such
Materials at the lowest prices commercially available to Contractor (including
any discounted pricing available to Contractor under Contractor’s supply
contracts or similar arrangements) or (b) as Company’s agent, using Company’s
volume discounts under Company’s then existing vendor relationships. Contractor
shall deliver to Company such bills of sale and other documents as Company may
reasonably request related to such purchases. Contractor shall charge Company
for Materials as set forth in Exhibit F. All Materials will be of good quality,
new, of current manufacture and fit for their intended purpose. If required by
Company, Contractor shall furnish satisfactory evidence as to the kind and
quality of Materials. Where Materials carry a warranty, Contractor shall take
all actions necessary for the effectiveness thereof and shall deliver original
warranty documentation to Company. Company may review bid tabulations, delivery
schedules and any prices provided by Contractor under Contractor’s supply
contracts or similar agreements but may not otherwise review or modify the terms
of such agreements.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

9



--------------------------------------------------------------------------------

Execution Copy

 

Section 2.7. Network Equipment Contract.

(i) Contractor acknowledges that Company has entered into or will enter into
contracts for terrestrial network design and equipment delivery (the “Network
Equipment Contract”), Site leases and telecommunications services agreements
with one or more third-party vendors (each, a “Network Vendor”), whereby the
applicable Network Vendor agrees to provide certain equipment or certain design
or other services as part of the development and operation of the Network, the
lease of a Site or provision of communications services for a Site. Contractor
shall coordinate with Company and the Network Vendors to establish for each
Market a schedule at the Site level (the “Deployment Schedule”) for the
delivery, installation and connection by the Network Vendors of all goods,
services, labor and equipment necessary for the timely development of the
Network in that Market and ensure the Work in each Market is performed in
accordance with the Deployment Schedule and Throughput Model (defined in
Section 3.2). The Deployment Schedule shall be subject to the approval of
Company. Company shall either approve the Deployment Schedule or provide
comments within ten (10) days of receipt thereof and, once the comments are
resolved and if the comments are to be incorporated into the Deployment
Schedule, the approval procedure shall be repeated.

(ii) Contractor shall be responsible for coordinating with Network Vendors and
Company to ensure that all parties adhere to the Deployment Schedule and
Throughput Model for each Market (and this responsibility shall for all purposes
hereof be considered part of the Work). If any Network Vendor is ready and able
to make a delivery of equipment (“Network Equipment”) or other services required
by the Deployment Schedule for a Market and, as a result of Contractor’s failure
to complete applicable Work on time, completion of the applicable Site cannot
safely and properly accommodate the Network Equipment or connection of services,
Contractor shall be responsible for the payment of any penalties or damages owed
by Company to the applicable Network Vendor as set forth in Exhibit I.

(iii) Contractor shall be responsible for coordinating with the Network Vendors
and their representatives in a manner that will ensure the orderly deployment of
Network Equipment to each Site being developed under this Agreement and
connection of such Site to the services of Network Vendors. Contractor, Company
and the applicable Network Vendors shall establish, within thirty (30) days
after the issuance of an applicable PO, an agreed Deployment Schedule for that
Market. Contractor shall cooperate with all Network Vendors and other Company
suppliers, service providers and contractors as appropriate to enable the timely
and efficient completion of the Site Services for each Site and the build-out of
Company’s terrestrial wireless network. If Company requests Contractor to
provide material additional cooperation beyond what is specified in this
Agreement, such cooperation shall be provided at Company’s expense. The Scope of
Work in Exhibit B establishing the Program Management Office shall designate a
director (the “Program Director”), who shall have primary responsibility for
working out any disputes, disagreements, discrepancies, performance conflicts or
other issues that arise between Contractor and any Network Vendor (“Network
Deployment

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

10



--------------------------------------------------------------------------------

Execution Copy

 

Issues”). Resolution of all Network Deployment Issues shall be resolved by the
Program Director in a prompt and efficient manner, in order to maintain the
Deployment Schedule. Company shall require that the Network Vendors interface
with the Program Director.

(iv) If the Program Director becomes aware of a Network Deployment Issue that
the Program Director is unable to resolve in a manner that will avoid delays in
the Deployment Schedule, the Program Director shall, in as timely a manner as
possible to avoid such delays in the Deployment Schedule, provide to the Company
designated representative (the “Company Designated Representative”) a detailed
description of the conflict and the positions of both Contractor and the Network
Vendor concerning such Network Deployment Issue. The Company Officer shall,
within two (2) Business Days after receipt of the foregoing description make a
decision concerning how the Network Deployment Issue is to be resolved, which
the Company Officer shall describe in a written or e-mailed notice to Contractor
and the Network Vendor. Such decision may require Contractor or applicable
Network Vendor to perform any work or provide any item needed for Company to
resolve the Network Deployment Issue. Subject to Section 23, Company shall have
the right to require Contractor to perform such work or provide such item while
the Parties further consider the matter of which entity was actually responsible
to do so; provided, further, in the event the work or the item would by its
nature involve Materials or Pass-Through Costs, Company shall make payment to
Contractor relating to the work or item (but excluding any associated management
services or Contractor fee) pending resolution of the issue. If the performance
of such work or provision of item is a change to the work described under
Exhibit C for which Contractor receives a Base Cell Site Unit Price-based
payment, Company will pay Contractor for the performance of such work or
provision of item on a time and materials basis, using the applicable hourly
rates set forth in Exhibit F, Attachment 3 or such other mutually agreed basis.

Section 2.8. Company Responsibilities.

Company shall be responsible, either directly or through its Network Vendors or
other third party contractors, for those activities or actions that are
described in Exhibit C as being the responsibility of Company, its Network
Vendors or other third party contractors.

SECTION 3. PROJECT MANAGEMENT AND DEPLOYMENT

Section 3.1. Program Management Office. Contractor shall assemble and maintain a
team of qualified personnel (the “Program Management Office” or “PMO”) to
provide national oversight and coordination of all aspects of the Network
design, Site acquisition, construction, and installation services (excluding
installation of the Network Equipment (but including installation of platforms
for the attachment of Network Equipment)), and other design and installation
tasks as assigned by Company to Contractor or to other vendors in connection
with the Network (regardless of whether Contractor is performing any other
services in a given Market).

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

11



--------------------------------------------------------------------------------

Execution Copy

 

The Program Management Office shall be responsible for ensuring that Work is
performed in accordance with the Throughput Model (as defined in Section 3.2
below) and the Deployment Schedule and that all applicable Milestones and
Applicable Requirements are met. The responsibilities of the Program Management
Office, the Work that the Program Management Office is required to perform,
requirements concerning the qualifications of personnel, the number of
authorized Program Management Office personnel for which Contractor may charge
Company from time to time, requirements concerning Key Positions or Key
Personnel and the manner in which Contractor shall maintain the Program
Management Office and provide the services thereof are described in the Scope of
Work attached hereto as Exhibit B.

Section 3.2. Site Deployment Services; Network Deployment.

(i) In furtherance of its performance of the Site Deployment (also referred to
herein as “Radio Access Network (RAN) Management”) and RAN network and
deployment Work described more fully in Exhibit C, Contractor shall assemble and
maintain in each Market a team (each, a “Market Deployment Team”) to coordinate
and manage (in coordination with, and without duplication of services provided
by, the Program Management Office) all Work awarded to Contractor in a
designated Market. Each Market shall have its own dedicated Market Deployment
Team, which shall operate under the supervision and control of the Program
Management Office to ensure the proper, timely and orderly completion of Work in
the applicable Market. Subject to the terms set forth in Exhibit C, the Market
Deployment Team shall be responsible for assisting Company in the
identification, acquisition and/or construction of appropriate towers, rooftops,
ground leases, or other appropriate locations or facilities (each, a “Site”) for
installation of all facilities, installations, hardware and platforms
(“Installations”) necessary for Company or the applicable Network Vendors to
install the Network Equipment, including the supervision, coordination and
management of all construction and installation activities included in the Work,
the completion of all punch-list work and all other activities necessary to
cause each Site to become operational in accordance with the Deployment
Schedule. Each Site shall be subject to Company’s approval in Company’s sole
discretion, and shall be identified, selected and approved in accordance with
the procedures described in Exhibit C. The terms on which Contractor shall
identify and acquire Sites and coordinate the installation of the Installations
(including, if mutually agreed by the Parties, the construction of new
facilities) are set forth in Exhibit C. The linear progression of approval
points, conditions precedent to proceeding to each step in the process of Site
Deployment, and the necessary Deliverables for the completion of the Work to the
satisfaction of the Company are as described in the various Exhibits attached to
this Agreement. Contractor shall not proceed beyond necessary approval points
nor take actions which might incur cost or liability to Company with regard to
any Site without first obtaining such approval as outlined in the applicable
Exhibit(s), including but not limited to a Notice to Proceed with Site
Acquisition (the form of which is set forth in Exhibit C, Attachment 4) and a
Notice to Proceed with Construction (the form of which is set forth in Exhibit
C, Attachment 10).

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

12



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Contractor shall perform the Site Deployment Services and deploy the RAN
Network in accordance with version number 1 of the throughput model (as such
model may be revised by mutual agreement of the Parties from time to time, the
“Throughput Model”). The Throughput Model shows the schedule for Contractor’s
completion of the Milestones set forth in Exhibit C, (and completion of tasks
required for such Milestones) as required for RAN network deployment for each
Market and for all Markets, by month and cumulatively. Any change to the
Throughput Model shall be subject to Company’s prior written approval. If
Company approves any change, the revised Throughput Model will not take effect
until the month immediately following Company’s written approval; provided,
however, the guaranteed volumes (i) in the prior version of the Throughput Model
for the month(s) preceding the month in which Contractor has requested a change
shall remain unaffected and (ii) the month in which Contractor has requested the
change, and the succeeding month(s) if Company is still reviewing the change,
shall be adjusted, to the extent required by the change, for the purpose of not
penalizing the Contractor in calculating Contractor’s Service Level Agreement
performance during such Measurement Period.

Section 3.3. Staffing; Key Positions. Contractor agrees to provide the Program
Director and other personnel as may be described as “Key Personnel” (“Key
Personnel”) in Exhibit B and Exhibit C or otherwise relating to the Program
Management Office or the particular Market Deployment Teams in the numbers and
at the times as further described herein. All Key Personnel shall be full-time
professionals that have been pre-approved in writing by Company. Contractor
shall employ such other qualified professionals or other personnel as are
necessary to properly perform Contractor’s obligations under this Agreement. All
Key Personnel must be direct employees of Contractor. Prior to hiring or
assigning any Key Personnel to the Work, Contractor shall furnish Company with a
resume of the proposed candidate for Company’s review and, if requested by
Company, the opportunity to interview such candidate. Company shall have thirty
(30) days after completion of such activities to notify Contractor of any
objections that Company has to such candidate’s assignment. If Company objects
to such assignment, Contractor and Company shall use commercially reasonable
efforts to resolve Company’s concerns. If the Parties are unable to resolve such
concerns within five (5) days of Company’s objection, Contractor shall propose
another individual for Company’s approval in accordance with the foregoing
procedure. No Key Personnel may be assigned to the Work without Company’s
express prior written consent, which shall not be unreasonably withheld. Unless
Company waives this requirement in its sole discretion, all Key Personnel shall
be identified before Contractor is authorized to commence Work pursuant to a PO.
Contractor agrees that it will not, without Company’s prior written consent
(which Company shall be under no obligation to grant), voluntarily remove any
Key Personnel during the performance of the Work for which he or she is
responsible. Contractor shall use commercially reasonable efforts to retain
personnel in non-key positions, to assure consistent staffing. If Company
objects to the continued assignment of any Contractor personnel (including, but
not limited to Key Personnel) to this Agreement, Contractor shall promptly
remove such personnel and provide a replacement in a timely manner. Contractor
shall use commercially reasonable

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

13



--------------------------------------------------------------------------------

Execution Copy

 

efforts to minimize turnover of personnel assigned to the completion of Work.
Contractor shall provide to Company written notice fifteen (15) days prior to
reassigning or replacing Key Personnel. Contractor shall ensure that no
Contractor PMO Key Personnel involved in the Work are engaged in the provision
of services by Contractor to any Adverse Party during the performance of the
Services by such personnel. Except for a replacement at the request of Company
or a reassignment necessitated by circumstances beyond the control of
Contractor, for example, death, disability or the employee’s family
circumstances, Contractor shall not reassign or replace any Key Personnel
without Company’s prior written consent, which may be withheld in Company’s sole
discretion unless Contractor demonstrates to Company’s reasonable satisfaction
that such reassignment or replacement will not have an adverse effect on the
Work. The Parties shall agree from time to time on the appropriate number of Key
Personnel and other personnel of particular classifications necessary during
specified periods for Contractor to deliver all services required by the Program
Management Office. Company and Contractor shall also review Program Management
Office staffing requirements on a regular basis, but at least quarterly, and
sufficiently in advance of any significant anticipated changes so as to permit
Contractor to plan and respond to PMO staffing needs (e.g., typically one
(1) month in advance of each calendar quarter) and as further set forth in
Section 1.1.3 of Exhibit F. Company will issue a PO or PO revision reflecting
any agreed PMO staffing changes in a timely manner such that approved staffing
levels are adequately funded. Contractor shall update the list of Key Personnel
as of the beginning of each calendar quarter.

Section 3.4. Project Quality Plan. Attached hereto as Exhibit J is Contractor’s
quality assurance plan outlining its proposed quality assurance procedures and
protocols for acceptance by Company (the “Project Quality Plan”). Contractor
shall make such amendments to such Quality Assurance Plan as Company may request
from time to time to ensure the proper and timely completion of the Work in
accordance with the Deployment Schedule and all Applicable Requirements. Company
shall review any proposed amendments to the Quality Assurance Plan and provide
comments to the Contractor within three (3) days of receipt of the plan from
Contractor. Once the comments are resolved, and if the comments are to be
incorporated into the Project Quality Plan, the approval process shall be
repeated until the amended Project Quality Plan is agreed between the Parties.
Contractor shall satisfy all of the requirements, procedures and protocols of
the Project Quality Plan at all times during the performance of any Work, and
shall otherwise maintain quality assurance controls that ensure all material,
equipment, services and Deliverables conform to all Applicable Requirements,
whether any such Work or any Deliverable is performed, manufactured, prepared,
procured or delivered by Contractor or by any other Contractor Party, and
Contractor shall otherwise ensure that all Work is delivered on time and on
budget. Without in any way limiting Company’s inspection or other rights,
Contractor is responsible for performing all inspections, tests, and
calibrations necessary to substantiate that the Work, materials and equipment
conform to all Applicable Requirements. Records of conformance shall be
maintained on file at Contractor’s facilities and in the Contract Management
System and shall be available for review by Company at any reasonable time.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

14



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 4. USE OF SUBCONTRACTORS

Section 4.1. Use of Subcontractors.

(i) With regard to Work set forth under the Scope of Work attached hereto as
Exhibit C, Contractor shall be free to enter into any subcontract awarded in
accordance with Contractor’s established practices and procedures and in
accordance with all requirements set forth in Exhibit C; provided, however, that
within thirty (30) days after the Effective Date of this Agreement and prior to
entering into any subcontract, Contractor shall provide to Company written
notice of its initial list of desired subcontractors, including the
subcontractor’s name and nature of work being subcontracted. Thereafter,
Contractor shall provide Company on a periodic basis as mutually agreed, but at
least on a quarterly basis, with a list of its desired additional
subcontractors. Contractor agrees to provide to Company such other information
as Company may reasonably request. If Company objects to any proposed
subcontractor, Company shall notify Contractor within ten (10) Business Days
after receipt of Contractor’s list and the Parties shall thereafter meet within
five (5) days to resolve the objection. If after meeting, the Company acting
reasonably still objects to the subcontractor, Contractor will furnish an
alternate subcontractor for Company’s approval. If the Company does not object
to Contractor’s proposed list within ten (10) Business Days, the list shall be
deemed as accepted by Company. Contractor shall not subcontract any PMO services
set forth in Exhibit B without the prior written approval of Company. For other
subcontractors, Contractor shall obtain Company’s approval in accordance with
Section 4.2.

(ii) Notwithstanding Section 4.1(i) above, Contractor may subcontract portions
of the Work to its’ Affiliates without the prior written approval of Company.
Without limitation, Contractor shall have the right to subcontract to its
related professional engineering companies that are Affiliates of Contractor any
professional engineering services required by each applicable state to be
performed by a professional engineering firm registered in such state as
required by its law. Contractor hereby guarantees to Company that such entities
will comply with the responsibilities and obligations herein assumed by
Contractor and Company agrees that it shall hold only Contractor responsible for
any failure to so comply. Contractor agrees that Company will incur no
duplication of costs or increased taxes resulting from any such subcontract and
shall indemnify and hold Company harmless from any such costs or taxes. Company
agrees that the limitations on Contractor’s liability set forth in this
Agreement apply to Contractor and its Affiliates.

Section 4.2. Other Subcontractor Selection. Where services, such as Contractor
acting as agent for Company for the purchase of Materials or Company otherwise
requests Contractor to solicit bids for and on behalf of Company, Contractor
shall provide to Company, within three (3) days after receipt, true and complete
copies of

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

15



--------------------------------------------------------------------------------

Execution Copy

 

all bids received by Contractor for the performance of the project. All bids
shall be accompanied by (i) all information necessary for Company to ascertain
the nature and scope of the services to be provided thereunder and the cost
thereof and to make a meaningful comparison of the scope of work and pricing in
the various subcontracts and shall further be accompanied by (ii) Contractor’s
recommendation as to which of the bids it recommends that the Company select. If
Contractor does not select the lowest bid as its recommended bid, the
Contractor’s recommendation shall include a detailed description of the reasons
therefor. If Company rejects all bids and requests further services, Contractor
shall, within fifteen (15) days after receipt of Company’s notice, obtain at
least two (2) additional bids for Company’s consideration.

Section 4.3. Contractor Parties. For purposes of this Agreement, “Contractor
Parties” shall mean Contractor, its Affiliates, all subcontractors, and the
officers, directors, employees, agents, successors and permitted assigns of each
of them and/or any other persons performing portions of the Work under a
contract with Contractor or any subcontractor, or otherwise performing Work with
the consent of Contractor or any other Contractor Party, or for whose acts
Contractor or any other Contractor Party may be liable. Contractor’s
responsibility shall extend to all Contractor Parties, whether or not engaged,
appointed or selected in accordance with this Agreement, but this sentence shall
not render valid any arrangement with a Contractor Party that is not entered
into in compliance with this Agreement. Contractor will not be relieved of its
obligations under this Agreement by use of any Contractor Party to perform Work
and will be responsible for any Contractor Party’s failure to satisfy the terms
of this Agreement, as they relate to the Work performed by the Contractor Party,
to the same degree as if Contractor performed the Work directly. If Company
determines that the performance or conduct of Contractor or any Contractor Party
is unsatisfactory, Company may notify Contractor of its determination in
writing, indicating the reasons therefor, and Contractor will promptly take all
actions necessary to remedy the performance or conduct of Contractor or such
Contractor Party. At Company’s request, Contractor shall, at no cost to Company,
terminate any arrangement with any Contractor Party that was not entered into in
accordance with this Agreement.

Section 4.4. Step-In Rights. Each subcontract entered into in furtherance of
Site Deployment Services described in Exhibit C shall contain a provision by
which the subcontractor or other counterparty thereto agrees that, upon delivery
of notice from Company that an Event of Default has occurred under this
Agreement or that this Agreement has been terminated due to an Event of Default
with respect to the Work to which the subcontract relates, that the subcontract
may be assigned to Company and thereafter Company may assert the rights and
obligations of Contractor under such subcontract, to the extent arising after
the date of such assignment. Contractor shall use all reasonable efforts to
provide that each subcontractor shall further provide that, if Contractor is in
default of its payment obligations under any subcontract, the subcontractor
shall not stop work or terminate the subcontract without first giving Company
notice of Contractor’s default and ten (10) days opportunity to cure the default
and assume Contractor’s obligations under the subcontract. Contractor agrees
that

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

16



--------------------------------------------------------------------------------

Execution Copy

 

Company shall have that right upon the occurrence of an Event of Default or the
termination of this Agreement due to an Event of Default with respect to such
Work, to assume the rights, obligations and responsibilities of the Contractor
under the subcontract from and after such date. Contractor shall immediately
notify Company of any Contracting Party’s breach of contract claims against
Contractor or any material dispute between Contractor and a Contracting Party.
Contractor shall be liable for any sums expended by Company under such
subcontract as provided in Section 10.2 hereof. Contractor agrees, and the
subcontractor shall agree in the subcontract, that Company shall have (a) no
liability or obligation with respect to any default by Contractor under the
subcontract and (b) no liability for any payments for Work under the subcontract
that Company disbursed to Contractor but that Contractor did not pay to
subcontractor, except to the extent Company expressly assumes such obligations
as contemplated by this Section.

SECTION 5. PRICING

Section 5.1. Pricing. In consideration for the Work and other chargeable items
provided by Contractor pursuant to this Agreement, Company shall pay to
Contractor the applicable fees and other charges payable therefore as set forth
in Exhibit F.

SECTION 6. TERM

Section 6.1. Term. The initial term of this Agreement will commence on the
Effective Date and continue for a period of three (3) years, unless terminated
earlier in accordance with this Agreement. Thereafter, this Agreement will
automatically renew for additional one (1) year periods unless either Party
gives notice of its intent not to renew at least thirty (30) days before the
expiration of the term. The initial term, together with all renewal periods
prior to any notice of non-renewal, is referred to as the “Term”. This
subsection is subject to the early termination rights stated elsewhere in this
Agreement.

SECTION 7. CONTRACTOR TECHNOLOGY; REPORTS

Section 7.1. Required Technology. Contractor shall maintain an electronic data
base to which Company shall have remote access for multiple simultaneous users,
which shall be unrestricted except for Contractor’s normal password and security
requirements, in which Contractor shall record full and complete information
concerning bids and pricing related to the Work except for (i) subcontracts that
make up the Site Deployment Services set forth in Exhibit C and (ii) the make-up
of unit rates or Fees set forth in Exhibit B (“Contract Management System”).
Contractor shall devise, configure, and implement all necessary information
technology systems, software, processes, and procedures required to satisfy the
information and data collection, handling and uploading requirements set forth
in the Agreement. Contractor shall ensure that it creates and maintains a
reliable, effective, and accurate interface between its electronic data systems
and Company’s Site management system, referred to as of the

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

17



--------------------------------------------------------------------------------

Execution Copy

 

Effective Date as “Siterra” (as such reference may be revised by Company in its
discretion and as the same system may be modified from time to time upon not
less than fifteen (15) days’ prior notice to Contractor, the “Site Management
System” or “SMS”) for purposes of providing (a) seamless, “real time” data input
into Company’s Site Management System; (b) access for Company employees to
Contractor’s Contract Management System; (c) adequate security protocols to
ensure integrity of the database; and (d) adequate project management procedures
to ensure timely performance. Company’s Site Management System shall be the
Company-designated system record for Site information, and will be used by
Contractor for all reporting, monitoring, performance measurement and storage of
required Site information. In the event of an inconsistency between the data
maintained by Company and the data maintained by Contractor, Company’s data will
be controlling (except in the event of manifest error). Contractor shall assume
all expenses and costs associated with the creation of systems, software,
interfaces, modification of its information technology systems, and training of
Contractor’s personnel in the use of the electronic information technology
processes and procedures required to satisfy the information and data collection
and uploading requirements required to support Company’s Site Management System
or interface with [***]. Contractor shall provide appropriate training to
Company personnel as necessary for such Company personnel to fully access
subcontractor pricing, bidding and other information in the Contract Management
System.

Section 7.2. Continuity of Technology. In the event Contractor’s electronic
systems become inoperable or otherwise unavailable to satisfy the information
and data collection and uploading requirements set forth in this Agreement,
Contractor shall promptly notify Company of such inoperability or unavailability
and shall promptly identify and implement substitute methods of accomplishing
the same requirements on terms acceptable to Company at Company’s reasonable
discretion. This provision shall not relieve Contractor of any of its
obligations hereunder, including without limitation, those of Section 4 hereof.

Section 7.3. Technology Costs. Contractor shall bear all expenses and costs
associated with the creation of systems, software, interfaces, modification of
its information technology systems, and training of Contractor’s personnel in
the use of the electronic information technology processes and procedures
required to satisfy the information and data collection and uploading
requirements set forth in and required by the Site Management System and, to the
extent they do not differ from Contractor’s standard systems and applications,
Company’s other reasonable requirements.

Section 7.4. Data and Reports. In addition to any other reports that may be
required in this Agreement, Contractor agrees to provide any reports that may be
reasonably required by Company, at no cost to Company. By submitting any report
or other Deliverable, Contractor shall be deemed to have certified to Company
that such report or other Deliverable is accurate, current and complete in all
material respects. The reports are and shall remain the sole and exclusive
property of Company. The reports shall not be used by Contractor Parties or
disclosed, sold, assigned, leased, or otherwise provided to third parties by
Contractor Parties, except to the limited extent necessary to

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

18



--------------------------------------------------------------------------------

Execution Copy

 

complete the Work, nor shall any of the foregoing be commercially exploited by
or on behalf of Contractor Parties. At Company’s request and sole discretion,
and as directed by Company, Contractor shall promptly correct any errors or
inaccuracies in any reports delivered pursuant to this Agreement. Reports shall
be delivered in such media and format as Company shall direct and shall include
pricing, cost and other data concerning all work that will permit Company to
ascertain with “full visibility” the actual cost related to Materials, and
Pass-Through Costs covered by any Contractor Invoice. Upon request by Company at
any time, Contractor shall, at Contractor’s expense, promptly turn over to
Company or erase and destroy to Company’s satisfaction all reports in the
possession or control of Contractor and any other Contractor Parties, except
that Contractor may retain, subject to the confidentiality provisions of
Section 18 hereof, copies of any reports containing information necessary for
dispute resolution, including litigation, arising out of the Agreement, and
Contractor may retain reports containing information required for its internal
financial reporting requirements or for archival purposes; provided that, all
such reports will be returned or destroyed upon the resolution of any dispute,
upon the expiration of any applicable statute of limitations or, in accordance
with Contractor’s records retention policies. Contractor’s archived data shall
not be used for any purpose other than as a backup of data elsewhere in the
Contractor’s system.

SECTION 8. DELAYS AND EXTENSIONS OF TIME; LIMITATIONS

Section 8.1. Contractor Delays. Exhibit E sets forth the certain consequences
for Contractor’s failure to perform the Work and complete certain Milestones in
accordance with the Throughput Model. Exhibit I sets forth the certain
consequences for Contractor’s failure to perform the Work to support Company
Network Vendors. Liquidated damages and other amounts payable as set forth in
Exhibit E and Exhibit I and Company’s remedies described in Section 10.3 are the
sole and exclusive remedies of Company for Contractor’s failure to perform the
Work in accordance with the Throughput Model or to support the Network Vendors.

Section 8.2. Excusable Delays. For purposes of this Agreement, “Force Majeure”
shall mean any event or circumstance, or combination of events or circumstances,
that arises after the date hereof, is beyond the reasonable control of the Party
claiming Force Majeure, or could not be prevented or overcome by the reasonable
efforts and due diligence of the Party claiming Force Majeure and has an impact
which will actually, demonstrably, and adversely affect such Party’s ability to
perform its obligations in accordance with the terms of this Agreement,
including but not limited to, acts of God or of the public enemy, terrorist
attacks or threats thereof, epidemics, unavoidable casualties, or unavoidable
and unusual delay in obtaining equipment or materials (which delays are outside
Contractor’s reasonable ability to control), disruptions to transportation
systems, strikes (except for those associated with employees of any Contractor
Party). An “Excusable Delay” is any delay in the completion of Work that is due
to (i) Force Majeure or (ii) Company’s material failure to perform its
obligations under this Agreement. If an Excusable Delay occurs, the schedule for
completion of any element of the Work that is affected thereby shall be extended
to such date as shall reasonably account for the impact of the Excusable Delay.
If Contractor

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

19



--------------------------------------------------------------------------------

Execution Copy

 

wishes to rely upon an Excusable Delay as a basis for seeking any extension of
time under an agreed Work schedule, it shall notify Company in writing within
five (5) calendar days after the beginning of any Excusable Delay, stating with
specificity the cause of the delay, the specific elements of the Work that are
impacted, the specific areas involved, and the anticipated period of delay. If
Contractor fails to give Company such written notice within such five (5) day
period, the period of Excusable Delay shall not commence until such notice is
received by Company. Upon receipt of such notice, Company shall determine
whether an extension is justified and, if so, the Parties shall discuss an
equitable extension, generally day for day, of the applicable date(s) of
completion, taking into account not only the expected duration of the Excusable
Delay, but also its reasonable impact on Contractor’s ability to complete the
Work for which Contractor is responsible; provided, however, that Company shall,
subject to Section 26, make the determination of the extension reasonably
required to reflect the impact of any Excusable Delay on Contractor and the
Work. Company shall have the option to deny any request for extension or for
additional costs absent a showing that the event of Excusable Delay will cause
an actual delay in the Work schedule or result in additional costs. Contractor
shall not have any right in connection with Force Majeure to a modification of
the pricing or reimbursement provisions applicable to the Work or to any
provisions relating to additional payments or fees except to the extent
Contractor demonstrates that the event is of a magnitude that affects a majority
of Sites in one or more Markets. The Parties agree that except as otherwise
excused under this Agreement (i) the unwillingness or inability of Contractor or
any Contractor Parties to perform any obligation under this Agreement, (ii) any
labor actions affecting a Contractor Party and based on a Contractor Party’s own
employment program (as compared to an industry-wide labor action),
(iii) unavailability of Materials that could have been avoided by proper project
management procedures, (iv) bankruptcy or insolvency actions affecting a
Contractor Party, (v) litigation or administrative actions affecting a
Contractor Party (except if initiated by the Company) or (vi) the unwillingness
or financial inability of Contractor or any of its subcontractors, vendors, or
suppliers to perform any obligation hereunder or under any applicable
subcontract or supply contract, shall not be grounds for an Excusable Delay.
Further, the occurrence of an Excusable Delay due to Force Majeure shall not
excuse Contractor’s obligation to pay to Company any amounts due to Company
prior to or during the Excusable Delay.

SECTION 9. INSPECTION, CORRECTIONS AND ACCEPTANCE OF WORK

Section 9.1. Inspection. Company, or a third party consultant or other
representative of Company, may inspect any Deliverable, Site or other Work
performed by Contractor prior to Company’s acceptance thereof in accordance with
Exhibit C with respect to such Work. In furtherance of the foregoing, Contractor
shall afford Company, or a third party consultant or other representative of
Company, access to any Site to the full extent and at such times as Contractor
has access to the Site. Contractor shall be required, without regard to the
state of completion to promptly correct any Deliverable, Site or Work that is
found to be defective, incorrect or non-conforming

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

20



--------------------------------------------------------------------------------

Execution Copy

 

in that it does not meet the warranty standards set forth in Section 19.2 or is
not in compliance with the Applicable Requirements. For the avoidance of doubt,
any Work required to be corrected by Contractor under this Section that has not
been completed prior to acceptance in accordance with Exhibit C shall not excuse
Contractor from the obligation to correct such Work under Section 19.4.

Section 9.2. Company Correction Cost. If Contractor does not repair any
Deliverable, Site or Work that is found to be defective, incorrect or
non-conforming within five (5) Business Days after notice from Company or, to
the extent such Work is not reasonably capable of being repaired within such
five (5) Business Day period, if Contractor fails to complete such repairs
within thirty (30) days after such notice from the Company, Company may effect
such repairs and may deduct from payments otherwise due or to become due to
Contractor or otherwise recover directly from Contractor, the full cost to
repair the same, including, but not limited to, storage and removal costs,
repair and installation costs, and material costs resulting from Contractor’s
failure to make such repairs within the timeframes described above.

Section 9.3. Acceptance. The inspection of the Deliverables, Sites and other
Work and the acceptance by Company thereof shall follow the procedures and
requirements set forth in Exhibit C, in addition to those set forth in this
Section 9.

SECTION 10. TERMINATION

Section 10.1. Termination by Contractor. Contractor may terminate this Agreement
in full (but not in part), upon the occurrence of a Company Event of Default. A
“Company Event of Default” shall have occurred if:

(i) (a) Company has failed to make a payment due under this Agreement in
connection with the Work, (b) such payment is not subject to a good faith
dispute, (c) no earlier than the payment’s due date Contractor gives written
notice of its intent to terminate unless such payment is made within sixty
(60) days after receipt of such notice, and (d) Company fails to make such
payment within the sixty (60) day period following receipt of such notice from
Contractor;

(ii) any representation or warranty made by Company in this Agreement shall be
substantially untrue in any material respect as of the date such representation
or warranty was made provided Company does not cure such breach to Contractor’s
reasonable satisfaction within sixty (60) days after receipt of written notice
of breach from Contractor (which termination shall be effective on the
sixty-first (61st) day after the breach notice is received by Company, unless
the breach is cured before such date); or

(iii) Company makes an assignment for the benefit of creditors, or a receiver,
liquidator or trustee shall be appointed for Company, or Company shall be
adjudicated as bankrupt or insolvent, or any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

21



--------------------------------------------------------------------------------

Execution Copy

 

be filed by Company or shall be filed against Company and consented to, or
acquiesced in by Company or any proceeding for the dissolution or liquidation of
Company shall be instituted (provided, however, that if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Company, it shall not be an Event of Default if the same is discharged, stayed
or dismissed within ninety (90) days after the filing or commencement thereof),
or Company shall admit in writing its inability to pay its debts generally as
they become due.

In the event this Agreement or any part hereof is terminated by Contractor
pursuant to this Section, Contractor shall be entitled to the amounts as
described in Sections 10.4 and 10.5(ii). Payment shall be made within thirty
(30) days of termination.

Section 10.2. Termination by Company for Cause. Company may terminate this
Agreement, any one or more POs or any portion of the Work upon the occurrence of
an Event of Default. An “Event of Default” shall have occurred if:

(i) Contractor materially breaches this Agreement and does not cure such breach
to Company’s reasonable satisfaction within sixty (60) days after receipt of
written notice of breach from Company (which termination shall be effective on
the sixty-first (61st) day after the breach notice is received by Contractor,
unless the breach is cured before such date);

(ii) any Transfer occurs without Company’s prior written consent;

(iii) Contractor fails, except in cases for which an extension of time is
expressly provided for hereunder, to prosecute promptly and diligently the Work
or to supply enough properly skilled workers or proper materials for the Work;
or if it fails to exercise the level of managerial skill, knowledge, judgment
and practices which are commonly expected in connection with the management and
performance of work of the type contemplated by this Agreement and does not cure
such breach to Company’s reasonable satisfaction within sixty (60) days after
receipt of written notice of breach from Company (which termination shall be
effective on the sixty-first (61st) day after the breach notice is received by
Contractor, unless the breach is cured before such date);

(iv) if a mechanic’s or materialman’s lien or notice of lien is filed against
any part of the Work or any Site and such lien is not removed or replaced by an
appropriate bond (if permitted by Law) or insured over by Contractor for the
Company’s benefit and to Company’s reasonable satisfaction as soon as reasonably
possible but within thirty (30) days after Contractor receives notice of such
lien and within a further ten (10) days after receipt of written notice of
breach from Company (which termination shall be effective on the eleventh
(11th) day after Contractor received such notice of breach from Company, unless
the breach is cured before such date either by Contractor or Company pursuant to
Section 15.2 (and in the case of cure by Company, Company shall have been fully
reimbursed by setoff or otherwise));

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

22



--------------------------------------------------------------------------------

Execution Copy

 

(v) any representation or warranty made by Contractor in this Agreement or in
any report, certificate, financial statement or Deliverable furnished by
Contractor in connection with this Agreement shall be substantially untrue in
any material respect as of the date such representation or warranty was made
provided Contractor does not cure such breach to Company’s reasonable
satisfaction within sixty (60) days after receipt of written notice of breach
from Company (which termination shall be effective on the sixty-first (61
st) day after the breach notice is received by Contractor, unless the breach is
cured before such date); or

(vi) Contractor makes an assignment for the benefit of creditors, or a receiver,
liquidator or trustee shall be appointed for Contractor, or Contractor shall be
adjudicated as bankrupt or insolvent, or any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by Contractors or shall be filed against
Contractor and consented to, or acquiesced in by Contractor or any proceeding
for the dissolution or liquidation of Contractor shall be instituted (provided,
however, that if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Contractor, it shall not be an Event of
Default if the same is discharged, stayed or dismissed within ninety (90) days
after the filing or commencement thereof), or Contractor shall admit in writing
its inability to pay its debts generally as they become due.

In the event this Agreement or any part hereof is terminated by Company pursuant
to this Section, Contractor shall, subject to Section 21, be required to
reimburse Company, promptly on demand, for any increased costs, except those
associated with PMO Services as described in Exhibit B, incurred by Company in
finding replacements to perform the Work (or to supply Materials and equipment
necessary to complete the Work), including, without limitation, any costs
incurred in exercising rights under Section 4.4 hereof. Company’s right to
terminate the Agreement pursuant to this Section shall be in addition to, and
not in limitation of, any other rights or remedies existing under this
Agreement.

Section 10.3. Termination by Company for Good Cause. Company may terminate this
Agreement in whole if Contractor has either (a) paid the maximum amount of
liquidated damages or breached the other termination criteria set forth in
Exhibit E or (b) paid the maximum amount set forth in Exhibit I. In such event,
Company shall only be obligated to pay Contractor for undisputed payment
obligations hereunder for Work actually performed prior to the effective date of
such termination including the pro-rated expenses associated with partially
completed Milestones. It is agreed by the Parties that such termination is not
an Event of Default subject to termination arising under Section 10.2 or the
remedies available to Company arising therefrom and that the amounts paid by
Contractor under Exhibit E and/or Exhibit I are Company’s sole and exclusive
remedy for a termination arising pursuant to this Section 10.3. Termination
shall be made by written notice to Contractor and shall be effective on the
thirtieth (30th) calendar day after Company delivers the notice.

Section 10.4. Termination by Company for Convenience. Except as set forth
herein, Company may terminate this Agreement in its entirety at any time for

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

23



--------------------------------------------------------------------------------

Execution Copy

 

convenience upon written notice to Contractor. Company may also terminate
Contractor’s Work in any Market in whole, but not in part, for convenience upon
written notice to Contractor that a Change in Control has occurred and Company
directs such Work to be terminated. In addition, Company may terminate all POs
(other than Baltimore/Washington as set forth in Exhibit A), for Work then
currently released by Company in whole, but not in part, in any Market, at any
time for convenience upon written notice to Contractor; provided that such
termination shall not reduce the remaining unfulfilled portion of Company’s
Exclusivity Obligations to provide Site Deployment Services to Contractor
pursuant to Section 2.2. In such event, Company shall pay Contractor for: Work
actually performed with respect to the terminated portion of the Agreement prior
to the effective date of such termination including pro rated expenses for
partially completed Milestones; reasonable wind-down expenses directly incurred
by Contractor in connection with the terminated portion of the Work including
the termination fees under subcontracts and storage costs, cancellation costs of
Materials ordered and demobilization costs; and to the extent directed in
writing by Company costs to preserve Work in progress. Termination shall be made
by written notice to Contractor and shall be effective on the thirtieth
(30th) calendar day after Company delivers the notice.

Section 10.5. Scope of Termination. Company will specify in any termination
notice given hereunder, whether it is terminating the Agreement as a whole or
any portion of the Work contemplated by this Agreement (or some combination of
the foregoing). In the absence of any specification, Company’s termination
notice will be deemed to cover the Agreement as a whole. In the event that a
termination covers less than all of the Agreement, the components not terminated
will continue in full force and effect. For any portion of the Work which is in
process at the time of termination but which is not the subject of the
termination, the terms of this Agreement will continue in effect until such
portion of the Work is fulfilled or terminated.

(i) In the event that this Agreement or any portion of the Work is terminated,
Contractor shall remove all of its machinery and supplies from every impacted
Site, and in the event of Contractor’s failure to do so, Company may have the
equipment, machinery and supplies removed at Contractor’s expense.
Notwithstanding any termination, Contractor shall, at Company’s request,
instruct all subcontractors to continue work for the benefit of Company and,
subject to Section 4.4, Company shall thereupon become obligated to pay such
subcontractors directly for Work performed or Materials supplied by them after
the effective date of the termination. Contractor shall store all Materials
owned by Company and relating to such Work in a safe and secure facility, as
directed by Company. If the termination is the result of an Event of Default,
Contractor shall be responsible for the cost of storage for a period of up to
sixty (60) days. In the event of any termination under this Agreement or any
portion hereof, Contractor shall comply with its obligations under Section 10.6.

(ii) Contractor shall be entitled to payment for all Work satisfactorily
performed by Contractor prior to the effective date of termination and accepted
by Company and, if terminated pursuant to Section 10.1 or 10.4, other costs as
set forth in

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

24



--------------------------------------------------------------------------------

Execution Copy

 

Section 10.4; and if terminated pursuant to Section 10.3 the costs provided for
therein; provided, however, that any such payment shall be subject to any
provision for reimbursement, deduction, or withholding by Company as set forth
in this Agreement. Such payment shall constitute full settlement of any and all
Claims of Contractor of every description for payment relating to such Work,
including, but not limited to, any Claim for lost profit.

(iii) Upon termination of this Agreement or any portion of the Work, Contractor
shall, unless Company specifies otherwise (a) terminate all orders and
subcontracts relating to the performance of the Work affected by the
termination, to the extent the same may be terminated without cost;
(b) terminate and settle, subject to approval of Company, other orders and
subcontracts where the cost of termination and settlement will be less than
costs which would be incurred if such orders and subcontracts were to be
completed and assign such other orders or subcontracts to Company; and
(c) transfer to Company, in accordance with Company’s directions, all materials,
supplies, Work in progress, facilities, equipment, machinery or tools acquired
by Contractor in connection with the performance of such Work and for which
Contractor has been paid hereunder (whether by transfer of funds or against
Contractor’s liabilities to Company), together with all plans, drawings, working
drawings, sketches, specifications and information for use in connection
therewith (including all copies thereof, as required elsewhere in this
Agreement). If directed by Company, Contractor shall, to the extent stated in
the notice of termination, take such actions to preserve the Work in progress
and to protect material, plans and equipment on the applicable Site or in
transit thereto, and Contractor shall be entitled to reimbursement from Company
for the reasonable costs thereof; provided, however, that if such termination is
pursuant to Section 10.1 or Section 10.4, Company shall have provided adequate
financial assurances, acceptable to Contractor, as a condition to Contractor’s
taking such actions.

Section 10.6. Transition. In the event of any termination or expiration of this
Agreement or any portion of the Work, Contractor will cooperate reasonably in
the orderly wind-down of the Work being terminated or the transfer of the
responsibility for such Work to another service provider. Contractor shall
provide Company access to all information, data and records relating to the
Work, subject only to reasonable security and confidentiality procedures
required to protect Contractor’s lawful proprietary rights. Except if the
termination is the result of an Event of Default, Company may, at its
discretion, require Contractor to provide a transition period for Work not to
exceed three (3) months, unless the parties mutually agree to a longer period;
provided, however, in the case of termination by Contractor under Section 10.1,
Company shall have provided adequate financial assurances, in a form acceptable
to Contractor, as a condition to Contractor’s taking such actions. If Company
initially designates a transition period of less then three (3) months, it may
subsequently extend the transition period up to the maximum period of three
(3) months with five (5) days’ written notice to Contractor. Company may, in its
discretion, terminate the transition period upon five (5) days’ prior written
notice to Contractor. During the transition period, the Parties will continue to
be bound by and perform in accordance with the terms

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

25



--------------------------------------------------------------------------------

Execution Copy

 

of this Agreement that apply to the services rendered during the transition
period and Company shall compensate Contractor for its Work as set forth in a
transition plan to be mutually agreed upon.

SECTION 11. HAZARDOUS CONDITIONS

Section 11.1. Hazardous Condition Defined. “Hazardous Material” shall mean:
(a) the presence of any hazardous materials including, without limitation,
asbestos, urea, formaldehyde, polychlorinated biphenyls, petroleum and petroleum
based products, methane, radon, lead, any flammable substance or material, any
explosive, any radioactive substance or material and any hazardous, dangerous,
toxic or regulated waste, substance, pollutant, contaminant or material, and
further including, without limitation, any substances or materials defined as or
included within the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials” or “toxic substances” under any Laws related thereto of
all federal, state, regional or local governmental entities or agencies which
regulate or otherwise require permits or other approvals for or in connection
with the construction, use or occupancy of land and improvements to land; and
“Unknown Condition” shall mean (b) physical conditions above or below the
surface of the ground or concealed or unknown conditions of an unusual nature in
an existing structure or below the surface of the ground, differing materially
from those ordinarily encountered and generally recognized as inherent in Work
of the character provided for in this Agreement.

Section 11.2. Precautions. To the extent provided in Exhibit C, Contractor shall
perform Phase I (ASME) and NEPA environmental analyses of each Site, including,
without limitation, an analysis for the potential for lead-based paint, asbestos
containing materials, or other Hazardous Materials set forth in Section 11.1(a).
Contractor will not bring any materials set forth in Section 11.1(a) onto any
Site without Company’s prior written permission. In the event that Contractor or
any of Contractor Parties encounters any Hazardous Material, Contractor and its
Contractor Party must determine if that has not been rendered harmless in strict
accordance with applicable Law. If it has not been so rendered, Contractor and
Contractor Parties will immediately stop Work in the area affected and
immediately notify Company in writing of the Hazardous Material, along with a
detailed description of the Hazardous Material, its location(s) on the Site and
the basis for its classification as a Hazardous Material. The Work in the
affected area shall not be resumed except by written agreement between Company
and Contractor.

Section 11.3. Contractor Responsibility. Contractor is expected to be diligent
in its review of all Site documentation, including all environmental reports
procured pursuant to this Agreement, or provided by Company or other entities
which pertain to recommended courses of action to address environmental and NEPA
issues. With regard to any Hazardous Material set forth in Section 11.1(a),
(i) that Contractor or a Contractor Party brings onto any Site and/or thereafter
transports, releases or disposes of whether on or off a Site, or (ii) of which
Contractor has received notice through, without limitation, Company’s express
notification, and Contractor’s or a Contractor

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

26



--------------------------------------------------------------------------------

Execution Copy

 

Party’s actions result in the release of the Hazardous Material or otherwise
resulting in a worsened condition of this Site, Contractor hereby releases
Company and Company Parties from, and agrees to indemnify, defend, and hold
harmless Company and Company Parties from and against any and all claims,
damages or expenses (including reasonable legal costs) including those for
failure to comply with all Laws, including without limitation all environmental
Laws. For clarity under (ii) above, in the event Contractor performs a Phase I
(ASME) and NEPA environmental analysis for a Site and in the performance of the
Work as set forth in Exhibit C, Contractor ignores or otherwise fails to alert
Company of information set forth in the Phase I (ASME) and NEPA environmental
analysis alerting it to the presence of Hazardous Material at the Site,
Contractor shall be responsible for the cost incurred by Company to have the
affected area of Site remediated to the extent necessary to support the Work and
to permit use of the Site for Company’s network.

Section 11.4. Company Responsibility. Except in the case of the conditions
described in Section 11.3, Company shall be responsible for (i) removal,
transportation and disposal of any Hazardous Material set forth in
Section 11.1(a) discovered or released at any Site location; and (ii) further
investigation, assessment, sampling and analysis, and any required permitting,
treatment, storage, transport, remediation or disposal with respect thereto. In
the event Contractor discovers any Hazardous Material or Unknown Condition for
which Company is responsible hereunder, Contractor shall promptly stop work in
the affected region, secure the area and shall promptly give notice to Company
of such discovery. Except as provided in Section 11.3, Company hereby releases
and agrees to indemnify, defend and hold harmless Contractor and Contractor
Parties from any and all claims, or damages or expenses (including reasonable
legal costs) arising out of or related to any Hazardous Materials.

SECTION 12. INVOICING AND PAYMENT

Section 12.1. Invoice and Payment Process. Contractor shall be paid for all
Work, Materials, Pass-Through Costs, Fees, Company Taxes and Mark-ups rendered
pursuant to this Agreement as follows. In no event shall Contractor commence
Work on a Site in the absence of a PO authorizing such Work; and in no event
shall Contractor proceed with additional Work on a Site not covered by the
original PO for the Site absent written authorization from Company.

(i) By the Effective Date, Contractor shall provide an initial draft of the
Rolling Cash Flow Projection (defined below) and supporting assumptions used to
arrive at the amounts shown in such draft of the Rolling Cash Flow Projection.
Within ten (10) Business Days after the Effective Date, Company will wire an
initial payment to Contractor in an amount based on the forecast of compensation
to be earned as described below in Sections 12.1(viii) through (xiii) and the
factors described in Section 12.4 for the then current month (Month 0) and an
Advance Payment (defined below) for the ensuing two months (Months 1 and 2).

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

27



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Following the payment of the initial Advance Payment, the process for
invoicing and payments described in Sections 12.1 (iii) through (vii) shall be
followed by both Parties for the remainder of the Term.

(iii) Commencing on the 15th day of the first calendar month after the Effective
Date, and by the 15th day of each month thereafter, the Parties shall hold a
meeting (“Compensation Projection Meeting”) attended by Authorized
Representatives of the Parties to review and agree upon the projected
compensation to be earned by Contractor for each of the ensuing 18 months
(“Months 1 – 18”, with the month containing the Compensation Projection Meeting
designated as Month 0 in each monthly revision). The projected compensation
(“Rolling Cash Flow Projection”) will be based on the then-current Throughput
Model and forecast compensation to be earned as described below in Sections
12.1(viii) through (xiii) and the factors described in Section 12.4. If the
Rolling Cash Flow Projection forecasts no compensation for the Construction
Start Payment Milestone (as defined in Exhibit F) occurring in Months 0 through
2, the amount of the Advance Payment payable by Company to Contractor by the end
of Month 0 shall be equal to the projected Contractor’s compensation for Month
2. If the Rolling Cash Flow Projection for the first time forecasts compensation
for the Construction Start Payment Milestone (as defined in Exhibit F) occurring
in Months 0 through 2, the amount of the Advance Payment payable by Company to
Contractor by the end of Month 0 shall be equal to the projected Contractor’s
compensation for Months 2 and 3. All subsequent Advance Payment amounts shall be
equal to the projected Contractor’s compensation for Month 3 for the
then-current Rolling Cash Flow Projection. The Parties’ agreement on the Rolling
Cash Flow Projection will also represent agreement by the Parties on the Advance
Payment amount. If the 15th day of a month falls on a day that is not a Business
Day, then the Parties shall meet on a Business Day prior to the 15th.

(iv) At the Compensation Projection Meeting, Contractor shall provide to Company
supporting assumptions used to arrive at the amounts shown in the Rolling Cash
Flow Projection. Company may also elect at such meeting to delay the month
during which the first Construction Start Payment Milestone is scheduled to
occur to a later month so long as such milestone is not then-currently projected
to occur earlier than Month 2 at the time of such election. If these assumptions
change as a result of the Compensation Projection Meeting, Contractor shall
provide a revised Rolling Cash Flow Projection by no later than the 20th day of
Month 0, as a prerequisite to the Advance Payment due by the end of Month 0;
provided, however, that Contractor shall have no obligation to proceed with the
applicable Work absent agreement on the Advance Payment. Should the Company fail
to meet with Contractor by the 15th day of any month, or fail to agree as to the
amount of the Advance Payment, for any reason, the Advance Payment for the
prescribed period shall be based on the most recent agreed Rolling Cash Flow
Projection provided by Contractor to Company.

(v) Except for the initial Advance Payment to be made within the time period
specified in Section 12.1(i), by no later than the last Business Day of Month 0,
Company shall make a wire transfer of the Advance Payment.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

28



--------------------------------------------------------------------------------

Execution Copy

 

(vi) By the 5th day of Month 1, Contractor shall issue a reconciliation invoice
(“Reconciliation Invoice”) which includes detail of the actual compensation
earned by the Contractor (as described below in Sections 12.1(viii) through
(xiii)) through the end of Month 0, in accordance with the requirements and in
substantially the same form as the examples set forth in Exhibit D. Any
difference (“True-up”) between the amounts paid by Company through the end of
Month 0 and the actual compensation earned by Contractor through the end of
Month 0 due to Company may, at Company’s election, be set off from any future
Advance Payment or Reconciliation Invoice. If Company does not elect to set off
all or any portion of such True-up amount against a future Advance Payment or
Reconciliation Invoice, then upon written request from Company, Contractor shall
pay such True-up amount, or such portion thereof that has not been set off, to
Company within thirty (30) days of such written request. Any True-up due to
Contractor will be paid by Company by the last Business Day of Month 1
consistent with Section 12.1(v). By way of example, on March 5th, a
Reconciliation Invoice will be issued detailing actual compensation earned
through February. Any True-up due to Company will be set off from the Advance
Payment made by March 31st. Any True-up due to Contractor will be paid by the
Company no later than March 31st consistent with Section 12.1(v).

(vii) Reconciliation Invoices shall meet the following requirements:

(a) Each line item on the Reconciliation Invoice shall be specific to one and
only one PO, unless otherwise mutually agreed by the Parties.

(b) Each separate item (e.g., Milestone, Pass Through Cost, Materials charge,
Materials Mark-up fee, Company Taxes, Management Service Fee, charges for
Supplemental Unit Prices, PMO charges) shall be listed on a separate line on the
Reconciliation Invoice. Line items shall not bundle charges together (e.g.,
Materials and services), except in the case of miscellaneous Materials with
values under $100 or unless otherwise mutually agreed by the Parties.

(c) Each Reconciliation Invoice will be substantially in the form of Attachment
1 to Exhibit D.

(viii) Compensation for PMO Services Personnel Costs, business travel costs and
Company Taxes directly related to business travel costs as described in
Exhibit F is earned on a monthly basis.

(ix) Compensation for Base Cell Site Unit Prices, as described in Exhibit F in
accordance with the amounts and percentages assigned to each Site Milestone as
set forth in Exhibit F (“Site Milestone Payment Schedule”), is earned as each
such Milestone is achieved. The percentages shall be applied to the Base Cell
Site Unit Prices for each Site, pursuant to a PO. Compensation for Changes is
earned as provided in each agreed Change Order. If the Change Order applies to a
task or Deliverable included under the Base Cell Site Unit Price, then
compensation for the

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

29



--------------------------------------------------------------------------------

Execution Copy

 

Change shall be earned proportionally according to the same percentages assigned
to each Site Milestone as set forth in Exhibit F, but will be invoiced on a
separate line item, as illustrated in Exhibit D. By way of example, if the
construction of a Structural Modification is conducted concurrently with
construction of the Site, and is included in the PO for Construction of that
Site, compensation for the construction will be earned as follows: [***]% at
Construction Start Milestone, [***]% at Construction Complete Milestone, and
[***]% at Site Acceptance Milestone.

(x) Compensation for Materials and Mark-Up as described in Exhibit F is earned
as invoices are received from Contractor’s material suppliers.

(xi) Compensation for Pass-Through Costs as described in Exhibit F is earned
when such costs are invoiced to or paid by the Contractor.

(xii) Compensation for Company Taxes as described in Section 13 of the Agreement
and Exhibit F is earned when the compensation for the respective line items to
which the Company Taxes apply are due.

(xiii) Compensation for the Management Service Fee is earned as described in
Exhibit F.

All Reconciliation Invoices shall be submitted to:

TerreStar Networks

12010 Sunset Hills Road

Sixth Floor

Reston, Virginia 20190

Attn: Accounts Payable (or such other location as Company may direct Contractor)

Upon request, Contractor shall also provide any additional information that
Company may require to confirm the accuracy of Contractor’s Reconciliation
Invoice calculations. Contractor acknowledges that, for purposes of Company’s
payment processing system, the amount invoiced on each Reconciliation Invoice
must not exceed the amount authorized by the corresponding PO(s) issued by
Company for the Work to which the Reconciliation Invoice relates, as adjusted
pursuant to Section 23. Contractor shall use all reasonable efforts to obtain
prior approval from an Authorized Representative of the Company for the
submission of any Reconciliation Invoice that exceeds the corresponding PO(s),
as such PO(s) may be adjusted pursuant to Section 23. In the event Contractor
fails to obtain such prior approval from an Authorized Representative of the
Company and proceeds to submit a Reconciliation Invoice, Company shall, subject
to Section 12.2, return such Reconciliation Invoice for correction by
Contractor.

Section 12.2. Payment Instructions. Company shall pay all undisputed amounts in
accordance with the terms herein. No payment shall constitute an acceptance of
any Work that is not in accordance with this Agreement or any Applicable

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

30



--------------------------------------------------------------------------------

Execution Copy

 

Requirements. All payments shall be made by Company to Contractor by electronic
Federal Funds Wire Transfer by 2:00 pm Eastern Time on the due date (or by 2:00
pm Eastern Time on the Business Day immediately preceding a due date when the
due date falls on a weekend or Federal Holiday) to:

The Bank of New York

New York, New York

Account # [***]

ABA # [***]

Credit: Bechtel Communications, Inc.

Job No. [***]

Invoice No.             

Any disagreement concerning payment on a Reconciliation Invoice shall be
resolved in accordance with Section 26 hereof. Contractor shall not invoice
Company for Milestones not achieved or Work not completed as a result of an
Excusable Delay; provided, however, that the occurrence of an Excusable Delay
shall not excuse the payment of any Reconciliation Invoices which are due and
owing for Work properly performed prior to or during the Excusable Delay or any
Advance Payment due and owing in accordance with the Rolling Cash Flow
Projection, which shall be modified as necessary to take into account any
projected adjustment of Work resulting from an Excusable Delay. The final
payment due under any PO, shall be due and payable thirty (30) calendar days
following the last to occur of the following: (i) the Work has been completed in
accordance with the terms of this Agreement; (ii) Contractor has delivered a
Reconciliation Invoice for Final Payment (including all details and supporting
documentation as to amounts invoiced) and (iii) Contractor has delivered to
Company any required lien waivers of all relevant subcontractors confirming that
they have been fully paid for the Work, together with any other Deliverables
necessary to meet the applicable PO. “Final Payment” means the last
Reconciliation Invoice that Contractor is entitled to submit with respect to a
PO. Acceptance by Contractor of Final Payment for Work covered by a PO shall be
irrevocably deemed to be Contractor’s acknowledgement that it has been paid in
full under the PO and shall constitute a waiver of all claims for payment by
Contractor in respect of such Work, except for (i) any claims made in writing
prior to the delivery of the Reconciliation Invoice for Final Payment and
identified as unsettled and (ii) expenses for Materials or Pass-Through Costs
that are either inadvertently omitted or not reasonably available to Contractor
at the time of the Reconciliation Invoice for Final Payment or additional
Company Taxes which in any event must be submitted within twelve (12) months of
the Reconciliation Invoice for Final Payment as to the applicable PO or such
amount(s) shall be deemed waived by Contractor.

If Contractor shall not have delivered any properly prepared Reconciliation
Invoice as required hereunder within the time specified therefore, the relevant
payment due date shall be extended on a day for day basis after receipt of such
properly submitted Reconciliation Invoice. If Company disputes any portion of a
Reconciliation Invoice as failing to satisfy any of the foregoing requirements
or as incorrect, Company will make timely payment of the undisputed amounts.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

31



--------------------------------------------------------------------------------

Execution Copy

 

Company reserves the right to raise payment disputes for up to twelve
(12) months after the applicable payment due date. After such period, Company
may raise payment disputes solely through the audit process described in
Section 14.2.

Section 12.3. Late Payment. Any amounts due either Party under this Agreement
that are not subject to a dispute and remaining unpaid after the due date shall
accrue interest, commencing on the day after the due date and compounded for
each day thereafter until the date paid, at the rate equal to [***] percent
([***]%) above the prime lending rate quoted to substantial and responsible
commercial borrowers on ninety (90) day loans by the Morgan Guarantee Trust
Company, New York, on each day such interest accrues.

Section 12.4. Cash Flow Projection. The Parties agree that the Rolling Cash Flow
Projections are to be based on good faith estimates of compensation projected to
be earned by Contractor as described herein. Calculations of projections to be
presented, discussed, and agreed as described above will be based upon the
following factors:

(i) Number of Sites/Search Rings projected to reach each payment Milestone
during the relevant months, per the then current version of the Throughput
Model.

(ii) Projected ratio of Site types by Milestone, by month. This projection
should be based on factors such as past experience, projected locations (i.e.,
predominately urban, rural, suburban), trends in availability of various Site
types, and shall be adjusted in future projections to reflect additional
experience in the markets.

(iii) Projected amount of compensation for services that are not covered under
the Base Cell Site Unit Price, such as structural modification design and
construction required to make any Company-approved modification, stealthing,
landscaping, and services subject to Supplemental Unit Costs as set forth in
Exhibit F, Attachment 5.

(iv) Projected amounts for Materials. This should be based on standard
assumptions for Materials based on Site type, percentages of Sites requiring
stealthing and structural modifications, and other factors affecting the amount
of materials required. These projections should be based on past experience and
adjusted in future projections to reflect additional experience in the Markets.

(v) Projected amounts for third party fees (e.g., landlord, jurisdictional).
These projections should be based on past experience and adjusted in future
projections as appropriate to reflect additional experience in the Markets.

(vi) Projected amounts of MSF, which amounts must be tied to paragraphs (i) and
(iii) of this section.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

32



--------------------------------------------------------------------------------

Execution Copy

 

(vii) Projected amounts of Materials mark-ups, which amount must be tied to
paragraph (iv) of this section.

(viii) Projected amounts of PMO compensation

(ix) Projected amount of Company Taxes.

All of the above projected amounts shall be tied to the then current version of
the Throughput Model and Site mix assumptions.

Section 12.5. Suspension.

(i) If Company fails to make any undisputed payment when due, Company shall be
considered in material breach of this Agreement and Contractor shall have the
right, following fifteen (15) days of written notice to Company, to suspend the
Work in whole or in part and seek remedies in accordance with this Agreement.
Within five (5) days of Contractor’s delivery of the foregoing written notice,
Company’s and Contractor’s respective Management Committee representative(s) and
Chief Financial Officer(s) shall meet and discuss the underlying causes of the
breach, alternatives to Contractor’s suspension of Work, steps that may be taken
by Company to remedy the non-payment to prevent suspension, and steps by
Contractor to minimize any costs that Contractor may incur if the Work is
suspended in whole or in part (such meeting is referred to herein as the
“Pre-Suspension Meeting”). If Company fails to meet with Contractor within five
(5) days of Contractor’s notice or if the Parties cannot reach an agreement by
the end of the fifteen (15) day notice period for any reason, then Contractor
may exercise the rights set forth in this Section 12.5. Further, upon Company’s
written request at any time during the 15 day notice period, Contractor shall
suspend the Work in whole or in part. In the event of a suspension under this
Section, the provisions of Section 10.4 shall apply as to any ongoing and
reasonable costs actually incurred by Contractor.

(ii) In the event Company cures the breach (i.e., as to past due undisputed
amounts due to Contractor) within the time provided in Section 10.1(i) of this
Agreement, Contractor shall immediately resume Work unless otherwise directed by
Company in writing.

Section 12.6. Material Breach. Company is not obligated to make any payment
under this Agreement for Work that is unauthorized via a mutually agreed PO,
that fails to satisfy Applicable Requirements or that is otherwise completed in
breach of this Agreement until such time as Contractor has cured the breach to
Company’s satisfaction. No payment shall constitute an acceptance of any Work
that is not in accordance with this Agreement or any Applicable Requirements.
Notwithstanding the foregoing, if only a part of an Invoice is in dispute as
failing to satisfy any of the foregoing matters, Company will make timely
payment of the undisputed amounts.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

33



--------------------------------------------------------------------------------

Execution Copy

 

Section 12.7. Set-Off. Company may set off against any and all amounts otherwise
payable to Contractor pursuant to this Agreement or to any PO amounts claimed by
Company in good faith to be owed by Contractor to Company pursuant to this
Agreement. Without limiting the foregoing, and without limiting Company’s right
to make direct reimbursement or payment claims against Contractor, Company may
set off against payment on Reconciliation Invoices (a) costs and expenses
incurred by Company in remedying defective Work that Contractor has not caused
to be corrected within thirty (30) days after notice thereof, (b) amounts
necessary to compensate third parties for damage or injury to person or property
due to a breach of the indemnity obligations under Section 20.1, (c) permitted
costs incurred in moving or storing Contractor property on any Site following
termination of Contractor’s right and authority to perform Work at such Site,
(d) amounts previously paid on any Invoice that Company subsequently determines,
based on an inspection or review of the Invoice or of the Work to which it
relates, not to have been due and (e) any other recoverable costs or damages as
permitted under this Agreement suffered by, or asserted against, Company
resulting from Contractor’s failure to fulfill in any respect its obligations
under this Agreement. Within twenty (20) days after any set-off, Company will
provide Contractor with a written accounting of such set-off and a written
statement of the reasons therefor. Any dispute concerning such set-off shall be
resolved in accordance with Section 26 hereof.

Section 12.8. Disputes. Any disagreement concerning payments or Invoices shall
be resolved in accordance with Section 26 hereof.

SECTION 13. TAXES

Section 13.1. Compliance with Tax Laws; Cooperation. The Parties shall comply
with all federal, state and local tax Laws applicable to transactions occurring
under this Agreement. The Parties will cooperate with one another regarding such
taxes and any related issues arising from this Agreement, unless adversely
impacted by such actions. Each Party shall consult and cooperate with the other
to minimize the other’s tax liability to the extent legally permissible. Each
Party shall cooperate with the other in the settlement of any claim for taxes,
arising from this Agreement, asserted by applicable taxing authorities. Company
and Contractor shall provide and make available to the other any resale
certificates, information regarding out of state sales or use of equipment,
materials or services, and other exemption certificates or information
reasonably requested by the other Party. Contractor will provide Company with a
completed Form W-9, applicable Form W-8 series form, or Form 8233, as
appropriate, for federal income tax reporting purposes.

Section 13.2. Payment of Taxes. Contractor will be responsible for: (i) all
federal, state, local or foreign excise or payroll taxes including social
insurances (e.g., FICA, FUI and SUI) on the personnel of Contractor or its
subcontractors; (ii) any federal, state, local or foreign taxes on income or net
worth, franchise taxes, gross receipts taxes (except for sales and use taxes
imposed on a seller’s gross receipts from a sale transaction), or property taxes
on property owned by Contractor (and not

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

34



--------------------------------------------------------------------------------

Execution Copy

 

incorporated as part of the Work); or (iii) any taxes imposed on Contractor
arising from Contractor’s purchase, rental or lease of construction equipment,
consumables, machinery or tools, office machinery, equipment or supplies and
consumable supplies (excepting only those that become part of the property
transferred to the Company and are not covered by Base Cell Site Unit Pricing)
and services that are not resold to the Company (“Contractor Taxes”). Company
shall be responsible for all federal, state or local sales or use taxes
(including sales and use taxes imposed on a seller’s gross receipts from a sale
transaction), import duties or excise taxes, to the extent such taxes and duties
are incurred in connection with the Installations, Materials, services or
supplies to be incorporated or utilized in the Work, and Company shall be
responsible for any building permit and other permits and governmental fees,
licenses and inspections necessary for proper execution, completion and delivery
of the Work (“Company Taxes”). Company Taxes constitute Pass-Through Costs and
may be included in Contractor’s invoices, but Contractor must provide Company
written documentation showing the amount of such taxes and evidence the payment
thereof when made. Contractor shall pay promptly when due all Contractor Taxes
and Company Taxes on a Pass-Through basis on behalf of Company which are due,
including whether legally enacted when bids are received or negotiations
concluded, whether or not yet effective or merely scheduled to go into effect,
and shall secure and pay for the building permit and other permits and
governmental fees, licenses and inspections necessary for proper execution and
completion of the Work. Contractor shall indemnify, defend and hold harmless
Company from any Claims with respect to nonpayment of Contractor Taxes for which
it is responsible. Company shall indemnify, defend and hold harmless Contractor
from any Claims with respect to Company Taxes for which it is responsible.

Section 13.3. Certification and Registration; Invoicing Prior to commencing the
Work in a particular state, to the extent possible, the Company shall provide
the Contractor with a properly completed sales tax exemption certificate for the
state evidencing the Company’s intent to take advantage of such exemption. If
Work has started in a state prior to the Company providing the Contractor with
said exemption certificate, the Contractor shall accept the exemption
certificate as of the date issued. Contractor and Company will cooperate to
apply for refunds of taxes paid prior to receipt of exemption certificates.

Contractor shall provide Company with Contractor’s sales tax registration number
from the states in which goods and/or services provided under this Agreement are
performed. If Contractor is currently not registered for sales tax purposes,
Contractor will register with the pertinent states for sales tax purposes before
Company makes any payments to Contractor. Contractor will separately state all
taxable and non-taxable charges on all Invoices presented to Company. With each
Invoice, Contractor shall submit a summary report that shall (a) separately
state all taxable and exempt charges for equipment, materials, freight and other
items, (b) separately state all taxable and exempt charges for services
provided, and (c) separately state all sales and use taxes collected (and the
sales tax registration number under which the Taxes are remitted). Contractor
shall invoice Company for taxes as soon as reasonably practical and if not on
the original Invoice for goods and services provided under this Agreement then
as soon as practical after Contractor becomes aware that such taxes are due.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

35



--------------------------------------------------------------------------------

Execution Copy

 

Section 13.4. Delays in Tax Compliance. Contractor shall pay, and shall hold
Company harmless from and against, any Contractor Taxes, penalties, interest, or
other charges that may be levied or assessed as a result of the delay or failure
of Contractor for any reason to pay any Contractor Taxes or file any return or
information for which it is responsible under this Agreement and which is
required by Law. Company shall pay, and shall hold Contractor harmless from and
against, any Company Taxes, penalties, interest, or other charges that may be
levied or assessed as a result of Company’s failure to provide a valid exemption
certificate or provide sufficient funds to Contractor to make payment of Company
Taxes when due or where the failure to pay such Company Tax is due to Company’s
direction or failure to file any return or information for which it is
responsible under this Agreement and which is required by Law.

Section 13.5. Audit Right. Company shall have the right, at its expense, at a
Company-designated location, to have a mutually agreed-upon third-party
independent auditor audit Contractor’s records relating to the payment of
Company Taxes. Contractor shall pay any Company Taxes for which Company has paid
Contractor to the appropriate authority if due or reimburse Company such amounts
paid to Contractor if Contractor has not paid such amount to the appropriate
authority as determined by the independent auditor as a result of such audit.

Section 13.6. Classification of Work. In order to classify the provisions of the
Work for sales and use tax purposes, if applicable, the Parties shall treat this
Agreement as a contract for either (a) the installation of tangible personal
property; or (b) the installation of real property, in accordance with state
Law. If the Work performed by Contractor is considered installation of tangible
personal property, Contractor shall be responsible for collecting from Company
and remitting to the taxing jurisdiction(s) sales or use tax on all taxable
charges for services, materials, and freight provided under this Agreement.

SECTION 14. RECORDS; AUDIT RIGHTS

Section 14.1. Maintenance of Records. Contractor shall prepare and maintain
complete, detailed and accurate books and records of accounts pertaining to the
Work, which books and records of account shall be maintained in accordance with
generally accepted accounting principles, as applicable, consistently applied,
and otherwise in a manner and using a system, software, and data that are
reasonably satisfactory to Company to provide for proper financial management
under this Agreement. The system used by Contractor to maintain such books and
records shall be fully and remotely accessible to Company on a “real time” basis
in an electronic format. Company and its designated representatives shall be
afforded access at reasonable times and on reasonable notice to all of
Contractor’s records, books, correspondence, instructions, drawings, receipts,
vouchers, memoranda and other information relating to

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

36



--------------------------------------------------------------------------------

Execution Copy

 

the Work, including all documentation (electronic or otherwise) relating to the
sourcing and selection of third parties to perform any part of the Work.
Contractor shall preserve all such records for a period of not less than three
(3) years after completion of all Work under the PO to which they relate, as set
forth in the “Records Retention Plan”.

Section 14.2. Audit Right. Contractor shall maintain books and accounts in
accordance with generally accepted accounting principles and practices
consistently applied. Company, at any time and from time to time during the Term
and for a period of five (5) years after the expiration or termination of this
Agreement, upon reasonable notice to Contractor, shall have the right to audit
or cause to be audited Contractor’s Invoices to Company and Contractor’s
accounting and other records relating to this Agreement to the extent required
to verify the accuracy thereof except for invoiced amounts performed on a lump
sum or fixed price basis or the make-up of Unit Rates, multipliers or Fee under
Exhibit F. Company and its authorized agents and representatives shall be given
unrestricted access to the data bases in which any such information is
maintained and shall have the right to make copies of all such books and
records. Each such audit shall be at the Company’s sole expense; provided,
however, that if such audit discloses an error of three percent (3%) or more in
the payments made under this Agreement (including Company Taxes) on Invoices
issued at any time during the twelve (12) month period prior to the audit date,
Contractor shall pay the cost of such audit. In the event that any audit
discloses an error in Company’s favor, Company shall provide Contractor with
appropriate documentation thereof for Contractor’s review, and if the error is
in Company’s favor Contractor shall immediately refund the full amount of the
error to Company.

SECTION 15. LIENS

Section 15.1. Lien-Free Completion of Work. Provided Company has made undisputed
payments due Contractor under this Agreement, Contractor will not permit any
mechanics’ or materialman’s or other liens to be filed against a Site. If any
such lien shall at any time be filed relating to the Work, Contractor shall have
the right to contest the validity or the amount of any such lien provided that
it posts a bond or other security acceptable to Company in the amount and in the
type required by applicable law, which bond or security acceptable to Company
shall release the property from the lien and secure the payment of such
obligation to the lien claimant. If on final determination of such contest,
payment is found to be owed to the party that filed the lien, Contractor shall
immediately pay any adverse judgment rendered, together with all proper fees,
costs and charges and shall have the lien released at its own expense.

Section 15.2. Evidence of Payment; Hold Harmless. Contractor shall submit with
each Invoice, a release of lien from any first tier subcontractor who might
claim a lien through Contractor with respect to Work covered thereby. In the
event payment of amounts due under this Agreement from Company are made and
liens are nonetheless filed against the Work by any of Contractor’s
subcontractors, of any tier, and which Contractor has not discharged as set
forth herein, Contractor shall refund to Company all monies that Company may be
compelled to pay in discharging such liens,

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

37



--------------------------------------------------------------------------------

Execution Copy

 

including all costs and reasonable attorneys’ fees. In the event a lien is filed
against the Work or a Site by any Contractor Party, and after ten (10) Business
Days’ notice and Contractor’s failure to remove or discharge the lien, Company
shall remove such lien and be reimbursed by Contractor as provided in this
Section 15.2.

SECTION 16. PERFORMANCE BOND

Section 16.1. Subcontractor Bonds. Contractor shall obtain from all
subcontractors, and shall require its subcontractors to obtain from their
subcontractors, such performance and/or payment bonds as are commercially
prudent, in Contractor’s determination, taking into account the risk of failure
and financial resources of such subcontractors.

SECTION 17. MATERIALS AND OWNERSHIP OF WORK PRODUCT

Section 17.1. Ownership of Work Product. Unless otherwise agreed to in a written
amendment to this Agreement that is executed by a Company Authorized
Representative and a Contractor Authorized Representative, all materials
developed and produced by Contractor or any Contractor Party hereunder
including, but not limited to, all inventions, works of authorship, discoveries,
processes, techniques, methods, technical data, specifications, policies, plans,
maps, designs, coding, software, source code, object code, program materials,
programming aids, tools, reports, data, information, drawings, depictions,
formulae, algorithms, ideas, designs, concepts, know-how, documentation and
other written materials, as well as the patents, patent applications,
copyrights, copyright applications, trademarks, trade secrets, service marks and
other proprietary or intellectual property rights attendant thereto, first
conceived, reduced to practice, authored, developed or created in the
performance of the Work, including all Reports prepared, data, documentation and
any and all deliverables provided pursuant to or related to this Agreement
(“Work Product”) shall be deemed “works made for hire” and owned exclusively by
Company.

Section 17.2. Transfer of Contractor Rights. Contractor hereby unconditionally
and irrevocably transfers and assigns to Company all right, title and interest
in and to any and all Work Product, including without limitation, all patents,
copyrights, trademarks, trade secrets, service marks and other proprietary or
intellectual property rights, and Company shall be afforded all rights of
ownership incident thereto. Contractor shall cause each Contractor Party to
agree to terms equivalent to the foregoing in its subcontracts involving the
development of any Work Product. At no additional charge to Company, Contractor
agrees to execute and deliver, and cause all Contractor Parties to execute and
deliver, to Company any transfers, assignments, documents or other instruments
that Company may deem necessary or appropriate to establish and vest complete
title and ownership of any and all Work Product, and all rights therein,
exclusively in Company.

Section 17.3. Right of Use. To the extent that any pre-existing materials owned
by Contractor are contained in the Deliverables or Work Product

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

38



--------------------------------------------------------------------------------

Execution Copy

 

delivered to Company pursuant to performance of the Work, Contractor hereby
grants to Company an irrevocable, non-exclusive, royalty-free license to such
pre-existing materials to use, execute, reproduce, display, perform, sublicense,
distribute (internally and externally) copies of, and prepare derivative works
based upon, such pre-existing materials and derivative works thereof, without
notice to or accounting for the benefit of Contractor for the sole purpose of
completing, operating or maintaining Company’s Network. Notwithstanding the
foregoing but without derogation to Company’s rights above, nothing in this
Agreement grants Company any ownership rights in or to any of Contractor’s
pre-existing computer programs, software or other any intellectual property not
specifically developed and paid for by Company all of which shall remain the
sole and exclusive property of Contractor.

Section 17.4. No Infringement. Contractor warrants and represents that (a) the
Work, Work Product and Deliverables produced by Contractor pursuant to this
Agreement and each PO shall be Contractor’s original work and will not infringe
upon or violate any patent, copyright, trademark, trade secret, service mark or
any other proprietary or intellectual property right of others; (b) there are no
rights, claims, causes of action or other legal rights or impediments to
Contractor’s ability to perform the Work or transfer the Work Product or
Deliverables; and (c) Company’s rights in such Work, Work Product and
Deliverables shall be free and clear of any encumbrances, liens, claims,
judgments, causes of action or other legal rights or impediments.

Section 17.5. Ownership of Company Provided Materials. All documents furnished
to Contractor, including, but not limited to identification of Sites, Site
specifications, technical data, and drawings, shall remain the property of
Company, shall not be used for any purpose other than the performance of the
Work and shall not be provided by Contractor to any party other than Contractor
Parties without Company’s prior written consent. Any property owned by Company
and in Contractor’s possession or control shall be used only in the performance
of the Work, unless authorized in writing by Company. Contractor shall
adequately protect such property and shall deliver or return it to Company or
otherwise dispose of it as directed by Company.

Section 17.6. Restriction on Certain Use. Notwithstanding anything to contrary
in this Agreement, any financial information (including system cost estimates)
provided by Contractor under this Agreement is intended for the exclusive use
and benefit of Company. No other person is authorized to rely on such
information for any purpose, and Contractor expressly disclaims any
responsibility or liability to any person other than Company for any use of or
reliance on such information. For clarity, Company agrees that any financial
information furnished by Contractor hereunder or Contractor’s name will not be
used for the purpose of raising funding in any capital or public financial
market. In the event the Company desires to use any such information as part of
an offering memorandum or in any other document supporting third party financing
it shall obtain the prior written approval of an officer of Contractor which may
be given or withheld subject to such qualifications and assumptions as
Contractor may make in its sole discretion.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

39



--------------------------------------------------------------------------------

Execution Copy

 

Section 17.7. Remedies for Section 17 Breach. Each Party acknowledges that a
breach of this Section 17 by such Party will cause irreparable injury to the
other Party and that, in the event of such a breach, money damages will not
constitute adequate remedy to the other Party, and therefore the other Party
shall be entitled to injunctive relief and other provisional and/or equitable
remedies, as well as all other rights and remedies available under this
Agreement.

SECTION 18. CONFIDENTIALITY

Section 18.1. Protection of Confidential Information. Each Party has executed
that certain Reciprocal Non-Disclosure Agreement of even date herewith, which is
attached hereto as Exhibit H (the “Confidentiality Agreement”). Each Party
acknowledges and agrees that the Confidentiality Agreement applies to all
information obtained from the other party to the extent such information meets
the definition of “Confidential Information” contained therein. The
Confidentiality Agreement is hereby incorporated into this Agreement and into
any PO by this reference. The Confidentiality Agreement shall continue in force
and effect for the term of this Agreement notwithstanding any expiration or time
limitation stated in the Confidentiality Agreement.

SECTION 19. REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 19.1. General. Contractor represents and warrants that: (i) Contractor
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement; (ii) Contractor is duly licensed,
authorized or qualified to do business and is in good standing in every
jurisdiction in which the conduct of its business makes such license,
authorization or qualification necessary; (iii) there is no controversy,
litigation, hearing or other judicial or administrative hearing or proceedings
pending or threatened against Contractor or any of its Affiliates that could
interfere with the ability of Contractor to perform its obligations under this
Agreement; and (iv) as of the Effective Date, Contractor is not a party to or
bound by any letter of intent, memorandum of understanding, contract, agreement,
instrument, arrangement or understanding, written or oral, which involves the
acquisition of the business of Contractor, or a substantial portion of the
assets or shares of capital stock of Contractor. Company represents and warrants
that: (i) Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement; (ii) Company is duly
licensed, authorized or qualified to do business and is in good standing in
every jurisdiction in which the conduct of its business makes such license,
authorization or qualification necessary; and (iii) there is no controversy,
litigation, hearing or other judicial or administrative hearing or proceeding
pending or threatened against Company or any of its Affiliates that could
interfere with the ability of Company to perform its obligations under this
Agreement.

Section 19.2. No Defects in Work; Conformity with Applicable Requirements and
Specifications. Contractor represents and warrants that the Work

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

40



--------------------------------------------------------------------------------

Execution Copy

 

will comply with the standard set forth in Section 2.4, that the Materials shall
conform to the standard set forth in Section 2.6, that the Deliverables will
comply with the Applicable Requirements and that each Site will comply with all
applicable Site specifications. Contractor further warrants that it will meet
the production schedule in the Throughput Model and any time schedules required
by this Agreement or by any applicable PO, and will within two (2) Business Days
notify Company in writing of any material actual or anticipated delays.

Section 19.3. Accuracy of Reports and Other Deliverables. By submitting any
report or other Deliverable, Contractor shall be deemed to have certified to the
Company that such report or other Deliverable is accurate, current and complete
in all material respects.

Section 19.4. Duty to Correct Work; Warranties. If, at any time within eighteen
(18) months after Site Acceptance with respect to the Site (“Warranty Period”)
as determined in accordance with Exhibit C, such Work or Deliverable is found
not to comply with the warranty standards set forth in Section 19.2, then upon
written notice from Company, Contractor shall promptly perform corrective
services of a type similar to the Work originally undertaken, regardless of
prior inspections or acceptance to conform with the requirements of this
Agreement. Company shall give such written notice within a reasonable period
after the discovery of the deficiency or defective condition. All corrective
work for which Contractor is responsible shall be undertaken by Contractor at
Contractor’s sole expense and the unexpired part of the Warranty Period shall
remain in effect as to such corrected Work following Company’s acceptance of the
required corrective work. Company may accept defective or non-conforming work
instead of requiring its removal and correction, upon the condition that Company
shall deduct from payments to Contractor an appropriate amount for damages.
Contractor shall be responsible for all costs and expenses arising from repair,
packaging, shipping, insurance, Taxes, and other matters associated with any
corrective measure. In no event shall final payment, partial acceptance of total
work, or partial or entire use or occupancy by Company relieve Contractor of
liability or responsibility for faulty materials or workmanship or any breach of
the Agreement.

Section 19.5. Exclusions. Contractor shall have no warranty or other obligation
as to Network Equipment furnished by a Network Vendor. Contractor shall have no
warranty obligation with respect to its Work to the extent caused by: (i) third
party services or Materials supplied by Company or Materials specified by
Company and purchased directly by Contractor; or (ii) the efficacy of the
Project’s network performance based on the technology of Company or that of its
third party services and materials and equipment suppliers. With regard to
Materials purchased by Contractor as Company’s agent or Materials specified by
Company but purchased directly by Contractor, Contractor shall use all
reasonable efforts to assist Company to enforce such warranties, including
preparation of notice letters, assignment of warranties (as applicable),
attending meetings and taking such other actions, as agreed by the Parties.
Contractor agrees that it shall not charge Company the cost of reasonable
management services to assist Company in enforcing such warranties, short of
litigation or arbitration.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

41



--------------------------------------------------------------------------------

Execution Copy

 

Contractor shall, however, be reimbursed any expenses incurred either in support
of litigation or arbitration or to implement such repairs at Company’s request
(e.g., tower climbing and removal of equipment where the supplier has furnished
replacement equipment only).

Section 19.6. Certain Remedies. If Contractor fails to cure any breach of
warranty after two (2) attempts at correction, such attempts not to exceed
thirty (30) calendar days after receipt of a notice of defect from Company, and
provided the Parties have not agreed in writing upon an alternative cure,
Company may, by separate contract or otherwise, make the necessary cure and
Contractor shall pay to Company all the costs of such cure or, at Company’s
election, Company may set-off such amounts against sums otherwise due
Contractor. Company may return the Deliverables to Contractor, at Contractor’s
expense and Company’s option, for correction, replacement or credit, even if the
period to perform those corrections extends beyond the Deliverables’ warranty
period but in no event shall the Warranty Period itself be extended.

Section 19.7. Exclusive Warranties. The warranties set forth in this Section 19
are the sole and exclusive warranties of Contractor in connection with the Work
and Materials and equipment furnished under this Agreement and Contractor hereby
disclaims and Company waives any other express, implied or statutory warranties,
including WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

SECTION 20. INDEMNITY

Section 20.1. Scope of Indemnity. Contractor will defend, indemnify and hold
harmless Company, Company’s Affiliates and their respective officers, directors,
employees, agents and customers (each, a “Company Indemnitee”) from and against
all claims, damages, losses, liabilities, costs, expenses and reasonable legal
fees (collectively “Damages”) arising out of a claim by a third party against a
Company Indemnitee to the extent arising from the fault or negligence of
Contractor or a Contractor Party in connection with: (i) any infringement of
patent and/or other intellectual property right in connection with the Work;
(ii) the failure of Contractor or any of Contractor Parties to comply with
applicable Laws, including, but not limited to Laws related to Hazardous
Materials for which Contractor is responsible under Section 11.3; (iii) any act
or omission by Contractor or any of Contractor Parties that worsens, releases,
or creates any Hazardous Material for which Contractor is responsible under
Section 11.3; (iv) the transport or disposal of any materials which created or
would create a Hazardous Material on or off any Site covered by the Work for
which Contractor is responsible under Section 11.3; or (v) for personal injury
or property damage. Company will defend, indemnify and hold harmless Contractor,
Contractor’s Affiliates and their respective officers, directors, employees,
agents and customers (each, a “Contractor Indemnitee”) from and against all
Damages arising out of a claim by a third party against a Contractor Indemnitee
to the extent arising from the fault or negligence of Company or a Company Party
in connection with personal injury or

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

42



--------------------------------------------------------------------------------

Execution Copy

 

property damage. Each Party and each of the Company Indemnities and Contractor
Indemnities shall have the right to defend its own interest in connection with
any such Claims, and such election to so defend its own interest shall in no way
relieve Contractor or Company of its obligations under this Section 20.1. The
duties described in this Section 20 shall survive the termination or expiration
of this Agreement for a period of three (3) years.

Section 20.2. No Limitation on Employment Claims. In the event Claims are
brought against any Company Indemnitee by an employee of Contractor or of any
other Contractor Party, the indemnification obligations provided in Section 20.1
shall not be limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Contractor or such Contractor Party
under any applicable worker’s or workmen’s compensation laws, disability benefit
acts or other employee benefit Laws.

Section 20.3. Indemnification Procedures. Upon becoming aware of any
circumstance or legal action subject to indemnification under this Agreement (a
“Claim”), the Party seeking indemnification shall give prompt written notice of
the Claim to the Indemnitor. The notice must include a copy of any written
documentation regarding the Claim received by the Indemnitee. Upon receipt of
notice of a Claim, the following provisions shall apply:

(i) The Party Indemnitor shall, at its option, settle or defend the Claim at its
sole expense and with its own counsel. Each Indemnitee will cooperate in all
reasonable respects with the Indemnitor and its attorneys in the investigation,
trial, and defense of the Claim and any appeal; provided, however, that any
Indemnitee may, at its own expense, participate, through its attorneys or
otherwise, in such investigation, trial, and defense of such claim and any
appeal arising therefrom. No settlement of a claim that involves a remedy other
than the payment of money by Contractor will be entered into without the consent
of each affected Company Indemnitee, which consent will not be unreasonably
withheld, conditioned or delayed.

(ii) If the Indemnitor (a) fails to notify the applicable Indemnitee of the
Indemnitor’s intent to take any action within thirty (30) days after receipt of
a notice of a Claim for which it is responsible under this Section or this
Agreement or (b) fails to proceed with the resolution of the Claim for which it
is responsible, the Indemnitee, with prior written notice to the Indemnitor and
without waiving any rights to indemnification, including reimbursement of
reasonable legal fees and legal costs, may defend or settle the Claim without
the prior written consent of the Indemnitor. The Indemnitor will reimburse the
Indemnitee on demand for all damages, cost and expenses incurred by the
Indemnitee in defending or settling the Claim.

SECTION 21. LIMITATION OF LIABILITY

Section 21.1. Consequential Damages. Neither Party will be liable hereunder for
consequential, indirect or punitive damages (including lost profits or

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

43



--------------------------------------------------------------------------------

Execution Copy

 

savings, loss of use or opportunity, interruption of service, loss of revenue,
claims of customers, or like items of loss or damage) for any cause of action,
whether in contract, tort or otherwise, even if the Party was or should have
been aware of the possibility of these damages. This Section will not limit any
Party’s liability for damages for which it has an obligation of indemnity for
third party personal injury and property damage under this Agreement. For
purposes of this Section 21.1, any damages that may be awarded to a third party
for personal injury or property damage against a Party to this Agreement, to the
extent they arise out of the fault or negligence of that Party, shall constitute
“actual damages” of the Party against whom such damages are awarded even if such
damages are awarded against such Party as consequential damages or punitive
damages.

Section 21.2. Confidentiality. If any member of the PMO Key Personnel set forth
in Exhibit B or an officer of Contractor intentionally breaches the terms of the
Confidentiality Agreement set forth in Section 18 and such breach materially and
adversely affects Company’s overall business plan, Contractor agrees to pay
Company [***] Dollars ($[***]) as liquidated damages. The Parties agree that
such amount is the sole and exclusive remedy for such a breach of Section 18
except as provided in Section 21.3 and except for Company’s right to seek
equitable relief as provided in Section 8 of Exhibit H.

If Company intentionally breaches the terms of the Confidentiality Agreement set
forth in Section 18 and such breach materially and adversely affects
Contractor’s overall business plan, Company agrees to pay Contractor [***]
Dollars ($[***]) as liquidated damages. The Parties agree that such amount is
the sole and exclusive remedy for such a breach of Section 18 except as provided
in Section 21.3 and except for Contractor’s right to seek equitable relief as
provided in Section 8 of Exhibit H.

Section 21.3. General Limitation. Except for liability arising under Sections
18, 20.1(v) and 20.2, in no event shall Contractor’s liability to Company under
this Agreement, however caused, exceed in the cumulative aggregate (i) an amount
equal to the aggregate amount paid by Company under this Agreement for the
preceding twelve (12) month period or (ii) [***] Dollars ($[***]), whichever is
less (the “Maximum Amount”), and Company releases the Contractor and Contractor
Parties from any liability in excess thereof. Except for Company’s obligation to
make all payments required under this Agreement for the Work and liability
arising under Sections 11.4, 18 and 20.1, in no event shall Company’s liability
to Contractor under this Agreement, however caused, exceed the Maximum Amount,
and Contractor releases the Company from any liability in excess thereof.

Section 21.4. Remedies. Notwithstanding any action Company may bring at law, in
equity or otherwise against Contractor or a Contractor Party, the waivers,
releases, limitations and disclaimers of liability expressed throughout this
Agreement apply to and limit the liabilities of Contractor and each Contractor
Party to Company arising out of or in connection with this Agreement. If any
third party obtains any ownership interest in the Project, Company agrees that
the total aggregate liability of Contractor to Company and

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

44



--------------------------------------------------------------------------------

Execution Copy

 

such party or parties, from any cause, shall not exceed the limits of liability
set forth in this Agreement. Notwithstanding any action Contractor may bring at
law, in equity or otherwise against Company, the waivers, releases, limitations
and disclaimers of liability expressed throughout this Agreement apply to and
limit the liabilities of Company to Contractor arising out of or in connection
with this Agreement. If any third party obtains any ownership interest in the
Project, Contractor agrees that the total aggregate liability of Company and
such party or parties, from any cause, shall not exceed the limits of liability
set forth in this Agreement.

Section 21.5. Applicability. The waivers, releases, limitations and disclaimers
of liability and exclusive remedy provisions expressed throughout this Agreement
shall apply even in the event of the fault, negligence (in whole or in part),
strict liability, breach of contract, or otherwise of the Party released or
whose liability is waived, disclaimed, limited, apportioned or fixed, and shall
extend to such Party’s Affiliated entities and its and their directors,
officers, employees and agents.

SECTION 22. INSURANCE

Section 22.1. Minimum Insurance Coverage. Contractor shall at times maintain in
effect, and shall require all subcontractors to maintain in effect, the minimum
insurance coverage required by Exhibit G hereto. Promptly upon Company’s
request, Contractor shall provide certificates of insurance or other evidence
reasonably satisfactory to Company that all required insurance is in effect.

Section 22.2. Company Right to Insure. In the event Contractor fails to maintain
any insurance coverage required under this Agreement, Company may maintain such
coverage and charge the expense to Contractor (without limiting any other
remedies for breach).

Section 22.3. Waiver of Insured Claims. Contractor waives all rights against
Company and Company Parties for damages caused by fire or other perils to the
extent covered by property insurance obtained pursuant to this section or any
other property insurance applicable to any Work. Contractor shall require
similar waivers in favor of Company by any permitted subcontractors.

Section 22.4. Risk of Loss. Where Contractor performs construction in
conjunction with its Work under a PO, then until acceptance of the Site as set
forth in Section 9.3, Contractor shall bear the risk of physical loss of or
damage to: (i) Materials that it incorporated or intends to incorporate into
such Site as part of the Work (“Project Property”); and (ii) to the extent
arising from the fault or negligence of Contractor or any Contractor Party
Company’s other property at such Site. Contractor shall have no liability for
physical loss of or damage to the Project Property or other property of Company
after Site acceptance of the Work and Company releases Contractor from any
liability thereof, however caused, and waives any rights of subrogation. In
regard to circumstances where the Work at or in connection with a Site does not
include at least construction (e.g., site acquisition, engineering, procurement
and/or program

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

45



--------------------------------------------------------------------------------

Execution Copy

 

management only), it is the intent of the Parties to rely on the proceeds of
insurance maintained either by Company or Company’s construction contractors,
and, in such circumstances, Contractor shall have no liability for physical loss
or damage to Project Property or other property owned by Company and located at
the Site however caused and Company releases Contractor from any liability
thereof, and waives any rights of subrogation. Notwithstanding the foregoing
sentence, as to Materials purchased by Contractor (other than as agent for
Company) prior to Construction Notice to Proceed, Contractor shall bear the risk
of physical loss of or damage to such Materials until cure, custody and control
is transferred to Company.

SECTION 23. CHANGES

Section 23.1. Changes. Company may require or approve (solely by an Authorized
Representative or any designee of an Authorized Representative) (i) changes to
the Work covered by a PO that has been previously executed by the Parties and
(ii) as mutually agreed, extra work outside the scope of this Agreement. In
addition, the following events or circumstances shall constitute a change under
the Agreement which may necessitate changes to the Work for which a PO has been
previously issued and executed by the Parties (a) Excusable Delays,
(b) Hazardous Materials which Contractor is not responsible for or Unknown
Conditions, (c) changes in Laws (including the interpretation thereof by any
governmental organization having authority over the Work) or Applicable
Requirements, (d) termination for convenience of part of the Work pursuant to
Section 10.4, and (e) design changes made or required by or delays’ caused by a
Network Vendor or Company’s other suppliers or contractors which affect the
Project or Contractor’s Work. Any such changes to the Work or extra work shall
be subject to a change order executed by the Parties.

Section 23.2. Notice and Administration. If Company or Contractor requests a
change or circumstances arise constituting a change, the Party requesting the
Change shall provide written notice substantially in the form attached hereto as
Exhibit K to the other Party within a reasonable time of discovery of the
circumstances but in any event within fourteen (14) calendar days, except as
provided in Section 8.2, of knowledge of the event requiring the change. If
Contractor fails to give the Company written notice within such fourteen
(14) day period, any cost or schedule impact associated with the change shall
not commence until such notice is received by Company. The recipient shall
respond to any request for a change within ten (10) days and the Parties shall
thereafter meet as soon as reasonably possible to resolve any differences as to
the impact of the change to the scope, cost, schedule or other affected terms of
this Agreement. Except for Company requested changes, Contractor shall bear the
burden of demonstrating the impact of any Change on the Work or other affected
terms of this Agreement. Contractor shall be under no obligation to perform any
change in the Work, except for a change that affects health or safety or a
Company directed change within the general scope of the Work at a Site
reasonably required to assure the operability of the Site, until the Parties
have agreed upon the change, including any adjustment to the price, schedule or
other terms and conditions of the Agreement affected by the change. The
occurrence of a change shall not excuse Contractor from continuing performance
of any part of the Work unaffected by the change.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

46



--------------------------------------------------------------------------------

Execution Copy

 

SECTION 24. ASSIGNMENT OR TRANSFER

Section 24.1. Transfer Defined. For purposes of this Agreement a “Transfer”
means (i) any conveyance, transfer, sale, assignment, pledge, security interest
or lien on all of Contractor’s rights, obligations or responsibilities under
this Agreement, whether by operation of law or otherwise (except as expressly
permitted hereunder or an assignment or pledge by Contractor of amounts due and
payable under this Agreement), (ii) an assignment by Contractor of this
Agreement or any PO, (iii) any assignment or delegation of all of Contractors
rights, obligations or responsibilities hereunder or thereunder (other than
pursuant to a subcontract that is authorized by, and entered into in accordance
with, this Agreement), or (iv) any direct or indirect transfer of ownership
interests in Contractor that would cause the current owners of Contractor to own
and control less than fifty percent (50%) of the ownership interests in
Contractor (a “Change of Control”). Contractor shall give Company not less than
thirty (30) days’ prior written notice of any event or series of events that
would result in a Change of Control, except to the extent that such notice is
prohibited by applicable law.

Section 24.2. Transfers Require Company Consent. No Transfer shall be effective
against Company unless Company shall have consented in advance and in writing to
such Transfer. Any Transfer without Company’s consent shall be an Event of
Default which, at Company’s election, will result in immediate termination of
this Agreement.

Section 24.3. No Discharge of Contractor. In no event will Company’s consent to
any Transfer be construed as discharging or releasing Contractor in any way from
the performance of its obligations under this Agreement.

Section 24.4. Assignment by Company. Notwithstanding the preceding, Company may
assign this Agreement in whole or in part upon written notification to
Contractor but without such consent to (i) an Affiliate; (ii) a successor in
interest arising through a merger, acquisition, reorganization or sale of all or
substantially all of Company’s assets or business or similar transaction; or
(iii) to a non-Affiliated third party, so long as the assignee is financially
capable of fulfilling its obligations hereunder (based upon Contractor’s
standard credit review).

Section 24.5. Assignee Obligations. An authorized assignee of either Party
hereunder will be bound by the terms of this Agreement and will have all of the
rights and obligations of the assigning Party set forth in this Agreement, to
the extent they have been assigned. If any assignee refuses to be bound by all
of such terms and obligations of this Agreement or if any assignment is made in
breach of the terms of this Agreement, then such assignment will be null and
void and of no force or effect. No merger of Company with, acquisition of
Company by, acquisition by Company of, or other consolidation of Company with
any one or more other companies shall affect this

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

47



--------------------------------------------------------------------------------

Execution Copy

 

Agreement, the enforceability thereof or the rights or obligations of the
Parties hereunder (whether or not Contractor has any contractual arrangements or
other business dealings with any such company).

SECTION 25. RELATIONSHIP MANAGEMENT

Section 25.1. Status Review Meetings. The Program Director, together with such
other PMO personnel as may be requested by Company, will participate in periodic
status review meetings as requested by Company. Such meetings will be held at
Company’s facilities, or via telephone, as may be necessary at the sole
discretion of Company. Contractor will provide Company with the status of
ongoing Work. Notwithstanding the foregoing during the first six (6) months of
the Term, and for as long thereafter as Company may request, such status
meetings shall be held no less frequently than once every week.

SECTION 26. DISPUTE RESOLUTION

Section 26.1. Management Committee. Within fifteen (15) days after the Effective
Date, Company and Contractor shall form a Management Committee consisting of two
(2) executives of each Party, which shall be authorized and responsible for
generally overseeing the performance of this Agreement and resolving Disputes.
Each Party’s members of the Management Committee shall be designated in a
written notice to the other Party. Either Party may change its designated
members of the Management Committee, with immediate effect, at any time by
giving written notice to the other Party.

Section 26.2. Notice of Dispute. Each Party shall notify the other Party, in
writing (a “Dispute Notice”), of any claim or dispute between Company and
Contractor arising in connection with the negotiation, construction,
interpretation, validity, performance, enforcement, operation, exercise of
rights under, breach of, payment obligation under or termination of this
Agreement(each, a “Dispute”). The Dispute Notice shall include a detailed
description of the Dispute, shall specify that the Dispute is to be resolved in
accordance with this Section 26, and shall indicate the outcome that the Party
desires and the reasons such Party believes the desired outcome is justified. A
Party must deliver a Dispute Notice to the other Party’s designated Management
Committee members within thirty (30) days of the earlier of the following:
(i) the date of the Party’s discovery of grounds for the Dispute, or (ii) the
earliest date on which the Party should reasonably have discovered the grounds
for the Dispute. Failure to deliver a Dispute Notice within such period may
result in a reduction to the relief sought to the extent the other Party is
prejudiced as a result of a delay in submitting a Dispute Notice.

Section 26.3. Negotiations to Resolve Dispute. Within three (3) days after one
Party (the “Initiating Party”) has delivered a Dispute Notice to the other Party
(the “Responding Party”), the Management Committee shall meet and attempt to
resolve the Dispute. If the Dispute is not resolved within fifteen (15) days
after the Management Committee first meets, either Party may elect, by written
notice to the other Party, to resolve the Dispute by utilizing the procedures
set forth below.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

48



--------------------------------------------------------------------------------

Execution Copy

 

Section 26.4. Mediation. If the Dispute is not resolved within the fifteen
(15) day period described in the last sentence of Section 26.3, either Party may
at any time deliver a written notice (a “Mediation Request”) to the other Party
that the Dispute be submitted to a mutually agreeable advisor for mediation
under the Commercial Mediation Rules of the American Arbitration Association
(“AAA”). The Party requesting mediation shall suggest the names of three
(3) independent and impartial mediators having the experience, skills, and
qualifications necessary to resolve the dispute. The other Party shall agree to,
and select, one (1) of the mediators within three (3) calendar days after
receipt of the Mediation Request. If the Party to whom the Mediation Request was
delivered believes the suggested mediators do not satisfy the requirements
specified above, it shall so notify the other Party, whereupon the Parties shall
jointly request the American Arbitration Association, sitting in Washington,
D.C., to appoint a mediator. Neither Party shall unreasonably withhold
acceptance of a suitable mediator. The mediation shall last no longer than five
(5) calendar days, and shall be attended by the Authorized Representative of
each Party. The Parties shall share the mediator’s fee equally. If the Dispute
has not been resolved through mediation, then such mediation shall be terminated
by a written declaration of the mediator.

Section 26.5. Arbitration. If the Dispute has not been resolved through
mediation, then upon the earlier to occur of (a) delivery of the written
declaration of the mediator that such Dispute has not been resolved and
(b) fifteen (15) calendar days after delivery of the Mediation Request, either
Party may submit the Dispute to arbitration according to the Commercial
Arbitration Rules of the AAA (the “Rules”) then currently in effect. The number
of arbitrators shall be determined in accordance with the Rules; provided,
however, that if the amount in Dispute is less than One Hundred Thousand Dollars
($100,000), the arbitration shall be held by a single arbitrator and the Party
requesting arbitration shall provide to the other Party notice of the request
for arbitration, and the names of three (3) independent and impartial
arbitrators, and the other Party shall agree to, and select, one (1) of the
arbitrators within three (3) calendar days of a request for arbitration. Neither
Party shall unreasonably withhold acceptance of a suitable arbitrator. It is
also agreed that for matters determined by a single arbitrator, except for the
exchange of documents that will be used during the arbitration hearings, no
discovery or depositions shall be permitted by either Party except as required
to verify the amount(s) being claimed. The Parties stipulate and agree not to
seek to introduce into evidence, and not to compel the production of, documents
prepared for, or statements made in the course of settlement discussions
including the confidential mediation process, in any arbitration or subsequent
litigation or administrative proceeding; provided, however, that fully-initialed
journal entries, and any written modifications and dispute settlement agreements
which have been fully signed by all necessary parties, may be introduced into
evidence. Any judgment upon the award rendered by the arbitrator or arbitrators
may be entered in any court having jurisdiction thereof. The arbitrator shall
not have authority to award any consequential or punitive damages.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

49



--------------------------------------------------------------------------------

Execution Copy

 

Section 26.6. No Suspension of Work. Notwithstanding the existence of any
Dispute, including without limitation any Dispute with respect to the Work or
compensation, unless and until this Agreement has been terminated in accordance
with the terms and conditions herein, Contractor shall not delay or suspend any
Work, and shall not be excused from any performance due under this Agreement.
During any pending Dispute, Contractor shall perform and carry on all Work that
is not in dispute at the Site or Sites affected by the Dispute and shall
continue all Work at Sites other than the Site or Sites affected by the Dispute
in accordance with the requirements of this Agreement.

Section 26.7. Court Proceedings; Termination. Notwithstanding the provisions of
this Section 26, and without waiving any other rights, remedies or courses of
action available under this Agreement, at law, in equity or otherwise:

(i) A Party which believes that it is entitled to indemnification or
contribution under the terms of this Agreement may, at the sole option of the
Party entitled to indemnification or contribution, seek relief in a court having
jurisdiction thereof through any allowable procedure.

(ii) Either Party may seek from any court of competent jurisdiction, interim or
provisional relief that is necessary to protect the rights or property of the
Party, including, without limitation, injunctive relief, pending the
arbitrator’s final decision or other resolution of the Dispute.

(iii) Either Party may cancel, suspend performance or terminate this Agreement
in accordance with its terms and conditions without being required to follow the
dispute resolution procedures set forth in this Section 26.

(iv) If the Dispute involves a monetary claim equal to or greater than Five
Hundred Thousand Dollars ($500,000), then either Party may elect not to pursue
the dispute resolution procedures set forth in this Section 26.2 through 26.5,
and may instead pursue any other rights, remedies or course of action available
under this Agreement, in accordance with Section 26.8 at law, in equity or
otherwise.

Section 26.8. Jurisdiction Selection and Limitation. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST COMPANY OR CONTRACTOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE WORK SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE
STATE OF VIRGINIA, AND EACH PARTY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
INCLUDING ANY OBJECTION THAT THE JURISDICTION CONSTITUTES AN INCONVENIENT FORUM.
EACH OF COMPANY AND CONTRACTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. CONTRACTOR DOES HEREBY DESIGNATE
AND APPOINT CT CORPORATION, 4701 COX ROAD, SUITE 310, GLEN ALLEN, VIRGINIA 23060
(AS SUCH

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

50



--------------------------------------------------------------------------------

Execution Copy

 

ADDRESS MAY CHANGE FROM TIME TO TIME), AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN SUCH FEDERAL OR STATE COURT OF VIRGINIA
AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS (OR AT SUCH
OTHER OFFICE AS MAY BE DESIGNATED BY CONTRACTOR FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS HEREOF) WITH A COPY TO CONTRACTOR AT ITS ADDRESS FOR NOTICE SET
FORTH IN SECTION 29.1 HEREOF, AND WRITTEN NOTICE OF SAID SERVICE OF CONTRACTOR
MAILED OR DELIVERED TO CONTRACTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON CONTRACTOR, IN ANY SUCH SUIT,
ACTION OR PROCEEDING. COMPANY DOES HEREBY DESIGNATE AND APPOINT THE CORPORATION
TRUST COMPANY, CORPORATION TRUST CENTER 1209 ORANGE STREET, WILMINGTON, DE,
19801 (AS SUCH ADDRESS MAY CHANGE FROM TIME TO TIME), AS ITS AUTHORIZED AGENT TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN SUCH FEDERAL OR STATE COURT IN
VIRGINIA AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS (OR
AT SUCH OTHER OFFICE AS MAY BE DESIGNATED BY COMPANY FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS HEREOF) WITH A COPY TO COMPANY AT ITS ADDRESS FOR
NOTICE SET FORTH IN SECTION 29.1 HEREOF, AND WRITTEN NOTICE OF SAID SERVICE OF
COMPANY MAILED OR DELIVERED TO COMPANY IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON COMPANY IN ANY SUCH
SUIT, ACTION OR PROCEEDING. EACH PARTY AGREES THAT (1) IT SHALL GIVE PROMPT
NOTICE TO THE OTHER PARTY OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (2) ANY PARTY MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR
SERVICE OF PROCESS), AND (3) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RIGHT TO A JURY
TRIAL WITH REGARD TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

SECTION 27. SAFETY

Section 27.1. Safety Procedures. Contractor shall be responsible for initiating,
maintaining, and supervising all safety precautions and programs in connection
with the performance of the Work on any Project. Contractor shall take
reasonable precautions for the safety of, and shall provide reasonable
protection to prevent damage,

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

51



--------------------------------------------------------------------------------

Execution Copy

 

injury or loss to: (i) its workers on a Site and other persons who may be
affected thereby; (ii) Work and materials and equipment to be incorporated
therein; and (iii) other property at the Project or adjacent thereto. Contractor
will maintain strict work discipline and effect the Work in a manner that is
protective of existing operations, facilities and assets at a Site. Contractor
shall maintain designated safety points of contact within its organization to
track, analyze and rectify field-related safety issues. Company shall have the
right to employ a third party safety assurance monitor to ensure Contractor’s
implementation of adequate safety procedures and such safety assurance monitor
shall be granted access to each Site at all reasonable times.

Section 27.2. Compliance. Contractor represents that it will not disregard any
applicable Laws and will not submit any document of any nature to Company that
is knowingly false in any material respect.

Section 27.3. Emergencies. If an emergency arises during the performance of the
Work under this Agreement where Contractor reasonably determines that there is a
tangible and imminent threat to the environment or to the public health and
safety of persons or property and where it is impossible for Contractor to
obtain immediate authorization from Company regarding corrective actions,
Contractor shall take reasonable steps to prevent threatened damage, injury or
loss to persons or property and shall notify Company immediately of such
corrective action. Contractor shall cease or terminate Work upon Company’s
request until all such threats have been resolved to the Company’s satisfaction.

Section 27.4. Notice of Accidents. Contractor shall provide written notice to
Company of any and all accidents whatsoever that (a) arise from or in connection
with the performance of the Work, regardless of whether such accidents occur on
or adjacent to the Site and that (b) result in death or personal injury or
property damage. The notice shall be furnished to Company not less twenty-four
(24) hours after any occurrence of death or personal injury and not less than
three (3) calendar days after the occurrence of any property damage.

SECTION 28. COMPLIANCE WITH LAWS

Section 28.1. Labor and Workplace Laws. Contractor shall comply with and give
notices required by any Laws asserting jurisdiction over the Work, the
Agreement, the subject matter of the Agreement, or any element or part thereof.
Without in any way limiting the foregoing, it is the responsibility of
Contractor to ensure that all Work complies with the requirements of the
Occupational Safety and Health Administration (OSHA). Contractor shall comply,
at is own expense, with the provisions of the Fair Labor Standards Act of 1938,
as amended, and all other Laws applicable to Contractor as an employer of labor.
Contractor agrees that it will not discriminate against any employee or
applicant for employment on account of race, color, religion, sex, disability or
national origin.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

52



--------------------------------------------------------------------------------

Execution Copy

 

Section 28.2. Export Control Law. The Parties acknowledge that the export of
products, software, and technical information (including, but not limited to,
services and training) under this Agreement may be subject to U.S. export laws
and may require U.S. government authorization prior to export. Each Party agrees
that it will not use, distribute, transfer, or transmit such products, software,
or technical information (even if incorporated into other products) except in
compliance with U.S. export regulations. If requested by a Party, each Party
also agrees to sign written assurances and other export-related documents as may
be required for the other Party to comply with U.S. export regulations.

SECTION 29. MISCELLANEOUS TERMS

Section 29.1. Notices. All notices which are required or permitted to be given
under this Agreement shall be sent postage prepaid, by certified mail, by
courier such as Federal Express, or by facsimile, to the addresses set forth
below.

 

If to Company:

 

TerreStar Networks Inc.

12010 Sunset Hills Rd

Sixth Floor

Reston, Virginia 20190

Attn: Director of Contracts

 

If to Contractor

 

Bechtel Communications, Inc.

5275 Westview Drive

Fredrick, Maryland 21703

Attention: General Manager

Facsimile: 301-682-3983

 

Copy to: Principal Counsel

Facsimile: 301-695-4448

The parties may, by written notice, designate other addresses and/or facsimile
numbers for receipt of notices under this Agreement. Notwithstanding any other
provision of this Section 29.1, if Company’s address changes, Section 29.1 shall
be deemed amended to reflect such address change. Notices shall be effective
upon delivery or upon the refusal of the addressee to accept delivery.

Section 29.2. Location of Services. Unless otherwise agreed in writing in
advance by Company, which agreement may be given or refused in Company’s sole
discretion, Contractor will conduct all aspects of the Work hereunder within the
United States of America.

Section 29.3. Publicity and Marks. Contractor will not, without Company’s
written consent, (i) issue any news release, announcement, denial or
confirmation of this Agreement, its value, or its terms and conditions, or in
any other manner advertise or publish this Agreement, its value, or its terms
and conditions; or (ii) use the name, trademarks, trade names or logos (“Marks”)
of Company or any Company Affiliate, or any divisions or business units of any
of them, or the name of any product or service of Company or any Company
Affiliate, in any manner. Company may withhold consent to the use of its Marks,
and publicity, at its sole discretion.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

53



--------------------------------------------------------------------------------

Execution Copy

 

Section 29.4. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the Commonwealth of Virginia.

Section 29.5. Independent Contractor. Contractor and Contractor Parties are
independent contractors for all purposes and at all times. Contractor has the
responsibility for, and control over, the methods and details of performing
Work. Contractor will provide all tools, materials, training, hiring,
supervision, work policies and procedures, and, except as otherwise expressly
provided in any SOW, will be solely responsible for the compensation, discipline
and termination of Contractor Parties. Contractor is responsible for the payment
of all Contractor personnel and sub-contractors. Neither Contractor nor any
Contractor Party has or shall have any authority to act on behalf of, or to bind
Company to any obligation.

Section 29.6. Acceptance Not a Waiver. No quality assurance, acceptance test, or
other similar procedure will be deemed to constitute, legal “acceptance” of any
Deliverable or any Work, and no such inspection, quality assurance review or
other procedure will be deemed to waive any right or remedy hereunder.

Section 29.7. Waivers Limited. The waiver by either Party of a breach of or
failure to perform any provision of this Agreement shall not operate or be
construed as a waiver of the same or any other breach or failure by either of
the Parties to this Agreement, whether prior or subsequent.

Section 29.8. Severability. If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the legality, validity, or enforceability of the remainder of
this Agreement shall not thereby be affected, and this Agreement shall be deemed
to be amended to the extent necessary to delete such provision.

Section 29.9. Counterparts; Facsimile Execution. This Agreement may be executed
in (i) in several counterparts, each of which will be deemed an original, but
together they shall constitute one and the same instrument, and (ii) by
facsimile or electronic transmission of signature pages executed by each party,
which shall be evidence of such party’s intention to be bound hereby, with duly
signed originals to be exchanged by the parties in due course.

Section 29.10. Survival. The obligations and rights of the parties under the
following sections will survive expiration or termination of this Agreement for
any reason: Inspection, Corrections and Acceptance of Work (Section 9),
Hazardous Conditions (Section 11), Audit (Section 14), Liens (Section 15),
Materials and Ownership of Work Product (Section 17), Confidentiality
(Section 18), Representations, Warranties, and Covenants (Section 19), Indemnity
(Section 20), Limitation of Liability (Section 21), and Dispute Resolution
(Section 26).

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

54



--------------------------------------------------------------------------------

Execution Copy

 

Section 29.11. Entire Agreement; Order of Precedence. This Agreement, together
with all exhibits and all documents expressly referred to in this Agreement,
constitutes the complete and exclusive statement of the agreement of the parties
with respect to the subject matter hereof and supersedes all prior proposals,
understandings, and agreements, whether oral or written, between the parties
with respect to the subject matter hereof, unless specifically mentioned herein.
Contractor acknowledges that there were no representations or promises made by
Company on which Contractor has relied in entering into this Agreement that are
not expressly stated herein. In case of conflict between any provisions of this
Agreement, the order of precedence of the documents constituting this Agreement
is as follows, each listed document superseding in the event of any conflicting
provision in a later listed document: (1) Agreement text, (2) the Exhibits;
(3) the POs; and (4) any other document that makes specific reference to this
Agreement. If Contractor or Company submits Purchase Orders, Invoices or other
similar documents for accounting or administrative purposes or otherwise, no
pre-printed or similar terms and conditions contained in any such form will be
deemed to supersede or modify any of the terms and conditions of this Agreement.

Section 29.12. Site Security. Contractor shall, as applicable to the Work,
maintain and enforce security standards and procedures at each Site and with all
applicable work-safety and other Laws. In the event Company determines that
additional procedures are required to ensure adequate security protection for
the Sites and the Work, Contractor shall cooperate with Company to develop and
implement such additional procedures as Company deems necessary to ensure an
effective security program for protection of the Sites and the Work. Where the
Work includes construction, Contractor shall secure, protect, and be responsible
for, and shall provide all necessary or desirable measures for, security and
protection of each Site, the Work, and all materials, supplies, tools, and
equipment and personal property at the Site, whether or not incorporated into
the Work, including, but not limited to utilizing fences, gates, or cameras, as
reasonably required. Contractor exclusively shall bear the cost of, and be
liable for, all loss and damage to any of its tools, equipment, and all other
personal property at a Site, except to the extent that such loss or damage is
directly caused by Company’s negligence or willful misconduct. Where the Work
includes construction, Contractor shall be responsible for managing all such
security requirements regardless of any security arranged by any other person.
Contractor shall comply with any underlying lease, license or other agreement
applicable to the Site during all Work performed.

Section 29.13. Homeland Security. In the event that any Law is instituted under
The Homeland Security Act of 2002 (H.R. 5005) or any successor Law, or any
similar Homeland Security initiatives instituted under any Law or by any
government agency, or in the event Company makes any changes to its current
security policies reasonably necessary to address Homeland Security concerns,
Contractor agrees that, as part of the Work, it will meet or exceed within a
reasonable timeframe such changes in Law or procedures, and that as part of that
compliance it will adopt and implement any specific recommendations that Company
provides to Contractor.

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

55



--------------------------------------------------------------------------------

Execution Copy

 

Section 29.14. Site Access. Contractor Parties shall be permitted access to any
Work areas subject to compliance with any reasonable safety and security
provisions in effect at the time of such access. Contractor shall ensure that
all Contractor Parties strictly comply with Company’s policies whenever
Contractor Parties are given access to such Sites.

Section 29.15. No Company Employment Liability. Company shall have no
responsibility for employment matters affecting any of the Contractor Parties,
including, without limitation, compliance with applicable worker’s compensation,
unemployment compensation, medical, dental, and disability insurance, social
security, withholding, and other Laws governing such matters. No employee of any
Contractor Party shall be entitled to any medical coverage, life insurance, or
participation in Company’s savings plan, stock purchase plan, or other benefits
afforded to Company’s regular employees or those of Company’s affiliates.

Section 29.16. Non-Solicitation of Employees. Neither Company nor Contractor
shall, without the written consent of the other (it being understood that a
Party’s consent may only be given by an Authorized Representative), directly or
indirectly at any time during the Term (a) recruit or solicit any employee of
the other Party who has devoted any substantial effort to the Work or to the
administration of this Agreement, for employment or for retention as a
consultant or service provider to such Party, within a period of six (6) months
after such employee ceased to be engaged in the Work or the administration of
this Agreement, or (b) hire, retain or participate (with another company or
third party) in the process of hiring any such employee of the other Party or
provide names or other information about such employees to any person or
business under circumstances which could lead to the use of that information for
purposes of recruiting or hiring; provided, however, that the general
solicitation of employment by either Party without targeting any specific
employees or groups thereof from the other Party shall not be deemed a breach of
this commitment. Notwithstanding the foregoing, either Party shall be entitled
to employ or retain the services of any employee terminated or otherwise
separated from employment by action of the other Party, subject to Company’s
right to request removal of such employee from performing work under this
Agreement in accordance with the terms hereof.

Section 29.17. Good Faith Dealings. Each Party agrees to undertake to act fairly
and in good faith in relation to its exercise, performance and compliance with
its respective rights and obligations under this Agreement. For the avoidance of
doubt, the obligation set forth in this Section shall not override or qualify
the term “for any reason” as applied in Sections 12.1(iv)or 12.5.

Signature Page Follows

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information

56



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties have caused this Master Services Agreement to be
executed and delivered by their respective, duly authorized representatives.

 

TERRESTAR NETWORKS INC.     BECHTEL COMMUNICATIONS, INC. By:  

/s/ Robert H. Brumley

    By:  

/s/ Lee Lushbaugh

Title:   President & CEO     Title:   Principal Vice President Date:   October
18, 2007     Date:   October 18, 2007

 

Bechtel Communications & TerreStar Networks Confidential and Proprietary
Information



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT A

MARKETS



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

MARKETS

The Exclusivity set forth in the Agreement shall apply to the Markets listed
below. The geographical boundaries of such Markets are defined by the
Metropolitan Statistical Areas and Divisions set forth (and numbered) by the
United States Office of Management and Budget (OMB) in its December 2006 OMB
Bulletin No.07-01 and updated May 2007.

The Parties agree that Work may commence in any Market listed below in
accordance with the terms of the Agreement.

Metropolitan Statistical Areas are designated according to CBSA Code.

For the purposes of the Agreement, the Baltimore-Towson MSA and the
Washington-Arlington-Alexandria MSA are the same Market.

 

I. Baltimore-Washington Market

Washington-Arlington-Alexandria, DC-VA-MD-WV

Metropolitan Statistical Area #47900

Frederick County, MD

Montgomery County, MD

District of Columbia, DC

Calvert County, MD

Charles County, MD

Prince George’s County, MD

Arlington County, VA

Clarke County, VA

Fairfax County, VA

Fauquier County, VA

Loudoun County, VA

Prince William County, VA

Spotsylvania County, VA

Stafford County, VA

Warren County, VA

Alexandria city, VA

Fairfax city, VA

Falls Church city, VA

Fredericksburg city, VA

Manassas city, VA

Manassas Park city, VA

Jefferson County, WV

 

Proprietary & Confidential    2 (4)    Bechtel Communications & TerreStar
Networks Exhibit A Markets      



--------------------------------------------------------------------------------

Execution Copy

 

Baltimore-Towson

MD Metropolitan Statistical Area #12580

Anne Arundel County, MD

Baltimore County, MD

Carroll County, MD

Harford County, MD

Howard County, MD

Queen Anne’s County, MD

Baltimore city, MD

 

II. Dallas Market

Dallas-Fort Worth-Arlington, TX

Metropolitan Statistical Area #19100

Collin County, TX

Dallas County, TX

Delta County, TX

Denton County, TX

Ellis County, TX

Hunt County, TX

Kaufman County, TX

Rockwall County, TX

Johnson County, TX

Parker County, TX

Tarrant County, TX

Wise County, TX

 

III. Salt Lake City Market

For the purposes of the Agreement, the Salt Lake City, UT MSA, the
Ogden-Clearfield, UT MSA and the Provo-Orem MSA are the same Market.

Salt Lake City, UT

Metropolitan Statistical Area #41620

Salt Lake County, UT

Summit County, UT

Tooele County, UT

 

Proprietary & Confidential    3 (4)    Bechtel Communications & TerreStar
Networks Exhibit A Markets      



--------------------------------------------------------------------------------

Execution Copy

 

Ogden-Clearfield, UT

Metropolitan Statistical Area #36260

Davis County, UT

Morgan County, UT

Weber County, UT

Provo-Orem, UT

Metropolitan Statistical Area #39340

Juab County, UT

Utah County, UT

 

Proprietary & Confidential    4 (4)    Bechtel Communications & TerreStar
Networks Exhibit A Markets      



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT B

NATIONAL PROGRAM

MANAGEMENT OFFICE

SCOPE OF WORK



--------------------------------------------------------------------------------

Execution Copy

 

TABLE OF CONTENTS

 

I.

    Overview    - 3 -  

A.

 

Program Definition

   - 3 -  

B.

 

PMO

   - 3 -

II.

    Program Management and Reporting    - 4 -  

A.

 

Milestones

   - 4 -  

B.

 

Program Management Tasks

   - 4 -  

C.

 

Program Management and Reporting Deliverables

   - 5 -

III.

    Staffing    - 6 -  

A.

 

Overview

   - 6 -  

B.

 

Organization Structure and Approach

   - 6 -  

C.

 

Deliverables

   - 8 -

IV.

    Communication Plan    - 8 -

V.

    Accounting    - 9 -

VI.

    Quality Assurance    - 9 -  

A.

 

Required guidelines and quality plans.

   - 9 -  

B.

 

Quality Assurance Deliverables

   - 10 -

VII.

    Milestone Specific Tasks    - 10 -  

A.

 

Milestone Tasks and Reviews

   - 10 -  

B.

 

Project Closeout

   - 10 -  

C.

 

Deliverables

   - 10 -

 

Proprietary & Confidential    2 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

SCOPE OF WORK

This Exhibit B, Program Management Office (PMO) Scope of Work (SOW), details the
scope of the Contractor’s responsibilities in the establishment and operation of
a national Program Management Office (PMO).

Contractor will establish a national PMO to enable Company to develop, deploy
and deliver its wireless Ancillary Terrestrial Component (ATC) network. The
purpose of the PMO is to manage the execution of the overall program. The
primary services will include oversight and/or managing contracts with
subcontractors whose scope of work includes activities and tasks covered in
Exhibit C of this Agreement. The scope of the PMO does not include day-to-day
management of work being performed to accomplish the Milestones set forth in
Exhibit C. This SOW is as set forth herein and in the Division of
Responsibilities (“DOR”) as Exhibit B, Attachment 1, as such scope may be
amended by the Parties from time to time. For purposes of this Exhibit B, Site
Development Contractors means the Contractor in its role as the deployment
vendor in the Markets, as covered by Exhibit C, and such other Company
contractors as may be established from time to time to perform the work
described in Exhibit C.

Nothing in this Exhibit B shall be construed as providing the Contractor with
authority to conduct any market management or Site Development task that is
covered under the Base Unit Cell Prices in the Agreement, or in Exhibit C.

 

I. Overview

 

  A. Program Definition

Company intends to build the Ancillary Terrestrial Component of its network in
20 markets, beginning with approximately 700 Sites in Dallas, Salt Lake City and
Washington DC. Based on the volume and desired build schedule, Company has
elected to utilize Site Development Contractors to develop these Sites. The
acquisition and deployment of these Sites, as described in Exhibit C, is the
Program.

 

  B. PMO

Company is engaging Contractor to establish and execute a PMO to oversee and
manage Program implementation. PMO’s primary responsibilities will be in the
areas of Program management and reporting, corporate support, point of
escalation, performance measurement and tracking, and quality assurance. In its
performance of these responsibilities, PMO will be responsible for overseeing
Site Development Contractor’s performance of tasks outlined in Exhibit C and
thereby ensuring that Site Development Contractor’s Market Deployment Team
completes all Milestones, as set forth in Exhibit C to the Agreement. PMO also
will be responsible for managing the

 

Proprietary & Confidential    3 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

overall Deployment schedule, which will include services that relate to network
design and implementation as provided by Network Vendors. PMO will be
responsible for the overall co-ordination of the Program implementation,
including interfaces with vendors/contractors and Company as outlined in this
Agreement.

 

II. Program Management and Reporting

 

  A. Milestones

PMO will be responsible for performing Program management services, as described
in this Scope of Work and in accordance with Company’s requirements to meet the
Milestone targets as established in the Throughput Model. PMO will manage and
report to Company on all aspects of the Project, including establishing
schedules to meet the milestone targets as detailed in the Throughput Model, and
establishing procedures to meet Company’s schedule, cost and quality
requirements. As directed by Company, PMO will perform internal Company
procedures and will facilitate internal Company interfaces at the corporate
level to support Company progress reporting and accounting policies.

 

  B. Program Management Tasks

PMO will:

 

  1. Monitor the fulfillment of each Site Development Contractor’s deliverable
and other work requirements as set forth in Exhibit C.

 

  2. Monitor Site Development Contractor’s progress in meeting applicable Site
and other milestones as defined by Company in the Site Development Contractor’s
respective agreements.

 

  3. Coordinate the development of market level Project plans to be created by
Site Development Contractors. Collect and review such plans for quality purposes
as well as for efficacy in supporting the Throughput Model. Direct changes where
needed to better support accomplishing Throughput Model targets.

 

  4. Coordinate between the Site Development Contractor, Company, and Network
Vendors for forecasting and ordering Base Transceiver Station (BTS) and
ancillary equipment and services, such as installation.

 

  5. Facilitate coordination between groups within Company and the Site
Development Contractors to assure the successful completion of any
cross-functional tasks. This task will require coordination with groups
including, but not limited to, Company and other vendors, RF Design and
Engineering vendors, Company Legal, outside legal counsel, Risk Management,
Microwave and Backhaul vendors, Site landlords or any other vendors/contractors
that Company may retain.

 

  6.

Conduct weekly progress-review conference calls – or more frequent as
needed—with the Site Development Contractor(s) to review market

 

Proprietary & Confidential    4 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

 

deployments, the status of each individual market, clusters within each market,
equipment deliveries and installations, and, as necessary, individual sites.
Assure that information from the progress reviews are uploaded by the Site
Development Contractors into the Company designated Site Management System
(Company’s tracking tool) and made available in detail and summary form to
designated Company personnel. Monitor the quality and timeliness of such
documents for compliance with Company standards.

 

  7. Conduct weekly – or more frequent if needed—summary progress review
conference calls with Company Project Manager. PMO will review market
deployments, the status of each individual market, equipment deliveries, and as
necessary individual sites.

 

  8. Develop and implement any reasonable additional schedule management system,
as required. An assessment form will be used to indicate possible schedule
slips. PMO will ensure that its schedule management system is linked to or
otherwise interfaces with the Company-designated tracking system. The program
will identify responsible task owners and their chain of command, potential
schedule (Throughput Model) slips and reason for the possible slips, a ‘Plan of
Action’ and a list of escalations that have taken place to correct the issue.
Assessments will be issued by the PMO to Company and the Site Development
Contractors in advance of a suspected schedule slip or immediately following the
discovery of a Project slip.

 

  9. Conduct recovery calls for Markets, clusters or Sites that require special
management attention, identified as Recovery Sites, Recovery Clusters or
Recovery Markets. PMO, in cooperation with the Site Development Contractor, will
develop a specific Plan of Action and Milestones (POAM) for the specific
Recovery area or Site to bring it back into acceptable limits. Special Recovery
Conference Calls will be scheduled by the PMO on an as needed basis to ensure
that the POAM is being followed.

 

  C. Program Management and Reporting Deliverables

 

  1. Project Instruction and Execution Guidelines are to be established within
sixty (60) days of the Parties’ execution of this Agreement, to include, but not
be limited to the following:

 

  a. PMO program plan

 

  b. Engineering execution plan

 

  c. Procurement and materials management execution plan

 

  d. Construction execution plan

 

  e. Project controls execution plan

 

  f. Contracts execution plan

 

  g. Environmental, Safety and Health execution plan

 

  h. Risk Management plan

 

  i. Project Organization Structure

 

Proprietary & Confidential    5 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

  j. General Management Procedures as agreed upon with Company

 

  k. Project Checklists

 

  l. Project Execution Standards and Practices

 

  2. Monthly detailed reports, in a form acceptable to Company, to include:

 

  a. Cost Projections (market leasing costs, staffing plans, pass-throughs,
change orders, etc.)

 

  b. Variance analysis (Schedule)

 

  c. Critical path milestones schedule

 

  d. Critical schedule activity reports

 

  e. Project milestone reports

 

  3. Weekly reports, in a form acceptable to Company, to include:

 

  a. One Week Look Ahead Activity Listing

 

  b. Near Term Opportunities and Threats

 

  c. Three month rolling look ahead activity listing

 

  4. Project Meeting Minutes

 

  5. Action Item Lists

 

  6. As required, risk assessments and/or presentations of progress data to
Company’s management

 

  7. Schedule Management Plan

 

  8. Monthly rolling 12 month forecast for RAN equipment, RAN installation
services and backhaul installation services (Initial forecast due thirty
(30) days from execution of the Agreement)

 

  9. Throughput Model (Updated monthly or more frequently as needed based on
material changes in the overall build plan).

 

III. Staffing

 

  A. Overview

PMO will provide sufficient numbers of qualified staff with program management
and subject matter expertise to oversee the Site Development Contractors
throughout the site development process. While the exact mix of expertise and
level of staffing will vary as sites move through the process, expertise will
include, but not necessarily be limited to, the following disciplines: leasing,
zoning, regulatory requirements, permitting, architecture and RF and civil
engineering, construction, change management and Company’s processes,
procedures, specifications and policies.

 

  B. Organization Structure and Approach

The organization structure of the PMO is as set forth in Exhibit B, Attachment
2. Overall staffing approach will be consistent with the volume of work provided
by Company. PMO will provide a forecast of the level of effort forecast (“Level
of Effort Forecast”) at the Project outset for Company’s approval. Staffing
changes are

 

Proprietary & Confidential    6 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

subject to the terms in Section 3.3 of the body of the Agreement. On a quarterly
basis, PMO will provide Company with the staffing plan (to include any needed
adjustments both in number of and skill mix of resources) for the upcoming three
months. This quarterly forecast will be due on the first day of the month
preceding each new quarterly period. The first such forecast will be due for the
three month period beginning at the end of the third full month following
contract execution. Contractor will not change the number of existing staff
without written approval from Company. PMO will assign qualified and experienced
personnel to provide the deliverables defined in this Scope of Work. Company
reserves the right to approve the Key Personnel assigned to this contract. Key
Personnel for the PMO work are those individuals having senior level experience
occupying the following positions:

 

  1. Program Director (PD): The PD will manage the overall Project. PD is
responsible for the execution of Company’s overall objectives for the Project.
PD is responsible for the complete coordination and development of resources
within the PMO’s organization to staff the Project. PD is also responsible for
providing overall guidance to program management personnel in the development of
procedures and practices (e.g., document uploading into Company’s SMS,
scheduling, communications), required for the performance of the Work, to be
followed by the PMO, Site Development Contractors and Network Vendors. The PD
must have a minimum of ten (10) years experience in performing the foregoing
tasks.

 

  2. Deployment Manager (DM)/Deputy PD: The DM will be responsible for national
RAN deployment activities. The DM will be the PMO interface with each of the
Market Teams and be responsible for national execution and the escalation point
for interfaces between vendors. In the absence of the PD, the DM will act as PD.
The Deputy PD must have a minimum of eight (8) years experience in performing
the foregoing tasks.

 

  3. Business Manager: The Business Manager will oversee all ordering and
invoicing coordinators and personnel to control and process Project related
billings and payments. Among the daily activities that the Business Manager will
oversee are the collection and input of field data, processing of reports,
assuring that invoices conform to the exact form and policies of Company,
invoicing and placing equipment and connectivity orders into Company’s
logistical, financial and Project reporting databases. The Business Manager must
have a minimum of seven (7) years experience in performing the foregoing tasks.

 

  4.

Records Manager Records Manager (RM) will establish, plan, control, and direct
the full scope of records management and administrative activities for the PMO.
The RM will be responsible to assure all required records/documents are properly
received from all RAN Deployment contractors. The RM provides records and
administrative guidance and

 

Proprietary & Confidential    7 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

 

coordination between the PMO, RAN Markets and RF Vendors as required. RM will be
the PMO Lead Administrator for SMS. The RM must have a minimum of seven
(7) years experience in performing the foregoing tasks.

 

  5. Procurement & Logistics Manager The Procurement and Logistics Manager will
provide national coordination between RAN Market teams and RF Vendors as it
relates to the delivery of equipment and materials. This will also include
managing any service contracts such as Phase II testing, Environmental
Remediation, or other. This manager must have a minimum of seven (7) years
experience in performing the foregoing tasks.

 

  6. The Site Development, Standards & Quality Manager will oversee the
development and implementation of site standards, guidelines and specifications
used for the leasing, zoning, site design, permitting, and construction of the
terrestrial base transmission sites. As the Quality Manager, this person will
develop and oversee a quality management system to monitor and audit contractors
and sub-tier contractors performing work on terrestrial base transmission site
deployment. This manager must have a minimum of seven (7) years experience in
performing the foregoing tasks.

 

  7. ES&H Manager Environmental, Safety & Health Manager will be responsible to
establish an ES&H program and administer such a program across all RAN
Deployment vendors. The ES&H Manager will be responsible for all Regulatory and
OSHA reporting requirements. This manager must have a minimum of seven (7) years
experience in performing the foregoing tasks.

 

  C. Deliverables

 

  1. Level of Effort Forecast (by month)

 

  2. Quarterly Staffing Forecast

 

  3. Updated Organization Charts

 

  4. Staff profiles or resumes, as required by Company

 

IV. Communication Plan

Within sixty (60) days after the Parties’ execution of this Agreement, PMO will
develop in conjunction with Company a communication plan to be approved by
Company. The Communication Plan will include, at a minimum:

 

  A. Escalation Procedures with turn-around time for both Site Development
Contractors, RF Vendor, Equipment Vendors/Contractors and Company

 

Proprietary & Confidential    8 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

  B. Project correspondence guidelines

 

  C. Project meeting scheduling and conduct

 

  D. Status reporting for all parties

 

  E. Identification of key interfaces

 

  F. Risk assessment

 

  G. Accident/Incident Reporting

 

V. Accounting

 

  A. PMO will follow accounting procedures, including project accounting
functions as necessary for the overall management of the project in accordance
with standard accounting and auditing principles and Company policy, and will
maintain and make available to Company records and supporting documentation.

 

  B. PMO will process invoices for Company’s payment of all purchase orders as
directed by the Company and consistent with the Agreement.

 

  C. PMO will utilize SMS project tracking in conformance with the Company
requirements.

 

VI. Quality Assurance

 

  A. Required guidelines and quality plans.

In order to monitor the quality of work completed by the Site Development
Contractors PMO will:

 

  1. Develop and implement a quality assurance plan to confirm the Site
Development Contractors are performing all necessary tasks in accordance with
general wireless cell site acquisition and construction guidelines including
those specific tasks as required by Company, consistent with any local, state or
federal guidelines and in conformance with ISO 9001 and perform audits to verify
compliance. Attached as Exhibit J is Contractor’s Project Quality Plan which
Contractor will amend as Company may request as set forth in Section 3.4 in the
body of the Agreement

 

  2. Ensure all data and information uploaded into the Company’s Site Management
System (SMS) by the Site Development Contractor is reviewed and approved
consistent with the Company requirements, industry standards, and the Division
of Responsibility, and in accordance with Exhibit C. The PMO will be responsible
for ensuring that this information is complete per Company requirements,
accurate, and uploaded in a timely manner.

 

Proprietary & Confidential    9 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

  3. Develop and implement Project Execution Guidelines, to be reviewed and
approved by Company. The Project Execution Guideline manuals, specifications,
and checklists may include Company’s existing forms and checklists and will
address processes and standards not already anticipated by Company’s existing
documentation.

 

  B. Quality Assurance Deliverables

 

  1. Regularly updated Company guidelines will be kept by PMO and will be
updated and will be readily available for access by all Site Development
Contractors.

 

  2. Regularly updated Project Execution Guidelines and all associated
checklists and standard forms will be kept and updated by PMO and will be
readily available for access by all Site Development Contractors.

 

  3. Document approvals in Company SMS within timeframes identified herein.

 

VII. Milestone Specific Tasks

 

  A. Milestone Tasks and Reviews

PMO will manage the milestone tasks and reviews described in the Division of
Responsibility.

 

  B. Project Closeout

The PMO will be responsible for obtaining from Contractor’s Market Deployment
Team all Waiver of Lien and Releases by Contractor and will request all other
Waiver of Lien and Releases from other Site Development Contractors. The PMO
will be responsible for processing applications for final payment, ensuring all
documents are uploaded and approved in the Company SMS database, providing
original lease and lease related documents (unless otherwise specified) to
Company, and assuring final Site Development Contractor invoicing has been
submitted.

 

  C. Deliverables

 

  1. Required documents uploaded and approved in Company SMS as defined by the
Division of Responsibility.

 

  2. Original lease and related documents in hardcopy, including original letter
of transmittal.

 

  3. Lien Waivers/Releases.

 

Proprietary & Confidential    10 (10)    Bechtel Communications & TerreStar
Networks Exhibit B National Program Management Office Scope of Work      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

   Network
Vendor(s)    Deployment
Contractor (s)    General            

1

   • Manage the Site Development Contractors for and on behalf of the Company   
I, A    R      

2

   • Manage the coordination between the Site Development Contractors    I, A   
R      

3

   • Interface RAN Deployment with Satellite PMO    I    R      

4

   • Define the Project Objectives / Expectations    R    I      

5

   • Manage and expedite the PROGRAM WORK with the objective that it is
progressed and completed in accordance with the PROJECT SCHEDULE/THROUGHPUT
MODEL.    I, A    R      

6

   • Implement management procedures for the control, coordination and reporting
of its activities and those of the Site Development Contractors and also
coordinate the associated interfaces with the OWNER.    I, A    R      

7

   • Establish and implement a management system (Communication Plan) for the
identification and control of all the technical and execution interfaces and
co-ordinate those activities within its control with all relevant parties.
Monitor the related activities and take any required corrective action in order
to achieve the PROJECT objectives.    I, A    R      

8

   • Prepare and issue Program Execution Plans for the PMO SERVICES and the
coordination of the PROGRAM WORK:    I, A    R      

9

  

- PMO’s Program Plan

   I, A    R      

10

  

- RF Engineering and Backhaul Execution Plans

   A    I    R   

11

  

- Site Development Execution Plan (Site Acquisition and Engineering)

   I, A    R      

12

  

- Procurement & Materials Management Execution Plan;

   I, A    R      

13

  

- Construction Execution Plan

   I, A    R    I   

14

  

- Project Controls Execution Plan;

   I, A    R      

15

  

- Contracts Execution Plan

   I, A    R      

16

  

- Project Quality Execution Plan;

   I, A    R      

 

Proprietary & Confidential    1 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

  

Network
Vendor(s)

  

Deployment
Contractor (s)

17

  

- ES&H Execution Plan;

   I, A    R      

18

  

- Records Management Execution Plan;

   I, A    R    C   

19

  

- IT Execution Plan;

   I, A    R      

20

  

- Risk Management Plan;

   I, A    R      

21

   • Prepare and issue Program Procedures for the PMO Services and the
coordination of the Program Work:    I, A    R      

22

  

- Progress reporting and measuring procedures;

   I, A    R      

23

  

- Interface coordination procedures;

   I, A    R      

24

  

- Project consistency procedures (uniformity of codes, standards, symbols);

   I, A    R      

25

  

- Procedures on communication and reporting lines;

   I, A    R      

26

  

- Cost control and cost reporting procedures;

   I, A    R      

27

  

- Procurement and materials management procedures;

   I, A    R      

28

  

- ES&H Procedures for the Contractors

   I, A    R      

29

  

- Procedures for completion, acceptance and handover of the Program Work to the
Company;

   I, A    R      

30

  

- Contracting procedures;

   I, A    R      

31

  

- Procedures for changes in the Program Work

   I, A    R      

32

  

- Quality control procedures;

   I, A    R      

33

  

- Authority approvals procedures;

   I, A    R      

34

  

- Procedures for finance, contract controls and procedures for payments to the
PMO and parties managed by the PMO;

   I, A    R      

35

  

- Risk Management Procedures

   I, A    R      

36

   • Develop and maintain Program Critical Action List    I, A    R      

37

   • Flow down all requirements, procedures and policies to Site Development
Contractors    I,A    R      

38

   • Assist the Company, as requested, with regard to community relations    R
   C      

39

   Assist Company with contact with the media and inquiries from the public
relating to the Project    R    C      

40

   • Interface with Satellite Deployment, as required (Activities to be Defined)
   R    C      

 

Proprietary & Confidential    2 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

  

Network
Vendor(s)

  

Deployment
Contractor (s)

   Business Management, Project Controls & Financial Services            

41

   • Development of Total Program Plan including interface points and
independencies    I, A    R      

42

   • Develop work breakdown structure and cost codes    I, A    R      

43

   • Develop charging practices, budget definition for all organizations    I, A
   R      

44

   • Develop Plan of Record (for management by the Network Change Control Board)
   I, A    R      

45

   • Develop Baseline Budgets and Schedules    I, A    R      

46

   • Develop Summary Milestone and Detail Schedules    I, A    R      

47

   • Develop and maintain Equipment Delivery and Logistics Schedules    I, A   
R      

48

   • Develop Summary and Detailed Cost Reports and structure    I, A    R      

49

   • Develop and maintain Program Cash flow targets on a monthly basis    I, A
   R      

50

   • Report progress of program activities    I    R      

51

   • Prepare a forecast of PMO costs as required    I, A    R      

52

   • Prepare a project forecast of Total Program Costs ( 3 per year )    I, A   
R      

53

   • Maintain PMO Staffing Plan    I, A    R      

54

   • Develop and Maintain Change Management Program    I, A    R      

55

   • Hold weekly meetings with the contractors for Progress and Status Review   
I    R      

56

   • Issue detailed Progress Report on a monthly basis    I    R         
Accounting / Controller            

57

   • PMO will perform project accounting functions as necessary for the overall
management of the project in accordance with standard accounting and auditing
principles, and will maintain records and supporting documentation as
appropriate.    I, A    R      

58

   • Define asset tracking requirements    R    C      

59

   • Determine and develop Sales and Use Tax strategy    A,R    C      

 

Proprietary & Confidential    3 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

   Network
Vendor(s)    Deployment
Contractor (s)    Records Management & Retention            

60

   • Establish and maintain an electronic Site Management System (SMS) and
confirm the efficient and effective utilization of the same or suitable systems
with interfaces by all the Site Development Contractors and Network Vendors.   
I, A    R      

61

   • Develop a Records Mgmt and Retention Plan for both Hard and Soft Copy media
   I, A    R      

62

   • Develop unique identification number sequence system    I, A    R      

63

   • Develop electronic interface procedure    I, A    R      

64

   • Enter Records into System    A,R    R    R    R

65

   • Perform Audits    I    R    C    C

66

   • Deliverable Based Invoicing    I    R      

67

   • Revision Control    I    R      

68

   • Establish security and back-up procedures    I, A    R      

69

   • E-Mail management and retention    I    R    C    C

70

   • Audits / Assessments    I    R    C    C    Information Technology         
  

71

   • Prepare and implement a plan for managing documents and information in
Company’s SMS    R    C    C    C    Quality Assurance            

72

   • Establish and implement a quality plan and monitor integrity of the PROGRAM
WORK by implementing and managing a quality management system in conformance
with ISO 9001 and with TerreStar requirements - and perform audits to verify the
compliance of the Site Development Contractors.    I, A    R    C    C   
Procurement / Contracts            

73

   • Establish a Procurement & Contracting Plan which defines the policies,
objectives, organizational responsibilities, requirements & standards,
practices, processes and controls which will be applied to manage the
procurement of equipment and material. Additionally manage any and all contracts
which exist under direct PMO responsibility.    I, A    R      

 

Proprietary & Confidential    4 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) – Consult   
        

Item #

  

Description

  

Company

  

PMO

   Network
Vendor(s)    Deployment
Contractor (s)

74

   • Develop overall Program MAS ( Material Assignment Schedule )    I, A    R
     

75

   • Award Network Equipment            

76

  

- Radios and Core Equipment

   R    I      

77

  

- Antennas

   A    R      

78

  

- Other to be defined

   A    R      

79

   • Award Project Contractors            

80

  

- RF Engineering / Design

   R    I      

81

  

- Other Deployment Contractors (as required)

   I, A    R      

82

   • Administration of Project Contracts ( Project Coordination )       R      

83

   • Logistics for Equipment (Warehousing and Delivery)            

84

  

- Network Vendor Equipment

   R         

85

  

- Deployment Contractor Materials

   I    C       R

86

  

- Miscellaneous Contractor Materials / Consumables

   I    C       R

87

   • Ordering and scheduling provisioning of utilities             R

88

   • Coordinating with Deployment Contractor and Utility / Power providers to
ensure necessary fees are paid and services are provisioned       R         
Environmental, Safety & Health            

89

   • Establish and maintain an ES&H Plan which defines the policies, objectives,
organizational responsibilities, requirements & standards, practices, processes
and controls which will be applied to manage Environmental, Safety and Health
issues.    I, A    R      

90

   • ES&H Reporting Requirements    I    R    C    C

91

   • Monitor Environmental Compliance / Review    I    R    C    C

92

   • Monitor Environmental Assurance    I    R    C    C

93

   • Audits / Assessments / Investigation    I    R    C    C

 

Proprietary & Confidential    5 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

  

Network
Vendor(s)

  

Deployment
Contractor (s)

   RF Design & Core Network Design            

94

   • Specify Site RF Design Criteria    R    I      

95

   • Equipment, Antenna and Material Specifications    R    I      

96

   • Specify BTS equipment requirements and configuration    A    I    R   

97

   • Interface with Customer Team / Flow Down of Design Criteria / Specs    I   
R      

98

   • Adherence / Oversight of Contractors to Design Criteria / Specs    I    R
     

99

   • RF Design and Backhaul Basis / Initial and Final Design    A    I    R   

100

   • Issues Search Ring (SARF and spreadsheet) to Company          R   

101

   Approve Search Rings    R         

102

   Initiate Search Ring Release in Siterra       R      

103

   • Provide Candidate Identification    A    I       R

104

   • Review and Approval of RF and Backhaul Data Sheets    A    I    R    C

105

   • Management of Design Revision Process Between RF, Backhaul and Deployment
   I    R    C    C

106

   • Manage Regulatory Process (including FAA / FCC / MPE )    I    R    C    C
   RAN Deployment & Core Network Deployment            

107

   • Execute ES&H Program    I    A    R    R

108

   • Optimization, Integration    A    I    R    I

109

   • Drive Testing    A    C    R    I

110

   • Site Development Criteria            

111

  

• Site Leasing Parameters & Critical Decision Factors

   R    I      

112

  

• Coordinate and assist in the development of standard leasing details / specs

   A    R       I

113

  

• Standard Primary Candidate Critical Decision Factors

   R    I      

114

  

• Candidate Scoring (Leasing, Zoning, Construction, RF)

         R    R

115

  

• Candidate Ranking (Overall Ranking 1st, 2nd, 3rd) and Primary Candidate
Recommendation

         I    R

116

  

• Coordinate and serve as a point of escalation on communications issues related
to cross-vendor ranking process

      R      

 

Proprietary & Confidential    6 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

  

Network
Vendor(s)

  

Deployment
Contractor (s)

117

  

• Primary Candidate Approval

   R    I    I    I

118

  

• Coordinate with landlords for pre-lease access to Sites by Network Vendor,
Site Development Contractor, Company personnel and subcontractors

   C    C    I    R

119

  

• Manage lease negotiation and lease execution

   A    I       R

120

  

• Zoning / Permitting process management

   I/A    I       R

121

  

• Coordinate and obtain environmental, FAA/FCC Approvals

   A    I       R

122

  

• Facilities design criteria - critical decision factors

   R    I    C    C

123

  

• Prepare standard design details / specs: i.e. develop Design Criteria and
Engineering Standards, Equipment and Technical Specifications (e.g. lease area
and site configurations, BTS interface (indoor & outdoor; power, telco,
structural, etc.), RF components, coaxial cables, indoor site configurations,
survey and other civil site criteria, electrical and grounding criteria, telco
requirements/components, ground testing, RF (sweep) testing, microwave backhaul,
etc.)

   A    R    I    I

124

  

• Provide Technical Assistance and represent the POC for technical issues for
RAN deployment firm(s)

   R    R       C

125

  

• Periodic review of facility designs.

   A    R       C

126

  

• Coordinate Constructability Guidelines / Issues (Structural, etc) and Approve
deviations to standards

   A    R       C

127

  

• Provide POC for technical interface between BTS supplier, Backhaul managed
service provider, and RAN deployment

      R    C    C

128

   • Critical Decision Factors for Backhaul    R    I   

129

   • Construction Installation       I       R

130

  

• Site Build (including Procurement of Materials, Access, Construct, Power,
Final Walk-Down and Punchlist

   A    I       R

131

  

• Connect and test BTS and Backhaul equipment

      I    R    C

132

   • Provide quality support    I    A    R    R

 

Proprietary & Confidential    7 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

ATTACHMENT 1

PMO DIVISION OF RESPONSIBILITIES

 

   ( A ) - Approval; ( R ) - Responsible ; ( I ) - Inform ; ( C ) - Consult   
        

Item #

  

Description

  

Company

  

PMO

  

Network
Vendor(s)

  

Deployment
Contractor (s)

133

   • Site Acceptance    A    R    C    C

134

   • Records management/final document turnover    I    A    R    R

 

Proprietary & Confidential    8 (8)    Bechtel Communications & TerreStar
Networks Exhibit B Attachment 1 PMO Division of Responsibilities      



--------------------------------------------------------------------------------

EXHIBIT C

SITE DEVELOPMENT SERVICES

SCOPE OF WORK

 

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Scope of Work Overview    1

2.

   Marketing Deployment Team    1    2.1    Staffing    1    2.2    Organization
   1    2.3    Subcontractors    1

3.  

   Site Acquisition Service Descriptions and Process    1    3.1    Receipt of
Search Rings    1    3.2    Preliminary Research of New Build Sites    2    3.3
  

Site Candidate Information Package (SCIP) Submission,

Scoring and Ranking

   2       3.3.1    SCIP Submission    2       3.3.2    Scoring, Ranking and
Guidelines    2       3.3.3    SCIP Milestone Payment    3    3.4    Primary
Candidate Approval    3    3.5    Leasing Process    4       3.5.1    Personnel
   4       3.5.2    Due Diligence    4       3.5.3    Pre-Leasing Activities   
6       3.5.4    Lease Negotiation    7       3.5.5    Lease Execution    7   
   3.5.6    Memorandum of Lease    8       3.5.7    Consents    8       3.5.8   
Leased Signed Milestone Payment    8    3.6      Title    8       3.6.1    Title
Search    8       3.6.2    Title Review    8       3.6.3    Curing Title    9   
3.7    Zoning    9       3.7.1    General    9       3.7.2    Zoning Analysis   
9       3.7.3    Zoning Drawings    9       3.7.4    Zoning Applications    10
      3.7.5    Visual Resource Assessment    10       3.7.6    Balloon Test   
10       3.7.7    Viewshed Map    11       3.7.8    Perspective Rendering    11
      3.7.9    Administrative Process Support    11       3.7.10    Court
Reporter; Experts    11       3.7.11    Local Zoning Counsel    12       3.7.12
   Cooperation    12

 

i

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

      3.7.13    Bonding Fee    12       3.7.14    Other    12       3.7.15   
Deliverables    12    3.8    AM De-Tuning/Intermodulation Studies    12    3.9
   Company Approval    12 4.    Existing Tower Structure & Foundation Analysis
   13    4.1    Structural Analysis    13    4.2    Company Approval    14 5.   
Existing Rooftops & Structural Analysis; Floor Systems; and Site Surveys    14
   5.1    Loading    14    5.2    Roof Inspection and Testing    15    5.3   
Master Lease Agreement (MLA) Structures    15    5.4    Site Survey    15 6.   
National Environmental Policy Act (“NEPA”) Screening    15    6.1   
Environmental Screening    16    6.2    Company Approval    17 7.   
Environmental Site Assessment    17 8.    Geotechnical Investigation    17   
8.1    Drilling, Testing and Geotechnical Requirements    18    8.2    Borings
and Samples    18    8.3    Geotechnical Report    19 9.    Soil Resistivity
Testing (Raw Land Only)    19 10.    Foundation Design (Purchased With Tower)   
19    10.1    Foundations    19    10.2    Company Approval    20 11.   
Construction Drawings    20    11.1    Design Information    21    11.2    All
Sites-Construction Drawings    22    11.3    Company Approval    24 12.   
Construction Permits    24 13.    Cost of Construction    24 14.    Material and
Utility Procurement Logistics    24 15.    Construction Services    25    15.1
   Construction Services    25    15.2    Company Approval    28    15.3   
Construction Complete    28 16.    Construction Documentation and Closeout    28
17.    Site Acceptance    29 18.    Project Reporting    31 19.    Quality
Assurance & Control    31 20.    Health & Safety Program    32 21.    Costs and
Division of Responsibility    32 22.    Other Definitions    33

 

ii

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

1 Scope of Work Overview

The Scope of Work detailed in this document is for the performance of Site
development activities for Company.

 

2 Market Deployment Team

Staffing

Without limiting the applicable terms in the body of the Agreement, including in
Section 3.3 (“Staffing; Key Positions”) Contractor agrees that the personnel
providing the services set forth in this Scope of Work will at all times be
professionals with the skills and qualifications necessary to properly perform
the Work under this Agreement. Contractor agrees that it will use commercially
reasonable efforts to maintain consistent staffing of personnel in each Market,
throughout the Term. Contractor will replace any of its personnel that Company
reasonably requests to have replaced. Any replacement personnel, whether
replaced upon request of Company or otherwise, will possess comparable or
greater experience, qualifications and credentials as the person being replaced.
In the case of any permitted replacements of personnel, Contractor will use
commercially reasonable efforts to provide overlapping service time with
replaced personnel. The Market Manager will be deemed a Key Personnel.

Organization

Contractor’s Market teams will be organized functionally as illustrated in the
chart below. The number of personnel assigned to a Market team, and the location
of any member will be determined by the Contractor based on the work load.

LOGO [g41510p_83.jpg]

Subcontractors

Contractor’s use of any subcontractor(s) to perform the Work under this Scope of
Work will be subject to the terms set forth in the body of the Agreement.

 

3 Site Acquisition Service Descriptions and Process

Receipt of Search Rings

Company’s Network Vendor will provide Search Rings through Company’s Site
Management System. Company will then approve the Search Rings and release the
Rings to Contractor via the SMS, thus beginning the Site candidate search
process. Such Rings will be released through site acquisition request forms,
substantially in the form attached hereto as Exhibit C, Attachment 1, or such
other form as the RF Network Vendor desires.

 

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

A “Search Ring” is a specified geographic area within a Market comprising a part
of the radio access network (or “RAN”) and is designed to contain a single
Company Site used in connection with the operation of the RAN. Each Search Ring
will clearly define latitude and longitude of the Ring center, the radius of the
search area around the Ring, and the height (including +/- tolerance) of RAD
center with respect to the applicable Site level measurement point. Contractor
will utilize standard Site configuration unless noted differently in the Search
Ring information. Each Market will contain multiple Search Rings. Contractor’s
Market Managers will coordinate with Contractor’s Program Management Office as
necessary to ensure receipt of the Search Rings. A Search Ring is also sometimes
referred to in this Agreement as a “Ring”.

Preliminary research of new build Sites

For all Search Rings, Contractor will perform preliminary research to identify
potential candidates, suitable buildings or other structures, and existing
towers/facilities for the pre-determined coverage areas. Contractor will first
search for opportunities on existing towers (i.e., Collocation Sites), Rooftops
or other structures such as Water Towers. If none of the foregoing is available,
Contractor will so advise Company and search for available space for a new build
(i.e., Raw Land) Site. Contractor will analyze the pre-determined coverage area
to understand the zoning laws, permitting and zoning history, and processes
required to successfully obtain permits for the Sites.

Site Candidate Information Package (SCIP) Submission, Scoring and Ranking

SCIP Submission. For each Search Ring released, Contractor will identify up to
three (3) Site candidates and will provide its analysis of each candidate, in
the form of a completed Site candidate information package (each a “SCIP”),
attached hereto as Exhibit C, Attachment 2, per candidate. In the event that
three (3) feasible candidates are not available, the Market Manager will notify
Company in advance of submitting the SCIP(s) and include in the submission a
detailed written explanation outlining why three (3) candidates were not
available. Company will notify Contractor within two (2) Business Days of
receipt of notification if it desires further explanation as to the number of
candidates, absent which the number will be deemed accepted. If Company
requests, Contractor will provide more than three SCIPs per Ring and Contractor
may charge Company for each additional SCIP submitted in accordance with the
terms herein at the unit price set forth in Exhibit F. Additionally, if Company
determines that the search area in which a Ring was previously released requires
redesign and such redesign results in the release of new Search Ring(s), the old
Search Ring will be cancelled, and the Company will issue the new Search Ring(s)
as previously described. Contractor will upload electronic versions of all
completed SCIPs in Company’s SMS.

Scoring, Ranking, and Guidelines. Contractor will score the SCIPs according to
leasibility, zonability, constructability, and order of magnitude (i.e., cost)
on a 1-5 scale using the criteria set forth in Exhibit C, Attachment 3 hereto.
Contractor will obtain scores from the backhaul and RF design Network Vendors
according to the Site’s backhaul and RF characteristics, respectively. The
backhaul and RF design Network Vendors will provide such data to Contractor
within five (5) Business Days of Contractor’s input into Company’s SMS of the
final SCIP for a given Search Ring. Contractor will then

 

2

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

consolidate the scores into a consolidated score for each Site. Then Contractor
will rank the candidates by first, second, and third choice, depending on the
number of SCIPs. The Site ranked first will be Contractor’s primary candidate
recommendation. The recommended primary candidate need not be the highest
scoring candidate. However, Contractor should explain in writing why the Site
was chosen as the primary candidate in all cases. Such scoring and
recommendation will be provided in the form of Exhibit C, Attachment 3 hereto.
Contractor will provide a detailed explanation of its recommendation.

SCIP Milestone Payment. Contractor agrees that the SCIP Submission Milestone
payment is conditioned upon Contractor’s submittal into Company’s SMS of such
number of complete SCIPs per Ring as provided in accordance with Section 3.3.1.

Primary Candidate Approval

After Contractor has uploaded the completed scoring and ranking forms and the
primary candidate recommendation into Company’s SMS, Company will have seven
(7) Business Days to approve the primary candidate in writing, upload the
approval and a Site Acquisition Notice to Proceed (also referred to as the “SA
NTP”) (attached hereto as Exhibit C, Attachment 4), and ensure that the
completed RF Site configuration sheet (in the form attached hereto as Exhibit C,
Attachment 8) and backhaul Site Configuration sheet (in the form attached hereto
as Exhibit C, Attachment 9) are submitted from the responsible Network Vendors
and uploaded into the SMS. Upon Company’s uploading of these documents in the
SMS, Contractor will have met all requirements for the Primary Candidate
Approval Milestone payment.

If Company does not notify Contractor of any deficiency or fails to upload the
approval and/or the other referenced documents for which it is responsible for
uploading within the foregoing seven (7) Business Day period, the Primary
Candidate Approval Milestone will be deemed complete and accepted by Company for
payment purposes. With respect to any portion of the Work that Company deems
incomplete, Contractor will complete such activity and the above acceptance
procedure will be repeated.

At such time when the Site Acquisition NTP and the completed RF Site
configuration sheet and backhaul Site configuration sheet are uploaded into the
SMS, Contractor will commence all other acquisition activities for such Site as
set forth in this Agreement, including the activities in Section 3.5 through
Section 13 of this SOW. Contractor will notify Company in writing when it has
completed all Site acquisition Work and submitted all Deliverables required to
achieve the Site Acquisition Complete Milestone (such notice is referred to
herein as “Site Acquisition Complete Notice To Company”).

Contractor agrees that the Site Acquisition Complete Milestone payment is
conditioned upon (1) Contractor’s provision of all completed Deliverables and
completion of all tasks applicable to Site acquisition as set forth in this
Section 3 through Section 13 of this Exhibit C; (2) Company’s acknowledgement of
the completion of all and acceptance of all Deliverables and tasks as evidenced
by a Site Acquisition acceptance letter signed by an authorized Company
representative; and (3) Contractor’s completion of all Leasing Milestone tasks
and deliverables to Company’s approval.

 

3

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

Contractor will submit all Site acquisition documentation for Company for
review, approval and sign-off. Contractor will submit such documentation to
Company via the SMS. If, within seven (7) Business Days after Company’s receipt
of the Site Acquisition Complete Notice To Company, Company does not notify
Contractor of any deficiency in the Work or Deliverables, or fails to
acknowledge its approval, then the Site Acquisition Complete Milestone will be
deemed complete and accepted by Company for payment purposes. With respect to
any data listed by Company as incomplete or Work or Deliverable requiring
correction or resubmission, Contractor will complete such activity, and the
above acceptance procedure will be repeated.

Leasing Process

3.5.1 Personnel. Contractor will provide appropriate levels of qualified
personnel to perform the Services set forth in this Section 3. If Company
determines that Contractor is not staffed appropriately to perform the Leasing
portion of the Work in a timely manner, Contractor will increase staffing
levels. If, Company determines that Contractor’s personnel are not qualified to
perform the Leasing portion of the Work, Contractor will replace the personnel
with personnel satisfactory to Company. Each Party’s roles and responsibilities
in the Leasing process will be as set forth herein. The following Contractor
personnel will be engaged in the performance the Leasing portion of the Work:

(a) Site Acquisition Coordinator. Contractor’s Site Acquisition Coordinator will
be responsible for performing and/or managing due diligence, zoning, title and
other pre-leasing activities as described herein. Site Acquisition Coordinator
will be responsible for reviewing Leases, including Site Lease Agreements. Site
Acquisition Coordinator will be supervised by the Site Acquisition Lead.

(b) Site Acquisition Lead. Contractor’s Site Acquisition Leads will be
responsible for the negotiation of Site Leases. Site Acquisition Lead will be
responsible for managing Site Acquisition Coordinator’s performance and for
ensuring accuracy of Site Acquisition Coordinator’s work product.

(c) Market Manager. Contractor’s Market Manager will be responsible for managing
the Market Team’s performance and for ensuring accuracy of their work product.
Company will direct all escalations and problem reports to the Market Manager
for resolution. The Market Manager will ensure that leasing process is performed
in a timely, efficient, diligent and thorough manner. Contractor will provide
Company with a monthly report, detailing the current status of each site that is
in the leasing process. The Market Manager and Company’s leasing manager will
meet and discuss the status of each Site as described in the report, any
outstanding issues, and proposed remediation plans for those issues.

(d) Company Operations Personnel. The personnel within Company’s operations
department will be responsible for Site selection and for review and approval of
due diligence items, and Lease business and financial terms. Company’s
operations group will escalate issues through Company’s legal group for
resolution with Contractor’s Market Manager.

(e) Company Legal Personnel. Company’s legal department will be responsible for
overall Lease approval and execution and for the business, financial and legal
term compliance of each Lease. Company’s legal department will be responsible
for managing the escalation and

 

4

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

resolution of Lease-related issues. Company may use outside counsel to perform
legal functions, including zoning counsel, under this Agreement. Company will be
responsible for the performance of any Company-retained outside counsel.

3.5.2 Due Diligence. Contractor will perform the required due diligence on each
Site prior to Company’s approval and execution of the Lease depending on the
specific leasing requirements for each Site. In furtherance thereof Contractor
will:

(a) Ground/Prime Lease. Determine whether a ground or prime lease is attached to
the proposed Site. If Contractor confirms that a ground lease exists, Contractor
will:

(i) confirm that the underlying ground lease boundaries encompass the proposed
equipment and shelter requirements;

(ii) confirm underlying unexpired ground lease term is greater than or equal to
ten (10) years;

(iii) confirm underlying ground lease does not allow for landlord’s termination
without cause;

(iv) confirm whether or not landlord consent or landlord right of first refusal
exists;

(v) confirm that the underlying ground lease lessor is consistent with the title
report; and

(vi) note any other landlord rights that may impact Company.

(b) Encumbrances. Determine if there are mortgages on the Site, any tax liens,
mechanics liens, unpaid taxes or other encumbrances on the Site.

(c) Easements. Determine if there is any easement on the Site which could
obstruct Company’s use of the Site. Determine if any easements need to be
obtained by Company, in order to use the Site.

(d) NEPA Checklist. Contractor will investigate and ensure that all proposed
Sites are in compliance with NEPA requirements, as set forth in Section 6,
below.

(e) Environmental Assessments. Contractor will perform a Phase I environmental
site assessment (“ESA”), for each Raw Land Site, as set forth in Section 7,
below. If the Site is a Collocation Site with existing telecommunications
tenants on the Site, Contractor will perform a Phase I ESA, if one has not been
performed in the six (6) months prior to Site selection. If a Phase II is
required for a Site, Contractor will inform Company, and Company will determine
whether to proceed with the Site. If Company determines to proceed with the
Site, Company is responsible for hiring an environmental contractor to perform
remediation and the Site, and Contractor is responsible for managing the
environmental contractor.

(f) Structural Analysis. If there is a Master Lease Agreement (defined below) in
place for a proposed Collocation Site, which requires Company to have a
structural analysis performed by landlord, or by a landlord designated party,
Contractor will coordinate the performance of the structural analysis with the
landlord. If this is not the case, Contractor will perform a structural analysis
to determine if the tower and foundation are sufficient for the proposed
loading, as set forth in Section 4.1, below.

 

5

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

(g) FAA 1A/2c Certifications. Contractor will provide Company with a 2C
Certification letter for each Site and a 1A on each Site where a 1A is required
by law and as set forth in Section 5.4, below. All final 2C certification
letters and surveys will be signed and stamped (sealed) by a surveyor fully
authorized and licensed to perform subject work in that state.

(h) AM De-Tuning and Inter-modulation Studies. Contractor will search for and
identify all directional AM stations within two miles and non-directional AM
stations within 0.6 mile of each Site, and when authorized by the Company, will
perform such AM de-tuning Work as required by applicable laws to identify and
address interferences between towers on Sites and standard broadcast (AM) radio
antenna systems. As part of any Company approved AM De-Tuning, Contractor will
measure the possible distortion of the AM station signal and provide Company
with a recommendation for any required detuning. Contractor will pass through to
Company the costs of such AM de-tuning and inter-modulation studies without
markup. Contractor will, if required by Company, perform inter-modulation
studies to assess RF characteristics for antennas located in the vicinity of the
proposed Company antennas. Prior to performing such work, Contractor will
provide Company with a cost quote for the study, which will be subject to
Company’s approval. Company will endeavor to respond with its approval or
rejection of the submitted quote within five (5) days of its submission.

(i) Land Boundary Survey. If a Site is Raw Land, Contractor will perform a land
survey to determine the boundary and Site perimeter, as set forth in
Section 5.4, below. If a Site is a Collocation installation, Contractor will
request a land survey from the Site landlord. If the landlord does not provide
one, Contractor will, at Company’s request, perform a land survey for a
Collocation Site.

(j) Geotechnical Investigations. Contractor will conduct a geotechnical
investigation for Raw Land Sites and Sites as required by the engineer of
record, as set forth in Section 8, below.

(k) Soil Resistivity Testing. Contractor will perform soil resistivity testing
in accordance with industry standard practice, as set forth in Section 9, below.

(l) Due Diligence Checklist. As part of the due diligence process Contractor
will complete and submit a due diligence checklist (the “Due Diligence
Checklist”), the form of which is attached hereto as Appendix 2 to Attachment 5
to this Exhibit C, to Company as part of the Lease Execution Package (defined
below). Company will review the Due Diligence Checklist submitted by Contractor
with each Lease Execution Package. If in Company’s determination, Contractor
failed to perform due diligence required for a Site, or improperly performed the
due diligence, Company will provide Contractor with a summary of the
deficiencies in performance.

3.5.3 Pre-Leasing Activities. Contractor will perform all actions necessary to
gain access to each Site candidate prior to Lease execution, in order to perform
any necessary testing evaluations or other on Site activities. Contractor will
pay such fees or otherwise provide such incentives as may be appropriate in
connection with securing a Site entry and testing agreement with the landlord.
Such fees will be passed through to Company without markup. These pre-leasing
activities include, but are not limited to:

(a) Applications. If an approved Site candidate requires a Site lease
application, Contractor will submit any required Site lease application to the
Site owner/management company.

 

6

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

(b) Entry and Testing Agreements. If an approved Site candidate requires an
entry and testing agreement, Contractor will negotiate such agreement, in
compliance with the Site Acquisition Leasing Guidelines described in
Section 3.5.4 below and attached hereto as Attachment 5.

(c) Certificates of Insurance. Contractor will obtain and provide to landlord
any insurance certificates required by landlord for entry or testing on a Site,
prior to Lease execution.

(d) Surety Company for Requesting Required Bonds. Contractor will inform Company
if the landlord of a Site requires bond in order to do testing, entry or
construction. Company will inform Contractor of its approval or rejection of
this requirement. Contractor, will, prior to informing Company of this
requirement make reasonable efforts to negotiate away this requirement.

(e) Miscellaneous. Contractor will prepare and submit any other paperwork as
required by landlords or that is customary in the industry as part of the scope
of the Work, for no additional cost.

3.5.4 Lease Negotiation. Contractor will be responsible for negotiating each
Lease on behalf of the Company and for securing proper execution by the Site
owner(s) of the negotiated Lease with respect to each Site. Contractor is
responsible for negotiating all Leases in compliance with Company’s Site
acquisition Leasing guidelines (the “Site Acquisition Leasing Guidelines”) as
set forth in Attachment 5 to this Exhibit C (also referred to as “Site Leasing
Guidelines”). Contractor should utilize Company’s language library, contained in
Appendix 5 to the Site Leasing Guidelines, as a source for approved alternate
language. The current Site Leasing Guidelines are attached hereto as Attachment
5, and updated versions of the Site Leasing Guidelines will be available in
Company’s SMS, from time to time. If a Lease contains terms which are not
covered in Company’s Site Leasing Guidelines, or Contractor is unsure if
landlord’s changes to Lease language are acceptable, Contractor will submit the
Lease to Company’s identified outside counsel for review. Contractor will make
reasonable efforts to negotiate the financial terms of a Site into compliance
with the approved financial terms, prior to bringing these terms to Company for
approval. Company’s outside counsel will track the issues brought to it for
negotiation, and provide monthly reports to Company. If, in Company’s
determination, Contractor personnel are not properly negotiating Lease terms, or
are requesting outside counsel review of terms contained in the Site Leasing
Guidelines, Company may request the removal of Contractor’s personnel.

3.5.5 Lease Execution. Upon completion of negotiations, Contractor will complete
and submit a request for Company’s signing of the Lease using the form attached
as Appendix 1 to the Site Leasing Guidelines (such form is referred to herein as
the “Document Execution Request Form”), describing Lease terms and conditions to
the Company. In addition, Contractor will submit a version of the proposed
Lease, which shows the changes negotiated to each agreement. Company will
provide notice of approval or rejection, with required changes, of the submitted
execution request within three (3) business days of receipt. If Company requires
any changes or rejects any negotiated term, Contractor will continue
negotiations with the landlord and will

 

7

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

resubmit negotiated terms for Company’s approval. Once Company’s approval is
obtained, the Contractor will prepare and submit a Lease execution package (the
“Lease Execution Package”) which will, as applicable, include:

(i) Three (3) Site owner executed original Site Lease Agreements, any access
agreements and/or utility easement agreements with all applicable exhibits;

(ii) One (1) Site owner executed Memorandum of Lease (described in
Section 3.5.6) with all applicable exhibits, agreed to by landlord;

(iii) Lease review summary with Due Diligence Checklist per the Site Leasing
Guidelines;

(iv) Title Commitment, NEPA Compliance Checklist, and, if available at the time
of Company request, Zoning drawings and any other documents as may be reasonably
required by Company; and

(v) Executed W-9(s) from Site owner(s).

Company will review all Site owner executed Leases. If Company determines that
any Site owner-executed Lease differs from the Site Lease Company approved,
Contractor will renegotiate the Lease such that it is the same as the Site Lease
Company approved. In the foregoing case, the Lease Signed Milestone will not be
considered complete until the Lease is amended to be compliant with the
Company-approved Lease. Contractor will record the Lease Signed Milestone in
Company’s SMS upon receipt of all signatures required for each Lease.

3.5.6 Memorandum of Lease. For each Site, Contractor will procure, as requested
by the Company, any necessary memorandum of Lease (excluding Sites governed by
any Master Lease Agreement) (each a “Memorandum of Lease”) prepared by Company’s
legal counsel for signature by the Site owner(s) and Company; and record such
document in the appropriate real estate records of the County in which the Site
is located. Any fees associated with the filing of any Memorandum of Lease will
be a Pass-Through Cost to the Company without mark-up.

3.5.7 Consents. Contractor will obtain resolutions or other appropriate
authorization or consents pertaining to the execution and delivery of the Lease
in question by the Site owner(s) prior to submission of the Lease Execution
Package.

3.5.8 Leased Signed Milestone Payment. Contractor agrees that its right to the
Lease Signed Milestone payment is conditioned upon Contractor’s provision of all
Deliverables required hereunder for Lease signature by Company in accordance
with the terms of this Agreement.

Title

Title Search. Contractor will perform a title search for every Site. If a Site
is a Collocation installation, Contractor will perform a title search for that
property for the current owner. For a Raw Land Site, Contractor will perform a
title search back 50 years. For each Site, Contractor shall cause to be ordered
a property title abstract report (the “Title Report”) from a nationally
recognized American Land Title Association ( “ALTA”) title company in good
standing, which Title Report shall include the following information and shall
be sufficient to allow Company to acquire a Leasehold Title Insurance Policy:

 

  •  

The names of the current site owner(s) of fee simple title, which owners must be
the same persons or entities which execute the Lease;

 

8

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

The legal description (to be included as an attachment to Site Lease Agreement);

 

  •  

List all leases, easements, covenants and restrictions of record affecting the
Site;

 

  •  

List all liens of record, including, without limitation, mortgages and deeds of
trust, mechanics and material man’s liens, judgment liens and federal tax liens;

 

  •  

The status of the payment of taxes and assessments, general and special; and

 

  •  

Bankruptcies.

3.6.2 Contractor will provide to Company copies of any leases, easements,
covenants and restrictions of record, liens of record, including, without
limitation, mortgages and deeds of trust, mechanics and material man’s liens,
judgment liens and federal tax liens, affecting the Site, unless Customer agrees
in writing that copies are not needed. The cost of the copies of these documents
will be passed through to Company, without mark-up of any kind. Contractor will
deliver all copies to Company within five (5) business days of receipt of
request for such.

3.6.3. Title Review. Contractor shall provide the Title Report to Company, upon
its receipt of Title Report from the ATLA, as soon as practicable, but no later
than at Lease signature package submission. Prior to providing the Title Report
to Company, Contractor shall review the Title Report, and provide comments and
instructions to Company on the Title Review Memorandum, attached hereto as
Appendix 3 to this Attachment 4 to Exhibit C. Review, approval, and issue
resolution instructions for title issues shall be in Company’s sole discretion.

Contractor must inform all of its employees, agents, subcontractors, the Network
Vendor and all other necessary personnel performing services at a Site of any
instructional issues provided by Company on the Title Review Memorandum.

3.6.4 Curing Title. Company will review the Title Report, copies of the
encumbrances and the Title Review Memorandum provided by Contractor and assess
title deficiencies pointed out in the Title Review Memorandum. Company will
decide if the title should be cured, if it is acceptable as is, or if the site
is not a suitable candidate. If Company elects to cure title deficiencies for a
Site, Company may request Contractor to perform title curative work. Contractor
will provide a cost quote to perform curative work, which will be subject to
Company’s approval.

3.7 Zoning

3.7.1. General. Contractor will confirm that the Site is properly zoned for
Company’s intended use or whether a zoning change or variance will be necessary.
Contractor will identify and obtain all applicable land use approvals.

3.7.2. Zoning analysis. Within each SCIP, Contractor will provide a summary
report on each Site addressing each of the following:

 

  •  

Identification of required permits and approvals;

 

  •  

Identification of key zoning thresholds, including area and bulk requirements;

 

  •  

Identification of review agency meeting dates, submission deadlines and
procedures;

 

  •  

Identification of required submission elements; and

 

9

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Interview city officials to obtain feedback on zoning process and pending
applications within Search Ring.

3.7.3. Zoning Drawings. Contractor will prepare zoning drawings in accordance
with local review agency (the “Local Review Entity”) requirements and all
applicable federal, state, and Contractor codes, standards and requirements, as
applicable, to a particular Site. Contractor will provide the necessary number
of zoning drawings, required by the Local Review Entity.

3.7.3.1. Zoning drawings for Raw Land and existing antenna structure Sites.
Zoning drawings will consist of the following elements as required by
jurisdiction:

(i) Survey base map as a separate sheet entitled “existing conditions plan”

(ii) Site plan with location of tower, equipment enclosure, and Site access
relative to parcel boundaries and public roadways

(iii) Details of Site access, tower compound, equipment and equipment enclosure
foundation

(iv) Schematic elevation view of tower and antennas

(v) Grading, drainage, and erosion control plans and details

(vi) Plans and details for Site fencing and gates

(vii) Contractor will address review comments by appropriate zoning agencies;
and will prepare a color rendered plan (minimum size 24” x 34”) and mount on
foam board for presentation purposes

3.7.3.2. Zoning drawings for Rooftop Sites. When required for Rooftop Sites, the
tasks outlined above will be performed, except the drawings will consist of the
following elements as required by jurisdiction:

 

  •  

Existing conditions plan, including Site location map and location of work area
and existing building relative to property boundaries and public roadways;

 

  •  

Location of proposed antennas and equipment in plan view;

 

  •  

Elevation views showing antennas and equipment, as applicable, from each antenna
face. The level of detail should be sufficient to visually convey existing
conditions, but need not convey all engineering details. Alternately, schematic
elevation sketches superimposed on to-scale digital photographs of building
elevations, provided that entire drawing is contained within the AutoCAD format
are acceptable;

 

  •  

Contractor will address review comments by appropriate zoning agencies; and

 

  •  

Contractor will prepare a color rendered plan (minimum size 24” x 34”) and mount
on foam board for presentation purposes as required by jurisdiction.

3.7.4. Zoning applications. Contractor will prepare and submit all zoning
applications, together with all required drawings and other related materials
and participate and support the administrative review process. The associated
tasks include:

 

  •  

Obtain zoning application forms and other documents required for the application

 

  •  

Prepare all required zoning application documents for review agencies, including
project narrative, application forms, and transmittal letter;

 

  •  

Compile all required drawings, reports, studies and other information required
by review agencies for inclusion in zoning application documents;

 

  •  

Transmit zoning application documents to review agencies and track status of
application through process until approvals are obtained;

 

10

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Attend and participate in the presentation of the project to review agencies.
This task includes preparation and distribution of meeting minutes;

 

  •  

Attend all necessary informal and formal meetings with review agencies and their
staff, and attend zoning strategy sessions with project team as required in
preparation for meetings and review agencies;

 

  •  

Obtain and distribute documentation from review agencies confirming
decisions/approvals and conditions of approval; and

 

  •  

Attend and participate in up to three (3) hearings with review agencies in
support of the above stated activities. Contractor will provide a cost quote to
attend additional hearings, which will be subject to Company’s approval.

3.7.5. Visual resource assessment. If required by jurisdiction Contractor will
prepare a visual resource assessment. The purpose of a visual resource
assessment is to define the limits from which the proposed tower or antenna
structure will be visible.

3.7.6. Balloon test. If required by jurisdiction, Contractor will perform
balloon tests. This task will include use of helium weather balloons flown at
the tower location to the height of the proposed structure to simulate future
visual conditions. Balloons must be flown when weather conditions allow adequate
visibility and maintenance of the balloons at the required height. Contractor
must comply with FAA notification requirements for balloon tests in close
proximity to active airports. Further:

 

  •  

Contractor will meet with the appropriate municipal officials as required in
advance of the balloon test to determine the location of key views;

 

  •  

Using appropriate digital photography equipment and techniques, Contractor will
photograph all key views and other locations within a three mile radius of the
balloon location to document the entire viewshed as seen by the human eye
(approximately 50mm lens). Contractor must employ an experienced photographer to
ensure that quality images are obtained;

 

  •  

Contractor will prepare a report summarizing the visual resource assessment
which includes a description of the methodology used, quality 8” x 10” color
photographs, and a United States Geological Survey (or “USGS”) map showing the
location of the proposed tower and each photographic image. In lieu of original
prints, color copies of the photographs may be used in the report;

 

  •  

In addition to the report, Contractor will provide one exhibit board (minimum
size 24” x 34”) suitable for presentation at a public meeting which includes 8”
x 10” original prints of the photographs, and a photograph location map;

 

  •  

Computer photo simulation – Contractor will utilize a M.I.S. graphic specialist
that will provide the Contractor necessary associate equipment to prepare photo
simulations;

 

  •  

Using the key view(s) defined by the local review agency, Contractor will
prepare a photographically accurate computer simulation of the proposed
structure. Computer simulations must utilize generally accepted industry
standards to insure that they adequately reflect proposed conditions. The
simulation(s) will be prepared on an 8” x 10” format; and

 

  •  

Contractor will provide the necessary copies of each view required by the Local
Review Entity.

 

11

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

3.7.7. Viewshed map. If required by jurisdiction, Contractor will prepare a
viewshed map illustrating locations within a three mile radius where the
proposed structure will be visible. Areas where views will be obstructed by
topography and vegetation will be delineated and keyed with contrasting shading
and/or symbols and shown on a USGS map. Obstructed views will be verified
through the development of a cross section analysis as well as field
investigations.

 

  •  

Cross sections will be developed radially through the proposed structure
location at 15 degree intervals.

 

  •  

Contractor will provide blue line or black line copies of the map and cross
sections as required, and/or incorporate them into the visual resource
assessment report described above.

 

  •  

Contractor will color render one copy of the viewshed map and mount on exhibit
board (minimum size 24” x 34”) suitable for presentation at a public meeting.

3.7.8. Perspective rendering. If required by jurisdiction, Contractor will
provide a photograph of existing conditions from the desired vantage point, or
Contractor will select a photograph from photos taken during the balloon test.
Contractor will prepare a hand-drawn perspective rendering of the project site,
showing the proposed antennas mounted on a tower, Monopole, or building. The
drawing will be approximately 24” x 34”, color rendered and mounted for
presentation at a public meeting. The original drawing must be made available,
if required by jurisdiction, for photo reduction to 11” x 17” or 81/2” x 11”
(for incorporation into a zoning application submission).

3.7.9. Administrative Process Support. Contractor will support the
administrative review process as contemplated by this SOW. Additionally,
Contractor will prepare, distribute, and post all notices, including, public
hearing announcements, in accordance with the applicable jurisdiction’s zoning
rules and regulations.

3.7.10. Court Reporter; Experts. If Company requests, Contractor will request a
court reporter and will engage persons on Company’s behalf to provide expert
testimony in connection with, without limitation, any hearings or studies.
Contractor will pay the associated third party fees, which will then be passed
through to Company without mark up.

3.7.11. Local Zoning Counsel. Contractor will identify qualified local counsel
to address requirements of the local jurisdiction, provided, however that
Contractor will not retain local counsel for Company. Contractor will cooperate
with local counsel retained by Company.

3.7.12. Cooperation. Contractor will provide all necessary backup documentation
and otherwise cooperate with Company’s in-house or outside legal counsel for
purposes of Company’s responding to a zoning hearing or otherwise appealing any
zoning denial. Contractor will provide a cost quote for services related to
appealing any zoning denial, which will be subject to Company’s approval.

3.7.13. Bonding Fee. To the extent permissible, Contractor will pay, or request
Company to pay, all bonding fees required as part of the zoning process, which
if paid by Contractor will then be passed through to Company without mark-up.

 

12

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

3.7.14. Other. It is Contractor’s responsibility during the zoning process to
make reasonable efforts to prevent or dissuade the jurisdiction from imposing
requirements that will increase costs for Company (e.g., excessive landscaping,
iron fencing, stealthing).

3.7.15. Deliverables. Contractor will provide the following zoning-related
Deliverables:

 

  •  

Copy of applicable zoning ordinance(s) submitted with SCIP

 

  •  

Signed and sealed zoning drawings forwarded to local review agency and uploaded
into Company’s SMS

 

  •  

Zoning application and all backup documentation, reports and maps delivered to
local review agency

 

  •  

Copy of zoning application and all backup documentation, reports and maps
uploaded into Company’s SMS

 

  •  

Copy of zoning approval or denial uploaded into Company’s SMS

 

  •  

Other documents as may be reasonably required by Company

3.8 AM De-Tuning/Intermodulation Studies. Contractor will perform such AM
De-Tuning Work as required by applicable laws to identify and address
interferences between towers on Sites and standard broadcast (AM) radio antenna
systems. Contractor will pass through to Company the costs of such service
without markup. Contractor will, if required by Company, perform intermodulation
studies to assess RF characteristics for antennas located in the vicinity of the
proposed Company antennas. Prior to performing such work, Contractor will
provide Company with a cost quote for the study, which will be subject to
Company’s approval.

Further, Contractor will conduct airport glide globe studies (“TOWAIR”).
Contractor will be responsible for posting antenna structure registration
numbers (“ASRN”) at the Site.

3.9 Company Approval. With regard to any cost set forth in this section which
requires Company approval, Company will endeavor to approve or deny Contractor’s
request within five (5) Business Days of receiving Contractor’s request.

 

4 Existing Tower Structure & Foundation Analysis

This scope of services is applicable where Company is collocating antennas,
associated mounting hardware and coaxial cable on an existing communications
tower structure.

Structural Analysis

 

  ¡  

Existing loading – Contractor will determine the existing loading conditions
through the use of record information.

 

  ¡  

Proposed loading – Company and/or RF Engineering company will determine the
proposed loading requirements and supply them to Contractor. Based on the
proposed loading requirements, Contractor will perform the following analysis:

 

  •  

Design criteria – tower structure. The analysis will include wind speeds, ice
loading and other parameters, as calculated and applied per the applicable
sections of EIA/TIA-222-F or G (as required by municipality); and/or the local
building/zoning codes

 

13

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Design criteria – tower foundation. The analysis will include the following
design criteria as defined by the type of foundation:

 

  ¡  

Ground line reactions

 

  ¡  

Overload factors

 

  ¡  

Overtuning moments

 

  ¡  

Uplift and compression

 

  •  

Analysis findings and conclusions – Contractor will provide the findings in a
report that will include the following:

 

  ¡  

Confirmation that the existing tower can support the addition of the proposed
Company loading

 

  ¡  

Confirmation that the existing tower foundation can support the addition of the
proposed Company loading

 

  ¡  

A summary of structural deficiencies (if any) that are required to be remedied
on the tower structure and/or tower foundation in order to support the addition
of the proposed Company loading.

 

  •  

Modifications: If requested by Company, Contractor will perform tower
modification design work. Prior to performing any such work, Contractor will
provide a cost quote to Company, which will be subject to Company’s approval.

 

  •  

Deliverables:

 

  ¡  

Copy of signed and sealed structure certification letter from structural
engineering firm certifying that existing tower can support proposed loading
without modification, or if existing tower cannot support proposed loading, a
copy of signed and sealed engineering report including calculations, findings,
conclusion, signed and sealed drawings and recommendations uploaded into
Company’s SMS.

 

  ¡  

Other documents as Company may reasonably require.

 

  •  

Structural analysis performed on MLA partner Collocation Sites in which the
structural analysis is mandated to be performed by the MLA partner or its
designated contractor will be performed at Company’s expense as a Pass-Through
Cost from Contractor. Contactor deliverables in such cases are:

 

  •  

Copy of engineering report including signed and sealed calculations, findings,
conclusion, and recommendations uploaded into Company’s SMS

 

  •  

Copy of signed and sealed drawings, details and calculations of structural
modifications (if required by Company) uploaded into Company’s SMS.

4.2 Company Approval. With regard to any cost set forth in this section which
requires Company approval, Company will endeavor to approve or deny Contractor’s
request within five (5) Business Days of receiving Contractor’s request.

 

5 Existing Rooftops & Structural Analysis; Floor Systems; and Site Surveys

This scope of services is applicable when Company is locating antennas,
associated mounting hardware, coaxial cable, base transceiver station (“BTS”)
racks, and power protection rack in an enclosure on an existing Rooftop, or any
floor system of a structure.

 

14

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

Loading

 

  ¡  

Existing loading – Contractor will determine existing loading conditions through
the use of existing record information. If field verification is required,
Contractor will provide a cost quote to Company, which will be subject to
Company’s approval.

 

  ¡  

Proposed loading – Company and/or RF Engineering will supply the proposed
equipment loading requirements to Contractor and based on the proposed loading
requirements, Contractor will perform the following analysis

 

  ¡  

Design criteria – existing structure. The analysis will include the following
design criteria:

 

  •  

All dead loads and live loads including, but not limited to wind, snow, and ice
loading per applicable local, state, and national building codes

 

  •  

Seismic loading per local and national codes

 

  •  

Locate the column lines and column spacing for the support of the equipment
platform(s)

 

  •  

Analysis findings and conclusions – Contractor will provide the findings and
conclusions in a report that will include, but not be limited to, the following:

 

  ¡  

Confirmation that the existing structure can support the addition of the
proposed Company loading or confirmation that the existing structure cannot
support the addition of the proposed Company loading.

 

  ¡  

A summary of structural deficiencies (if any) that are required to be remedied
on the structure in order to support the addition of the proposed Company
loading. If requested by Company, Contractor will perform structural
modification design. Prior to performing such work, Contractor will provide to
Company a cost quote, which will be subject to Company’s approval.

 

  ¡  

Indicate whether or not the columns will be the proper structural support system
in lieu of the roof deck system.

 

  ¡  

Design of standard modular equipment platforms. –Where modular equipment
platforms cannot be utilized, equipment platforms that require unique design or
equipment platforms that require attachment to the roof, will be utilized and
such platforms will be considered a structural modification. Prior to performing
such work, Contractor will provide to Company a cost quote, which will be
subject to Company’s approval.

 

  ¡  

Structural calculations and drawings which support equipment mounting and
support options.

Roof inspection and testing. Contractor will perform a visual inspection and
prepare a photographic log of the roof and interior conditions to document and
determine the following:

 

  •  

Roof system construction

 

  •  

Examination of membrane seams, penetrations, interior ceilings, etc., for
leakage and drainage system

 

  •  

Pre-construction and post-construction investigation

 

15

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

Master Lease Agreement (MLA) structures

Structural analysis performed on MLA partner Collocation Sites in which the
structural analysis is mandated to be performed by the MLA partner or its
designated contractor will be performed at Company’s expense as a Pass-Through
Cost from Contractor. Contactor deliverables in such cases are:

 

  •  

Copy of engineering report including signed and sealed calculations, findings,
conclusion, and recommendations uploaded into Company’s SMS

 

  •  

Copy of signed and sealed drawings, details and calculations of structural
modifications (if required by Company) uploaded into Company’s SMS

 

  •  

Copy of pre-construction and post-construction roof condition analysis report

Site Survey

 

  ¡  

Contractor will obtain a 2C, or 1A, certification letter for all Sites in
conformance with applicable local, state and federal regulations and standard
professional practices. Boundary and Property surveys will be performed for Raw
Land Sites in accordance with Company’s Technical Specifications for Site
Surveys, referenced in Attachment 7 to this Exhibit C and available in Company’s
SMS. Deliverables:

 

  •  

2C certification letter, and if applicable 1A certification letters, uploaded
into Company’s SMS.

 

  •  

For Raw Land Sites, final signed and sealed survey forwarded to company and
uploaded into Company’s SMS in .pdf and .dwg format for legal review

 

6 National Environmental Policy Act (“NEPA”) Screening

Contractor agrees that within its scope of services will be a comprehensive
investigation for actual or potential local, state, federal, or other
jurisdictional environmental requirements, including, but not limited to, the
SARA Title III and Federal Communications Commission regulations regarding
Environmental Assessments (e.g., FCC Rules on Environmental Impact, 47 CFR
1.1307, as amended) referred to as “Environmental Screening.” The purpose of the
NEPA screening process is to ensure all Sites are compliant with the NEPA rules.
NEPA rules are written to determine if a proposed development has the potential
for a significant environmental effect and are found in 47 CFR 1.1307.
Environmental compliance at local, state and federal levels is required prior to
construction of any BTS facility.

Environmental Screening. Contractor will coordinate closely all Site acquisition
Work necessary to complete the environmental screening.

 

  ¡  

Contractor will screen each identified Site for NEPA compliance, performing
investigation and research by accessing local, state and federal information,
electronic and paper sources to successfully identify the presence/absence of
NEPA environmental issues. Contractor will complete the NEPA compliance
checklist (the “NEPA Compliance Checklist”), in the form attached hereto as
Exhibit C, Attachment 6, and supply such Checklist, together with all supporting
documentation obtained during the investigation and research activities to
Company.

 

  ¡  

Contractor will conduct the NEPA screening process by thoroughly evaluating each
Site for the following criteria as outlined in the FCC NEPA regulations:

 

  •  

Is the proposed facility located in an officially designated wilderness area?

 

  •  

Is the proposed facility located in a designated wildlife preserve?

 

16

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Will the proposed facility likely affect threatened or endangered species or
designated critical inhabitates?

 

  •  

Will the proposed facility likely jeopardize the continued existence of any
proposed endangered or threatened species?

 

  •  

Will the proposed facility likely result in the destruction or adverse
modification of proposed critical habitats (as determined by the Endangered
Species Act of 1973)?

 

  •  

Will the facility affect districts, Sites, buildings, structures or objects,
significant in American history, archeology, engineering or culture, that are
listed (or eligible for listing) in the National Register of Historic Places?

 

  •  

Will the facility affect the Indian religious Sites?

 

  •  

Is the facility located in a flood plain?

 

  •  

Will the construction of the proposed facility involve significant change in
surface features (e.g., wetland fill, deforestation or water diversion)?

 

  •  

Is the proposed facility located in a residential neighborhood and required to
be equipped with High Intensity lighting as defined by local zoning law?

 

  •  

Will the facility be located within one mile of a National Scenic or Historic
Trail?

 

  •  

Will the facility affect National Wild and Scenic Rivers?

 

  ¡  

Contractor will provide information to answer the following NEPA screening
question:

Will the facility result in human exposure to radiation in excess of applicable
safety standards?

 

  ¡  

Contractor will attend all meetings required by any state review agency as
required and will prepare and send such notices, letters and communications to
the appropriate local, state and federal authorities as are necessary to support
the review process.

 

  ¡  

Contractor will utilize and implement all aspects of Tribal notification,
including the use of the FCC tower construction notification system.

 

  ¡  

Contractor will complete the documentation required for Site Historical
Preservation Officer (“SHPO”)) and Tribal Historical Preservation Officer
(“THPO”) approvals from the applicable authorizing entity or otherwise
self-certify in accordance with the Marine Preservation Act (“MPA”). If an
analysis is required to obtain SHPO and THPO questionnaires, Contractor will pay
any third party fees incurred in the performance of the analysis, which will
then be passed through to Company without mark up. Contractor will perform
mitigation activities required for obtaining SHPO and THPO approvals and the
third party fees incurred in such effort will be passed through to Company
without mark up.

 

  ¡  

Contractor will perform such “extraordinary” testing and studies Company
requests. Prior to performing such work, Contractor will provide Company with a
cost quote, which will be subject to Company’s approval.

 

  ¡  

Contractor will pay such governmental or third party fees as are necessary to
perform the environmental services set forth in this SOW and such fees will be
passed through to Company without mark up.

 

  ¡  

Deliverables:

 

  •  

NEPA land use compliance report (in form of the completed NEPA Compliance
Checklist) and all backup documentation uploaded into Company’s SMS

 

17

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

NEPA land use compliance screening checklist uploaded into Company’s SMS

 

  •  

SHPO /THPO letters and approvals or MPA self-certification, if applicable,
uploaded into Company’s SMS

 

  •  

Other documents as Company may reasonably require

6.2 Company Approval. With regard to any cost set forth in this section which
requires Company approval, Company will endeavor to approve or deny Contractor’s
request within five (5) Business Days of receiving Contractor’s request.

 

7 Environmental Site Assessment

Contractor will perform Phase I environmental site assessments identifying
environmental concerns of a Site. Phase I services will be performed in
accordance with the American Society of Testing and Materials (“ASTM”) Standard
E 1527-05. For Collocation Sites, a copy of the Site owner’s clean environmental
Site assessment is acceptable as long as such assessment has not been made more
than six (6) months prior to Company’s and the Site landlord’s execution of the
applicable Lease. Phase II services (i.e., testing), asbestos testing,
lead-based paint surveys and any environmental remediation or mitigation will be
performed either directly by Company or through third party contractors on
behalf of the Company. If Company requests, Contractor will prepare the
agreements on behalf of Company. Company will also be responsible for compliance
with Part 15 and any other related parts of the Federal Communications
Commission’s rules and regulations (including the FCC’s OET Bulletin 65) as
amended, regarding the suppression of radio frequency and electro-magnetic
radiation and RF emissions.

 

8 Geotechnical Investigation

Contractor will conduct a geotechnical investigation for Raw Land Sites and
Sites as required by the engineer of record. Geotechnical investigations will be
completed in accordance with the following:

8.1 Drilling, testing and geotechnical requirements

 

  ¡  

Contractor will provide all tools, equipment, labor, qualified personnel and
services to locate borings in the field, and to perform soil and rock borings,
sampling, observation well installation, laboratory testing, and reporting of
results, including geotechnical engineering

8.2 Borings and Samples

 

  ¡  

Contractor will coordinate start of Work with the property owner

 

  ¡  

All boring locations and clearing of the Site will be coordinated by Contractor
prior to the drillers arriving at the Site.

 

  ¡  

Contractor will locate existing utilities prior to any drilling. Contractor will
confirm that area to be drilled is free of existing facilities

 

  ¡  

Borings will be made with appropriate equipment for the type of soil or rock and
depth of hold. Casing or other methods will be used to prevent collapse of the
hole. Water level

 

18

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

 

readings will be taken in the open boreholes. Borings will be grouted up to
surface at the completion of the field work. The grout will be a
bentonite-cement mix.

 

  ¡  

Samples will be obtained at not greater than fifteen (15) foot intervals and at
all soil interfaces using standard penetration tests or thin wall Shelby tubes.
If bedrock is encountered prior to ten (10) foot depth for guyed and un-guyed
towers, or prior to thirty (30) foot depth for monopoles, one five (5) foot core
run will be made in the rock and then the boring will be terminated. When rock
boring is encountered, boring activities will be a pass through cost. Standard
penetration test (“SPT”) split-barrel samples will be taken in non-cohesive
soils; in cohesive soils, thin walled tube sample will be taken in addition to
SPT samples. Samples will be obtained to the following depths:

 

  •  

Monopoles – 30 feet

 

  •  

Guyed towers – 20 feet at each guy, 25 feet at tower center

 

  •  

Self-support towers – 35 feet at tower center

 

  ¡  

SPT samples will be obtained in accordance with ASTM D 1586. These samples will
be preserved in airtight clean glass jars, and labeled to show date, boring
number, sample number, blow count, and the depth at which the sample was taken.

 

  ¡  

Rock coring will be performed in accordance with ASTM D 2113. The drilling into
rock will be done with a double or triple split-tube core barrel and side
discharge diamond bit. The core will have a minimum diameter of 2 1/8 inch. The
rock core will be carefully placed in suitable core boxes that are partitioned
so that the rock from each core will be kept separate. Rock cores will be
suitably labeled and arranged neatly in the boxes. The depths of the run, the
amount of recovery, and the rock quality density (RQD) (the ratio, in percent,
of the sum of the length of intact pieces of core greater than 4 inches to the
length cored), will be clearly marked.

 

  ¡  

Laboratory testing will be performed in accordance with the most recent
standards. Laboratory testing will consist of the following tests when required
based upon Site conditions and geotechnical engineers recommendations:

 

  •  

Identification tests

 

  •  

Moisture content (ASTM D 2216) – clay

 

  •  

Sieve Analysis (ASTM D 422) – sand

 

  •  

Atterberg Limits (ASTM D 4318 – clay

 

  •  

Chemical Analysis (chloride, sulfate, PH)

 

  •  

Compaction, compressibility and strength tests

 

  •  

Moisture density testing (ASTM D 698, ASTM D 1557) –only if backfill is required

 

  •  

Unconfined compression test (ASTM D 2166 or ASTM D 2938)-clay on rock

 

  •  

Unconsolidated undrained triaxial test (ASTM D 2850)-clay

 

  •  

Consolidation test (ASTM D 2435)-clay, silty clay

8.3 Geotechnical Report. The following information will be obtained by field or
laboratory test and summarized in the geotechnical report:

 

  ¡  

Soil classification and elevation-boring log with elevations

 

  ¡  

Site description-including accessibility, surface condition (i.e., slopes,
vegetation, Site geology including seismic considerations and frost depth)

 

  ¡  

Plot plan showing boring location

 

  ¡  

Standard penetration values

 

19

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  ¡  

Unconfined compression strength

 

  ¡  

Angle of internal friction

 

  ¡  

Cohesion

 

  ¡  

“In-Situ” soil density and moisture content

 

  ¡  

Location of groundwater table-seasonal and permanent levels

 

  ¡  

Copy of signed and sealed geotechnical report containing boring logs and results
of the laboratory tests uploaded into Company’s SMS

 

9 Soil Resistivity Testing (Raw Land Only)

Contractor will perform soil resistivity testing in accordance with industry
standard practice. Contractor will perform Site resistance to earth testing in
accordance with industry standard practice.

 

  ¡  

Deliverables:

 

  •  

Soil resistivity data report document uploaded into Company’s SMS

 

  •  

Site resistance to earth data report document, uploaded into Company’s SMS

 

10 Foundation Design (Purchased with Tower)

This scope is optional and not part of Contractor’s Work under the Base Cell
Site Unit Prices. Contractor will procure these services from the Vendor
supplying the tower. Such costs are to be passed through to Company subject to a
three (3) percent mark-up and no other markup.

10.1 Foundations. Contractor will procure foundation designs for Company’s
telecommunications towers in accordance with the following information:

 

  ¡  

The foundation design will fit within the lesser of the boundaries of the leased
area or identified obstructions. The structural design will be based on a
geotechnical report provided by Contractor, the applicable revision of
ANSI/TIA-222 and ACI 318 meeting state, county, municipality, city and local
jurisdictional requirements. Soil parameters will be based upon the geotechnical
report. Standard, presumptive, or normative soil parameters will not be used.

 

  ¡  

Foundation designs will be achieved by utilizing competent industry practices,
applicable codes and standards.

 

  ¡  

Tower details. The tower company will provide tower data. This will include the
number, size, and length of anchor bolts, anchor bolt template dimensions, and
anchor bolt circle dimensions for a steel tower. Data will include cross
sectional information including dimensions, moment of inertia, and section
modules for concrete poles. Laminated wood pole Contractors will provide
dimensions of the towers and wood property information.

 

  ¡  

Drawings and Calculations

 

  ¡  

Foundation requirements will be detailed on 11” x 17” or 24” x 36” drawings as
required by local jurisdictions, or as requested by Company. All drawings will
be created using AutoCAD. Drawings will include all details required for the
construction of the foundations including, but not limited to major dimensions,
horizontal and vertical reinforcement details, size and location of anchor
bolts, and spacing and orientation of multiple piece foundations. Maximum
structure loads will be shown on the drawings. Drawings and calculations will be
sealed by a Professional Engineer in the appropriate State.

 

20

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  ¡  

Deliverables:

 

  •  

Signed and sealed structural calculations and design drawings uploaded into
Company’s SMS

 

  •  

Sufficient number of original foundation drawings as required by the local
review agency

10.2 Company Approval. With regard to any cost set forth in this section which
requires Company approval, Company will endeavor to approve or deny Contractor’s
request within five (5) Business Days of receiving Contractor’s request.

 

11 Construction Drawings

 

  ¡  

Overview – The purpose of construction drawings is to develop Site specific
design drawings that can be used to obtain construction permits and as field
documents for construction. The drawings will meet all Company, local, state,
federal standards, codes and zoning requirements.

 

  ¡  

Contractor will perform all design and other Work necessary to develop
construction drawings and specifications for installation of Company’s wireless
BTS cabinets/shelters, towers and associated equipment sufficient to obtain a
building permit

 

  ¡  

Contractor will participate in all design review meetings requested by Company

 

  ¡  

Contractor will address design review comments after review by appropriate
jurisdictions and agencies

 

  ¡  

Contractor’s architects and engineers will be licensed in the state in which
Work is being performed

 

  ¡  

Contractor will verify and provide the jurisdictional requirements for signing
and sealing of construction documents

 

  ¡  

For each Site type, Contractor will use as its baseline the corresponding model
drawings uploaded into Company’s SMS and with the reference numbers set forth in
Exhibit C, Attachment 7 hereto and will ensure that all Sites are built based on
the standards and specifications set forth therein, unless Company otherwise
specifies.

11.1 Design information

 

  ¡  

Contractor will develop design from Site visit(s) and specifications using
Company provided generic layout designs, standard details, standard construction
specifications, and all information and documentation produced by the Network
Vendors, including the RF vendor and backhaul vendor, that are relevant to the
design of the Site and received prior to Site Acquisition Notice to Proceed.
Included among such documentation is the RF Site Configuration Sheet completed
by the RF vendor, the form of which is attached hereto as Exhibit C, Attachment
8 and the backhaul vendor, the form of which is attached hereto as Exhibit C,
Attachment 9. These documents will be uploaded into Company’s SMS. The design
will be based on the use of these documents, which will be considered the
standard design template for all cabinet layout designs. These templates and
standard details will be used to the maximum extent practical where applicable
and be supplemented with Site-specific designs and details.

 

21

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  ¡  

Work will include, but not be limited to design and detail of minor
modifications to existing structures, such as, framing of roof, floor and wall
openings and design of BTS frame attachment points, which do not affect the
overall strength of the existing structures. Design must include penetrations,
seals and refinishes required for damage to existing finishes. All electrical,
mechanical, structural, and grounding designs will be of sufficient detail to
meet Company specifications, be used as construction drawings, and meet local,
state, and federal standards for engineering design. Contractor will analyze
existing structures to determine structural adequacy to support the proposed new
and any deemed future equipment and Site utilities to service the equipment.

 

  ¡  

Design developed by Contractor will incorporate and reflect all relevant
information for the current installation including, but not limited to the
following:

 

  •  

Survey

 

  •  

RF configuration sheet

 

  •  

Geotechnical investigation report

 

  •  

Soil resistivity report

 

  •  

Site specific information

 

  •  

Tower design

 

  •  

Contractor standard construction specifications

 

  •  

Scale dimensions on the construction documents to precisely locate towers,
antennas, equipment and equipment platforms, fencing and other required items
needed to construct the Site

 

  •  

Dimensions on Raw Land, Collocation, and Water Tower Sites will be shown in
relation to Lease boundaries or corners to scale

 

  •  

Dimensions on Rooftop Sites will provide scale information to accurately locate
equipment platforms over existing columns and beams from visible features.

 

  •  

Consistent with the Site type model drawings loaded in Company’s SMS with the
reference numbers listed in Exhibit C, Attachment 7, designs will allow for
future equipment installation with minimum disruption of service and revisions
to Site

 

  •  

If any construction drawings produced do not meet the warranty standards set
fort in the Agreement, Contractor will inform Company in writing.

 

  •  

Contractor will use reasonable efforts to obtain existing plans, calculations,
and other relevant information necessary to complete construction documents.

11.2 All Sites-Construction Drawings

 

  ¡  

General information

 

  •  

All drawings will be created using AutoCAD R-14 or higher

 

  •  

All drawings will indicate true north

 

  ¡  

Packages will include title cover sheets with the following information:

 

  •  

Market name

 

  •  

Site name, Site number

 

22

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Complete address including county/parish and zip code

 

  •  

Site type, (e.g. Raw Land, Rooftop, Monopole, Water Tower, Flagpole)

 

  •  

Current zoning classification

 

  •  

Site owner’s name, address, and contact information

 

  •  

Company contact representative, name, address and contact information

 

  •  

Architectural and engineering firm name, address, and contract information

 

  •  

Survey firm name, address, and contact information

 

  •  

Electrical utility name, address, and contact information

 

  •  

Telephone company name, address, and contact information

 

  •  

Drawing index

 

  •  

Revision index

 

  •  

Contractor verified vicinity map and directions to Site

 

  •  

Abbreviations, symbols and materials description

 

  •  

Licensing information stamp box

 

  •  

“Call Before Digging” phone number for that city

 

  •  

Approval box with signatures from such persons as Company reasonably determines.

 

  ¡  

Civil Sheets will include the following as required:

 

  •  

Survey, access road, and utility easement plan information

 

  •  

Erosion control plans and details with specifications for the Site clearing,
grubbing, and disposal of soils

 

  •  

Access road grading, elevations, details, and drainage features, (e.g.,
culverts, swales).

 

  •  

Site grading, elevations, and details with contours and spot elevations for top
of tower foundation, top of platform foundation, finish grades for compound,
Site and access road

 

  •  

Identify AC power route from main power supply to Company equipment, showing
meter loop location, if applicable

 

  ¡  

Architectural sheets will include the following as required:

 

  •  

Scaled Site plans with required dimensioning to accurately locate towers,
equipment, equipment platforms, fencing, future installations, and other items
required to construct the Site

 

  •  

Elevations with required dimensioning to accurately show total height of
structures, antenna heights, and relationship of ground or Rooftop equipment to
antennas and towers

 

  •  

To scale roof plans with required dimensioning to locate equipment platforms,
equipment, antenna mounts, antennas, coax cable tray runs, and future
installations

 

  •  

Equipment plans to scale, to locate Company’ BTS equipment cabinet/shelter,
power protection racks, electrical and telco racks, coax cable trays, and
conduit runs

 

  •  

Details and specifications, for all types of roof, wall, and floor penetrations

 

23

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Details, fencing details, specifications, standards for acceptable construction
techniques, and manufacturer’s recommendations

 

  ¡  

Structural sheets will include the following, as required:

 

  •  

Structural plans with required dimensions to locate foundations, equipment
cabinet/shelters, and antenna supports,

 

  •  

Structural details and specifications with required dimensions to construct and
fabricate foundations, equipment cabinet/shelter, antenna brackets and supports.

 

  •  

BTS equipment cabinet/shelter foundations

 

  ¡  

Electrical sheets will include the following as required:

 

  •  

Site plan with general notes and details

 

  •  

One-line diagram with conductor and conduit size

 

  •  

Panel schedules, meter, disconnect, and bus-way details, specifications and
plans only when required to interface with power source

 

  ¡  

At project completion, Contractor will produce AutoCAD generated drawings that
reflect the existing “as-built” conditions of the Site. Drawings will be clearly
labeled as “as-builts”.

 

  ¡  

Contractor will produce such additional drawings as Company deems necessary for
local advisory board meetings and submissions. Contractor will pass through to
Company the cost for such drawings without markup.

 

  ¡  

Deliverables:

 

  •  

Final signed and sealed construction drawings in quantities, without limit,
required by the local review agency

 

  •  

Final signed and sealed construction drawings uploaded into Company’s SMS in
.pdf and .dwg format showing Site number, Site name, drawing name, and drawing
dates

 

  •  

Site owner signed construction drawings

 

  •  

Signed and sealed as-built drawings uploaded into Company’s SMS in .pdf and .dwg
format

 

  •  

Other documents as Company may reasonably require.

11.3 Company Approval. With regard to any cost set forth in this section which
requires Company approval, Company will endeavor to approve or deny Contractor’s
request within five (5) Business Days of receiving Contractor’s request.

 

12 Construction Permits

 

  ¡  

Contractor will identify all permits and approvals required for construction,
including all required electrical and building permits. Contractor will apply
for, coordinate and track permits for each Site. Contractor will pay such third
party permit and application fees, which fee will be passed through to Company
without mark up.

 

  ¡  

Contractor will ensure appropriate Site owner(s) authorization is obtained if
required by the local review agency

 

  ¡  

Contractor will verify the E-911 address for each Site, or obtain the E-911
address if not previously assigned

 

  ¡  

Contractor will provide as many signed and sealed construction drawings and
calculations necessary to completely describe the project

 

24

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  ¡  

Deliverables:

 

  •  

Copy of construction permit applications and all applicable filing fee check(s)

 

  •  

Construction permits delivered to Site for posting

 

  •  

Copy of construction permits uploaded into Company’s SMS; and E-911 address
uploaded into Company’s SMS

 

13 Cost of Construction

At such time when Contractor submits all Deliverables required to show
completion of all of the Site acquisition activities listed above, Contractor
will provide a firm estimate on the Site’s cost of construction. Such estimate
will be submitted in the form of a bill of materials detailing Materials to be
procured for the Site and the associated cost, all Pass-Through Costs, the Base
Cell Site Unit Price for construction, and such other costs Contractor estimates
for services not covered under the Base Cell Site Unit Price.

 

14 Material and Utility Procurement Logistics

 

  ¡  

Materials

 

  •  

Contractor will procure, order, and track all materials including tower, tower
lighting kits, antennas, coax cable and accessories and Contractor will take
delivery, and handle logistics and storage of such materials and equipment.

 

  •  

Material costs (not including Consumables) will be passed through to Company at
cost plus six (6%) percent markup.

 

  ¡  

Power Utility Service

 

  •  

Contractor will conduct all activities associated with ordering, design, and
installation of incoming electrical services (Only for Raw Lands) and will pay
the associated fees. Fees paid to utility companies for power installation will
be passed through to Company, without mark up. Contractor will procure such
power upgrades as Company deems necessary for the Site. Prior to obtaining such
upgrades, Contractor will provide a cost quote to Company, which will be subject
to Company approval.

 

  •  

Contractor will be responsible for all coordination with the local service
provider (LSP) to place orders, and schedule delivery date for service to the
Site. Contractor will attend all coordination meetings as requested by the LSP.
(Raw Land only)

 

  •  

Contractor will provide any conduits (up to the lengths provided for in
Section 15 of this Exhibit C), if not provided by the LSP, and other required
ancillary equipment including conductors, connectors and transformers. The cost
of such other ancillary equipment will be passed through to Company at cost plus
6%. Prior to ordering such other ancillary equipment, Contractor will provide a
quote to Company for the cost of the materials and equipment and the
installation of such materials and equipment, which will be subject to Company
approval.

 

  •  

Contractor will pay all utility easement fees which fees will be passed through
to Company, without markup.

 

  •  

Contractor will secure metered or tapped temporary power if necessary, the cost
of which will be passed through to Company at cost plus 6%. Either Company
directly or Contractor, as company’s agent, will furnish temporary generators,
if required prior to Site Acceptance.

 

25

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Contractor will coordinate with the local power companies and ensure that all
activities required for the provisioning of power from the right of way to the
Site’s point of demarcation are completed.

 

  •  

Contractor will provide Company with all information regarding cell Site utility
set-up

 

  ¡  

Deliverables:

 

  •  

Utility set-up form uploaded into Company’s SMS for use in establishing the
utility account

 

15 Construction Services

15.1 Construction Services.

 

  ¡  

Contractor will complete all Work for construction of Company’s wireless Sites
as described in this scope of services.

 

  ¡  

Contractor will examine all drawings and project documents, and visit the Site
to ascertain personally by investigation and observation, the extent and
character of the Work to be performed, the location and availability of the
various utilities and present condition of the Site prior to commencing any
construction activities.

 

  ¡  

All Work will comply with all applicable federal, state, county and/or city
regulations, laws and codes. All required permits will be obtained prior to
start of construction.

 

  ¡  

Contractor will coordinate construction activities with Site owner and comply
with any special conditions of the Site Lease Agreement pertaining to
construction hours and Site access. Any required fees for entrance and testing
will be passed through to Company with no mark-up.

 

  ¡  

Contractor will erect all towers as necessary for Raw Land sites only.

 

  ¡  

Contractor will install ice bridges up to thirty (30) linear feet in length.

 

  ¡  

Contractor’s acquisition and use of cranes is covered in the Base Cell Site Unit
Price for Raw Lands and Flagpoles only.

 

  ¡  

If requested, Contractor will install tower lighting required for visibility on
all structures and such Work must be done in accordance with FAA rules,
regulations and standards. Contractor will provide a cost quote to Company,
which will be subject to Company approval.

 

  ¡  

If Company requests, Contractor will install all required FAA and FCC required
markings. Prior to performing such work, Contractor will provide Company a cost
quote for the work, which will be subject to Company’s approval.

 

  ¡  

Contractor will build for Raw Land Sites, a Site access road, with surface
gravel, that is up to 100 feet in length. If construction of a gravel access
road that is longer than the 100 feet base length is required, then Contractor
will charge Company for the excess linear footage at the applicable Supplemental
Unit Prices set forth in Exhibit F, Attachment 5. If Company requests that the
access road be paved, Contractor will perform such paving at the Supplemental
Unit Prices set forth in Exhibit F, Attachment 5.

 

  ¡  

Contractor will ensure that all Raw Land and Flagpole Sites contain power
conduits that are up to 300 feet in length providing at least 100 amps in
electrical service and Contractor will perform utility trenching as required. If
power conduit installation in

 

26

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

 

excess of 300 feet is required, then Contractor may charge Company for the
utility retrenching and excess linear footage at the applicable Supplemental
Unit Prices set forth in Exhibit F, Attachment 5.

 

  ¡  

Contractor will ensure that all Collocation and Water Tower Sites contain power
conduits that are up to 50 feet in length providing at least 100 amps in
electrical service. If power conduit installation in excess of 50 feet is
required, then Contractor may charge Company for the excess linear footage at
the applicable Supplemental Unit Prices set forth in Exhibit F, Attachment 5.

 

  ¡  

Contractor will perform all grounding system verification tests per Company
specifications.

 

  ¡  

Contractor will install, sweep and label all coaxial cable per Company
specifications.

 

  ¡  

Contractor will install all global positioning system (“GPS”) mounts, RF
antennas, mounts, sector frames and all RF surge suppressors.

 

  ¡  

Contractor will ground all lines at the tower bases, at the entrance to cabinets
and buildings, and at intermediate points per Company’s specifications.

 

  ¡  

Contractor will install a six (6) foot chain link fence around Raw Land and
Flagpole compound areas and will gravel the compound area.

 

  ¡  

Contractor will install concrete foundation or modular platforms at the Site for
equipment installation and will perform all required ground leveling. The
installation of non-modular equipment platforms will be considered a structural
modification. Prior to performing such structural modification, Contractor will
provide to Company a cost quote, which will be subject to Company’s approval.

 

  ¡  

Contractor will install all tower foundations (For Raw Land and Flagpole Sites
only)

 

  ¡  

If required, Contractor will build out tenant improvement rooms or shelters.
Prior to performing any such work, Contractor will provide Company a cost quote,
which will be subject to Company’s approval.

 

  ¡  

If required, Contractor will perform directional boring for the Site. Prior to
providing any landscaping work, Contractor will provide Company a cost quote,
which will be subject to Company’s approval.

 

  ¡  

If required by jurisdiction or landlord requirements, Contractor will provide
landscaping for the Site. Prior to providing any landscaping work, Contractor
will provide Company a cost quote, which will be subject to Company’s approval.

 

  ¡  

Contractor will clear the Site of all debris and construction equipment after
construction is complete.

 

  ¡  

Contractor will arrange all Company Site walk-throughs with the appropriate
Company-designated personnel (e.g., Company personnel in Field Operations or
Implementation and/or a Vendor Quality Specialist) in order for Company to
assess Contractor’s achievement of the Ready-to-Set Milestone and Site
Acceptance Milestone, Contractor’s correction of any defects or errors
identified in any punch-list prepared by or on behalf of Company, and
Contractor’s completion of the Work required to achieve such Milestones.
Contractor will participate in all such walk-throughs.

 

  ¡  

Additionally, Contractor will perform such pre-Site Acceptance inspections with
the RF or backhaul Network Vendors as Company requests.

 

  ¡  

Contractor will be responsible for any and all Site corrections required by Site
inspection activities including, but not limited to special inspectors, agency
inspections, Company inspections, punch-list walks and Network Operations HOC
(Hand-off checklist) walks.

 

27

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  ¡  

Contractor will install self support or guyed towers on Raw Land candidates if
Company deems necessary. Prior to installing any such towers, Contractor will
provide Company a cost quote, which will be subject to Company’s approval.

 

  ¡  

Contractor will extend the Collocation compound for BTS equipment placement if
necessary. Prior to performing such work, Contractor will provide Company a cost
quote, which will be subject to Company’s approval.

 

  ¡  

Contractor will perform Rooftop mapping and tower mapping if requested by
Company. Prior to performing such mapping, Contractor will provide Company a
cost quote, which will be subject to Company’s approval.

 

  ¡  

Design Changes: Changes to Site design made by the Company during the
construction phase of the program will be communicated to the Contractor prior
to their implementation in the field. Changes that impact the structural
adequacy or integrity of existing structures will require the review and
concurrence of a Professional Engineer (PE) licensed in the state of which the
Work is being performed.

 

  ¡  

Roof penetrations required for installation of structural modifications and
equipment platform connections required in order to support the addition of the
proposed Company loading. Note: All penetrations will be installed and weather
proofed per the roofing manufacturer’s instructions to guarantee validity of all
warranties.

 

  ¡  

Contractor will be responsible for all soil conditions other than rock that
requires drilling and or blasting or Unknown Conditions set forth in Section 11
of body of the Agreement. Upon encountering rock or other Unknown Conditions,
Contractor will inform Company of such condition and provide Company with cost
quote for the drilling or blasting of the affect of other Unknown Condition,
which will be subject to Company approval before the commencement of drilling or
blasting.

 

  ¡  

Contractor will ensure that the Site is Ready-To-Set which will include ensuring
that the following has occurred:

 

  •  

All commercial power has been delivered;

 

  •  

All electrical inspections have been performed, completed and reveal no
deficiencies or problems;

 

  •  

All Line Sweep tests have been conducted, completed and accepted per the
TSN_OPS_3_POL – Radio Frequency Cable Standards V1.0;

 

  •  

All Ground test report has been completed and accepted, per the Company
Specifications for Grounding Rev B DRAFT 051007 document

Contractor will notify the RF Network Vendor that the Site is Ready-To-Set upon
Company’s approval.

15.2 Company Approval. With regard to any cost set forth in this section which
requires Company approval, Company will endeavor to approve or deny Contractor’s
request within five (5) Business Days of receiving Contractor’s request.

15.3 Construction Complete. For each Site, Contractor will notify Company in
writing when it has performed the Work and submitted all Deliverables required
to achieve the Construction Complete Milestone through the submission into the
SMS of the completed Construction Completion Checklist (such notice is referred
to herein as “Construction Complete Notice To Company”). Contractor agrees that
its right to the Construction Complete Milestone payment is conditioned upon
Contractor’s provision to Company of all Deliverables required above

 

28

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

and Contractor’s completion, to Company’s approval, of all tasks and provision
of all Deliverables set forth in the checklist attached hereto as Exhibit C,
Attachment 11. Additionally, Contractor must provide the completed checklist
signed by an Authorized Representative of Contractor. Notwithstanding the
foregoing, in the event that Work with respect to a Site that Company deems not
to be material to the achievement of the Construction Complete Milestone cannot
reasonably be completed due to circumstances beyond the reasonable control of
Contractor, such as painting or landscaping when weather conditions do not
permit, the Parties will agree on a completion date for the incomplete items
which is reasonable under the circumstances, and the Work at such Site will for
all other purposes be deemed complete.

If, within seven (7) Business Days after Company’s receipt of the Construction
Complete Notice To Company, Company does not notify Contractor of any deficiency
in the Work or Deliverables or fails to acknowledge its approval, then the
Construction Complete Milestone will be deemed complete and accepted by Company.
With respect to any data listed by Company as incomplete or Work or Deliverable
requiring correction or resubmission, Contractor will complete such activity and
the above acceptance procedure will be repeated.

 

16 Construction Documentation and Closeout

 

  ¡  

General

 

  •  

Contractor will be responsible for coordinating all construction inspections and
project documentation. Contractor will participate in all Company Site
walk-throughs for Site Acceptance

 

  •  

Contractor will be responsible for all construction closeout documentation

 

  ¡  

Tests and inspections – construction inspections and project documentation may
include, but is not limited to the following:

 

  •  

Engineered ground ring

 

  •  

Photographs showing all open excavations prior to backfilling showing a tape
measure visible in the excavations indicating depth

 

  •  

Photographs showing all conductors and connectors

 

  •  

Photographs to verify bend radius of ground wires and ground rod spacing

 

  •  

Photographs of all test wells showing ground ring and ground rod test
connections.

 

  •  

Concrete forming-photographs showing all reinforcing steel, utility and conduit
stub outs

 

  •  

Trenching-photographs of all trenches after conduit of transport material has
been placed but prior to backfill. Photographs will clearly show a tape measure
visible in the excavations indicating depth

 

  •  

Tower assembly

 

  •  

Inspection and photographs of section stacking

 

  •  

Inspection and photographs of platform component attachment points

 

  •  

Photograph of tower top grounding

 

  •  

Photos of tower top coax line color coding and coding at the ground level

 

  •  

Site layout-photographs of the overall compound, including equipment platform
from all four compass points

 

  •  

Finished utilities

 

29

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Photographs of the Main Service breaker panel

 

  •  

Close-up photograph of the inside of all panels

 

  •  

Close-up photograph of the power meter and disconnect

 

  ¡  

The following special test reports will be required where applicable:

 

  •  

Concrete test cylinder break reports

 

  •  

Structural backfill compaction reports

 

  ¡  

Using standard forms, the following tests and inspections must be performed and
documented:

 

  •  

Site resistance to earth testing

 

  •  

Coax cable sweep tests per Company’s, antenna transmission line acceptance
standards

 

  •  

Post construction height verification (PCHV) form will be completed

 

  •  

Antenna verification form for azimuths and downtilt

 

  ¡  

Where applicable the Contractor will supply the following material
certifications:

 

  •  

Concrete mix design

 

  •  

Mill certifications for all reinforcing and structural steel

 

  •  

Asphalt paving mix design

 

  ¡  

Contractor will be responsible for coordinating all inspections required by any
local, state or federal agency. All inspection results must be provided to the
Company

 

  ¡  

All documentation, including photographs, will be uploaded into Company’s SMS
unless otherwise requested. All documentation will be reviewed and approved by
Company before the Site will be declared construction complete

 

  ¡  

Deliverables (where applicable):

 

  •  

Site resistance to earth test results

 

  •  

Coax sweep test results

 

  •  

Concrete cylinder break test results

 

  •  

Structural backfill compaction report

 

  •  

Mill certifications/reinforcement certifications

 

  •  

Concrete mix design

 

  •  

Antenna verification form

 

  •  

Post construction height verification results

 

  •  

All construction photos

 

17 Site Acceptance

Contractor acknowledges and agrees that for purposes of this Agreement,
including Contractor’s right to the Site Acceptance Milestone payment, “Site
Acceptance” will be deemed to occur when (a) Contractor has furnished all
Deliverables described in Sections 15 and 16 above and the Site Acceptance
Package described below; (b) Company has accepted and approved Contractor’s
documentation; (c) a formal walk-through of the Site has occurred with no punch
list items remaining, and (d) Company has issued an Acceptance Certificate
approving the Contractor’s Work. At this point, the requirements for the Site
Acceptance payment Milestone will have been met.

Notwithstanding the foregoing, in the event that Work with respect to a Site
that Company deems not to be material to the operation of the Site cannot
reasonably be completed due to circumstances beyond the reasonable control of
Contractor, such as painting or landscaping when weather conditions do not
permit, the Parties will agree on a completion date for the incomplete items
which is reasonable under the circumstances, and the Work at such Site will for
all other purposes be deemed complete.

 

30

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

For each Site, Contractor will notify Company in writing when it has completed
all Work and submitted all Deliverables, including the Site Acceptance Package,
required hereunder to achieve the Site Acceptance Milestone (such notice is
referred to herein as “Site Acceptance Notice To Company”).

If, within seven (7) Business Days of Contractor’s Site Acceptance Notice to
Company, Company does not notify Contractor of any deficiency in the Work or any
Deliverable or fails to acknowledge its approval, then Site Acceptance will be
deemed complete and accepted by Company. With respect to any data listed by
Company as incomplete or Work or any Deliverable, Contractor will complete such
activity and the above acceptance procedure will be repeated.

All construction documentation must be submitted to the Company for review,
approval and sign-off through Company’s SMS. Contractor should anticipate that
all the information required by Company might not be readily available in a
digital format initially. Contractor must provide all scanning services required
to satisfy Work requirements. Identified below are the primary documentation
requirements for said file. Since some documentation may not be applicable to
all situations, Contractor will make notations identifying those documents that
are not applicable.

Contractor’s completed Site Acceptance Package will be deemed complete for the
purposes of the Site Acceptance Milestone Payment when it includes the following
items:

 

  •  

Site cataloging form with Site map

 

  •  

Property keys and access cards

 

  •  

Operating manuals

 

  •  

Parcel maps/Assessor’s maps

 

  •  

Site Access Data Sheet

 

  •  

Soils report

 

  •  

Final approved construction drawings – marked “As Built” and signed off by
Contractor and Company

 

  •  

Shelter drawings (if applicable)

 

  •  

Tower mapping

 

  •  

Tower analysis & designs

 

  •  

Stamped Tower and foundation drawings

 

  •  

Concrete test results for all structural concrete placements

 

  •  

Documentation of performed Land Surveys

 

  •  

Documentation of performed Geotechnical Services

 

  •  

Documentation of performed Phase 1 Environmental Site Assessments

 

  •  

All required Notices and Intend Filings

 

  •  

Structural Analysis calculations

 

  •  

Drawings for Department of Public Health compliance received (if applicable)

 

  •  

Certification of all required construction inspection and material testing

 

  •  

Construction Control affidavits (only in jurisdictions where applicable)

 

31

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

  •  

Building Permit application and original building permit signed off (building &
electrical) or Certificate of Occupancy

 

  •  

Equipment warranties

 

  •  

Lien releases

 

  •  

One full set of RF coax sweep test results

 

  •  

One copy of grounding test report (maximum of 5 ohms or less; or some other
value agreed to by Company)

 

  •  

FAA submittal

 

  •  

FAA approval with 2C certification

 

  •  

Project photos

 

  •  

All construction correspondence, notes & memos between and/or among Company,
Contractor, landlords, or jurisdictions pertaining to the Site, or to other
parties to the extent that such communications are material to the construction
of the Site

 

  •  

Completed punch list (in the event that the punch list cannot be completed due
to certain items (e.g., planting grass) not being complete as a result of
seasonal weather conditions, a partially completed punch list is acceptable.
However, the items not completed must be limited to the items that are delayed
due to the season. Once those items are completed, the final completed punch
list must be uploaded into Company’s SMS.

 

18 Project Reporting

 

  ¡  

Contractor’s Market Deployment Team will provide the Program Management Office
(PMO) with weekly reports showing project status at the market and Site level
and other ad hoc reports as requested by Company. This status report format will
be provided to Contractor by Company. The report will contain Site number, the
Milestones for each Site, including the baseline date, scheduled completion date
and actual completion date. Additionally, Contractor will provide such Milestone
completion forecasting reports as Company requests.

 

  ¡  

Report information will be transmitted to Company via electronic means as
required. This information will provide a basis for progress monitoring and
payment.

 

  ¡  

Contractor’s Market Deployment Team representatives will participate in all PMO
project conference calls (as described more fully in Exhibit B hereto) and will
be required to communicate Site status, Milestone completions and upcoming
Milestone projections, and answer any other Site status questions as necessary

 

  ¡  

Additional items may be added to the report as reasonably determined necessary
by Company

 

19 Quality Assurance & Control

 

  ¡  

Contractor will comply at all times with Company’s Quality Assurance (QA)
Program and Contractor’s Project Quality Plan, which

 

  ¡  

will be prepared by the Contractor in conjunction with the Contractor’s project
execution plan and consistent with the Company’s QA Program. This plan will
identify policies, procedures, and inspection requirements for each market. The
Project Quality Plan will be maintained current, documenting inspections and
provide the guidelines for the documentation and reporting requirements of the
inspection reports

 

32

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

20 Health & Safety Program

 

  ¡  

Safety on the job is an important consideration for Contractor. Contractor will
at all times conduct all work operations under their responsibilities in a safe
manner to avoid the risk of endangerment to health, bodily harm to persons, and
damage to property. Contractor will comply with all safety requirements per any
applicable occupational safety and health standards as set for the by the U.S.
Department of Labor, Occupational Safety and Health Administration (“OSHA”).

 

  ¡  

Contractor must have stringent policies and procedures to establish work safety
requirements while performing tasks within each market project. These procedures
cover Site management for safe working conditions to electrical “lockout”
procedures for personnel safety. Contractor’s health and safety plan must follow
the regulations established by federal, state and local regulating agencies
(e.g., OSHA)

 

  ¡  

Contractor will assure that appropriate emergency procedures are in place for
each market prior to market mobilization. The emergency procedures must address
emergency notification via calling trees, assembly areas, and assignment of
responsibilities in the event of an emergency situation. This information will
be provided to the Company.

 

  ¡  

Emergency procedures and calling trees must be placed in an easily accessible,
central location (for example a break room or bulletin board) for reference by
all employees.

 

  ¡  

This procedure will be maintained current and posted at the Market office and
will be made electronically available via the internet.

 

21 Costs and Division of Responsibility

Contractor agrees that unless otherwise expressly stated in this Scope of Work
or the “Pricing Categorization” matrix attached hereto as Exhibit F, Attachment
4 and Exhibit F, Attachment 5, all tasks and items set forth in this SOW are
covered in the Base Cell Site Unit Price. Contractor further agrees that with
respect all tasks or items falling under the “Optional Items” column in Exhibit
F, Attachment 4, Company may, in its sole discretion, either ask for a firm
fixed fee quote from Contractor or ask that Contractor provide quotes from third
parties to conduct the Work on a pass through basis, subject to the three
(3) percent mark-up and no other mark up. In the event that Company elects to
ask for third party bids, Company will have the right to approve or add vendors
to be invited to bid.

In addition to the tasks and items in this Exhibit C, Contractor will perform
the tasks set forth on Exhibit C, Attachment 12 hereto for which Contractor is
designated as “Responsible” in accordance with the terms of the Agreement. The
Work in this Exhibit C, including Attachment 12 hereto, will apply to all Site
types (described more fully below) unless expressly provided otherwise herein.
Contractor will not be responsible for performing the activities for which
Company is designated as “Responsible” in the Site Development Division of
Responsibilities attached hereto as Attachment 12.

 

22 Other Definitions

“Collocation Site” means a Site where an existing tower is utilized (Monopole,
self support, guyed, but non utility) and compound (with electrical and
telephone hookups) to install the equipment and antennas.

 

33

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

“Consumables” means items including the following: silt fence, sand, gravel,
geotech fabric, tie wire, form lumber, concrete (equipment pad, tower
foundation), Rebar, sac-crete, miscellaneous mounting hardware, i.e., screws,
etc., tie wraps, control wire termination lugs, cad welds, sealants, weather
proofing kits electrical tape, marking tape, fuels, and lubricants. Consumables
are part of the Base Cell Site Unit Prices.

“Flagpole” means a Raw Land Site where the new tower is a flagpole.

“Lease” and “Leasing” means any lease, license or collocation agreement required
for Company’s use of space on all structures including without limitation, a
tower lease agreement, tower license agreement, rooftop sublease, site lease,
site sublease, site license, rooftop license.

“Master Lease Agreement” or “MLA” means a lease, license or collocation
agreement which provides an overall framework for the acquisition of multiple
Sites, using a pre-agreed upon Site specific contracting format.

“Monopole” means the tower constructed on a Raw Land Site.

“Rooftop” means a type of Site where the antennas and equipment are installed on
the roof of a building. All requirements applicable to “Rooftop” Sites apply to
feederless models except that feederless models shall be built in accordance
with the corresponding specifications referenced in Attachment 7 to this Exhibit
C .

“Raw Land” means a type of Site where no facilities (tower or compound) are
located, and where the compound and a new tower must be constructed from the
ground up, i.e., a Greenfield. The new tower will only be a Monopole.

“Site Lease Agreement” means a site specific agreement, controlled by a Master
Lease Agreement.

“Water Tower” means a Collocation Site where the existing tower is a water tank.

 

34

 

EXHIBIT C – SITE DEVELOPMENT SCOPE OF WORK    TERRESTAR NETWORKS PROPRIETARY &
CONFIDENTIAL



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 1

SARF – Site Acquisition Request Form

SARF SITE WDC-0000

 

[***] RF         Contact:      John Smith    Date: 1/1/2007 Site Code:     
WDC-0000    Cluster:      WDC-C-01    Area:      CORE- Shopping mall and the
adjacent next buildings on X street Latitude:      25.000    Longitude:     
-80.000    Search Ring radius (km):      0.99   

ANTENNA / EQUIPMENT PLAN

 

1   TBD   ~30m   0   0   2 2   TBD   ~30m   120   0   2 3   TBD   ~30m   240   0
  2

MAP with areas of interest that need to be covered

 

Proprietary & Confidential       Bechtel Communications & TerreStar Networks

Exhibit C Attachment 1 Site Acquisition Request Form

     



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT C

ATTACHMENT 2

SITE CANDIDATE INFORMATION PACKAGE

(See attached)



--------------------------------------------------------------------------------

Execution Copy

 

LOGO [g41510p_119.jpg]

Site Candidate Information Package (“SCIP”)

TerreStar ATC Project

 

SCIP NO:  

 

  

 

DATE SUBMITTED:   

mm/dd/yr

  

 

RF VENDOR SITE CODE NO. (FROM SARF)     

 

  RF VENDOR CLUSTER NO. (FROM SARF)     

 

 

 

SITE TYPE:     

 

  CANDIDATE NAME:     

 

 

 

TERRESTAR SITE NUMBER (PER TERRESTAR NUMBERING CONVENTION)  

 

  TERRESTAR MARKET  

 

  

 

 

ENTER CANDIDATE

LETTER

   

ENTER # OF CANDIDATES

SUBMITTED

     (A, B OR C)        THIS IS CANDIDATE  

 

  Of  

 

   CANDIDATES SUBMITTED FOR SEARCH RING

This SCIP is respectfully submitted as a viable candidate pursuant to the Master
Services Agreement between TerreStar Networks Inc. and Bechtel Communications
Inc.

 

MARKET MANAGER  

 

   DATE:                                          
                        PRINT NAME  

 

  

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    2 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

SITE CANDIDATE INFORMATION PACKAGE – “SCIP”

 

SITE ACQUISITION FIRM:  

 

  SITE ACQUISITION SPECIALIST:  

 

PHONE NUMBER:  

 

  PHONE NUMBER (CELL):  

 

CHECKLIST OF REQUIRED ATTACHMENTS:

    ü                   1      ENTRY & TESTING AGREEMENT (IF REQUIRED)         
 

2

     CERTIFICATE OF INSURANCE REQUEST (IF REQUIRED)           

3

     ORIGINAL SEARCH AREA FORM           

4

     STREET MAP WITH SITE MARKED           

5

     TOPOGRAPHICAL MAP WITH SITE MARKED (MUST SHOW ELEVATIONS, CONTOUR INTERVAL
& DATUM           

6

     TAX MAP WITH SITE MARKED           

7

     ZONING MAP WITH SITE MARKED           

8

     100 YEAR FLOOD PLAIN MAP WITH SITE MARKED           

9

     EXISTING SURVEY / PLAT OF PROPERTY           

10

     UNDERLYING LEASE    ¨  NOT APPLICABLE           

11

     MEMORANDUM OF UNDERLYING LEASE    ¨  NOT APPLICABLE           

12

     COPY OF MOST RECENT DEED           

13

     COPY OF MOST RECENT TAX BILL OR SIMILAR JURISDICTION PRINT-OUT           

14

     ALL PHOTOS ARE COMPLETE           

15

     SITESAFE AM TOWER PROXIMITY SCREENING CERTIFICATE
HTTP://TOOLS.SITESAFE.COM/AM/  

16

     FCC TOWAIR REPORT
HTTP://WIRELESS2.FCC.GOV/ULSAPP/ASRSEARCH/TOWAIRSEARCH.JSP           

17

     ATTACH TERRESTAR RF APPROVAL/EMAIL TO SUBMIT CANDIDATE NOT MEETING RF
CRITERIA           

18

     OTHER:           

19

     OTHER: CHECKLIST OF TOOLS NEEDED FOR SITE SURVEY:     ü                   
  1      CELL PHONE              

2

     DIGITAL CAMERA              

3

     MEASURING TAPE              

4

     FLASHLIGHT              

5

     BINOCULARS              

6

     LAPTOP COMPUTER FOR COMPLETING THIS FORM AND IF USING GPS SOFTWARE         
 

7

     GPS RECEIVER              

8

     NOTEPAD              

9

     PENCIL              

10

     SPARE BATTERIES FOR CAMERA AND GPS:           

11

     BACKHAUL CONNECTION LIST (FROM BACKHAUL VENDOR)           

12

     CANDIDATE SITE LIST (FROM RF VENDOR)

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    3(39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

INITIAL AGREED TO RENT?    $ 000.00 / month or ¨ N/A (SITE SUBJECT TO MLA)

 

WILL ADDITIONAL GROUND RENT BE REQUIRED?    ¨  Yes    ¨    No - If Yes, how
much?    $                    

 

Copy of Lease was left with property owner:   ¨  Yes    ¨  No    ¨   N/A

¨ N/A – Site Subject to MLA

 

Site Type      Rooftop    Market Target Rent       LL Required Rent       Rent
Difference       Additional Rent Over 10 Years    $ —     

SITE OWNER INFORMATION:

 

SITE / PROPERTY OWNER:  

 

CONTACT NAME:  

 

BUILDING OR SITE ENGINEER NAME:  

 

BUILDING OR SITE ENGINEER LOCATION:  

 

BUILDING OR ENGINEER PHONE#:  

 

OWNERS STREET ADDRESS:  

 

CITY, STATE, ZIP:  

 

PHONE NUMBERS [DAY, EVE., CELL]:  

 

  

 

  

 

FAX NUMBER:  

 

EMAIL:  

 

SITE LOCATION / INFORMATION:         Driving directions to site from nearest
Interstate Exit (Start with Exit # on Interstate):

 

VEHICLE PARKING AVAILABILITY:  

 

NEAREST CROSS STREET:  

 

Access Requirements:    

 

ACCESS CODE Site: gg  

 

     

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    4 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

ACCESS CODE Gate:g g   

 

   Site Gate Keys Needed?    ¨  Yes    ¨  No    Shelter Door Keys Needed?   
¨  Yes    ¨  No    Outdoor Enclosure Keys Needed?    ¨  Yes    ¨  No   

IF THIS SITE DOES NOT HAVE A STREET ADDRESS, PLEASE COMPLETE THE FOLLOWING:

 

NEAREST PROPERTY STREET ADDRESS:  

 

CITY:  

 

   STATE:   

 

   ZIP:   

 

DISTANCE & DIRECTION OF THIS SITE FROM ADDRESS:   

 

 

GPS Coordinates

At RF Antenna Mast Location

   Degrees-Minutes-Seconds          Degrees-Minutes-Seconds LATITUDE:   
00-00-00.00       LONGITUDE    000-00-00.00 ¨  GPS (NAD83) Was a 4 Satellite
Lock Obtained?       ¨  Yes    ¨  No DISTANCE FROM TARGET COORDINATES (IN FEET):
  

 

GROUND ELEVATION:   

 

   ¨  FEET    ¨  METERS PROPOSED RF ANTENNA HEIGHT: RAD CENTER   

 

   ¨  FEET    ¨  METERS

Will proposed height(s) have a 10 foot separation above or below
antennas?    ¨  Yes    ¨  No

Are there any local obstructions at the proposed height(s)?    ¨  Yes    ¨  No

 

If yes, list approximate height and direction:  

 

Does the proposed location of the GPS antenna have a clear view of the Southern
sky with no more than 25% of the surface area of the hemisphere around antenna
being obstructed?    ¨  Yes    ¨  No

 

If yes, describe obstruction(s):  

 

Are there any microwave antennas on site?    ¨  Yes    ¨  No

 

If yes, list approximate height and direction:   

 

STREET:    

 

CITY:  

 

   STATE:   

 

   ZIP:   

 

COUNTY:  

 

            IS THIS THE 911 ADDRESS? ¨ Yes ¨ No      

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    5 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

MORPHOLOGY:    ¨  Dense Urban    ¨  Urban    ¨  Suburban    ¨  Rural

 

ROADWAYS OF HIGH TRAFFIC:  

 

MALLS, AIRPORTS, ARENAS, ETC.  

 

OTHER MAJOR TRAFFIC CHARACTERISTICS:  

 

If Collocate:

Vertical and Ground Space has been confirmed with the Tower Owner
¨  Yes    ¨  No

 

OWNER’S TOWER NUMBER:   

 

   YEAR BUILT:                                                    SITE
MANAGEMENT NAME:   

 

SITE MANAGEMENT PHONE#:   

 

SITE FCC REGISTRATION NUMBER:   

 

OVERALL TOWER HEIGHT:   

 

IS THERE EXISTING MAST FOR MW ANTENNA?: (IF SO ESTIMATE LOCATION AND DIMENSIONS)
PROPOSED ROUTE OF RF/MW COAX?    ¨  CABLE LADDER    ¨  TOWER LEG    ¨  INTERIOR
COMPOUND AREA DIMENSIONS:   

 

ALTERNATE ANTENNA HEIGHT(S):   

 

ADDITIONAL GROUND SPACE REQUIRED?    ¨  Yes    ¨  No ANY RIGHTS OF FIRST
REFUSAL?    ¨  Yes    ¨  No TOWER MANUFACTURE   

 

TOWER TYPE (CHECK ONE)   

¨  Monopole

¨  Lattice Tower    ¨  Guyed Tower

¨  Water tower    ¨  Flag pole

¨  Other

ELECTRICAL TOWER    ¨  Yes    ¨  No LIKELIHOOD OF STRUCTRUAL MODIFICATION   
Probability:    ¨  High    ¨  Medium    ¨  Low

If Raw Land:

 

PROPOSED STRUCTURE:  

 

LEASE AREA DIMENSIONS:  

 

SIZE OF ENTIRE PROPERTY:  

 

EXISTING USE:  

 

If Rooftop / Other Structure:

 

AGE OF BUILDING / STRUCTURE:  

 

BUILDING HEIGHT(AGL):  

 

 

 

  

 

PROPOSED RF ANTENNA HEIGHT:      ¨ FEET PROPOSED RF ANTENNA LOCATION(S):  

 

DISTANCE FROM EDGE OF BLDG TO PROPOSED ANTENNA LOCATION:      Feet ANY LOCAL
OBSTRUCTIONS?   ¨  Yes    ¨  No (Explain if Yes) PROPOSED EQUIPMENT LOCATION:  
¨  Rooftop    ¨  Ground    ¨  Indoor IS ROOF UNDER WARRANTY?   ¨  Yes    ¨  No

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    6 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

IF YES, CONTACT NAME / NUMBER:   

 

ROOFTOP CONSTRUCTION TYPE: (EXAMPLE – FLAT CONCRETE, RUBBER MEMBRANE ETC.)   

 

WALL TYPE CONSTRUCTION:   

 

ALTERNATE ANTENNA HEIGHTS:   

 

SIZE OF EQUIPMENT LEASE AREA:   

 

NUMBER OF FLOORS:   

 

  

 

  

 

IF A PARKING GARAGE CHECK THE FLOOR TO CEILING HEIGHT       Feet IS THERE AN
EXISTING MW MAST?    ¨  YES    ¨  NO IF SO DETAIL TYPE:    ¨  WALL
MOUNT    ¨  PARAPET MOUNT    ¨  NON-PEN ROOF MOUNT IF SO DETAIL HEIGHT AND
DIAMETER OF EXISTING MWS:   

Height in feet:

 

  

Diameter in inches:

 

IF RF/MW WALL MOUNT-TYPE OF WALL CONSTRUCTION:   

 

UTILITIES:

 

POWER    EXISTING POWER AT SITE:    ¨  YES    ¨  NO    METER LOCATION:   

 

DISTANCE TO PROPOSED SITE:   

 

HOW IS POWER ROUTED TO SITE?    ¨  IN BUILDING    ¨  ABOVE
GROUND    ¨  UNDERGROUND NEAREST POLE/PEDESTAL NUMBER:   

 

POWER COMPANY:   

 

CONTACT NAME/PHONE NO.   

 

  

 

ACCESS TO EXISTING GENERATOR?    ¨  YES    ¨  NO    TELCO/ETHERNET    EXISTING
TELCO/ETHERNET AT SITE:    ¨  YES    ¨  NO    IF YES CHECK ALL THAT APPLY:   

¨  FIBER    ¨  ETHERNET    ¨  DS3    ¨  T1

¨  OPTICAL SC    ¨  OPTICAL (OTHER SPECIFY:            )

¨   COAX BNC    ¨  COAX (OTHER SPECIFY:            )

¨  COPPER RJ45    ¨  COPPER (OTHER SPECIFY:            )

WHAT IS THE NPP NXX OF THE SITE?

(PHONE # AREA CODE AND PREFIX)

  

 

DISTANCE TO SITE   

 

NEAREST POLE/PEDESTAL NUMBER:   

 

TELEPHONE COMPANY   

 

CONTACT NAME/PHONE NO.   

 

  

 

  

 

BACKHAUL REQUIREMENTS:

PROPOSED MW ANTENNA HEIGHT: RAD CENTER                 FEET

Are there any microwave antennas already on site?    ¨  Yes    ¨  No

 

If yes, list approximate height and direction:  

 

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    7 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Are there other available backhaul vendors in area and not at
site?    ¨  Yes    ¨  No

If yes, complete below

 

COMPANY:   

 

CONTACT NAME/PHONE NO.   

 

  

 

AVAILABLE SPEEDS:   

 

ACCESSIBILITY:   

 

CHECK ALL THAT APPLY:   

¨ FIBER ¨ ETHERNET ¨ DS3 ¨ T1

¨ OPTICAL SC ¨ OPTICAL (OTHER SPECIFY:            )

¨ COAX BNC ¨ COAX (OTHER SPECIFY:            )

¨ COPPER RJ45 ¨ COPPER (OTHER SPECIFY:            )

COMPANY:   

 

CONTACT NAME/PHONE NO.   

 

  

 

AVAILABLE SPEEDS:   

 

ACCESSIBILITY:   

 

CHECK ALL THAT APPLY:   

¨ FIBER ¨ ETHERNET ¨ DS3 ¨ T1

¨ OPTICAL SC ¨ OPTICAL (OTHER SPECIFY:            )

¨ COAX BNC ¨ COAX (OTHER SPECIFY:            )

¨ COPPER RJ45 ¨ COPPER (OTHER SPECIFY:            )

Is there unlimited view in all directions from site for microwave
link?    ¨  Yes    ¨  No

 

If not, which directions are blocked?  

 

The Near Field Obstruction at the MW Antenna Mast:

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    8 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

LOGO [g41510p_126.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    9 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

ACCESS:

 

ACCESS EASEMENT REQUIRED?

   ¨  YES    ¨  NO    FROM THIRD PARTY    ¨  YES    ¨  NO

ACCESS FROM PUBLIC ROAD?

   ¨  YES    ¨  NO               

SPECIAL ACCESS (4WD ETC.):

  

 

NEEDED IMPROVEMENTS TO ACCESS:

  

 

EXISTING ROAD?

   ¨  YES    ¨  NO               

WIDTH AND LENGTH OF EXISTING ROAD:

  

 

WIDTH AND LENGTH OF PROPOSED ROAD:

  

 

SEPARATE UTILITY EASEMENT REQ’D?

   ¨  YES    ¨  NO      FROM THIRD PARTY    ¨  YES    ¨  NO

ACCESS RESTRICTIONS:

  

 

CRANE ACCESSIBLE?

   ¨  YES    ¨  NO               

SITE ACCESSIBLE 24/7?

   ¨  YES    ¨  NO               

GENERATOR ACCESSIBLE?

   ¨  YES    ¨  NO               

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    10 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

ZONING:

                           ZONING DISTRICT CLASSIFICATION:      

 

   ARE TOWERS PERMITTED IN THIS ZONING DISTRICT?       ¨ YES      ¨ NO          
      ZONING JURISDICTION:      

 

   ZONING CONTACT NAME & TITLE:      

 

   ADDRESS:      

 

   PHONE #:      

 

   DISTANCE FROM HISTORICAL DISTRICT:      

 

   TOWER SETBACKS (FT.)    FRONT   

 

     REAR  

 

   SIDE  

 

   STREET   

 

   ZONING CLASS ADJ. PROP.      

 

   FALL ZONE REQUIRED:       ¨ YES      ¨ NO - DESCRIBE HERE IF YES      
MINIMUM LOT SIZE? IF SO, WHAT?      

 

   BUFFER REQUIRED?       ¨ YES      ¨ NO       SPECIAL CONDITIONS / PROBLEMS:
     

 

   HEIGHT RESTRICTIONS:      

 

   IS PUBLIC HEARING REQUIRED?       ¨ YES      ¨ NO      

DESCRIBE STEALTHING / SCREENING /

LANDSCAPING REQUIREMENTS WITH

RELEVANT CODE SECTIONS:

     

 

  

 

X    Zoning Type   

 

   BY – RIGHT (NO ZONING REQUIRED)   

 

   ADMINISTRATIVE – NO PUBLIC HEARING   

 

   PUBLIC HEARING – (CUP, SE, SUP)   

 

   VARIANCE   

 

   OTHER:   

 

FILING DUE DATES:  

 

    HEARING DATES:  

 

    ESTIMATED OVERALL ZONING DURATION:  

 

    ZONING APPLICATION FEE:  

 

     

BUILDING PERMITS:

 

PERMITS REQUIRED?    ¨ YES        ¨ NO       PERMITTING AUTHORITY:   

 

   BUILDING DEPT CONTACT NAME & TITLE:   

 

   ADDRESS:   

 

   PHONE #:   

 

   ESTIMATED OVERALL PERMITTING DURATION:   

 

   PERMITTING PROCESS NOTES:   

 

  

 

BUILDING PERMIT APPLICATION FEE:  

 

      ELECTRICAL PERMIT APPLICATION FEE:  

 

     

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    11 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

911 ADDRESSING AUTHORITY / ENTITY:

 

ENTITY:    

 

CONTACT NAME:    

 

ADDRESS:    

 

PHONE #:    

 

ADDITIONAL NOTES / COMMENTS:

 

   

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    12 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

ENVIRONMENTAL CHECKLIST DURING PRELIMINARY SITE SEARCH

Yes or No responses - if “yes”, please give details below

 

    

Subject

  Property  

  

Adjoining

Property(ies)

GASOLINE STATION OR FUEL PUMPS   

 

  

 

CAR REPAIR SERVICE   

 

  

 

DISCARDED CAR BATTERIES   

 

  

 

JUNKYARD   

 

  

 

DRY CLEANERS; ON/OFF SITE   

 

  

 

WASTE TREATMENT FACILITY   

 

  

 

LANDFILL   

 

  

 

INDUSTRY   

 

  

 

CHEMICAL CONTAINERS   

 

  

 

55 GALLON DRUMS   

 

  

 

STAINED SOILS   

 

  

 

ABOVEGROUND STORAGE TANKS   

 

  

 

UNDERGROUND STORAGE TANKS   

 

  

 

PIPES PROTRUDING FROM THE GROUND   

 

  

 

TRANSFORMERS   

 

  

 

DEAD OR DISTRESSED TREES OR PLANTS OR GRASS   

 

  

 

TRASH, GARBAGE DUMPED (DESCRIBE AMOUNT)   

 

  

 

RAILROAD LINES   

 

  

 

INDUSTRIAL OR FARM EQUIPMENT   

 

  

 

MANUFACTURING OF INDUSTRIAL FACILITIES   

 

  

 

LOCATED IN 100 YEAR FLOOD PLAIN   

 

  

 

WATER ON OR ADJACENT TO PROPERTY   

 

  

 

OTHER CONCERNS   

 

  

 

Provide photos of any conditions found on list and describe conditions in
detail:

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    13 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DETAILED SITE SKETCH – (Not to Scale)

SKETCH CHECKLIST

Sketch showing the following as applicable

 

             

   Proposed Antenna Locations    LOGO [g41510p_131.jpg]

             

   Existing Antenna Locations   

             

   Equipment / Shelter location   

             

   Public Right-of-Way shown   

             

   Setbacks shown   

             

   Fall zone shown   

             

   Landscaping requirements   

             

   Parent tract dimensions   

             

   Access easements   

             

   Utility easements   

             

   Adjacent land uses   

             

   Surrounding structures   

             

   Streams/water locations   

             

   Overhead utility lines   

             

   Trees to be removed.   

             

     

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    14 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Zoning Assessment & Special Issues Concerning This Site

Please assess and describe all out of the ordinary, special conditions
pertaining to this site. Be as detailed and specific as possible.

Construction Concerns:

 

Surveying Concerns (Access, Utility, etc.):

 

Lease Concerns/Property Owner’s Outside Counsel:

 

Zoning Process & Assessment:

 

Other Concerns:

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    15 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

1A

1B

Photo #1A & #1B

VIEW OF SIGNS

1A - FCC ASRN

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    16 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

1B - Tower Owner

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    17 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

1C

1D

Photo #1C & #1D

VIEW OF OTHER SIGNS

1C -                     

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    18 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

1D -                                 

Photo #2

SATELLITE VIEW OF SITE

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    19 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo/Image #3

MAP CLOSEUP OF SITE

(Appropriately Scaled)

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    20 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DIRECTION FACING WHEN PHOTO WAS TAKEN:         , N, NW, W, SW ECT…

Photo #4

VIEW OF PROPOSED EQUIPMENT

SPACE TO BE LEASED

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    21 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DIRECTION FACING WHEN PHOTO WAS TAKEN:         , N, NW, W, SW ECT…

Photo #5

VIEW OF SPACE FOR ANTENNA

PLACEMENT(S)

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    22 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #6

LOGO [g41510p_140.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    23 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #7

LOGO [g41510p_141.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    24 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #8

LOGO [g41510p_142.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    25 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #9

LOGO [g41510p_143.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    26 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #10

LOGO [g41510p_144.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    27 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #11

LOGO [g41510p_145.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    28 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #12

LOGO [g41510p_146.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    29 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #13

LOGO [g41510p_147.jpg]

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    30 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #14

PHOTO OF POWER PANEL OR POWER SOURCE

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    31 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #15

PHOTO OF POWER DEMARCATION

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    32 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Photo #16

PHOTO OF TELCO/ETHERNET

PANEL/DEMARCATION

ZOOMED IN AND OUT

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    33 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DIRECTION FACING WHEN PHOTO WAS TAKEN:         , N, NW, W, SW ECT…

Photo #17

VIEW OF INGRESS

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    34 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DIRECTION FACING WHEN PHOTO WAS TAKEN:         , N, NW, W, SW ECT…

Photo #18

VIEW OF ACCESS ROAD

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    35 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DIRECTION FACING WHEN PHOTO WAS TAKEN:         , N, NW, W, SW ECT…

Photo #19

BUILDING / TOWER VIEW

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    36 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

DIRECTION FACING WHEN PHOTO WAS TAKEN:         , N, NW, W, SW ECT…

Photo #20

OTHER PHOTO’S

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    37 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

Line Of Sight: View of serving MW Hub Site (If Possible).

Line Of Sight Obstruction Photo (If Possible)

Photo #21

Line of Sight Check (If Possible)

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    38 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

INDEX OF ATTACHMENTS

DESCRIBE THE ATTACHMENTS IN THE ORDER THEY APPEAR AFTER THIS SHEET

ATTACHMENT DESCRIPTION

 

1   

 

2   

 

3   

 

4   

 

5   

 

6   

 

7   

 

8   

 

9   

 

10   

 

11   

 

12   

 

13   

 

14   

 

15   

 

16   

 

17   

 

18   

 

19   

 

20   

 

21   

 

22   

 

23   

 

24   

 

 

TERRESTAR SITE NAME & NUMBER  

 

   

 

STREET ADDRESS  

 

CITY  

 

  STATE  

 

  ZIP  

 

    COUNTY    

 

 

 

 

Proprietary & Confidential    39 (39)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 2 Site Candidate Information Package      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 3

FORM OF CONTRACTOR SITE CANDIDATE SCORING & RECOMMENDATION

 

CLUSTER CODE NUMBER (PER SITE ACQUISITION REQUEST FORM)  

 

ENTER # OF CANDIDATES

SUBMITTED FOR SARF NO.

 

 

IF LESS THAN 3

CANDIDATES SUBMITTED, EXPLAIN WHY

 

 

ENTER SITE NUMBERS FOR CANDIDATES SUBMITTED  

 

 

ENTER FIRST CHOICE FOR

PRIMARY CANDIDATE (SITE NUMBER)

 

 

ENTER SECOND CHOICE (SITE NUMBER)  

 

ENTER THIRD CHOICE (SITE NUMBER)  

 

PROVIDE JUSTIFICATION FOR RECOMMENDATION:

Does not have to be the candidate with the highest score from the SCIP Scoring
Process. Discuss factors that led to the decision to recommend the candidates in
the order listed above.

 

Proprietary & Confidential    1 (5)   
Bechtel Communications & TerreStar Networks
Exhibit C Attachment 3 Contractor Site Candidate Scoring & Recommendation   



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 3 CONT’D

CONTRACTOR SITE CANDIDATE SCORING & RECOMMENDATION

Contractor and Network Vendors shall determine rankings and scores for their
respective ranking categories based on the criteria set forth in this Exhibit C,
Attachment 3

SITE 1:

 

CLUSTER NUMBER (PER RF VENDOR SARF):   

 

SITE TYPE:   

 

   SITE LOCATION:   

 

   TERRESTAR SITE NUMBER   

 

   TERRESTAR MARKET   

 

IS THIS SITE THE RECOMMENDED PRIMARY SITE CANDIDATE :   

YES:             

NO :              

 

Department

 

Reviewer

Initials

 

Commercial

 

Notes

 

Site Dev.

 

Notes

 

Technical

 

Notes

 

Schedule

 

Notes

  

Total

Site Acquisition

                                                             

Construction

                                                             

RF Engineering

                                                             

Backhaul

                                                             

Market Manager

                                                                               
Total Score    100                   % Score    100%

 

Proprietary & Confidential    2 (5)   
Bechtel Communications & TerreStar Networks
Exhibit C Attachment 3 Contractor Site Candidate Scoring & Recommendation   



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 3 CONT’D

CONTRACTOR SITE CANDIDATE SCORING & RECOMMENDATION

RANKING CRITERIA

 

I. SITE ACQUISITION (LEASING & ZONABILITY) – CONTRACTOR

 

Ranking

  

Commercial

  

Site Development

  

Technical

  

Schedule

5    >20% below lease targets    Company Lease or MLA, No Zoning    Desired RAD
Center & Ground Space available. No new utility or access requirements    5 to 7
Months from Search Ring Issuance (SR) to Site Acquisition Complete (SAC) 4   
10%-19% below lease targets    Company Lease or MLA, Admin    Within +/- 10% of
Desired RAD Center Height    8 to 9 Months from SR to SAC 3    +/- 10% lease
targets    Template Lease & Admin Zoning    Within +/- (11%-20%)of Desired RAD
Center Height    9 to 10 Months from SR to SAC 2    >10%-19% above lease targets
   Template Lease & Public Hearing    Within +/- (21%-30%)of Desired RAD Center
Height    10 to 11 Months from SR to SAC 1    >20% above lease targets    3rd
Party Lease, Public Hearing    Undesirable RAD Center, New Access, Utility
Easements, and Additional Ground Space Required    Schedule from SR to SAC
exceeds 12 Months

 

II. CONSTRUCTABILITY SCORING CRITERIA – CONTRACTOR

 

Ranking

  

Commercial

  

Site Development

  

Technical

  

Schedule

5    Order of Magnitude (OOM) = Average Site Cost    Selected Site is a
Collocation    Anticipate a Clean Phase 1    Construction Schedule between 4 to
6 weeks 4       Selected Site is a Water Tower       3    OOM = 1.1 x Average
Site Cost    Selected Site is Rooftop    Anticipate minor qualification from
Phase 1 with available work-arounds.    2       Selected Site is a Tenant
Improvement       1    OOM = 1.3 x Average Site Cost    Selected Site is a
Rawland or Utility Tower    Phase II and remediation will be required    Special
Restriction and Access Requirements

 

Proprietary & Confidential    3 (5)   
Bechtel Communications & TerreStar Networks
Exhibit C Attachment 3 Contractor Site Candidate Scoring & Recommendation   



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 3 CONT’D

CONTRACTOR SITE CANDIDATE SCORING & RECOMMENDATION

RANKING CRITERIA

 

III. RF ENGINEERING SCORING CRITERIA – RF NETWORK VENDOR

 

Ranking

  

Commercial

  

Site Development

  

Technical

  

Schedule

5    Easy delivery       Candidate at center of Search Ring, desired RAD center
available, all coverage goals met    Easy site access, key or combination. 4   
      Candidate near center of Search Ring (less than 1/3 search radius from
center), desired RAD height available, large majority of coverage goals met    3
         Candidate in Search Ring, RAD center within specification of Site
Acquisition Request Form, most coverage goals met    Medium Site access, escort
to lead on to site. 2          Site outside of Search Ring, RAD center not
within spec, significant coverage goals not met    1    Crane lift or special
delivery requirements       Site well outside of search ring, desired RAD center
not available, coverage goals met poorly/not at all    Difficult site access,
escort required during visit. Could be secure site 0    Not Viable    Not Viable
   Not Viable    Not Viable

 

IV. BACKHAUL SCORING CRITERIA– BACKHAUL NETWORK VENDOR

 

Ranking

  

Commercial

  

Site Development

  

Technical

  

Schedule

5    Standard site. Straight forward implementation, either Fiber or Microwave
with 1 ft dish.    Site well suited for multiple options, including microwave
and fiber. Maximum 1 ft dish.    Multiple options available including Fiber
(non-LEC)    Very low risk to schedule impact. 4    Standard site - requiring 1
ft dish. Very good visibility in all directions.    Maximum 1 ft dish.   
Microwave is feasible. Good visibility in all directions. (Fiber not available)
   Low risk to schedule impact. 3    Standard site - requiring 1 or 2 ft dishes.
Good visibility in most directions.    1ft or 2ft dishes.   

Microwave is feasible. Good visibility to most directions, connectivity to
another nearby site likely. (Fiber not

available)

   Standard schedule, per contract SLA. 2    Non-standard site - minor impact.
(E.g. Tower>150ft, intermediate hop required, 4ft antenna, Microwave RAD center
must be different from RF shelf, man lift required, etc)    Minor impact on site
development (E.g. 4ft dish, Microwave at different height then RF shelf)   
Microwave solution might be possible, but not clear. (Fiber not available)    >4
months

 

Proprietary & Confidential    4 (5)   
Bechtel Communications & TerreStar Networks
Exhibit C Attachment 3 Contractor Site Candidate Scoring & Recommendation   



--------------------------------------------------------------------------------

Execution Copy

 

Ranking

  

Commercial

  

Site Development

  

Technical

  

Schedule

1    Non-standard site - significant impact. (E.g. Crane required, Electrical
tower, etc)    Site has no space for microwave antenna.    Limited to no options
on backhaul, other then LEC T1s.    >12 months

 

Proprietary & Confidential    5 (5)   
Bechtel Communications & TerreStar Networks
Exhibit C Attachment 3 Contractor Site Candidate Scoring & Recommendation   



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C ATTACHMENT 4

FORM OF NOTICE TO PROCEED SITE ACQUISITION

 

Notice to Proceed       Date Issued:                                         
Section I – Site Information:       Region:    Area:    Market:    Site Id:
Address:          Section II – Comments:      

IN WITNESS WHEREOF, the undersigned, being duly authorized representatives of
each Party, have acknowledged this Notice to Proceed with Site Acquisition as of
the date stamp from Siterra listed below.

 

TERRESTAR NETWORKS INC.   Date Stamp from Siterra:   By:       (Please Print
Name)     Title:   CONTRACTOR:   By Vendor:   (Please Print Name)     Title:  

 

Proprietary & Confidential    1    Bechtel Communications & TerreStar Networks
Exhibit C Attachment 4 Notice to Proceed Site Acquisition Form   



--------------------------------------------------------------------------------

Execution Copy

 

TERRESTAR PROJECT

SITE ACQUISITION LEASING GUIDELINES

FOR

Leasing

TERRESTAR SITES

 

 

LOGO [g41510bechtellogo_p163.jpg]  

Site Acquisition Leasing Guidelines

 

TERRESTAR SITES

   Job No. [***]      Document No.

[***]-000-000-000-00001

  Rev.

D

 

Proprietary & Confidential    1 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

The following Leasing Guide is intended to provide you, the Site Acquisition
professional, with guidance and support on the performance of the site
acquisition and leasing tasks required for the leasing tower space, rooftop
space or raw land for TerreStar’s installations. As used herein this Leasing
Guide is intended to assist in the leasing process, and should be used in the
acquisition of each site, any issues that arise that are not detailed in this
Leasing Guide should be referred to TerreStar’s Legal department for guidance.

The Guide is divided into eight sections:

1) Definitions

2) Introduction

3) Due Diligence

4) Zoning

5) Title

6) Other Pre-Leasing Activities

7) Lease Negotiation

8) Lease Approval and Execution

Section 1: Definitions

 

1.1 “ACM” means asbestos containing material

 

1.2 “Company” means TerreStar Networks Inc.

 

1.3 “Contractor” means Bechtel, or any affiliate or sub-contractor under
Bechtel’s control, performing Work, hereunder.

 

1.4 “Lease” and “Leasing” shall refer to any lease, license or collocation
agreement required for TerreStar’s use of space on all structures including
without limitation, a tower lease agreement, tower license agreement, rooftop
sublease, site lease, site sublease, site license, rooftop license.

 

1.5 “Master Lease Agreement” or “MLA” means a lease, license or collocation
agreement which provides an overall frame work for the acquisition of multiple
sites, using a pre-agreed upon site specific contracting format.

 

1.6 “NEPA” means the National Environmental Policy Act of 1969

 

1.7 “Site Lease Agreement” or “SLA” means a site specific agreement, controlled
by a Master Lease Agreement.

Section 2: Introduction

The TerreStar Story

Who We Are

TerreStar is a satellite communications company. We are building an IP enabled,
next generation mobile communications network over an integrated
satellite-terrestrial system. The

 

Proprietary & Confidential    2 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

terrestrial portion of our telecommunications network is designed to supplement
our satellite communications capabilities in dense urban areas, to ensure
seamless connectivity when it is needed most.

TerreStar’s system will operate in two 10-Mhz blocks of contiguous spectrum in
the 2 GHz band throughout the United States and Canada. The company’s spectrum
footprint will cover a total population of nearly 330 million. The satellite
footprint is highlighted in blue, below.

LOGO [g41510map_p165.jpg]

Frequencies

TerreStar has received an allocation from the FCC for 20 MHz of spectrum in the
S-Band. The S-band uplink is 2,000-2,020 MHz and downlink is 2180-2200 MHz. No
cellular communications companies are currently using these frequencies, so
there is minimal risk of interference with existing tenants on most collocation
sites. TerreStar has a blanket FCC license that covers the entire US, no per
site license is required by the FCC.

Technology / Equipment / Footprint

TerreStar’s desired equipment footprint area is a modest 12’ X 10’ location. We
anticipate using three 4’ tall X 8” wide antennas for each installation.
TerreStar utilizes W-CDMA base station radios, from [***], these radios will
have different part numbers than CDMA equipment, and may not yet

Backhaul

TerreStar anticipates that some of the sites may not have adequate fiber
available, in which case microwave backhaul will be required for the site.
Currently, we are planning to use microwave antenna models with of 1’ or 2’
diameters.

Section 3: Due Diligence

Contractor will perform the required due diligence on each site prior to
TerreStar’s approval and execution of the Lease depending on the specific
leasing requirements for each site. Contractor will submit a completed Due
Diligence Checklist, in the form attached hereto as Appendix 2, in each Site
Lease Package. The due diligence for each site, will include, as appropriate:

 

Proprietary & Confidential    3 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

3.1 Ground Lease.

Determine whether a ground lease is attached to the proposed site. If Contractor
confirms that a ground lease exists, Contractor will:

(i) confirm that the underlying ground lease boundaries encompass the proposed
equipment and shelter requirements;

(ii) confirm underlying unexpired ground lease term is greater than or equal to
ten (10) years;

(iii) confirm underlying ground lease does not allow for landlord’s termination
without cause;

(iv) confirm whether or not a landlord consent or landlord right of first
refusal (ROFR) exists;

(v) confirm that the underlying ground lease lessor is consistent with the title
report

(vi) note any other landlord rights that may impact Company

 

3.2 Mortgages/Encumbrances. Determine if there are any mortgages on the site,
any tax liens, mechanics liens, unpaid taxes or other encumbrances on the site.
If any mortgages or other encumbrances in excess of $1,000,000 are attached to a
site, provide that information to the Market Manager, for inclusion in the
monthly site status meeting. Include information related to mortgages and
encumbrances on the Due Diligence Checklist for the Site.

 

3.3 Easements. Contractor will determine if there is any easement on the Site
which could obstruct Company’s use of the site. Determine if any easements need
to be obtained by Company, in order to use the site and include this information
on the Due Diligence Checklist for that site.

 

3.4 Phase I and Phase II ESA. A Phase I ESA needs to be performed for each raw
land site. If the site is a collocation site with existing telecommunications
tenants on the site, Contractor will perform a Phase I ESA, if one has not been
performed in the six (6) months prior to site selection. Company will determine
if a Phase II needs to be done for the site, based on the Phase I provided by
Contractor. If a Phase II is required for a site, Contractor will inform
Company, and Company will determine whether to proceed with the Site. If Company
determines to proceed with the Site, Company is responsible for hiring an
environmental contractor to perform remediation and the site, and Contractor is
responsible for managing the environmental contractor.

 

3.5 Structural Analysis. If there is an MLA in place for a proposed collocation
site, which requires Company to have a structural analysis performed by
landlord, or by a landlord designated party, Contractor shall coordinate the
performance of the structural analysis with landlord. If this is not the case,
Contractor shall perform a structural analysis to determine if the tower and
foundation are sufficient for the proposed loading.

 

3.6 NEPA Checklist Study. Contractor will screen each identified Site for NEPA
compliance, performing investigation and research by accessing local, state and
federal information, electronic and paper sources to successfully identify the
presence/absence of NEPA environmental issues. Contractor will complete NEPA
compliance checklist, attached to Exhibit C as Attachment 5 and will include the
completed checklist in the Lease Execution Package.

 

Proprietary & Confidential    4 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

3.7 FAA/FCC Compliance Contractor will provide Company with a 2C Certifications
for each site and a 1A on each site where a 1A is required by law. All required
2C certifications and surveys will be signed and stamped (sealed) by a surveyor
fully authorized and licensed to perform subject work in that state

 

3.8 AM Station Proximity Screening and AM Detuning Contractor will search for
and identify all directional AM stations within two miles and non-directional AM
stations within 0.6 mile of each site and perform such AM de-tuning work as
required by applicable laws to identify and address interferences between towers
on Sites and standard broadcast (AM) radio antenna systems. Contractor will
measure the possible distortion of the AM station signal and provide Company
with a recommendation for any required detuning. Contractor will pass through to
Company the costs of such AM de-tuning and inter-modulation studies without
markup. Contractor will, if required, perform inter-modulation studies to assess
RF characteristics for antennas located in the vicinity of the proposed Company
antennas. Prior to performing such work, Contractor will provide Company with a
cost quote for the study, which will be subject to Company’s approval. Company
shall endeavor to respond with its approval or rejection of the submitted quote
within 5 days of its submission.

 

3.9 Land Survey If a site is raw land, Contractor will perform a land survey to
determine the boundary and site perimeter. If a site is a collocation
installation, Contractor will request a land survey from the site landlord. If
the landlord does not provide one, Contractor shall, at Company’s request,
perform a land survey for a collocation site.

 

3.10 Geotechnical Investigations and Soil Resistivity Testing. Contractor will
conduct a geotechnical investigation for raw land Sites and Sites as required by
the engineer of record. Contractor will perform soil resistivity testing in
accordance with industry standard practice.

 

3.11 Due Diligence Checklist.

As part of the due diligence process Contractor will complete and submit the Due
Diligence Checklist, the form of which is attached hereto as Appendix 1 to this
Attachment 4 to Exhibit C, to Company as part of the Lease execution package.

Section 4: Zoning

 

4.1 Zoning Approval

Contractor will perform zoning related Work, as set forth in Exhibit C as part
of the leasing process. Company may choose to approve and execute a lease, prior
to receipt of zoning approval from the relevant zoning authority. If Contractor
completes the leasing of a site, while zoning is still in process, Contractor
will provide information regarding the zoning process on the Due Diligence
Checklist. For any site that Company approves for leasing, prior to zoning
approval, Contractor shall ensure that Company has adequate termination rights
for the particular site lease prior to zoning approval.

 

Proprietary & Confidential    5 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Section 5: Title

 

5.1 Title Search

Contractor will perform a title search for every TerreStar Site. If a Site is a
collocation installation, Contractor will perform a title search for that
property for the current owner. For a raw land Site, Contractor will perform at
title search back 50 years. Contractor shall cause to be ordered a property
title abstract report (“Title Report”) from a nationally recognized American
Land Title Association (“ALTA”) title company in good standing, which Title
Report shall include the following information and shall be sufficient to allow
Company to acquire a Leasehold Title Insurance Policy,:

 

•  

The names of the current site owner(s) of fee simple title, which owners must be
the same persons or entities which execute the lease;

 

•  

The legal description (to be included as an attachment to site lease agreement);

 

•  

List of all leases, easements, covenants and restrictions of record affecting
the Site;

 

•  

List of all liens of record, including, without limitation, mortgages and deeds
of trust, mechanics and material man’s liens, judgment liens and federal tax
liens;

 

•  

The status of the payment of taxes and assessments, general and special

 

•  

Bankruptcies

 

5.2 Copies of Encumbrances

Contractor will provide to Company copies of any leases, easements, covenants
and restrictions of record, liens of record, including, without limitation,
mortgages and deeds of trust, mechanics and material man’s liens, judgment liens
and federal tax liens, affecting the Site, unless Customer agrees in writing
that copies are not needed. The cost of the copies of these documents will be
passed through to Company, without mark-up of any kind. Contractor will deliver
all copies to Company within five (5) business days of receipt or as soon
thereafter as is reasonably practicable, if additional time is required.

 

5.3 Title Review

Contractor shall provide the Title Report to Company, upon its receipt of Title
Report from the ATLA, as soon as practicable, but no later than at Lease
signature package submission. Prior to providing the Title Report to Company,
Contractor shall review the Title Report, and provide comments and instructions
to Company on the Title Review Memorandum, attached hereto as Appendix 3 to this
Attachment 4 to Exhibit C. Review, approval, and issue resolution instructions
for title issues shall be in Company’s sole discretion.

Contractor must inform all of its employees, agents, subcontractors, the Network
Vendor and all other necessary personnel performing services at a Site of any
instructional issues provided by Company on the Title Review Memorandum.

 

5.4 Curing Title

Company will review the Title Report, copies of the encumbrances and the Title
Review Memorandum provided by Contractor and assess title deficiencies pointed
out in the Title Review Memorandum. Company will decide if the title should be
cured, if it is acceptable as is, or if the site is not a suitable candidate.

 

Proprietary & Confidential    6 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Section 6: Other Pre-Leasing Activities

 

6.1 Applications.

If an approved site candidate requires a site Lease application, Contractor will
submit any required site Lease application to the site owner/management company.

 

6.2 Entry and Testing Agreements

If the landlord of a candidate Site requires an entry and testing agreement, in
order to access the Site for testing and evaluation of Site Suitability,
Contractor will negotiate such agreement, using the landlord’s form or other
TerreStar approved form. The Alternate Lease Language Library hereto as Appendix
5 includes acceptable alternative language for this form of agreement. The form
of the entry and testing agreement with several national tower management
companies has been agreed to, and can be found in the SMS Documents Library.

 

6.3 Certificates of Insurance

If a landlord requires a Certificate of Insurance be provided, prior to entry
into a Site or the Lease execution for a Site, Contractor may request a
Certificate of Insurance from:

Broker: MetroRisk

Contact: Marie Crinnion

Telephone:

e-mail: crinnion@metrorisk.com

All requests for Certificates of Insurance must include the following
information:

 

  •  

Certificate holder’s name, address, and contact

 

  •  

Coverages required

 

  •  

Policy limits required

 

  •  

Additional insured wording required

 

  •  

Any other special wording required

 

  •  

Street address and name of site

 

  •  

Address to which the certificate should be mailed

 

6.4 Surety Company for Requesting Required Bonds

Contractor will inform Company if the landlord of a site requires bond in order
to do testing, entry or construction. Company will inform Contractor of its
approval or rejection of this requirement. Contractor, will, prior to informing
Company of this requirement make reasonable efforts to negotiate away this
requirement. All requests for required bonds should be e-mailed to the TerreStar
Manager for each Market

 

Proprietary & Confidential    7 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Include the bond type, amount; any other requirements add the contact
information for where the bond should be sent, in the request.

 

6.5 Additional Forms

Contractor will prepare and submit any other paperwork as required by landlords
or that is customary in the industry as part of the scope of the Work.

Section 7: Lease Negotiation

 

7.1 Roles and Responsibilities

Contractor will recommend the primary site candidates in each Market. Contractor
will perform the due diligence and lease negotiations for the Company selected
primary site candidates. Due diligence items will be reviewed and approved by
Company’s Operations and Legal groups. The terms of Lease agreements will be
reviewed and approved by Company’s Legal department. The financial terms of
Lease agreements will be reviewed and approved by Company’s Operations
department. Company provided contacts are as set forth below, as may be updated
from time to time:

 

Market

  

Due Diligence Contact

  

Lease Contact

  

Financial Terms Contact

BAWA   

Name: TBD

Phone:

e-mail:

  

Name: TBD

Phone:

e-mail:

  

Name: TBD

Phone:

e-mail:

DAL   

Name: TBD

Phone:

e-mail:

  

Name: TBD

Phone:

e-mail:

  

Name: TBD

Phone:

e-mail:

SLC   

Name: TBD

Phone:

e-mail:

  

Name: TBD

Phone:

e-mail:

  

Name: TBD

Phone:

e-mail:

 

7.2 TerreStar Information

The following information is used for all Lease agreements, in each market.

Lessee: TerreStar Networks Inc., a Delaware Corporation

Notice Address:

TerreStar Networks Inc.

12010 Sunset Hills Rd, ninth floor

Reston, VA 20190

Attn: Vice President of Contracts

Invoice Address:

TerreStar Networks Inc.

12010 Sunset Hills Rd, ninth floor

Reston, VA 20190

Attn: Accounts Payable

 

Proprietary & Confidential    8 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

7.3 Master Lease Agreements

If a collocation site is owned by a landlord with whom Company has negotiated an
MLA Contractor will use the SLA form agreed to as part of the MLA, the current
version of which is located in the document library of Company’s SMS. Contractor
is responsible for assuring that the landlord drafted SLA is correct, including
verifying that the designated space is correct. Contractor is also responsible
for ensuring that the pricing and other terms in each SLA comply with the
controlling MLA.

 

7.4 TerreStar Standard Lease Agreements

If an MLA is not in place for a site, then Contractor will present the site
landlord with the appropriate TerreStar Standard Lease Agreement, the current
version of which is located in the document library of Company’s Site Management
System (“SMS”), for review. Site Development Contractor will negotiate the terms
of the standard lease agreement as set forth in Section 9, below. Contractor may
utilize the Alternate Lease Language Library attached hereto as Appendix 5, to
assist in its negotiations. Contractor personnel must be adequately experienced
in site leasing for telecommunications installations to negotiate TerreStar
Standard Lease Agreement. Contractor will be responsible for negotiating Leases
that comply with terms acceptable to Company.

 

7.5 Landlord Lease Agreement Forms

If a MLA is not in place for a site, and the landlord refuses to negotiate the
TerreStar Standard Lease Agreement, Contractor may negotiate landlords Lease
agreement form. Contractor will review the landlord agreement form, make a good
faith effort to negotiate the agreement to be substantially similar to Company’s
standard lease terms, as set forth in Section 9, below. Contractor may utilize
the Alternate Lease Language Library attached hereto as Appendix 5, to assist in
its negotiation.

If the landlord agreement form is a license, and landlord refuses to provide
Company with a leasehold interest, Contractor must include language providing
for a clearly guaranteed right to assign, and making the license irrevocable:

“It is expressly understood that all rights granted to Licensee under this
Agreement are irrevocable until this Agreement expires or sooner terminates as
provided herein.”

 

7.6 Lease Financial Terms

Contractor may approve the financial terms for each site set forth below.
Contractor will make reasonable efforts to negotiate the financial terms of a
site into compliance with the approved financial terms, prior to bringing these
terms to designated Company contact for approval.

The fee amounts set forth in Tables 1 and 2, below, contain the pre-approved fee
amounts, per site, that may be agreed to by Contractor. Any amounts in excess of
these amounts must be approved by TerreStar. Any fee types not listed below must
be reviewed and approved by TerreStar.

 

Proprietary & Confidential    9 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Table 1- Maximum Acceptable Lease Related Fees

 

Fee Type

  

Acceptable
Fee Amount

  

Comments

Additional Land      [***]    If additional land must be purchased to
accommodate TerreStar’s installation, TerreStar will reimburse landlord for
costs Application Submission    $ [***]    Per application fee due with
submission of an application Application Cancellation    $ [***]   

Per application fee for withdrawing and application during the review process,
does not apply to applications

withdrawn based on the discovery of hazardous conditions, or a revenue sharing
obligation for a site

Application for Relocation    $ [***]    Per application fee for landlord to
review and process a request to relocate our equipment at a site
As Built Drawing Penalty     
  [***]+
[***]%    Fee assessed by landlord to have as built drawings created if
TerreStar fails to deliver drawings within required number of days after
installation completion Common Tenant Expenses    $ [***]    TerreStar’s
pro-rata share of all common and capital expenses incurred by a landlord in the
operation, maintenance and repair of the building should be incorporated into
the rent Consent    $ [***]    Processing fee for landlord to approve an
assignment that requires landlord approval Emergency Repairs    $ [***]    Per
Occurrence fee Equipment Labeling    $ [***]    If TerreStar equipment is not
properly labeled, landlord can label it and charge back fee.

Extraordinary Site

Development Costs

     [***]    If TerreStar’s installation requires design and construction of
foundations, roads, or walls that present difficult construction conditions or
challenging engineering requirements, “stealth” tower structures, lighting
systems at or higher than five hundred (500) feet, etc. Holdover Rent     
  [***]% of
[***]    If TerreStar does not vacate a site at expiration of a lease, the site
becomes month-to-month with increased fees. Improvements      [***]   
Inspection    $ [***]    Fee for landlord inspection of the equipment
installation at the site Intermodulation Study    $ [***]    Modification
Application    $ [***]    Fee for subsequent applications, modifying the initial
application with a larger footprint or antenna installation that increases
wind-load

 

Proprietary & Confidential    10 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Other One-Time Fees       Regulatory Compliance Fee    $ [***]    Revenue Share
Payment    $ [***]    Revenue Split Payment    $ [***]    All revenue share
requirements, regardless of cost, must be reviewed and approved by Company RF
Testing    $ [***]    Signing Bonus    $ [***]    All signing bonuses must be
approved by Company Site Inspection Fee    $ [***]    Site Modifications/Repairs
     [***]    SSIS    $ [***]    Storage     
  [***]
+[***]%    If TerreStar fails to vacate premises at the expiration of the lease
term, landlord may store TerreStar’s equipment Structural Analysis    $ [***]   
If a landlord requires that a structural analysis be done Taxes      [***]   
Early Termination      [***]    Testing and Entry    $ [***]    Utilities     
[***]   

Table 2 –Maximum Acceptable Rental Rates

 

Market

   Site Type    Escalator      Raw Land    Tenant
Improvement    Co-Location   

Washington Baltimore

   $ [***]    $ [***]    $ [***]    [***] %

Dallas

   $ [***]    $ [***]    $ [***]    [***] %

SLC

   $ [***]    $ [***]    $ [***]    [***] %

 

Proprietary & Confidential    11 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

7.7 Use of Legal Counsel

Contractor is responsible for negotiating all Lease agreements in compliance
with these Site Leasing Negotiation Guidelines. Contractor should utilize
Company’s language library, attached hereto as Attachment 5 as a source for
approved alternate language. If a Lease contains terms which are not covered in
Company’s Site Leasing Negotiation Guidelines, or Contractor is unsure if
Landlord’s changes to Lease language are acceptable, Contractor will submit the
Lease to Company’s identified outside counsel for review.

Section 8: Lease Approval and Execution

 

8.1 Lease Approval

Contractor will, negotiate each list to the fullest of its capabilities. When,
in Contractor’s judgment, Lease negotiations are complete, Contractor will
provide to Company the Execution Request Form, which will indicate all
non-compliant terms in the Lease. Company will review the Execution Request Form
and approve or reject the Lease agreement. If Company rejects the Lease, Company
will instruct Contractor to continue negotiations with the Landlord, or will
inform Contractor that is has disqualified the site. If Company approves the
Lease terms, Contractor will submit the Lease to the Landlord for signature.

 

8.2 Lease Execution

Contractor will, upon completion of Lease negotiation, prepare a lease execution
package containing the following:

1) Document Execution Request Form (attached as Appendix 1);

2) Lease Document with approved Lease exhibits;

3) Due Diligence Checklist (attached as Appendix 2)

4) Three (3) Landlord executed Leases for full execution

Company will return two (2) fully executed Lease documents to Contractor.
Contractor will return one signed copy to the Landlord, and will record a
memoranda of lease prepared by Company Counsel with the appropriate
jurisdiction. Responsible for making show jurisdiction returns recorded leases.
Contractor will submit Non-disturbance agreements, prepared by Company Counsel,
for roof top and raw land leases to the relevant parties within 10 days of lease
signature.

Section 9: Standard Lease Terms

Lessee: TerreStar Networks Inc., a Delaware Corporation (please note that there
is no comma between “Networks” and “Inc.”)

Notice Address:

TerreStar Networks Inc.

12010 Sunset Hills Rd, ninth floor

Reston, VA 20190

Attn: General Counsel

 

Proprietary & Confidential    12 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Invoice Address:

TerreStar Networks Inc.

12010 Sunset Hills Rd, ninth floor

Reston, VA 20190

Attn: Accounts Payable

Signature Block:

The signature block of any lease should read:

 

TerreStar Networks Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

Term of Lease:

The term of Terrestar’s tenancy shall commence upon the start of construction of
the Tenant Facilities or twelve (12) months following the Effective Date of the
agreement, whichever first occurs and shall terminate on the fifth anniversary
of the Term Commencement Date unless otherwise terminated. The agreement shall
automatically extend the Term for five (5) successive five (5) year on the same
terms and conditions as the initial term, unless TerreStar notifies the Landlord
of its intention not to renew prior to commencement of the succeeding Renewal
Term.

Termination Rights:

Lessor Termination: Lessor shall have a right to terminate the lease agreement,
in the event that TerreStar fails to cure non-payment within 15 days of notice
or any other breach within 60 days of receiving notice (unless a longer cure
period is agreed to); or for condemnation or casualty. Any other termination
rights, must be approved by TerreStar Legal.

TerreStar Termination: TerreStar shall have a right to terminate the lease
agreement, with 30 days notice to the lessor in the event that lessor fails to
cure a breach within 60 days of receiving notice (unless a longer cure period is
agreed to); if TerreStar does not obtain or maintain any license, permit or
other approval necessary for the construction and operation of the TerreStar’s
Facilities; if TerreStar is unable to occupy and utilize the Premises due to an
action of the FCC, including without limitation, a take back of channels or
change in frequencies; if any environmental report for the land reveals the
presence of any Hazardous Material after the Term Commencement Date; if
TerreStar determines that the Premises are not appropriate for its operations
for economic or technological reasons, including, without limitation, signal
interference; or if the Landlord fails to deliver to TerreStar a required
executed memorandum of agreement or non-disturbance and attornment agreement .
Additionally, Premises or Tenant Facilities are damaged, destroyed, condemned or
transferred in lieu of condemnation, Tenant may elect to terminate this
Agreement as of the date of the damage, destruction, condemnation or transfer in
lieu of condemnation by giving notice to Landlord no more than forty-five
(45) days following the date of such damage, destruction, condemnation or
transfer in lieu of condemnation. If Tenant chooses not to terminate this
Agreement, Rent shall be reduced or abated in proportion to the actual reduction
or abatement of use of the Premises.

 

Proprietary & Confidential    13 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Term and Rent Commencement:

The term of TerreStar’s tenancy shall commence upon the start of construction of
the Tenant Facilities or twelve (12) months following the Effective Date of the
agreement, whichever first occurs. Within fifteen (15) business days following
the Term Commencement Date and on the first day of each month thereafter, Tenant
shall pay to lessor the agreed upon rent. Rent for any fractional month at the
beginning or at the end of the Term or Renewal Term shall be prorated.

Taxes

If personal property taxes are assessed, TerreStar shall pay any portion of such
taxes directly attributable to the TerreStar’s equipment on the premises. Lessor
shall pay all real property taxes, assessments and deferred taxes on the land;
taxes assessed on lessor’s operations or net income, and pay a pro rata share of
such tower operation expenses or real estate taxes.

Space to be Leased:

Tower Space: The tower space (or rooftop space) leased for the use of the
antennas should match the dimensions of the antenna to be used at the site.

Ground Space (Leased Space): 12’X10’

The ground space leased should be: 12’X10’, this provides plenty of space for
TerreStar’s initial and any future needs (See Appendix 6). In the event 12’X10’
is not available, Contractor is authorized to obtain a 6’X6’ space (at a
minimum) for the footprint of TerreStar’s equipment cabinets (including
applicable door swings) and adjacent equipment (power and telco/ethernet
supply).

Lessor’s Right to Stack or Make Modifications:

TerreStar understands that at some sites ground space is limited, and the lessor
may request the right to stack equipment over TerreStar’s equipment. If a
condition of leasing the site is to allow equipment to be stacked over
TerreStar’s equipment, or to stack TerreStar’s equipment over the equipment of
an existing tenant, TerreStar’s Market Manager needs to be notified of such
requirement during the application process and must have the right to reject the
site, based on this requirement. If TerreStar proceeds with the lease for this
site, TerreStar must have the right to review plans in advance and accept or
reject the proposed location of the equipment. In no event may the proposed
stacking or modifications impede TerreStar’s RF propagation pattern. In the
event that a shelter is installed above TerreStar’s shelter, the landlord shall
be solely responsible for all costs and expenses associated with obtaining any
required permits in connection with such shelter installation, and shall ensure
that such shelter installation complies with all applicable laws.

Lessor’s Right to Relocate TerreStar’s Equipment or the Tower:

The lessor should not have the right to relocate TerreStar’s equipment or the
tower.

 

Proprietary & Confidential    14 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Reservation of structural capacity:

The lessor shall reserve structural capacity on the tower and site for all
equipment described in the lease or SLA.

TerreStar’s Rights to Make Modifications:

If the subject modification is entirely within leased ground space and does not
involve a frequency change (from the bandwidth described in the lease) then no
consent should be required from the lessor, nor should notice to the lessor be
required.

If the subject modification involves only a change in frequency from that
specified in the lease, then no consent should be required from the lessor.
However, notice to the lessor may be required, and an amendment of the lease to
permit the new frequency usage may be required.

If the subject modification involves a “like-for-like, swap out” of antenna or
other tower-mounted equipment with identical equipment or different equipment
that does not materially increase tower loading, then no consent of lessor
should be required. However, notice may be required to be given to the lessor
and the lease may be required to be amended to permit the new equipment, (unless
it is identical in all respects to the replaced equipment).

Conditional Leases:

Ideally, TerreStar should be able to obtain fully executed leases prior to
performing all due diligence and obtaining all necessary consents, if
appropriate conditions precedent clauses are added. In such cases TerreStar (or
both parties) must have the right to terminate the license if the necessary
approvals are not obtained by a specified time frame. Examples of such
conditions precedent are zoning approval, landlord consent, and third party
waiver of ROFR.

Site Access:

TerreStar should have the right to access the site on a 24/7/365 basis.
TerreStar’s access rights may be subject to the terms of the ground lease, and
may be non-exclusive. TERRESTAR should have a non-exclusive easement to use all
parts of the site, that are not reserved exclusively for any other entities use,
for construction access, inspection, maintenance and repair access, temporary
materials staging during construction and repair, and other related uses.
TerreStar should not have to give notice to the lessor before entering a site.
If necessary, it is acceptable to agree to give notice (24 – 48 hours max.) to
the lessor before TerreStar performs “elevated work” at a site but for no other
reason.

Snow Removal:

The lessor should be obligated to keep the access way and site sufficiently
clear of snow to permit access. Possible compromises include stating that the
access must be sufficient for four wheel drive vehicles, that the clearing will
only be done on request, or that the clearing will only be requested where
TerreStar has a bona fide need to access the site immediately.

Zoning Approvals:

TerreStar will obtain all zoning approvals necessary to install its equipment.
The imposition of special conditions to approval may be made subject to review
and approval by lessor.

 

Proprietary & Confidential    15 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Representations and Warranties:

Ideally the lessor should represent and warrant that it holds good title to the
site, and that it will assure that the site and tower comply with all applicable
laws and regulations. If required, TerreStar may represent and warrant that it
will maintain its equipment in good condition and will operate in accordance
with all applicable law and regulation. As with all other provisions of this
Leasing Guide, if Contractor has any questions about representations and
warranties, Contractor should contact TerreStar’s legal counsel.

Installation of Equipment:

TerreStar shall have the right to install and modify its equipment, with no
obligation to permit lessor to perform or bid on the installation work.

“Close-Out Documentation:”

It is acceptable to agree that TerreStar shall provide copies of “as-built”
drawings, building permits and other customary “close-out” documentation to the
lessor within thirty (30) days of completion of installation or modification of
TerreStar’s equipment.

Subordination and Non-Disturbance Clauses:

If required, TerreStar may agree to subordinate its interest in a site to prior
and future encumbrances of the lessor’s interest (a subordination agreement)
provided that said encumbrances must agree that TerreStar’s’s possession will
not be disturbed in the event of foreclosure so long as TerreStar is not in
default under the lease (a non-disturbance agreement).

Ground Lease Provisions:

A copy of the ground lease (if any) must be provided; it should be an exhibit to
the lease. It may be redacted to delete the amount of the rent or other
confidential irrelevant information. The lease should provide that the lessor
agrees to exercise all rights to renew the term of the ground lease for the
duration of the lease term as may be renewed.

RF Interference:

The lease must provide that the lessor will cause any third party to eliminate
any RF interference that its (subsequently commenced) use causes to TerreStar’s
(previously commenced) use. TerreStar will agree not to cause RF interference
with previously commenced uses at the subject site that are FCC licensed, and to
cure any RF interference within seventy-two (72) hours of notice thereof, but
will not agree not to interfere with any prior or subsequent uses that are not
FCC licensed.

Payment Method:

By check or electronic transmittal payable to lessor on a monthly basis.

 

Proprietary & Confidential    16 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

RF Exposure:

TerreStar will cooperate with the licensor and other site users to address
non-compliance with FCC RF exposure limits.

Waiver of Landlord’s Lien:

The lessor should waive any rights to a landlord’s lien so that TerreStar’s
property is unencumbered and may be used as collateral by TerreStar.

Indemnification Clauses:

Indemnity clauses must conform to TerreStarstandard clauses or be approved by
TERRESTAR’s counsel.

Limitations of Liability (Waiver of Consequential Damages):

Both lessor and TerreStar should waive any right to collateral or punitive
damages.

Insurance:

The insurance clauses in the lease must accurately reflec’s current coverages
and limits, and otherwise be acceptable. A summary of TERRESTAR’s insurance will
be provided.

Utilities:

Ideally the lease will represent that separately metered electricity is
available at the site. TERRESTAR should not agree to pay any share of utility
costs for service supplied to lessor or other carriers.

Casualty and Condemnation:

The lease should provide that the lessor shall repair any casualty damage to the
site within ninety (90) days of the date of the casualty, and rebuild the site
or replace the tower within one hundred eighty (180) days of the date of the
casualty in the event the tower and/or the site is destroyed. During the repair
period, the rent should abate, and TERRESTAR should be allowed, without charge,
to install and operate a “cell on wheels” (C.O.W.), if conditions permit.

Default and Cure Periods:

The lessor must provide written notice and fifteen(15) day cure period before
delinquent payment constitutes a default. There should be no cross default
provisions. Lessor must provide written notice and sixty (60) day cure period
(with additional time provided if reasonably needed and if the cure is commenced
within said sixty(60) day period) before non-monetary breach constitutes a
default

Environmental Provisions:

Ideally, the lease should require the lessor to provide to TerreStar copies of
any Phase 1 ESA report that it possesses. The lease should provide that the
lessor shall indemnify TerreStar against any liability or cost incurred due to
environmental problems at the site unless caused by TerreStar or third parties
not under the lessor’s control.

 

Proprietary & Confidential    17 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

FCC Antenna Structure Registration:

The lease should state that the lessor shall provide a copy of the licensor’s
FCC Form 854-R.

Governing Law, Jurisdiction:

The lease should provide that disputes will be litigated in the state where the
site is located and that state’s law should be applied to determine the outcome.

Assignment Rights:

TerreStar must have the right to assign its interests in the lease to third
parties without the consent of the lessor, at least with respect to transfers to
its parent, subsidiaries, affiliates or successors of TerreStar’s business
whether by merger, sale of assets or otherwise. Ideally TerreStar should be
released from further liability upon making the assignment. This right should
not be limited to affiliates of or successors to TerreStar. It is permissible to
require notice of such assignments to be given to lessor.

Non-Disclosure Provisions:

The lease should provide that its content and existence should be kept
confidential by both parties, with certain exceptions.

Compliance with Laws and Regulations

TerreStar’s operations are subject to more regulations than other cellular
carriers. The satellite portion of TerreStar’s business brings State Department
and Defense Department rules to bear on its operations. As a result, TerreStar
requires that lessors agree to not only keep the site in conformance with all
applicable, laws, rules and regulations and agree to reasonably cooperate with
TerreStar regarding any compliance required by the TerreStar in respect to its
use of the site. Lessor must also acknowledge that any products, software, and
technical information provided under the lease are subject to U.S. export laws
and regulations and any use or transfer of such products, software, and
technical information must be authorized under those regulations. Lessor must
agree that it will not use, distribute, transfer, or transmit the products,
software, or technical information (even if incorporated into other products)
except in compliance with U.S. export regulations. TerreStar will agree to use
the site as may be required or as permitted by applicable laws, rules and
regulations, and to comply with U.S. export regulations, as well.

 

Proprietary & Confidential    18 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 1 - Document Execution Request Form

LOGO [g41510terrestarlogo_p181.jpg]

DOCUMENT EXECUTION REQUEST/BUSINESS SUMMARY

FOR LEASING DOCUMENTS

 

ORIGINATING MARKET:  

 

   DATE:  

 

SITE NUMBER:  

 

   SITE NAME:  

 

SITE ADDRESS:  

 

   LANDLORD:  

 

Type of document (check one):

 

¨ Site Lease Agreement   ¨ Lease Amendment   ¨ Memorandum of lease ¨ TerreStar
Tower Lease Form   ¨ Access or utility easement   ¨ Entry & testing agreement ¨
TerreStar Rooftop Lease Form   ¨ Subordination agreement   ¨ Other (please
specify): ¨ TerreStar Ground Lease Form   ¨ Landlord Lease Form  

 

TYPE OF SITE:

   TOTAL RENT

¨ Ground lease over $/month

   $             

¨ Ground/Tower lease (Collocation) over $/month

   $             

¨ Ground lease for additional ground space with a collocation, ground lease over
$/month

   $             

¨ Ground lease for additional ground space with collocation; total site rent
over $/month

   $             

¨ Building rooftop/TI lease over $/month

   $             

¨ Other:

   $              Answer the following questions if applicable.   

FINANCIAL ISSUES:

  

Any Additional Fees / Non Standard Consideration Required? Yes ¨ No ¨
(Describe):

  

Do we have TerreStar’s standard Waiver of Lessor’s Lien language? Yes ¨ No ¨ (If
No, explain):

  

Do we have TerreStars standard Assignment and Subletting language? Yes ¨ No ¨
(If No, explain):

  

Initial and Renewal Terms satisfy minimum criteria? Yes ¨ No ¨ (If No, explain):

  

TerreStar has right to terminate anytime? Yes ¨ No ¨ (If No, explain):

  

Does Landlord have termination rights? Yes ¨ No ¨ (If Yes, explain):

  

Option Payment, if any? Yes ¨ No ¨

   $             

Revenue Share ¨ / Split ¨ (% and $ value) [None ¨] :

  

LL Consent Required Yes ¨ No ¨ ($ fee?):

   $             

Pre-Execution Due Diligence Complete? Yes ¨ No ¨ (If No, explain):

  

Due Diligence Checklist Attached? Yes ¨ No ¨ (If No, explain):

  

Ground Lease Auto Renewal? Yes ¨ No ¨ (If No, explain):

  

Leased Ground Space Area Size (s.f.)?:

  

Site Address:

  

Landlord’s Name:

  

 

Proprietary & Confidential    19 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Date of attached document:    Commencement/effective date?:    Anticipated
on-air date?   

 

CATEGORY

  

SITE DEMOGRAPHIC

¨ Quality   ¨ Capacity   ¨ Coverage    ¨ Urban    ¨ Suburban    ¨ Rural

SUBJECT MATTER

 

1. Briefly summarize the nature of the agreement so that the signatories have a
basic understanding of the agreement:

 

 

 

 

 

 

 

2. If applicable, briefly summarize any deviations from company standard forms
(attach any necessary pages):

 

 

 

 

CONTRACTOR SIGNATURES

 

   

Signature

    

Date

¨ Market Site Acquisition LeadŒ  

 

    

                             

¨ Market Manager  

 

    

 

¨ PMO RepresentativeŽ  

 

    

 

¨ Outside Counsel  

 

    

 

 

Œ

Signature required on all Document Execution Requests/Business Summaries.



Signature required on all Document Execution Requests/Business Summaries.

Ž

Signature required on Document Execution Requests/Business Summaries where rent
exceeds market target by more than twenty percent (20%).



By signing above, I certify that I have reviewed the attached document and I
approve the document as to legal form (not required when American Tower, Crown
Castle or other MLA partner is licensor).

TERRESTAR REQUIRED APPROVALS & SIGNATURES

Signature

 

 

      Director of Site Development (Level 1 Approval)    Date    ¨ Approved    ¨
Denied    ¨ Conditional

 

Conditions:

 

      VP of Site Development (Level 2 Approval)    Date    ¨ Approved    ¨
Denied    ¨ Conditional

 

Conditions:

TO BE COMPLETED BY THE ORIGINATOR      

Originator certifies that all relevant supporting documents are attached. Please
return the attached document to the originator.

 

Signed by Originator:    

 

  Date:  

 

Print Name:  

 

  Title:  

 

 

Proprietary & Confidential    20 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines      



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 2 - Due Diligence Checklist

LOGO [g41510terrestarlogo_p183.jpg]

Leasing Due Diligence Checklist

Site Name:

Site Address:

Number:

Legal Description:

Landlord Name:

Ground Lease

 

    

Yes

  

No

  

Comments

Underlying ground lease boundaries encompass the proposed equipment and shelter
requirements

   ¨    ¨   

Underlying ground lease unexpired term is greater than or equal to ten
(10) years

   ¨    ¨             number of years remaining on ground lease term

Underlying ground lease does not allow landlord to terminate without cause

   ¨    ¨   

No landlord consent or right of first refusal (ROFO) exists

   ¨    ¨   

Landlord consent or ROFR exists, and notification or consent has occurred

   ¨    ¨   

Ground Lease Lessor is consistent with the title report

   ¨    ¨    Name:

Additional landlord rights that may impact Company

   ¨    ¨    List: Title Report              

Yes

  

No

  

Comments

Title Report received and attached    ¨    ¨    current site owner(s) of fee
simple title same as owner identified on ground lease    ¨    ¨    Name:
Easements, covenants or restrictions of record affecting access to the Site    ¨
   ¨    List: Mortgage on the site    ¨    ¨    Amount: $     Liens on the site
(mechanics lien, material man’s liens, judgment liens, federal tax liens)    ¨
   ¨    Amount: $     Unpaid Taxes on the Site    ¨    ¨    Amount: $    
Bankruptcy affecting the Site    ¨    ¨    Title Report included in Lease
Execution Package    ¨    ¨   

Zoning          

Yes

 

No

 

Admin

 

Public Hearing

 

Comments

Zoning Required

  ¨   ¨   ¨   ¨  

Zoning Approval obtained

  ¨   ¨   ¨   ¨  

 

Proprietary & Confidential    21 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

Environmental           

Yes

  

No

  

Comments

Collocation Site: Phase 1 which has been performed within six (6) months

   ¨    ¨    Phase 1 Completion Date:

Raw Land Site: Phase 1 has been performed by Contractor

   ¨    ¨   

Phase II is necessary

   ¨    ¨   

NEPA Checklist Completed or NEPA Compliant (as required)

   ¨    ¨   

Raw Land Site: Land Boundary Survey completed

   ¨    ¨   

Geotechnical Investigation Required

   ¨    ¨    Date Performed:

Soil Resistivity Testing

   ¨    ¨    Date Performed:    ¨    ¨    Structural Analysis required by MLA   
¨    ¨    Date Performed: Tower is compliant per verification of existing
zoning/building permit.    ¨    ¨    No existing zoning/building permit was
provided    ¨    ¨   

 

¨ Per the Lessor’s provided documentation, the tower is structurally adequate
for TerreStar’s proposed installation. (check one):

 

  ¨ Structural Waived

If Structural Waived, states basis:                                         
                                                                     

  ¨ Structural Letter

  ¨ Structural Analysis

Miscellaneous

 

     Yes    No    N/A   

Comments

2C/1A Certification in SMS    ¨    ¨    ¨    Intermod Study Complete    ¨    ¨
   ¨    FAA Approval    ¨    ¨    ¨    AM Pre-Screen Complete    ¨    ¨    ¨   
Date Completed: AM De-Tuning Study Completed    ¨    ¨    ¨   

I hereby certify that the above information has been verified by performing the
due diligence requirements set forth in the general services master agreement:

Contractor Representative Name:                                         
            

Contractor Representative Signature:                                     

Date:                     

 

Proprietary & Confidential    22 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 3 – Title Review Memorandum

TERRESTAR NETWORKS TITLE REVIEW FORM

 

Region/Market:   

 

   Site ID:   

 

Site Acquisition Coordinator:   

 

   Site Name:   

 

Leasing Agent:   

 

Site Acquisition Lead:   

 

Title Company   

 

Legal Reviewer:   

 

Date of Title Report   

 

 

Address:   

 

County:   

 

City:   

 

APN:   

 

Owner:   

 

TerreStar Networks’s Lessor:   

 

Interest:   

 

Agreement Type:   

 

LEASING MANAGER REVIEW: After review of the Title Report for this site, please
take note of the following issues that may affect construction and/or use of the
site.

 

1)  

 

2)  

 

3)  

 

4)  

 

5)  

 

6)  

 

7)  

 

 

  

 

Leasing Manager’s Electronic Signature                    (Date)

**** LEGAL REVIEW CONTINUED ON THE FOLLOWING PAGE ****

 

Proprietary & Confidential    23 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

LEGAL REVIEW: After review of the Title Report for this site, please take note
of the following issues that may affect construction and/or use of the site.

1)

 

 

2)

 

 

3)

 

 

4)

 

 

5)

 

 

6)

 

 

7)

 

 

 

    

 

  Attorney/Legal Reviewer’s Signature

 

Proprietary & Confidential    24 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Appendix 4 – Lease Guidelines Process Flow Chart

LOGO [g41510achart_p187.jpg]

 

Proprietary & Confidential    25 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 5 – Site Lease Alternate Lease Language Library

ALTERNATIVE LEASE LANGUAGE

AND

LEASING GUIDELINES

INTENDED FOR USE IN NEGOTIATION OF TERRESTAR

NETWORK SERVICES LEASES.

PROPRIETARY AND CONFIDENTIAL

The information contained herein is privileged and confidential and may not be
used by any other parties without the express written consent of Terrestar
Network Services.

 

Proprietary & Confidential    26 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

INTRODUCTION

 

     Dear Site Acquisition Vendor:

    [***]

[***]

 

2.      Landlord is a Trust:

  [***]   

[***]

[***]

[***]

[***]

 

Proprietary & Confidential    27 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

  1. Option to Lease.

[***]

[***]

 

Proprietary & Confidential    28 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

[***]

[***]

[***]

[***]

 

  3. TERM

 

1. Sublease: [***]

[***]

[***]

 

Proprietary & Confidential    29 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

 

2. Hold Over

[***]

[***]

[***]

 

Proprietary & Confidential    30 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

  4. RENT

 

1. Annual Payment Schedule

[***]

[***]

 

2. Holdover:

[***]

[***]

[***]

 

3. Rent Escalation

[***]

[***]

[***]

[***]

 

Proprietary & Confidential    31 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

 

2. Multiple Payees:

[***]

[***]

[***]

 

3. Assignment of Rent:

[***]

[***]

 

Proprietary & Confidential    32 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

[***]

 

5. Rent Deposit Applied to First Month’s Rent:

[***]

[***]

[***]

[***]

 

6. Security Deposits:

[***]

[***]

[***]

[***]

 

Proprietary & Confidential    33 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

 

  5. USE

1. Use Subject to Applicable Law, Regulations and Ordinances: Revise the second
sentence of Paragraph 5 so that the sentence reads as follows:

[***]

2. Landlord’s Reasonable Duty to Cooperate: Revise the second sentence of
Paragraph 5 so that it reads as follows:

[***]

 

Proprietary & Confidential    34 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

6(a) FACILITIES

 

1. Plan Approval:

[***]

[***]

[***]

[***]

 

2. Compliance with Applicable Laws: [***]

[***]

6(b) UTILITIES

 

1. Compensation for Electrical Services – Payment of Utilities:

 

Proprietary & Confidential    35 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

[***]

 

2. Landlord Cooperation with Utility Easements

[***]

[***]

[***]

[***]

6(c) ACCESS TO THE PREMISES

 

1. Access during normal business hours:

[***]

 

2. An “emergency” can be defined as:

 

Proprietary & Confidential    36 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

 

3. Access during normal business hours; off-hour telephone notice required:

[***]

 

4. Card-Key Access:

[***]

 

5. Security Check-In Required:

[***]

 

6. Security Procedures: See also Additional Provisions: Site Rules and
Regulations in Appendix 1.

[***]

 

7. Prior Notice for After-Hour Access: [***]

[***]

 

Proprietary & Confidential    37 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

8. List of Authorized Personnel Required:

[***]

6(d) ACCESS TO THE PROPERTY

 

1. TerreStar Constructs Access Roadway:

[***]

 

2. Maintenance of Access Road

[***]

[***]

 

3. Relocation of Access Road:

[***]

[***]

 

Proprietary & Confidential    38 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

10. TERMINATION

 

1. Extended Cure Period for Non-Monetary Default: [***]

[***]

 

2. Early Termination Fees / Liquidated Damages: [***]

[***]

 

  16. WARRANTY OF TITLE AND QUIET ENJOYMENT

 

1. Encumbrances and Restrictions of Record: [***]

[***]

[***]

[***]

 

Proprietary & Confidential    39 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

17. REPAIRS

 

1. Tenant’s operations cause need for repair:

[***]

 

  20. MARKING AND LIGHTING

Overview

The FCC marking and lighting requirements (the Antenna Structure Registration
Rules) are set forth in Part 17 of Title 47 in the Code of Federal Regulations.
47 C.F.R. §17.4.

Purpose:

 

  1. Ensure that the Landlord will fulfill any applicable FCC/FAA marking and
lighting requirements on the Landlord-owned structures, including shifting
responsibilities to the Landlord if TerreStar is erecting the tower and
conveying to the Landlord.

 

  2. Protect TerreStar from FCC/FAA regulatory action upon the Landlord’s
failure to properly mark and light the Property.

The Tenant Facilities

[***]

Building Agreements

[***]

[***]

[***]

[***]

 

Proprietary & Confidential    40 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

[***]

ADDITIONAL PROVISIONS

 

1. [***]

[***]

[***]

[***]

[***]

[***]

 

Proprietary & Confidential    41 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

2. [***]

[***]

_______________________________________________

 

3. BUSINESS DAY

A “Business Day” is any day, Monday through Friday, excluding legal holidays,
banking holidays in the county within which the Premises is located, or any day
on which banking institutions are authorized by applicable law or executive
order to close.

_______________________________________________

 

4. ESTOPPEL CERTIFICATES: [***]

[***]

_______________________________________________

 

5. MECHANICS’ AND MATERIALMANS’ LIENS

[***]

_______________________________________________

 

6. NOT AN OFFER

[***]

_______________________________________________

 

7. RELOCATION OF THE TENANT FACILITIES: [***]

 

Proprietary & Confidential    42 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Proprietary & Confidential    43 (43)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 5 Leasing Guidelines Appendix      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 6

NEPA COMPLIANCE WORKSHEET

 

  I. Complete NEPA Land Use Checklist to Determine NEPA Applicability:

** For collocations, only screening for Category #4 is required. The remaining
categories are generally excluded.

 

FCC Category

   Source References (Agencies)    Initial Appropriate Box       Potential
Adverse
Impact    No Adverse
Impact    Collocation
Agreement/
NPA Exclusion
Applies

1.      Designated Wilderness Areas

           

2.      Designated Wildlife Preserve

           

3.      Threatened or Endangered Species & Critical Habitats

           

4.      Historic Places**

           

5.      Indian Sites of Religious & Cultural Significant

           

6.      Floodplain

           

7.      Wetlands, Deforestation & Surface Waterways

           

8.      High Intensity White Lights in Residential Neighborhoods

           

9.      Human Exposure to Radiation in Excess of Applicable Safety Standards

           

10.    Located Within 1 Mile of a National Scenic/Historic Trail

           

11.    National Wild & Scenic Rivers

           

(For definitions of categories 1 – 8, see 47 CFR Ch. 1, Sec. 1.1307.)

 

Proprietary & Confidential    1 (3)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 6 NEPA Compliance Worksheet      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 6

NEPA COMPLIANCE WORKSHEET

 

  II. Where NEPA compliance is required, determine appropriate due diligence and
required documentation based on scope of work:

 

Scope of Work

  

Required Due Diligence

n  New or Replacement Tower

  

¨        Complete full NEPA report In accordance with FCC Regulations.

 

A replacement tower may qualify for an exclusion from SHPO/THPO review if:

 

¨        No “Substantial increase in the size of the tower” (see definition
below);

 

¨        Expansion of the lease area is 30 feet or less in any direction; and

 

¨        Section 106/SHPO/THPO Review is completed on the existing tower if it
was constructed after March 16, 2001.

n  Collocation On an Existing Tower

  

For Towers Built After March 16, 2001, Check For:

  

¨        Section 106/SHPO/THPO Review Completed;

 

¨        SHPO/THPO Finding of “no effect” or “no adverse effect;”

 

¨        No Substantial Increase in the Size of the Tower;

 

¨        No FCC Ruling of Effect on Historic Property; and

 

¨        No Written or Electronic Complaints.

 

**If all the above criteria are met, the collocation qualifies for an exclusion
from SHPO/THPO review under the CA.

 

***In the event that a tower owner cannot produce NEPA documentation for an
existing tower constructed after March 16, 2001, Bechtel CANNOT construct on the
tower.

For Towers Built Before March 16, 2001, Check For:

  

¨        No Substantial Increase in the Size of the Tower;

 

¨        No FCC Ruling of Effect on a Historic Property;

 

¨        Site Not Subject to a Pending Environmental Review; and

 

¨        No Written or Electronic Complaints.

 

**If all of the above criteria are met, the collocation qualifies for an
exclusion from SHPO/THPO review under the CA.

n  Collocation On a Building or Non-Tower Structure

  

For Building/Non-Tower Structures Check For:

  

¨        Building/Structure is not 45 years old, or older;

 

¨        Building/Structure is not in a historic district;

 

¨        The antenna is not visible from the ground level of a historic district
where the antenna is on a structure within 250 feet of the boundary of the
district;

 

Proprietary & Confidential    2 (3)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 6 NEPA Compliance Worksheet      



--------------------------------------------------------------------------------

Execution Copy

 

  

¨        Building/Structure is not a designated National Historic Landmark or
listed in, or eligible for, listing in the National Register of Historic Places;
and

 

¨        No written or electronic complaints.

 

**If all of the above criteria are met, the collocation qualifies for exclusion
from SHPO/THPO review under the NPA.

Suitable Documentation for a Collocation Includes:   

¨        Tower Owner Self-Certification Letter/Compliance Statement;

 

¨        Collocation Exemption Letter; or

 

¨        Section 106 Consultation Letter.

n  Modification

  

For Towers Built After March 16, 2001 Check For:

  

¨        Completed Section 106/SHPO/THPO review process and any associated
environmental reviews required by the FCC; and

 

¨        No Substantial Increase in the Size of the Tower.

For Towers Built Before March 16, 2001 Check For:

  

¨        No Substantial Increase in the Size of the Tower.

 

**If the above criteria are met, the modification qualifies for exclusion from
SHPO/THPO review under the NPA.

Suitable Documentation for a Modification Includes:   

¨        Growth Exemption Letter; or

 

¨        Carrier Self-Certification Letter Re: the Applicability of Section 106
Review to the Existing Modification; or

 

¨        Modification SHPO Self-screening questionnaire (in development)

“Substantial Increase in the size of the tower:”   

¨        10% or 20 foot rule;

 

¨        Four (4) cabinets or one (1) shelter rule;

 

¨        Appurtenance Rule; or

 

¨        Expansion of the lease area rule.

 

(See Appendix A for further reference.)

 

Proprietary & Confidential    3 (3)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 6 NEPA Compliance Worksheet      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 7

SITE TYPE MODEL DRAWINGS, STANDARDS AND SPECIFICATIONS

SMS REFERENCE NUMBERS

Site Type Model Drawings:

 

Site Type

  

Model Drawing

Document No.

   Revision

Co-Location Site

   [***]-000-CL-SITE    0

Rooftop Site

   [***]-000-RT-SITE    0

Feederless Site

   [***]-000-FL-SITE    0

Raw Land Site

   [***]-000-RL-SITE    0

Water Tank Site (also sometimes referred to in the Agreement as “Water Tower”)

   [***]-000-WT-SITE    0

Flag Pole Site

   [***]-000-FP-SITE, Sheet 03    0

Standards and Specifications:

 

Description

  

Document No.

   Revision

Standard Notes, Symbols and Details

   [***]-000-A3-EF-00001    0

Technical Specification for Facility Grounding of Base Transmission Sites

   [***]-000-3PS-GET-00001    0

Technical Specifications for Site Survey

   [***]-000-3PS-CY04-00001    0

Technical Specifications for Soil Boring and Geotechnical Investigation

   [***]-000-3PS-CY05-00001    0

TerreStar Radio Frequency Cable Standards

   TSN-ATC-3-POL-Radio_Frequency_Cable_Standards    1.3

 

Proprietary & Confidential    1    Bechtel Communications & TerreStar Networks

Exhibit C Attachment 7 Site Model Drawings, Standards

and Specifications SMS Reference Numbers

     



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 8

RF SITE CONFIGURATION SHEET

 

RF - Site Design Form Site Information

Site Number:

    

 

     Site Name     

 

Market:

    

 

     Cluster:     

 

Revision:

    

 

         

RNP Engineer:

    

 

     RNP Engineer-Contact Tlf.:     

 

Supervisor:

    

 

     Supervisor- Contact Tlf.:     

 

Date:

    

 

          Location

Longitude:

    

 

     Address:     

 

Latitude:

    

 

     City:     

 

          State:     

 

Site Acquisition Company:

    

 

          NODE B Design Information

Number of sectors:

    

 

     Configuration:     

 

Node B Type:

    

 

     Cell Type:     

 

Number of Node Bs:

    

 

          Antenna/Feeders Design Information       

Sector A

    

Sector B

    

Sector C

Number of antennas

    

 

    

 

    

 

Antenna Type

    

 

    

 

    

 

Antenna Vendor

    

 

    

 

    

 

Horizontal Beamwidth

    

 

    

 

    

 

Gain

    

 

    

 

    

 

Diversity

    

 

    

 

    

 

Azimuth

    

 

    

 

    

 

Band

    

 

    

 

    

 

Mechanical Tilt

    

 

    

 

    

 

Electrical Tilt

    

 

    

 

    

 

Radiation Height from Ground

    

 

    

 

    

 

Number of Feeders

    

 

    

 

    

 

 

Proprietary & Confidential    1 (2)    Bechtel Communications & TerreStar
Networks

Exhibit C Attachment 8 RF Site Configuration Sheet

     



--------------------------------------------------------------------------------

Execution Copy

 

Feeder Type

    

 

    

 

    

 

Feeder Length

    

 

    

 

    

 

Number of jumpers (top&bottom)

    

 

    

 

    

 

Combiner Type

    

 

    

 

    

 

Mast Head Amplifier (MHA)

    

 

    

 

    

 

Comments and Change History

Sector A

    

 

    

 

    

 

Sector B

    

 

    

 

    

 

Sector C

    

 

    

 

    

 

Approvals - Signature and date

[***] RF:

    

 

     Other:     

 

TerreStar Networks Inc. RF:

    

 

         

Implementation:

    

 

         

 

Proprietary & Confidential    2 (2)    Bechtel Communications & TerreStar
Networks

Exhibit C Attachment 8 RF Site Configuration Sheet

     



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 9

BACKHAUL SITE CONFIGURATION SHEET

 

Backhaul Site Configuration Sheet Site Information

Site ID Number:

    

 

     Site Name     

 

Market

    

 

     Site Type (Remote, Hub, Relay)     

 

Site Owner (TerreStar,

Existing Site)

    

 

         

Site Contact Name

    

 

     Site Contact Tlf.     

 

Date:

    

 

          Location

Longitude (W/E)

    

 

     Address     

 

Latitude (N/S)

    

 

     City     

 

Datum: WGS 84 ¨ Other ¨ Specify:                

     State     

 

Backhaul Site Design Information

Is this a microwave backhaul site? Yes ¨ No ¨

If No, please list non-microwave site requirements:

 

If Yes, please complete items below:

Tower Type: Monopole with Shelf ¨ Monopole with T-Boom ¨ Lattice Tower ¨ Guyed
Tower ¨

Other ¨ Specify:                 

Total Tower Height

(Feet above sea level)

    

 

     Antenna Make, Model, and Size     

 

Ground Elevation

(Feet above sea level)

     Actual ¨ Assumed ¨          

Antenna Centerline Height

(Feet above ground level)

    

 

     Path Azimuth     

 

Transmit Frequency (GHz)

    

 

     Path Length (in km) (Optional)     

 

Approvals - Signature and date

Backhaul Vendor:

    

 

    

 

    

 

TerreStar/TerreStar Designate Approval

    

 

    

 

    

 

 

Proprietary & Confidential    1    Bechtel Communications & TerreStar Networks
Exhibit C Attachment 9 Backhaul Site Configuration Sheet      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 10

FORM OF NOTICE TO PROCEED WITH CONSTRUCTION

 

NOTICE TO PROCEED      

Date Issued:

Section I - Site Information:          Region:    Area:    Market:    Site Id:
Address:          Section II - Comments:         

 

IN WITNESS WHEREOF, the undersigned, being duly authorized representatives of
each Party, have acknowledged this Notice to Proceed with Construction with
respect to the above referenced Site as of the Company SMS (Siterra) date stamp
listed below.

TERRESTAR NETWORKS INC.       Company SMS Date Stamp:          By:         
(Please Print Name)             Title:       CONTRACTOR:          By Vendor:   
      (Please Print Name)             Title:      

 

Proprietary & Confidential    1    Bechtel Communications & TerreStar Networks

Exhibit C Attachment 10 Notice to Proceed with Construction Form

     



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 11

CONSTRUCTION COMPLETION CHECKLIST

 

Contractor:    TSN Site Inspector:                                     
Site Name/Address:    Site Number:                                         
      

 

Attribute Inspected in accordance with Subcontract including

Specifications / Drawings

HIGHLIGHTED ITEMS NOT IN RAN SCOPE

  Yes   Punch list Item   N/A   Acceptable
Y/N  

Comments

1. ANTENNAS

 

 

 

 

 

 

 

 

 

 

Correct RF antennas installed/located (Model Number)

 

 

 

 

 

 

 

 

 

 

RF Antenna coated/painted as specified

 

 

 

 

 

 

 

 

 

 

RF Antenna - orientation to correct azimuth

 

 

 

 

 

 

 

 

 

 

 - plumb

 

 

 

 

 

 

 

 

 

 

 - height per RF data sheet

 

 

 

 

 

 

 

 

 

 

 - minimum spacing

 

 

 

 

 

 

 

 

 

 

 - down tilt per RF data sheet

 

 

 

 

 

 

 

 

 

 

 - grounding as per specification

 

 

 

 

 

 

 

 

 

 

TMA/LNA/GPS located and installed per design

 

 

 

 

 

 

 

 

 

 

 - Horizontal visibility for 180°@ 10° above surface or able to lock onto
minimum 3 satellites

 

 

 

 

 

 

 

 

 

 

Correct MW antenna installed/located (Model Number)

 

 

 

 

 

 

 

 

 

 

MW Antenna   - correct azimuth orientation (Backhaul Vendor)

 

 

 

 

 

 

 

 

 

 

 - height per RF data sheet

 

 

 

 

 

 

 

 

 

 

 - grounding per specification

 

 

 

 

 

 

 

 

 

 

 - installed MW ice shield (if applicable)

 

 

 

 

 

 

 

 

 

 

All antennae hardware secure and tight

 

 

 

 

 

 

 

 

 

 

Allowance for antenna drainage

 

 

 

 

 

 

 

 

 

 

2. RF SURGE ARRESTORS (if applicable)

 

 

 

 

 

 

 

 

 

 

Installed/located in accord with Site Plans

 

 

 

 

 

 

 

 

 

 

3. CONNECTORS

 

 

 

 

 

 

 

 

 

 

Connectors are weather proofed as required

 

 

 

 

 

 

 

 

 

 

Coax to jumper connections per Design Criteria

 

 

 

 

 

 

 

 

 

 

Cable at connector does not have undue stress

 

 

 

 

 

 

 

 

 

 

Connectors are free from damage or distortion

 

 

 

 

 

 

 

 

 

 

Connectors tight/torqued, not cross threaded

 

 

 

 

 

 

 

 

 

 

4. COAX

 

 

 

 

 

 

 

 

 

 

Correct size, routing and length

 

 

 

 

 

 

 

 

 

 

Ground kits installed

 

 

 

 

 

 

 

 

 

 

 - Grounded top, bottom and middle as specified

 

 

 

 

 

 

 

 

 

 

 - At entry to cabinet/building entry

 

 

 

 

 

 

 

 

 

 

 

Proprietary & Confidential    1 (5)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 11 Construction Completion Checklist      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 11

CONSTRUCTION COMPLETION CHECKLIST

 

Contractor:    TSN Site Inspector:                                     
Site Name/Address:    Site Number:                                         
      

 

Attribute Inspected in accordance with Subcontract including

Specifications / Drawings

HIGHLIGHTED ITEMS NOT IN RAN SCOPE

  Yes   Punch list Item   N/A   Acceptable
Y/N  

Comments

Free of kinks and dents

 

 

 

 

 

 

 

 

 

 

Bend radius acceptable

 

 

 

 

 

 

 

 

 

 

Drip loops and supports are installed

 

 

 

 

 

 

 

 

 

 

Support spacing (max3ft between vertical coax supports; 3ft horizontal)
installed correctly

 

 

 

 

 

 

 

 

 

 

Coax hoist grip installed at top of run

 

 

 

 

 

 

 

 

 

 

Tie-wraps/stainless steel hardware installed correctly

 

 

 

 

 

 

 

 

 

 

Identification - color coding per specification

 

 

 

 

 

 

 

 

 

 

   - tagging per specification

 

 

 

 

 

 

 

 

 

 

Protective Ice Bridge/Shield installed per design

 

 

 

 

 

 

 

 

 

 

Coax sweep test complete and acceptable

 

 

 

 

 

 

 

 

 

 

5. GROUNDING

 

 

 

 

 

 

 

 

 

 

Downward flow of Coax ground conductors into ground bar(s)

 

 

 

 

 

 

 

 

 

 

Ground conductors terminated with two-hole lugs

 

 

 

 

 

 

 

 

 

 

Tower grounding to site ground system per design

 

 

 

 

 

 

 

 

 

 

Equipment frame(s) grounded to ground system

 

 

 

 

 

 

 

 

 

 

Fuel tank/generator grounded to ground system as required

 

 

 

 

 

 

 

 

 

 

Ice bridge posts grounded to ground system

 

 

 

 

 

 

 

 

 

 

Site ground system per drawings

 

 

 

 

 

 

 

 

 

 

Ground wire bend radius correct? (minimum 8 inches)

 

 

 

 

 

 

 

 

 

 

Ground bars- size per design

 

 

 

 

 

 

 

 

 

 

- location per design

 

 

 

 

 

 

 

 

 

 

- hardware stainless steel

 

 

 

 

 

 

 

 

 

 

- anti-corrosive compound used

 

 

 

 

 

 

 

 

 

 

- grounding conductors not doubled on any ground bar location or bolt

 

 

 

 

 

 

 

 

 

 

All ground fields bonded

 

 

 

 

 

 

 

 

 

 

Coax Tray grounded correctly (no daisy-chaining)

 

 

 

 

 

 

 

 

 

 

Conduit grounding (for conduit greater than 3 inches dia.)

 

 

 

 

 

 

 

 

 

 

Equipment grounded as required

 

 

 

 

 

 

 

 

 

 

Fence grounding as per drawing

 

 

 

 

 

 

 

 

 

 

Water main ground - pipe clean

 

 

 

 

 

 

 

 

 

 

   - correct clamp

 

 

 

 

 

 

 

 

 

 

All ground conductor lugs are two hole long barrel as required

 

 

 

 

 

 

 

 

 

 

 

Proprietary & Confidential    2 (5)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 11 Construction Completion Checklist      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 11

CONSTRUCTION COMPLETION CHECKLIST

 

Contractor:    TSN Site Inspector:                                     
Site Name/Address:    Site Number:                                         
      

 

Attribute Inspected in accordance with Subcontract including

Specifications / Drawings

HIGHLIGHTED ITEMS NOT IN RAN SCOPE

  

Yes

  

Punch list Item

  

N/A

  

Acceptable
Y/N

  

Comments

Lugs crimped per manufacturer requirements

  

 

  

 

  

 

  

 

  

 

Buried ground ring

  - exothermic welds & acceptable   

 

  

 

  

 

  

 

  

 

  - test ports installed as required   

 

  

 

  

 

  

 

  

 

  - pictures submitted   

 

  

 

  

 

  

 

  

 

Mast(s)

  - grounded   

 

  

 

  

 

  

 

  

 

  - mechanical ground connections tight & acceptable   

 

  

 

  

 

  

 

  

 

Ethernet/Fiber Grounding as required

  

 

  

 

  

 

  

 

  

 

Site Ground Resistance Test completed and acceptable

  

 

  

 

  

 

  

 

  

 

6. LABELING   

 

  

 

  

 

  

 

  

 

Breakers labeled

  

 

  

 

  

 

  

 

  

 

Disconnect switch labeled

  

 

  

 

  

 

  

 

  

 

Meter pan labeled

  

 

  

 

  

 

  

 

  

 

BTS equipment labeled ([***])

  

 

  

 

  

 

  

 

  

 

7. FASTENERS   

 

  

 

  

 

  

 

  

 

Lock washers installed

  

 

  

 

  

 

  

 

  

 

Conduit Tray splice plates

  

 

  

 

  

 

  

 

  

 

Correct Anchor bolts used

  

 

  

 

  

 

  

 

  

 

Equipment hold down bolts installed as required

  

 

  

 

  

 

  

 

  

 

Structural steel bolts

  - tight   

 

  

 

  

 

  

 

  

 

  - full thread engagement   

 

  

 

  

 

  

 

  

 

  - washers installed   

 

  

 

  

 

  

 

  

 

Conduit Tray hold down clips

  

 

  

 

  

 

  

 

  

 

Conduit clamps

  

 

  

 

  

 

  

 

  

 

Tray cover fasteners

  

 

  

 

  

 

  

 

  

 

8. HOUSEKEEPING   

 

  

 

  

 

  

 

  

 

Site clean

  

 

  

 

  

 

  

 

  

 

Temporary structures removed

  

 

  

 

  

 

  

 

  

 

9. CONFIGURATION CONTROL   

 

  

 

  

 

  

 

  

 

Drawings correct (redlined as-builts)

  

 

  

 

  

 

  

 

  

 

RFI/DCN work complete

  

 

  

 

  

 

  

 

  

 

10. SAFETY   

 

  

 

  

 

  

 

  

 

Platform handrails installed as required

  

 

  

 

  

 

  

 

  

 

Platform Safety chain(s) installed as required

  

 

  

 

  

 

  

 

  

 

Fences/gates locked

  

 

  

 

  

 

  

 

  

 

Safety climb installed as required

  

 

  

 

  

 

  

 

  

 

 

Proprietary & Confidential    3 (5)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 11 Construction Completion Checklist      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 11

CONSTRUCTION COMPLETION CHECKLIST

 

Contractor:    TSN Site Inspector:                                     
Site Name/Address:    Site Number:                                         
      

 

Attribute Inspected in accordance with Subcontract including

Specifications / Drawings

HIGHLIGHTED ITEMS NOT IN RAN SCOPE

  

Yes

  

Punch list Item

  

N/A

  

Acceptable
Y/N

  

Comments

Equipment alarm circuits installed ([***])

  

 

  

 

  

 

  

 

  

 

11. UTILITIES   

 

  

 

  

 

  

 

  

 

Electrical – installed to Demarc point

  

 

  

 

  

 

  

 

  

 

1

  - test ports installed as required   

 

  

 

  

 

  

 

  

 

  - connections tight   

 

  

 

  

 

  

 

  

 

  - meter installed   

 

  

 

  

 

  

 

  

 

  - main service panel installed and grounded   

 

  

 

  

 

  

 

  

 

  - manual transfer switch installed and grounded (if applicable)   

 

  

 

  

 

  

 

  

 

  - minimum of 36 inches clearance in front of MTS/electrical service panels   

 

  

 

  

 

  

 

  

 

  - generator receptacle installed (Type/model #)   

 

  

 

  

 

  

 

  

 

Backhaul installed (Backhaul Vendor)

  

 

  

 

  

 

  

 

  

 

Power/backhaul ready (Backhaul Vendor)

  

 

  

 

  

 

  

 

  

 

AC TVSS

  - mounted correctly & energized   

 

  

 

  

 

  

 

  

 

  - connections tight   

 

  

 

  

 

  

 

  

 

Alarm wiring and 66 block installed ([***])

  

 

  

 

  

 

  

 

  

 

12. TOWER   

 

  

 

  

 

  

 

  

 

Foundation installed per site plans and design

  

 

  

 

  

 

  

 

  

 

Concrete Test Cylinders complete and acceptable

  

 

  

 

  

 

  

 

  

 

All tower and accessories galvanized

  

 

  

 

  

 

  

 

  

 

Step bolts installed

  

 

  

 

  

 

  

 

  

 

Construction complete and acceptable per design

  

 

  

 

  

 

  

 

  

 

Lighting/painted installed as required and per FAA specification

  

 

  

 

  

 

  

 

  

 

Lighting Alarm Installed as required

  

 

  

 

  

 

  

 

  

 

Height verified per design

  

 

  

 

  

 

  

 

  

 

Construction rigging (unloading/erecting) removed

  

 

  

 

  

 

  

 

  

 

Guy wiring tensioned correctly

  

 

  

 

  

 

  

 

  

 

13. CIVIL/SITE WORK   

 

  

 

  

 

  

 

  

 

Access road constructed per site drawings & specifications

  

 

  

 

  

 

  

 

  

 

Concrete installation

  - piers per design   

 

  

 

  

 

  

 

  

 

  - equipment pad per design   

 

  

 

  

 

  

 

  

 

Penetrations sealed as required

  

 

  

 

  

 

  

 

  

 

 

Proprietary & Confidential    4 (5)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 11 Construction Completion Checklist      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 11

CONSTRUCTION COMPLETION CHECKLIST

 

Contractor:    TSN Site Inspector:                                     
Site Name/Address:    Site Number:                                         
      

 

Attribute Inspected in accordance with Subcontract including

Specifications / Drawings

HIGHLIGHTED ITEMS NOT IN RAN SCOPE

  

Yes

  

Punch list Item

  

N/A

  

Acceptable
Y/N

  

Comments

Stone/fabric installed as required

  

 

  

 

  

 

  

 

  

 

Fence/gate(s) installed per site drawing & specifications

  

 

  

 

  

 

  

 

  

 

Site secured

  

 

  

 

  

 

  

 

  

 

Landscaping per drawings

  

 

  

 

  

 

  

 

  

 

Prior to concrete placement, re-bar and anchor bolts for tower and/or equipment
foundation(s) were inspected.

  

 

  

 

  

 

  

 

  

 

14. SIGNAGE   

 

  

 

  

 

  

 

  

 

No Trespassing sign installed (If Applicable)

  

 

  

 

  

 

  

 

  

 

Site ID and Name

  

 

  

 

  

 

  

 

  

 

Danger Keep Off sign installed (If Applicable)

  

 

  

 

  

 

  

 

  

 

FCC Call Sign installed

  

 

  

 

  

 

  

 

  

 

FCC Antenna Structure Registration Number identified

  

 

  

 

  

 

  

 

  

 

MPE Radiation/Warning Sign installed (If Applicable

  

 

  

 

  

 

  

 

  

 

15. MISCELLANEOUS   

 

  

 

  

 

  

 

  

 

Generator/fuel tank installed as required

  

 

  

 

  

 

  

 

  

 

16. CONSTRUCTION DOCUMENTATION (IN SITERRA)   

 

  

 

  

 

  

 

  

 

Tests and Inspections per Site Development SOW

  

 

  

 

  

 

  

 

  

 

Photographs per Site Development SOW

  

 

  

 

  

 

  

 

  

 

17. PUNCH LIST COMPLETE – NO OPEN ITEMS   

 

  

 

  

 

  

 

  

 

 

Proprietary & Confidential    5 (5)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 11 Construction Completion Checklist      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor    Planning       1.    • Complete Negotiation of MLAs
with target tower companies    R    I 2.    • Develop design specifications,
construction standards and acceptance criteria    R    I    Preliminary RF
Engineering Design       3.    • Create Preliminary RF Design    R    I 4.   

¡ Tune propagation model for terrain and clutter for each market under design

      5.   

¡ Use TerreStar Site design and configurations standards to guide all facets of
RF design

      6.   

¡ Assign all Site ID’s as per national and local TerreStar RF Engineering
requirements

      7.   

¡ Develop RF design to accomplish all objectives as outlined in market specific
design criteria.

      8.   

¡ Track accomplishment of point of presence (POP) targets during design activity

      9.   

¡ Create proposed frequency plan for new Sites and any existing adjacent Sites

      10.   

¡ Maintain an open and two-way communications with local TerreStar RF
Engineering teams to ensure alignment as the project progresses through all
phases

      11.   

¡ Develop and provide Site Management System for design review activities

      12.   

¡ Develop and issue Search Rings to begin Site Candidate Information Package
(SCIP) process

      13.   

¡ Provide all necessary documentation and support for RF Design Review

      14.    • Preview Preliminary RF Design    R    I 15.   

¡ Verify target number of Sites required

      16.   

¡ Verify target number of POP’s covered

      17.    • RF Design Review    R    18.    • Approve RF Design    R    19.
   • Finalize Plan of Record (POR)    R    20.    • Update Preliminary RF Design
   R    21.    • Upload Site Information into SMS    R             1

 

Proprietary & Confidential    1 (7)   
Bechtel Communications & TerreStar Networks

Exhibit C Attachment 12 Site Development Division of Responsibilities

  



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor 22.    • Validate TerreStar financial systems with POR
   R    23.    • Upload RF Tools    R    24.    • Search Rings Issued    R    I
25.   

¡ Search rings, from Preliminary RF Design, issued to Site Acquisition

         RF Engineering       26.    Upload into the SMS all RF deliverables   
R    27.    • Conduct airport glide slope studies (TOWAIR)    I    R 28.    •
Prepare and deliver all applicable regulatory filings including, but not limited
to the following.    R    I 29.   

¡ RF Exposure - Analysis and Signage (MPE)

      30.   

¡ FAA 7460-1FAA

      31.   

¡ ASRN application for FCC

      32.   

¡ Intermod study

      33.   

¡ Disturbance to AM Broadcast patterns

      34.    • Posting of ASRN at Site    I    R 35.    • Submit and receive all
applicable regulatory filings.    R    I/C 36.    • Issue Site type specific
Notice To Proceed with Site Acquisition    R    I 37.    • Backhaul Design
Review    R    I 38.    • If required, complete Microwave design for candidate
Site. Such designs to be performed pursuant to a separate SOW and pricing.    R
   I 39.    • Enter Primary Site Candidate RF data into SMS.    R    I 40.    •
Generate RF Design Sheet as per Exhibit C, Attachment 8    R    I 41.    •
Provide Test frequency coordination for model tuning drives    R    42.    •
Support and attend zoning hearings as required - RF Support    R    43.    •
Manage RF configuration control.    R    I 44.    • Deliver RF design in desired
format to local TerreStar team prior to Site integration    R    I    Site
Development (Site Acquisition and Design)       45.    • Generate Site Candidate
Information Packages (SCIP) for all Search Ring Site candidates.    I    R 46.
   • Score SCIPs based on Order of Magnitude (OOM ) cost, constructability,
leasability, zonability    C    R 47.    • Score SCIPs based on backhaul
availability and RF Criteria    R             2

 

Proprietary & Confidential    2 (7)   
Bechtel Communications & TerreStar Networks

Exhibit C Attachment 12 Site Development Division of Responsibilities

  



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor 48.    • Rank Candidates in order of preference (e.g.,
1st, 2nd, 3rd choice)       49.    • Approve or reject Primary Site Candidate
recommendation from Contractor    R    I/C 50.    • Update applicable TerreStar
systems    I    R 51.    • Coordinate Design Visit with A&E\Construction\Others
as necessary gather design input.    I    R 52.    • Coordinate all meetings and
correspondence with landlord       R 53.    • Engage and manage Architectural
and Engineering (A&E) Firm       R 54.    • Perform A/E tasks       R 55.    •
Lease Agreement Signed    A    R 56.   

¡ Completion of all necessary leasing documents as per TerreStar’ Standard Lease
Agreement

      57.   

¡ Negotiate all terms and agreements as per TerreStar Cell Site Business Leasing
Guidelines

      58.   

¡ Review all non-standard business terms and nonstandard legal terms with
TerreStar Legal Department.

      59.   

¡ Coordinate all non-standard lease reviews with TerreStar Legal Departments.

      60.   

¡ Obtain all necessary signatures and initials from all parties.

      61.   

¡ Obtain completed and signed W9 forms

      62.   

¡ Ensure all lease exhibits, zoning drawings, photo renderings, and construction
drawings have been reviewed and signed by the landlord (if required)

      63.   

¡ Ensure all forms have been completed and submitted to TerreStar Property
Management for execution.

      64.    • Provide Legal Review of Leases (if Required)    R    65.    •
Zoning package submitted       R 66.    • Attend zoning hearings (if applicable)
      R 67.    • Obtain zoning permit (approval)    I    R 68.    • Identify
Expert Testimony for Zoning       R 69.    • Retain Expert Testimony for Zoning
(if requested by TerreStar, Contractor will Retain Expert Testimony as per
Exhibit C)    R    70.    • Identify local Legal Counsel for Zoning       R 71.
   • Retain Legal Counsel for Zoning    R    72.    • Building permit package
submitted       R 73.    • Obtain building permit       R          3

 

Proprietary & Confidential    3 (7)   
Bechtel Communications & TerreStar Networks Exhibit C Attachment 12 Site
Development Division of Responsibilities         



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor 74.    • Site Acquisition Complete    A    R 75.   

¡ Completes all work necessary to start construction which includes all
necessary permits, filings, and legal documents to commence Site construction
activities

      76.   

¡ All EH&S documentation completed

      77.   

¡ All pre-inspections have been completed or arranged

      78.   

¡ Coordinate meeting with landlord to verify construction start and to validate
construction windows.

      79.   

¡ Verify any Site access restrictions with landlord

         Site Construction       80.    • Issue NTP for Construction    R    I
81.    • Qualify and establish contracts with subcontractors.    C    R    Field
Construction       82.    • Receive NTP from Site Acquisition team       R 83.
  

¡ Review NTP and ensure all required documentation is completed to start
construction

      84.   

¡ Prepare bid packages for subcontractors

      85.   

¡ Award bids

      86.   

¡ Coordinate construction walk-down with subcontractors

      87.   

¡ Finalize construction schedule

      88.    • Provide all necessary equipment and materials    I/C    R 89.   
• Material Management and Warehousing (TerreStar responsibility for Warehousing
in certain situations described in Exhibit C)    I/C    R 90.    • Site
Interconnect - Backhaul Installation    R    I 91.    • Order BTS equipment    R
   92.    • Update applicable TerreStar systems    I    R    Construction      
93.    • Perform construction and construction management activities necessary
to complete Site construction per permitted construction drawings and
specifications (except for BTS and backhaul).       R 94.    • At the Site, take
care, custody and control of all equipment and material up until such time as
the Site is turned over to TerreStar through the acceptance process.       R 95.
   • Coordinate the delivery of Site commercial power service.    I    R 96.   
• Site Ready for Equipment Installation    I    R 97.   

¡ All necessary construction work is completed to allow for BTS equipment
installation

   I    R          4

 

Proprietary & Confidential    4 (7)    Bechtel Communications & TerreStar
Networks Exhibit C Attachment 12 Site Development Division of Responsibilities
  



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor 98.   

¡ Site is secure and accessible

   I    R 99.   

¡ Commercial power has been delivered

   I    R 100.   

¡ Backhaul Operational

   R    101.   

¡ All overhead tower, antenna, and line work has been completed

   I    R 102.    • Construction Complete       R 103.   

¡ Complete all construction activities necessary to complete Site construction
per permitted construction drawings and specifications (except for BTS and
backhaul).

      104.   

¡ Obtain certificate of occupancy and other permits as required for construction
of the Site.

      105.    • Backhaul installed and operational    R    I 106.    • End to
End Abis Install, Test, and Acceptance    R    I 107.   

¡ Completion of cross-connects and wiring at the BTS and end-to-end testing from
primary Site (BTS) through DACS, BSC and TerreStar switch.

         BTS Equipment Installation       108.    • Complete Ready to Set (RTS)
form in Company’s SMS    C    R 109.    • Verify Data Fill has been competed   
R    110.    • Coordinate the scheduled delivery of BTS to Site    R    111.   
• Install BTS equipment    R    I 112.    • BTS Equipment Installation Complete
   R    I 113.    • Complete all stand-alone testing and commissioning as per
manufactures specifications    R    114.    • Set all RF radio power output
settings as per TerreStar’ RF design criteria.    R    115.    • Coordinate data
fill download with Radio Integration Center (RIC)    R    116.    • Notification
to TerreStar that tower construction is complete    I    R 117.    •
Notification to FCC that tower construction is complete    R    I    BTS
Integration and Optimization       118.    • BTS Integration to BSC    R    I
119.   

¡ Integrate BTS to BSC

      120.   

¡ Complete remaining BTS equipment testing and commissioning.

      121.   

¡ Document and provide all necessary BTS installation, testing, and
commissioning documentation to Bechtel.

      122.    • Provide test script matrix    R    123.    • Integrate BTS to RF
Network    R             5

 

Proprietary & Confidential    5 (7)   
Bechtel Communications & TerreStar Networks Exhibit C Attachment 12 Site
Development Division of Responsibilities         



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor 124.   

¡ Verify and complete all call-through test scripts

      125.   

¡ BTS is to be left “cell-barred” unless otherwise directed by local TerreStar
RF performance Engineering.

      126.    • Site Optimized and On-Air    R    I 127.   

¡ Cell Site hand-off parameters have been verified.

      128.   

¡ Cell barring is lifted and BTS equipment is placed into commercial service.

      129.   

¡ TerreStar notifies Field Operations to complete Site acceptance.

      130.    • Review Key Performance Indicators (KPI’s)    R    131.   

¡ Local TerreStar RF Performance Engineers review Site KPI’s to ensure the Site
is meeting RF performance and coverage objectives as outlined in PSD.

      132.    • Perform pre-Site acceptance audit with BTS Vendor (if required)
      R 133.    • Ensure all pre-Site punchlist items have been cleared and
completed prior to TerreStar Final Site Acceptance.       R 134.    • Arrange a
single final acceptance Site visit with the appropriate TerreStar personnel
(i.e., Field Operations, Implementation and/or Vendor Quality Specialist);
provided that additional Site visits may be required if there is noncompliance.
   A    R 135.    • Turnover Package Complete    A    R 136.   

¡ All closeout documents required as per TerreStar Specifications.

      137.    • Final Site Acceptance    R/A    C 138.   

¡ Complete New Site Build Vendor Quality Standards and Procedures for
Documentation Turnover and Final Site Acceptance as per TerreStar’
Specifications.

         Quality and Safety       139.    • Ensure all sub-contractors are
working in a safe and orderly manner at all times and OSHA standards for safety
are adhered to through the entire construction phase.       R 140.    • Ensure
all sub-contractors conduct themselves in a polite and orderly manner at all
times while working on the construction site.       R 141.    • All Sites are to
be left clean and free of debris and garbage.       R 142.    Site Quality
Control       R 143.    • Site Quality Assurance    R       Project Controls and
Business Management       144.    • Provide construction and project management
of the RAN Work.    I    R          6

 

Proprietary & Confidential    6 (7)   
Bechtel Communications & TerreStar Networks Exhibit C Attachment 12 Site
Development Division of Responsibilities   



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

ATTACHMENT 12

SITE DEVELOPMENT DIVISION OF RESPONSIBILITIES

R – Responsible; I – Inform; C – Consulted; A- Approve

Role Descriptions

   Company    Contractor 145.    • Project management of Network vendor    R   
146.    • Update the necessary TerreStar databases and systems, as outline in
Exhibit C, for regular reporting cycles as mutually agreed upon between
TerreStar and Bechtel.    I    R 147.    • Issue all necessary Market level
reports. Reporting cycle and report content to be mutually agreed upon between
TerreStar and Bechtel.    I    R 148.    • Issue all necessary National level
reports. Reporting cycle and report content to be mutually agreed upon between
TerreStar and Bechtel.    R    I 149.    • Issue weekly exception reports and
monthly status reports to TerreStar indicating status against assigned
deliverables and any known issues that could impact the project’s success.    R
   I/C          7

 

Proprietary & Confidential    7 (7)   
Bechtel Communications & TerreStar Networks Exhibit C Attachment 12 Site
Development Division of Responsibilities   



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT D

ORDERING AND

INVOICING PROCESSES



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT D

ORDERING AND INVOICING PROCESSES

 

I. Introduction

This Exhibit sets forth the processes and protocols associated with Company’s
issuance of Purchase Orders and Contractor’s invoicing for the Work covered in
the Agreement.

 

II. Purchase Orders and Change Orders

A. In no event shall Contractor commence Work in the absence of a PO authorizing
such Work; and in no event shall Contractor proceed with additional Work not
covered by the original PO absent written authorization from Company pursuant to
Section 23 of the Agreement. Such written authorization must describe the
additional Work and the amount and terms of the compensation to be earned by
Contractor for the additional Work.

B. Notwithstanding Section II.A of this Exhibit D, a change order (“Change
Order”) will be issued by Company for additional Work pursuant to an agreed
change request (“Change Request”), but is not required for the Work to proceed
if Company has provided written authorization to Contractor in another form
(e.g., email). The purpose of the Change Order is to formally change the amount
and scope of the applicable PO, pursuant to the Change Request, to allow for the
payment of invoices for the additional Work.

The Change Request, which will be substantially in the form of Exhibit K, must
describe the additional Work and the change in the PO amount consistent with any
prior written authorization, and must be signed by Authorized Representatives of
both parties. A Change Order can change the amount and scope of one and only one
PO. Multiple Change Orders may be issued for each PO during the Term.

In the event that the additional Work proceeds under written authorization
(e.g., email) prior to the creation and approval of a Change Request, then as
soon as possible after the written authorization is received by Contractor, and
prior to Contractor’s submitting a Reconciliation Invoice for the applicable
Work, a complete Change Request form, consistent with the written authorization,
must be created and signed by an Authorized Representative of the Contractor.
Approval of such Change Request and issuance of the Change Order will not be
unreasonably withheld by Company.

C. In addition, (i) for Contractor to begin Site acquisition Work for any Site,
Company must have issued a Site Acquisition Notice to Proceed for such Site and
(ii) for Contractor to begin construction Work for any Site, Company must have
issued a Notice to Proceed with Construction.

There are four types of POs contemplated under this Agreement each of which may
require revisions via the Change Order process during the course of the Work:

 

Proprietary & Confidential    2 (7)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

PO Type

  

Description

Milestone 1 (SCIP Package Submission) and 2 (Primary Candidate Identification)
  

Issued for each Market. One PO is issued per Market. This is not a Site-specific
PO.

 

Covers all Work to be performed for Milestones 1 and 2 only in a Market.

 

The PO amount will be based on an estimate for the compensation for performing
Milestone 1 and 2 Work for all Rings being issued in the Market.

Site Acquisition and Construction   

Issued for each Site after Primary Candidate Identification and prior to Site
Acquisition NTP.

 

Covers all Work and Materials (and associated Base Cell Site Unit Prices,
Pass-Through Costs, Company Taxes, Mark-ups, and MSF) for a Site from Site
Acquisition NTP to Construction Complete.

 

The PO amount will be based on Base Cell Site Unit Prices for the Site type and
Market for the Site, as well as standard assumptions for Materials, Pass-Through
Costs, Mark-ups, MSF, and other items per Exhibit F.

 

Materials for construction of a Site are to be ordered only after Company issues
a Notice to Proceed with Construction for the Site and as close as possible to
the actual time of need for construction. However, Materials may be ordered
prior to the issuance of the Notice to Proceed with Construction, subject to
written authorization by Company.

 

As the costs estimates are further refined at the end of the Site Acquisition
process, this PO may be revised through the Change Order process, if required to
ensure that the PO contains enough funds to cover Contractor charges through the
Construction Complete Milestone. This PO must contain the Site ID.

PMO   

Issued or revised quarterly for PMO Work for the ensuing three months.

 

The PO amount will be based on PMO staffing plan for the ensuing three months.

 

Covers estimated PMO Personnel Services Costs and associated business-related
travel.

 

Proprietary & Confidential    3 (7)    Bechtel Communications & TerreStar
Networks Exhibit D Ordering and Invoicing Processes      



--------------------------------------------------------------------------------

Execution Copy

 

Special Materials Order   

Issued as necessary and only in instances where, subject to Company approval,
certain items (e.g., antennas) are ordered in large quantities and e

arlier than Contractor would otherwise order them under a just-in-time ordering
and delivery approach (e.g., to benefit from vendor volume discounts).

 

Covers estimated Materials charges and associated Mark-up.

 

III. Invoices

Contractor shall submit invoices according to the timetables set forth in
Section 12 of the Agreement substantially in the form shown in Attachment 1 to
this Exhibit D.

 

Proprietary & Confidential    4 (7)    Bechtel Communications & TerreStar
Networks Exhibit D Ordering and Invoicing Processes      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT D

ATTACHMENT 1

Reconciliation Invoice Examples (amounts are for illustration only)

 

Invoice Section Header Invoice Date    August 1, 2007 Invoice Number   
BT-WB-00085-(XXXX) Invoice Period    07-01-2007 through 07-31-2007 Market   
National

 

PMO

 

Purchase Order Number    PO-TSN-0025       Invoice # BT-WB-00085-N

 

PMO Personnel

   Monthly Rate     Number
of
Months    Amount  

Program Director

   $ [*** ]   1    $ [*** ]

Deployment Manager

   $ [*** ]   1    $ [*** ]

Power/Backhaul Coordinator Mgr

   $ [*** ]   .5    $ [*** ]

RAN Deployment Manager

       

RF & Core Design Manager

       

OSP Engineer

       

ISP Engineer

       

Business Manager

   $ [*** ]   .75    $ [*** ]

Project Controls Manager

       

Senior Cost Engineer

       

Cost Engineer

       

Senior Scheduler

       

Scheduler

       

Project Controls Report Technician

       

Accounting Manager

       

Biller/Accountant

   $ [*** ]   .5    $ [*** ]

Records Manager

       

RM Administrator

       

IT Manager

       

IT Engineer

       

Contract Administration Manager

       

Senior Contract Administrator

       

Contract Administrator

       

Procurement & Logistics Manager

       

Purchaser

       

Network Site Dev, Standards & Quality Mgr

       

Site Dev Standards Support

       

Facilities Standards Support

       

ES&H Manager

        INVOICE TOTAL    $ [*** ]

 

Proprietary & Confidential    5 (7)    Bechtel Communications & TerreStar
Networks Exhibit D Attachment 1      



--------------------------------------------------------------------------------

Execution Copy

 

Invoice Section Header Invoice Date    August 1, 2007 Invoice Number   
BT-WB-00085-(XXXX) Invoice Period    07-01-2007 through 07-31-2007 Market   
Baltimore – Washington

 

Purchase Order Number

   PO-TSN-0001    Invoice BT-WB-00085-0001 Ring ID    R-011    Site Phase   
Acquisition    Site Type    Co-Location (MLA with Admin Approval)   

 

Line Item Name

  

Description

   Amount   Milestone 1    SCIP Submittal    $ [*** ]    [***]% Mgt Fee (MSF)   
$ [*** ]    SUB-TOTAL    $ [*** ]

 

Purchase Order Number

   PO-TSN-0001    Invoice BT-WB-00085-0001 Ring ID    R-022    Site Phase   
Acquisition    Site Type    Water Tower   

 

Line Item Name

  

Description

   Amount   Milestone 1    SCIP Submittal    $ [*** ]    [***]% Mgt Fee (MSF)   
$ [*** ] Milestone 2    Primary Candidate Approval    $ [*** ]    [***]% Mgt Fee
(MSF)    $ [*** ]    SUB-TOTAL    $ [*** ]

 

Purchase Order Number

   PO-TSN-0001    Invoice BT-WB-00085-0001 Ring ID    R-033    Site Phase   
Acquisition    Site Type    Rooftop   

 

Line Item Name

  

Description

  

Amount

Milestone 2    Primary Candidate Approval    $[***]    [***]% Mgt Fee (MSF)   
$[***] SUB-TOTAL    $[***] INVOICE TOTAL    $[***]

 

Purchase Order Number

   PO-TSN-0059    Invoice BT-WB-00085-0002 Site ID    S-002    Site Phase   
Acquisition    Site Type    Water Tower   

 

Line Item Name

  

Description

  

Amount

Milestone 3    Lease Executed    $[***]    [***]% Mgt Fee (MSF)    $[***]
Milestone 4    Site Acquisition Complete    $[***]    [***]% Mgt Fee (MSF)   
$[***]    INVOICE TOTAL    $[***]

 

Proprietary & Confidential    6 (7)    Bechtel Communications & TerreStar
Networks Exhibit D Attachment 1      



--------------------------------------------------------------------------------

Execution Copy

 

Purchase Order Number

   PO-TSN-0048    Invoice BT-WB-00085-0003 Site ID    S-003 Site Phase   
Construction Site Type    Co-Location

 

Line Item Name

  

Description

   Amount   Milestone 5    Construction Start    $ [*** ]    [***]% Mgt Fee
(MSF)    $ [*** ] Materials    Antenna Kit    $ [*** ]    [***]% Mark-up    $
[*** ]    5% MD State Tax    $ [*** ]    2 1/2% Montgomery Co. Tax    $ [*** ]
Landscaping    Plant 24 three inch trees    $ [*** ]    [***]% Mgt Fee    $ [***
] Stealthing    Install False Chimney    $ [*** ]    [***]% Mgt Fee    $ [*** ]
INVOICE TOTAL    $ [*** ]

 

Purchase Order Number

   PO-TSN-0037    Invoice BT-WB-00085-0004 Ring ID    R-055    Site Phase   
Acquisition    Site Type    Raw Land    Site ID    S-053    Site Phase   
Construction    Site Type    Raw Land (99’ or less)   

 

Line Item Name

  

Description

   Amount   Milestone 1    SCIP Submittal    $ [*** ]    [***]% Mgt Fee (MSF)   
$ [*** ] Milestone 1    SCIP Submittal    $ [*** ]    [***]% Mgt Fee (MSF)    $
[*** ] Milestone 2    Primary Site Candidate    $ [*** ]    [***]% Mgt Fee (MSF)
   $ [*** ] Milestone 3    Lease Executed    $ [*** ]    [***]% Mgt Fee (MSF)   
$ [*** ] Milestone 4    Site Acquisition Complete    $ [*** ]    [***]% Mgt Fee
(MSF)    $ [*** ] Milestone 5    Construction Start    $ [*** ]    [***]% Mgt
Fee (MSF)    $ [*** ] Milestone 6    Construction Complete    $ [*** ]    [***]%
Mgt Fee (MSF)    $ [*** ] Milestone 7    Site Accept/Documentation    $ [*** ]
   [***]% Mgt Fee (MSF)    $ [*** ] INVOICE TOTAL    $ [*** ] TOTAL ALL INVOICES
   $ [*** ] CREDIT FOR PRIOR MONTH ADVANCE PAYMENT    $ [*** ] DUE    $ [*** ]

 

Proprietary & Confidential    7 (7)    Bechtel Communications & TerreStar
Networks Exhibit D Attachment 1      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT E

SERVICE

LEVEL AGREEMENT



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT E

 

1. Introduction

During the Term, Contractor shall regularly measure its performance in
satisfying each service level (each sometimes referred to herein as a “Service
Level” or “SLA”) set forth in this Exhibit E.

 

2. SLA Measurement

For each Market, at the end of each three (3) month period during the Term (each
referred to herein as a “Measurement Period”), Contractor shall report to
Company the results of its performance for each Service Metric set forth below
against the corresponding Service Levels. Contractor must record any exceptions
to a Service Level granted by Company and the version of the Throughput Model on
which Contractor has based its Service Level calculation in, without limitation,
the Service Level Tracking and Reporting instruments set forth in this Exhibit
E.

Such reporting shall be in the form of the reports set forth in this Exhibit E.
For purposes of this SLA, the first Measurement Period begins on the first day
of Month 1. Month 1 begins December 1, 2007.

If Contractor fails to satisfy any Service Level two (2) or more consecutive
times, such failure shall be deemed either an Event of Release from Exclusivity
or an Event of Termination for Good Cause, depending on which Service Level as
detailed in Section 3 of this Exhibit. In an Event of Release from Exclusivity,
Company may use other contractors to perform the services covered by the
relevant SLA in the Market where the failure occurred. In the event of
Termination for Good Cause, Company may, in its sole discretion, terminate,
immediately upon written notice to Contractor, all or a portion of the Work
under this Agreement, without any penalty, as follows: (1) if the relevant SLA
is either SLA Numbers 1, 2 or 3 as described in this Exhibit, Company may
terminate all or a portion of the work from Ring Release to Site Acquisition
Complete Milestone; or (2) if the relevant SLA is SLA Number 4 as described in
this Exhibit, Company may terminate all or a portion of the Work from
Construction Notice to Proceed to Site Acceptance. Underperformance in any
Market and better than expected performance in any Market shall be netted in
determining the basis of Termination for Good Cause such that, as measured as a
whole for the Measurement Period, if the SLA has been satisfied no basis for
Termination for Good Cause shall exist even if an Event of Release from
Exclusivity has occurred in a Market entitling Company to utilize other
contractors in that Market. Netting of performance shall be calculated by
dividing actual performance for the service being measured across all Markets by
targeted performance across all Markets, as set forth in the Throughput Model,
for each Measurement Period. In any event of Termination for Good Cause, the
Company’s sole and exclusive remedy shall be $[***] for each missed SLA upon
which the Termination for Good Cause is based, up to a maximum of $[***].

If Contractor fails to satisfy any Service Level for any given Measurement
Period, Contractor shall develop a work plan that (1) details the ways in which
Contractor will remedy performance deficiencies and avoid repeat failures,
(2) specifies a proposed course of action to make up for its underperformance in
the applicable Measurement Period, and (3) provides a new proposed Throughput
Model to reflect the impact of the Service Level failure in the affected
Measurement Period on downstream Milestone targets in the Throughput Model.
Contractor shall provide such plan within seven (7) days after the end of the
affected Measurement Period. All changes to the Throughput Model shall be
subject to Company’s prior written approval, not be unreasonably withheld or
delayed.

The Company’s Site Management System (SMS) will be the system of record for
recording the start and stop times for all Milestones.

 

3. Service Levels

The following tables define the metrics and Service Levels which will be used to
measure Contractor performance.

 

Proprietary & Confidential    2 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

Service Metric

  

Service Level

  

Qualifications

SLA 1. Total Number of SCIP Submission Milestones reached by Contractor

 

A metric targeting the timeliness of Contractor performance relative to
providing to Company complete SCIPs. For purposes of this metric, completion of
the SCIP Submission Milestone is defined as Contractor’s submittal to Company of
the completed SCIPs as set forth in Section 3.3.1 of Exhibit C to the Agreement.

  

Contractor will guarantee that, by the end of each Measurement Period, at least
[***] percent ([***]%) of the total number of SCIP Submission Milestones
required during such Measurement Period are reached, as set forth in the then
current Throughput Model (the “Throughput Model”) under “Search Ring SCIP
Submission Milestone.”

 

If less than [***] percent ([***]%) of SCIP Submission Milestones are reached in
each of two consecutive quarters, then an Event of Release from Exclusivity
shall be deemed to have occurred.

 

If less than [***] percent ([***]%) of SCIP Milestones are reached in each of
two consecutive quarters, then an Event of Termination for Good Cause shall be
deemed to have occurred.

  

If a Ring contains a Site which Contractor believes is likely to be a primary
candidate, yet confirmation of the Site’s availability and suitability will be
materially delayed, AND such delay results in a material change to the
Throughput Model then, subject to Company’s prior written approval, which shall
not be unreasonably withheld, and after written request from Contractor, the
Ring will be designated as a “Difficult Ring” and will not be counted toward
this SLA calculation.

 

Events resulting in a Difficult Ring may include, as applicable, unusual
jurisdictional or landlord related issues, the occurrence of events set forth in
Section 23 of the Agreement or changes in the assumptions set forth in Section 4
below to this Exhibit E.

 

Following written request from Contractor to designate a Ring as a “Difficult
Ring”, Company will either (a) accept a reduced Service Level for the
Measurement Period in which the Difficult Ring has been identified, (b) request
Contractor to revise the Throughput Model solely to reflect reasonably required
adjustments for the affected Measurement Period(s) and then measure Contractor’s
performance based on the revised Throughput Model, or (c) both of the activities
in clause (a) and (b). All such revisions shall be subject to Company’s prior
written approval, which shall not be unreasonably withheld.

 

Proprietary & Confidential    3 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

SLA 2. Turnaround Time for Primary Site Candidate Scoring and Recommendations.

 

A metric targeting the timeliness of Contractor performance relative to
recommending to Company, based on ranking and scoring process, a suitable
candidate for a wireless facility that meets all necessary threshold
requirements for the construction of a Site, including requirements pertaining
to RF criteria, availability for backhaul, and factors related to leasing,
zoning, and construction (cost and time). For purposes of this metric,
completion of Primary Site Candidate Scoring and Recommendations is defined as
Contractor’s submittal to Company of the ranking documentation set forth in
Section 3.3.2 of Exhibit C to the Agreement.

  

Contractor guarantees that at least [***] percent ([***]%) of Primary Site
Candidate Scoring and Recommendations in any Measurement Period will be
completed within eight (8) Business Days of submission of the required number of
SCIPs for each Search Ring (e.g., if three SCIPS are required for a Ring, the
eight (8) Business Days will commence when the third SCIP is uploaded into
Company’s SMS; if two SCIPs are required, the eight (8) Business Day period will
commence when the second SCIP is uploaded). The end of the eight day period for
any Ring will be recorded when the scoring and recommendation form is uploaded
into SMS.

 

In the event that this [***] percent ([***]%) SLA is not reached in any two
consecutive quarters, an Event of Release from Exclusivity shall have occurred.

 

In the event that less than [***] percent ([***]%) of Primary Candidate Scoring
and Recommendations are not performed within eight (8) Business Days in any two
consecutive Measurement Periods, then an Event of Termination for Good Cause
shall be deemed to have occurred.

  

Where Contractor can show that a Network Vendor did not complete its scoring
properly on time and such delay caused Contractor’s Primary Candidate Scoring
and Recommendation to be delayed beyond eight (8) Business Days, then that
Ring/Site shall not be counted as a miss against this SLA.

 

Additional events that may result in adjustment to the timing may include, as
applicable, the occurrence of events set forth in Section 23 of the Agreement or
changes in the assumptions set forth in Section 4 below to this Exhibit E.

 

Proprietary & Confidential    4 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

SLA 3. Total Number of Sites for which Contractor has reached Site Acquisition
Complete Milestone

 

A metric targeting the timeliness of Contractor performance relative to the
execution and completion of all Site acquisition activities for a particular
Site. For purposes of this metric, completion of Site Acquisition is defined as
Contractor’s submittal to Company of the documentation applicable to the Site
Acquisition Complete Milestone as set forth in Sections 3.5 through 13 of
Exhibit C to the Agreement.

  

Contractor guarantees that, by the end of each Measurement Period, at least
[***] percent ([***]%) of the total number of Site Acquisition Milestones, as
defined herein, required during such Measurement Period will be reached, as set
forth in the then current Throughput Model under “Site Acq. Complete”.

 

In the event that less than [***] percent ([***]%) of Site Acquisition
Milestones are reached in each of any two consecutive measurement periods, an
Event of Release from shall be deemed to have occurred.

 

In the event that less than [***] percent ([***]%) of Site Acquisition
Milestones are reached in any two consecutive measurement periods, an Event of
Termination for Good Cause shall be deemed to have occurred.

  

The Parties agree that following Company’s issuance of a Notice to Proceed with
Site Acquisition, certain Sites may be deemed to be “Difficult to Acquire.” The
criteria for designating a Site as “Difficult To Acquire” is a Site that is
difficult to acquire due to circumstances beyond Contractor or Company
reasonable control (e.g., where governmental approvals are expected but are
delayed, or zoning approvals are delayed) that were not otherwise earlier
ascertainable in Contractor’s Site selection process. Additional events that
may, as applicable, result in a Site as Difficult To Acquire may include unusual
jurisdictional or landlord related issues, the occurrence of events set forth in
Section 23 of the Agreement or changes in the assumptions set forth in Section 4
below to this Exhibit E.

 

Contractor must provide to Company written notice of Sites it deems as
“Difficult To Acquire” within a reasonable amount of time after identifying
potential problems and delays, along with a detailed explanation of the
foregoing.

 

Following such notice, Company will either (a) accept a reduced Service Level
for the Measurement Period in which the Difficult To Acquire Site has been
identified, (b) request Contractor to revise the Throughput Model solely to
reflect reasonably required adjustments for the affected Measurement Period(s)
and then measure Contractor’s performance based on the revised Throughput Model,
or (c) both of the activities in clause (a) and (b). All such revisions shall be
subject to Company’s prior written approval, which shall not be unreasonably
withheld.

 

Proprietary & Confidential    5 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

SLA 4. Total Number of Sites for which Contractor has completed the Ready to Set
Equipment Milestone

 

A metric targeting the timeliness of Contractor performance relative to the
execution and completion of all construction activities for a particular Site.
For purposes of this metric, completion of Ready to Set Equipment Milestone is
defined as Contractor’s fulfillment of all Ready to Set requirements as set
forth in Section 15.1 of Exhibit C to the Agreement.

  

Contractor guarantees that, by the end of each Measurement Period, at least
[***] percent ([***]%) of the total number of Ready to Set Equipment. Milestones
required during such Measurement Period are reached.

 

In the event that less than [***] percent ([***]%) of targeted Ready to Set
Equipment Milestones are reached in any two consecutive quarters, an event of
Release from Exclusivity shall be deemed to have occurred.

 

In the event that less than [***] percent ([***]%) of targeted Ready to Set
Equipment Milestones are reached in any two consecutive quarters, and event of
Termination for Good Cause shall be deemed to have occurred.

   Events resulting in an adjustment to the Ready to Set Equipment Milestones
may include but are not limited to, as applicable, jurisdictional or landlord
issues, or public utility delays, or the occurrence of events set forth in
Section 23 of the Agreement, or changes in the assumptions set forth in Section
4 below to this Exhibit E.

 

4. Assumptions

During the Term, the factors set forth below shall form the basis for the
Throughput Model. To the extent the factors materially change, the Throughput
Model shall be adjusted subject to written approval by Company, which shall not
be unreasonably withheld. To effect a change to the Throughput Model, Contractor
shall submit a written request to Company stating the reason for the change
along with supporting documentation and a draft of the new Throughput Model that
would result from the change. Company will review the request and either approve
or deny the request for the change in writing. To the extent that the change
requires any changes in PO amounts, a change request must be initiated by
Contractor in accordance to Section 23 of the Agreement.

Factors that may form the basis of changes to the Throughput Model and the
Rolling Cash Flow Projection are:

 

  •  

Timing of the issuance of Search Rings and additional Search Rings beyond the
Search Rings assumed in the initial Throughput Model

 

  •  

Site type ratios

 

  •  

More than 10 percent of Search Rings redesigned due to reasons other than
Contractor’s deficient performance

 

  •  

Completion by Company and Network Vendor of respective areas of responsibility
within the timeframes necessary to support the Throughput Model, particularly
SCIP ranking, RF and Backhaul Configuration Sheets, Site Acquisition NTP,
Construction NTP, and PO Issuance

 

  •  

Force Majeure events/Excusable Delay

 

  •  

Changes in build schedules and plans on the part of Company

Form of Service Level Tracking and Reporting

 

Proprietary & Confidential    6 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

SLA 1 – SCIP Submittal Milestones

 

1

 

2

 

3

 

4

 

5

Measurement Period   Total number of SCIP Submittal Milestones targeted in the
current Throughput Model during the Measurement Period   Total number of SCIP
Submittal Milestones reached during Measurement Period   Service Level
Calculation  

Throughput Model version number.

Do any Company-approved exceptions apply? If so, describe in detail.

[e.g., Month 1–Month 3]        

Service Level Calculation per Measurement Period= amount in Column 3 divided by
amount in Column 2

SLA 2 – Primary Site Candidate Consolidated Scoring and Recommendation

 

1

 

2

 

3

 

4

 

5

Measurement Period

  Number of Primary Candidate Consolidated Scoring and Recommendations completed
during the Measurement Period.   Number of Primary Candidate Consolidated
Scoring and Recommendations completed within the 8 day target during the
Measurement Period   Service Level Calculation  

Throughput Model version number.

Do any Company-approved exceptions apply? If so, describe in detail

Service Level Calculation per Measurement Period= amount in Column 3 divided by
amount in Column 2

SLA 3 – Site Acquisition Complete

 

1

 

2

 

3

 

4

 

5

Measurement Period   Total number of Site Acquisition Milestones targeted from
the current Throughput Model during the Measurement Period   Total number of
Site Acquisition Complete Milestones reached during Measurement Period   Service
Level Calculation  

Throughput Model version number.

Do any Company-approved exceptions apply? If so, describe in detail

Service Level Calculation per Measurement Period= amount in Column 3 divided by
amount in Column 2

SLA 4 – Ready To Set Equipment

 

1

 

2

 

3

 

4

 

5

Measurement Period   Total number of Ready To Set Equipment Milestones targeted
from the current throughput model during the Measurement Period   Total number
of Ready To Set Milestones reached during Measurement Period   Service Level
Calculation  

Throughput Model version number.

Do any Company-approved exceptions apply? If so, describe in detail

Service Level Calculation per Measurement Period= amount in Column 3 divided by
amount in Column 2

Form of Service Level Tracking and Reporting (cont’d)

SLA Performance Tracking Sheet

 

Proprietary & Confidential    7 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

SLA

  

Month 1-

Month 3

  

Month 4-

Month 6

  

Month 7-

Month 9

  

Month 10-

Month 12

  

Month 13-

Month 15

  

Month 16-

Month 18

  

Month 19-

Month 21

  

Month 22-

Month 24

SLA 1 SCIP Submittal Milestones   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

SLA 2 Primary Site Candidate Consolidated Scoring and Recommendations within
eight business days of SCIP Submittal   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

SLA 3 Site Acquisition Complete Milestones   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

SLA 4 Ready To Set Equipment Milestones   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Proprietary & Confidential    8 (8)    Bechtel Communications & TerreStar
Networks Exhibit E Service Level Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

PRICING



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

PRICING

PRICING

 

1.1 PMO Service Fees.

 

  1.1.1 PMO Services Personnel Costs. During the Term of this Agreement,
Contractor shall perform the PMO services, as set forth in Exhibit B utilizing
the fixed monthly per person fees (“Rates”), set forth on Attachment 1 of this
Exhibit F (Pricing) (“PMO Rate Card”). All Rates are inclusive of overtime and
other labor related costs listed on Attachment 1 of this Exhibit F. PMO services
personnel costs (“PMO Services Personnel Costs”) shall equal the applicable Rate
for each person engaged in the Work provided hereunder, multiplied by the number
of months actually assigned to the PMO plus the costs of part-time PMO personnel
and pro-rata costs for first and last month full time PMO personnel. For part
time PMO personnel who work less than a full month, the applicable monthly Rate
shall be divided by [***] and multiplied by the number of hours worked in that
month. For full time PMO personnel, the first and last month costs shall be
based on a pro-rata calculation of the PMO Rate using the same method.

 

  1.1.2 Travel Costs and Expenses. Contractor may separately invoice Company for
project-related business travel outside of a fifty (50) mile radius of
Contractor’s Frederick, Maryland, office on a pass-through basis without
mark-up. All travel costs will be actual and reasonable expenses based on
Company policies and, in the case of air travel, economy class travel unless
otherwise specifically approved in advance by Company.

 

  1.1.3 PMO Level of Effort Scoping. Contractor and Company shall meet once
every three (3) months and agree on the scope of services and staffing levels
required for the next three (3) months of PMO Services. The Parties may meet
more frequently to adjust the agreed upon staffing levels, if the level of
effort required to perform the PMO Services materially changes. Company shall
not be responsible for the payment of PMO Services Personnel Costs for more than
the number of personnel authorized by Company at any time (or, if fewer, the
number actually engaged in the Work) in each Rate category. Additional positions
and associated Rates may be added based on written mutual agreement of the
Parties.

 

Proprietary & Confidential    2 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Pricing      



--------------------------------------------------------------------------------

Execution Copy

 

1.2 RAN Management and Deployment & Management Service Fees.

 

  1.2.1 Base Cell Site Unit Pricing. During the Term of this Agreement,
Contractor shall perform the RAN Management and Deployment Services on the basis
of fixed unit prices per Site type and scope, by market as set forth in
Attachment 2 of this Exhibit F (Base Cell Site Unit Prices). Base Cell Site Unit
Prices are inclusive of costs for Site acquisition services; engineering;
construction; subcontractor costs; Consumables, and other direct costs related
to the Work, including office space and equipment, project-related business
travel, builder’s risk and other Contractor insurance; but excludes the cost of
Materials (other than Consumables), Pass-Through Costs, Taxes to the extent
payable by Company pursuant to Section 13 of the Agreement, and other
site-specific additions, deletions and/or modifications as set forth in
Attachment 4 of this Exhibit F.

 

  1.2.2 Services Not Covered by Base Cell Site Unit Prices. Contractor shall
perform services related to RAN Management and Deployment that are not covered
under the Base Cell Site Unit Pricing. Such items generally fall into four
categories: (1) Work for which prices have been agreed to and are set forth in
Attachment 5 to this Exhibit F (such as additional SCIP packages); (2) Fixed fee
services for which a pricing and exact scope will be mutually agreed upon by the
Parties at the time the service is required (e.g., with respect to the optional
items described in Exhibit F, Attachment 4); (3) Work priced at an hourly rate
as set forth in Attachment 3 to this Exhibit F; and (4) as otherwise mutually
agreed between the Parties. In addition, when Services are performed that are
not covered by Base Cell Site Unit Prices, compensation may be earned by
Contractor for Materials purchased and Pass-Through Costs incurred in the
performance of the Work. A three percent mark-up applies to all such Work not
covered by Base Cell Site Unit Prices.

 

  1.2.3 Management Service Fee. In addition to the Base Cell Site Unit Prices
set forth in Attachment 2 of this Exhibit F, Company shall pay Contractor an
additional Management Service Fee (“MSF”) equal to [***] percent ([***]%) of the
Milestone payment as set forth in Attachment 2 of this Exhibit F. This [***]%
MSF also applies to any service described in Section 1.2.2. above. The MSF does
not apply to any other Fees or costs of any kind, including but not limited to
Materials, third party fees, Markups, Pass-Through Costs , Company Taxes, and
PMO Services Personnel Costs .

 

Proprietary & Confidential    3 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Pricing      



--------------------------------------------------------------------------------

Execution Copy

 

  1.2.4 Materials. Company shall reimburse Contractor for the costs of any
Material purchased pursuant to Section 2.6 of this Agreement, and the freight
cost of such. Contractor shall fully document and substantiate the actual cost
of all Materials for each Market and Site, and such documentation shall be
submitted to Company as part of the Invoice detail, together with a copy of all
relevant orders, supplier invoices, and/or receipt(s) evidencing that the
Materials costs were actually incurred. Items listed as “Consumables” in Exhibit
C are included in the Base Cell Site Unit Price

 

  1.2.5 Materials Mark-Up. In addition to reimbursing Contractor for the actual
costs of Materials, Company shall pay Contractor a mark-up equal to [***]
percent ([***]%) of such Materials costs (“Mark-up”). This fee does not apply to
any other fees or costs of any kind.

 

  1.2.6 Pass-Through Costs. Company shall reimburse Contractor for the following
third party costs, if incurred by Contractor, in its performance of the Work:
jurisdictional/zoning fees, application fees, site landlord fees, MLA fees,
permits, outside legal services, special inspection fees, tower and site
management company fees, and similar items as set forth in Attachment 4 of this
Exhibit F (“Pass-Through Costs”). Pass-Through Costs shall be paid by the
Company at Contractor’s actual cost without markup of any kind. All Pass-Through
Costs shall be fully documented and substantiated by Contractor for each Site,
which shall be invoiced per Exhibit D, together with a copy of the relevant
orders invoices and/or receipt(s) evidencing that the Pass-Through Costs were
actually incurred.

 

  1.2.7 Hourly Rates. In the event that a task outside the scope of either the
Base Cell Site Unit Prices or other pre-agreed pricing needs to be performed,
and the Parties cannot agree on a fixed fee in time to prevent a delay in the
work being performed, Company may direct Contractor to perform the work on a
time and materials basis, using the rates set forth in Attachment 3 to this
Exhibit F.

 

  1.2.8 Assumptions. The Base Cell Site Unit Prices shall be applied regardless
of actual volume of Rings awarded or Sites built, actual Site type ratios, or
timing of Ring release, subject to the condition that Company has released for
construction all the Sites set forth in the original target Throughput Model
within twenty-four (24) months from the Effective Date. For Raw Land Sites, Base
Cell Site Unit Prices shall be applied regardless of whether the Site is on a
wooded or non-wooded lot, and regardless of whether the water table is above or
below the foundation.

 

Proprietary & Confidential    4 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Pricing      



--------------------------------------------------------------------------------

Execution Copy

 

  1.2.9 Supplemental Unit Prices. Rates for supplemental units of Work and
additional tasks for selected items (“Supplemental Unit Prices”) are set forth
in Attachment 5 to this Exhibit F.

 

  1.2.10 Consumables. Consumables (as defined in Exhibit C) are included in the
Base Cell Site Unit Prices.

 

1.3 Other Costs and Fees. Except as otherwise set forth in the Agreement,
Contractor shall not be entitled to invoice Company for, or otherwise seek
payment from Company for any charges, costs or expenses that are not provided
for in this Exhibit F. Any fees set forth in any Purchase Orders, Change Orders
or amendments under the Agreement shall at all times comply with the terms of
this Exhibit F.

 

1.4 Taxes. Company shall reimburse Contractor for Company Taxes incurred by
Contractor in the performance of the Work as set forth in Section 13 of the
Agreement. Each such Company Tax must be clearly shown on a separate line item
on the invoice submitted by Contractor, with a reference to the item on which
the tax applies.

 

2. PAYMENT MILESTONES

 

2.1 Payments for Base Cell Site Unit Prices will be made according to the
following schedule. Actual dollar amounts of payments, by Site type and Market,
are included in Attachment 2 to this Exhibit F.

Site Acquisition

 

Milestone

   Percentage of Site Acquisition Base Cell Site Unit Price  

1 - *SCIP Packages Submitted

   [*** ]%*

2 - Primary Candidate Identification

   [*** ]%

3 - Lease Signed

   [*** ]%

4 - Site Acquisition Completed

   [*** ]%

[***]

 

Proprietary & Confidential    5 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Pricing      



--------------------------------------------------------------------------------

Execution Copy

 

[***]

Construction

 

Milestone

   Percentage of Construction Base Cell Site Unit Price  

5 - Construction Start

   [ ***]%

6 - Construction Complete

   [ ***]%

7 - Site Acceptance

   [ ***]%

 

Proprietary & Confidential    6 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Pricing      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 1

PMO RATE CARD

 

Classification of PMO Personnel

   Monthly Rate  

Program Director

   $ [*** ]

Deployment Manager/Deputy PD

   $ [*** ]

Power/Backhaul Coordination Mgr

   $ [*** ]

RAN Deployment Manger

   $ [*** ]

RF and Core Design Mgr

   $ [*** ]

Outside Plant Engineer (OSP)

   $ [*** ]

Inside Plant Engineer (ISP)

   $ [*** ]

Business Manager

   $ [*** ]

Project Controls Manager

   $ [*** ]

-Senior Cost Engineer

   $ [*** ]

-Cost Engineer

   $ [*** ]

-Senior Scheduler

   $ [*** ]

-Scheduler

   $ [*** ]

-Project Controls Report Technician

   $ [*** ]

Accounting Manager

   $ [*** ]

-Biller/Accountant

   $ [*** ]

Records Manager

   $ [*** ]

-Records Technician Administrator

   $ [*** ]

IT Manager

   $ [*** ]

-IT Engineer

   $ [*** ]

Contract Administration Manager

   $ [*** ]

Senior Contract Administrator

   $ [*** ]

Contract Administrator

   $ [*** ]

Procurement & Logistics Manager

   $ [*** ]

Purchaser

   $ [*** ]

Network Site Development, Standards & Quality Manager

   $ [*** ]

Site Development Standards Support

   $ [*** ]

Facilities Standards Support

   $ [*** ]

ES&H Manager

   $ [*** ]

 

Proprietary & Confidential    7 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 1 PMO Rate Card      



--------------------------------------------------------------------------------

Execution Copy

 

The above Rates include, without limitation, the following:

 

  i. Salaries and payroll-related costs such as payroll taxes, social insurance,
allowances for holidays; paid time off and other paid absences; retirement
benefits; premiums for unemployment, worker’s compensation, and employer
liability insurance; and corporate overheads

 

  ii. Living and subsistence allowances for temporarily or permanently relocated
staff, including settling-in, field assignment, and office assignment uplifts;

 

  iii. Facilities costs only for Contractor’s Frederick, Maryland, permanent
office and costs for office materials, postage, equipment and supplies used or
consumed in the performance of the Services;

 

  iv. Costs of project vehicles including attendant costs for the operation,
maintenance and repair of such vehicles;

 

  v. Costs for communication expenses, including telephone and courier services;

 

  vi. Local business fees and licenses required to do business by Contractor;

 

  vii. All overhead of Contractor; and

 

  viii. Automation-related costs.

 

Proprietary & Confidential    8 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 1 PMO Rate Card      



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit F Attachment 2

Note: MSF = Management Service Fee @ [***] of Milestone Payment

I. SITE ACQUISITION

[***] [The table included on this Attachment 2 has been omitted and filed
separately with the Commission.]

 

Proprietary & Confidential    9 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 2 Base Cell Site Unit Prices      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 3

HOURLY RATES

 

SKILL TYPE

   HOURLY RATE  

Field Coordinator

   $ [*** ]

Crew Leader

   $ [*** ]

Tower Climber lead (ANRITSU Certified)

   $ [*** ]

Certified Tower Climber (Non- ANRITSU certified)

   $ [*** ]

Non-skilled laborer

   $ [*** ]

The following items are included in these rates:

 

  1. Base salary and payroll adds, benefits

 

  2. Small tools and consumables

 

  3. Vehicles

 

  4. Small equipment such as hoists, benders, etc.

 

  5. Sweep test equipment or other test equipment

 

  6. Safety equipment, e.g., required climbing gear

Note: The foregoing rates may not necessarily apply with respect to disaster
recovery work, to the extent that the costs above are materially affected by
such event.

 

Proprietary & Confidential    10 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 3 Hourly Rates      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items
(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through
Costs to Company

(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

Project Management         all non-PMO, site selection, acquisition and
development activities and items set forth in the Agreement, including Exhibit C
  X       Site Selection         Site ID - additional SCIP     X    
Supplemental Unit Price in Exhibit F, Attachment 5 Fees and/or Incentives to
obtain Entry & Testing agreement       X   Pass-Through (w/out mark-up) all
non-PMO, site selection, acquisition and development activities and items set
forth in the Agreement, including Exhibit C   X       Site Acquisition        
Pay all application fees, MLA fees, option & binder fees       X   Pass-Through
(w/out mark-up) Purchase Title Insurance       X   Pass-Through (w/out mark-up)
Conduct curative action to clear up any defects on title       X   Pass-Through
(w/out mark-up) Fees associated with Curing Title       X   Pass-Through (w/out
mark-up)

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    11 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items
(excluded from
Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through
Costs to Company

(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

all non-PMO, site selection, acquisition and development activities and items
set forth in the Agreement, including Exhibit C   X       Zoning         Zoning
Application Fees/ Escrow Fees       X   Pass Through without mark up Bonding
Fees       X   Pass Through without mark up Retain outside Legal Services      
X   TerreStar to retain local counsel Retain court reporter as deemed required  
    X   Pass through without mark up Provide expert testimony as required      
X   Pass through without mark up all non-PMO, site selection, acquisition and
development activities and items set forth in the Agreement, including Exhibit C
  X       Environmental Services         Mitigation required for SHPO/THPO
Approval       X   Phase II Environmental Site Assessment     X     On TerreStar
paper Asbestos Testing     X     On TerreStar paper

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    12 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items

(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through

Costs to Company

(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

Lead Based Paints surveys     X     On TerreStar paper Mitigation of
environmental contaminants     X     On TerreStar paper Wetlands Delineation    
X     Extra ordinary testing and/or studies     X     Governmental and/or 3rd
party fees       X   Pass through without mark up all non-PMO, site selection,
acquisition and development activities and items set forth in the Agreement,
including Exhibit C   X       Architectural & Engineering Services         Tower
mapping     X     Rooftop mapping     X     Structural analysis by/from MLA
partners       X   Structural Modification Design     X     Foundation Design  
    X   Purchased with Tower w/out markup

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    13 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items

(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through

Costs to Company
(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

Landscape Architect and Landscaping     X     Internod Studies     X     all
non-PMO, site selection, acquisition and development activities and items set
forth in the Agreement, including Exhibit C   X       Permitting         Permit
and applications fees       X   Pass through without mark up Advisory Board
Drawings and Studies and Submission of same (Part of site acq activities;
Jurisdictional advisory boards may require drawings/ presentation. Advisory
Board decision will be determinative of whether a building permit is issued.)  
    X   Pass through cost, without mark-up all non-PMO, site selection,
acquisition and development activities and items set forth in the Agreement,
including Exhibit C   X       Construction Management        

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    14 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items

(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through

Costs to Company

(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

Utility Co. fees associated with install of power       X   Pass through without
mark up Special inspection fees       X   Pass through without mark up all
non-PMO, site selection, acquisition and development activities and items set
forth in the Agreement, including Exhibit C   X       Construction Services    
    Road, Paved     X     Supplemental Unit Price as per Exhibit F, Attachment 5
Third party access or utility easement fees       X   Pass- Through without
mark-up Access Road, Gravel- per foot cost over 100’ base length     X    
Supplemental Unit Price as per Exhibit F, Attachment 5 Culverts and/or aprons
and retaining walls     X     Power Upgrades Required to site     X    
Temporary power – Metered or tapped       X   Pass through [***]+[***]%
Temporary power – Generator       X   On TerreStar paper

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    15 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items

(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through

Costs to Company

(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

Tower foundation w/rock requiring drilling or blasting     X     For Raw Lands
and Flag Poles Ancillary equipment needed for Power       X  

Pass through

[***]+[***]%

Install any marking or lighting required for visibility     X     TI Room Build
Out / Shelters     X     At TerreStar’s Request Standby Generator and fuel tank
      X   On TerreStar paper Structural Modifications     X     Directional
boring     X     Landscaping     X     all non-PMO, site selection, acquisition
and development activities and items set forth in the Agreement, including
Exhibit C   X       Material         Towers and Monopoles       X  

Pass through

[***]+[***]%

Coax Cable, connectors, hoist grips, ground kits, snap-ins, surge arrestors    
  X  

Pass through

[***]+[***]%

Antennas, mounts and sector frames       X  

Pass through

[***]+[***]%

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    16 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items

(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through

Costs to Company
(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

Tower lighting kits       X   Pass through [***]+[***]% Power panels, generator
receptacles, meter boxes, meter backboard, unistrut supports, and automatic
transfer switch (installed on meter backboard)       X   Pass through [***]+
[***]% Waveguide bridge/Ice Bridge       X   Pass through [***]+[***]% Cable,
Conduit, and Grounding materials       X   Pass through [***]+[***]% Platforms
and structural steel       X   Pass through [***]+[***]% General         Tower
and Site Management Company fees       X   Pass-Through at Cost (without
mark-up) Microwave Backhaul design/installation     X     Backhaul     X    
Tower Modifications & extensions     X     Installations with Subsurface Rock
conditions     X     Extraordinary equipment delivery requirements       X  
Pass through [***]+[***]%

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    17 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 4

PRICING CATEGORIZATION**

 

   

PRICING CATEGORY

Task or Item

 

Covered in Base Cell Site
Unit Price

 

Optional Items

(excluded from

Base Cell Site Unit

Price or as a

Pass-Through Costs)

 

Pass-Through

Costs to Company
(excluded from Base Cell Site
Unit Price and Optional
Items)

 

Comments

De-Tuning       X   Pass through [***]+[***]% Stealthing     X     Self-support
or guyed towers as Rawland Candidates     X     Compound Extensions for Collo’s
    X    

 

** All services not included in the Base Cell Site Unit Prices and which do not
have pre-agreed pricing in this Agreement may be priced in accordance with
Exhibit F, Section 1.2.2. The pricing set forth in this Pricing Categorization
applies to all Site types unless otherwise expressly stated

 

Proprietary & Confidential    18 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 4 Pricing Categorization      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT F

ATTACHMENT 5

SUPPLEMENTAL UNIT PRICES

 

100’ paved access road differential

   $ [*** ]   Lump sum

Access road per foot in excess of 100’ (paved)

   $ [*** ]   Per linear foot

Access road per foot in excess of 100’ (gravel)

   $ [*** ]   Per linear foot

Utility trenching and conduit installation per foot in excess of 300’ (for Raw
Lands and Flag Poles) and in excess of 50’ (for Collocations and Water Towers)

   $ [*** ]   Per linear foot

Power installation per foot in excess of 300’ (for Raw Lands and Flag Poles) and
in excess of 50’ (for Collocations and Water Towers)

   $ [*** ]   Per linear foot

Each Additional SCIP beyond the standard 3 in existing Search Ring

   $ [*** ]   Per SCIP

 

Proprietary & Confidential    19 (19)    Bechtel Communications & TerreStar
Networks Exhibit F Attachment 5 Supplemental Unit Prices      



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT G

INSURANCE

REQUIREMENTS



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT G

INSURANCE REQUIREMENTS

 

A. Without limiting Contractor’s duty to indemnify the Company as set forth in
the Master Agreement, during the Term, Contractor shall maintain, at
Contractor’s sole expense, the following:

 

  (i) Worker’s compensation insurance as prescribed by the Law of the state(s)
in which Work shall be performed;

 

  (ii) Employer’s liability insurance with limits of at least $[***] each
occurrence;

 

  (iii) Commercial general liability insurance (including, but not limited to,
contractual liability insurance) with a general aggregate limit of $[***] and
limits of $[***] on account of any one occurrence; [***];

 

  (iv) Automobile liability insurance (covering all owned, hired, and non-owned
automobiles used in performance of Work) with limits of at least $[***] each
occurrence;

 

  (v) Umbrella insurance policy providing excess coverage in the amount of
$[***] for Employer’s Liability, Commercial General Liability and Auto Liability
insurance above; and

 

  (vi) Such other insurance as Company shall reasonably require from time to
time with premiums therefore as a reimbursable expense and/or which is required
by applicable Law, rule or regulation.

 

  (vii) Until turnover of the work at a Site as set forth in this Agreement,
Contractor shall carry and maintain Builder’s All Risks insurance covering
physical loss or damage to the Work being installed by Contractor or its
Subcontractors. Such coverage shall be on a replacement cost basis and include
coverage for material and labor needed to effect correction of the Work which is
lost or damaged. Also included will be transit and off-site storage. [***]
Dollars ($[***]) per loss. Contractor shall be Named Insured with Subcontractors
and Company as additional named insureds. A waiver of insurer’s rights of
subrogation against all insureds shall be included.

 

B. All such required insurance policies shall be issued by companies licensed or
authorized to transact business in the states where the Work is to be performed
and who hold a current rating of not less than A-VII, according to Best’s Key
Rating Guide, unless this requirement is expressly waived in writing by Company.

 

Proprietary & Confidential    2 (4)    Bechtel Communications & TerreStar
Networks Exhibit G Insurance Requirements      



--------------------------------------------------------------------------------

Execution Copy

 

  C. Company, its directors, officers, partners, affiliates, and employees shall
be named as additional insureds on all policies of insurance under A (iii, iv
and v) purchased by Contractor as their interests lie to the extent of the
indemnification obligations imposed on Contractor hereunder.

 

  D. Contractor shall furnish or cause to be furnished to Company concurrently
with execution hereof certificates of insurance for the policies and coverages
described herein, each completed, and endorsed by duly authorized agents of the
underwriter. Each insurance policy shall state by endorsement that such policy
shall provide for severability of interest or cross liability, provide that such
insurance is non-contributing primary coverage with respect to all insureds, and
contain a waiver of subrogation. Contractor shall also furnish such certificates
within thirty (30) days of renewal or replacement of any policy required by this
Agreement.

 

  E. Contractor shall ensure that relevant insurance coverage for each
Subcontractor of Contractor providing Work hereunder shall be in amounts
sufficient to protect against risks arising out of the Work for which they have
been subcontracted in accordance with Contractors customary practices.

 

  F. Each insurance policy referred to in this Exhibit shall state by
endorsement that such policy shall not be canceled without at least thirty
(30) days prior written notification to Company at the Notice address listed in
the Agreement, and Contractor shall immediately notify Company of any reduction
or possible reduction in the limits of any such policy where such reduction,
when added to any previous reduction, would reduce coverage below the limits
provided herein.

 

  G. If there is an exposure or injury to Contractor’s employees under the U.S.
Longshoremen’s and Harbor Workers’ Compensation Act, the Jones Act or under
Laws, regulations or statutes applicable to maritime employees, equivalent
coverage shall be included for such injuries or claims.

 

  H. If Contractor’s insurance policies are on “claims-made” forms, Contractor
shall maintain such insurance and shall provide to Company evidence thereof for
a minimum period of five (5) years beyond the termination, cancellation, or
expiration of this Master Agreement. Alternatively, Contractor may obtain
insurance policies on a “per occurrence” basis which shall be maintained during
the Term and for a minimum period of one (1) year beyond the termination,
cancellation, or expiration of this Agreement. Contractor shall arrange for its
insurer to submit certificates of insurance reasonably acceptable to Company
evidencing such insurance.

 

  I. Company may take such steps as are necessary to assure Contractor’s
compliance with its insurance obligations under this Agreement. In the event
Contractor fails to maintain any insurance coverage required under this
Agreement, the Company may maintain such coverage and charge the expense to
Contractor.

 

Proprietary & Confidential    3 (4)    Bechtel Communications & TerreStar
Networks Exhibit G Insurance Requirements      



--------------------------------------------------------------------------------

Execution Copy

 

  J. Notwithstanding anything contrary contained in this Agreement, acceptance
of insurance certificates by Company shall in no way waive or limit any
insurance, indemnity, or other obligations of Contractor.

 

  K. Contractor shall be responsible for the welfare and insurance of any
materials and equipment provided by Company and installed by Contractor at a
Site until such time as the Site has been accepted.

 

Proprietary & Confidential    4 (4)    Bechtel Communications & TerreStar
Networks Exhibit G Insurance Requirements      



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT H

RECIPROCAL

NON-DISCLOSURE AGREEMENT



--------------------------------------------------------------------------------

Execution Copy

 

RECIPROCAL NON-DISCLOSURE AGREEMENT

This Reciprocal Non-Disclosure Agreement (“Non-Disclosure Agreement”), dated as
of October 18, 2007 (“Effective Date”), is entered into by and between TerreStar
Networks Inc., a Delaware corporation, having offices at 12010 Sunset Hills
Road, Ninth Floor, Reston, Virginia 20190, and Bechtel Communications Inc., a
Delaware corporation, with offices at 5275 Westview Drive, Fredrick, Maryland,
referred to individually as a “Party” and collectively as “the Parties.”

WHEREAS, in the course of doing business together, whether pursuant to another
written agreement or otherwise, the Parties may from time to time require access
to one another’s Confidential Information (as defined below); and

WHEREAS, the Parties will allow such access only if their Confidential
Information is protected pursuant to the terms of this Non-Disclosure Agreement.

NOW, THEREFORE, in consideration of the mutual promises and conditions contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Parties agree as follows:

1. Definitions:

(a) “Confidential Information” means all non-public or proprietary information,
of any nature and in any form, whether written, oral, or recorded or transmitted
electronically or by tape or other similar manner, regarding the business,
operations, prospects, plans or affairs of the Furnishing Party, as defined in
paragraph (c) of this section 1, or of a third party (including but not limited
to the Furnishing Party’s parent and subsidiaries), which is furnished by the
Furnishing Party to the Receiving Party, as defined in paragraph (d) of this
section 1, or becomes known to the Receiving Party as a consequence of its
relationship or access to the Furnishing Party, which information is designated
by the Furnishing Party as confidential or which should be reasonably understood
to be confidential or proprietary in nature with respect to the Furnishing Party
or a third party.

(b) Confidential Information shall not include information or data which is—

(1) Already known to or otherwise in the possession of the Receiving Party
without any confidentiality obligation at the time of receipt from the
Furnishing Party; or

(2) Publicly available, or otherwise in the public domain, without violation of
any confidentiality obligation, prior to disclosure by the Furnishing Party; or

(3) Rightfully obtained by the Receiving Party from any third party without
restriction and without breach of any confidentiality obligation by either the
Receiving Party or such third party; or

(4) Developed by or for the Receiving Party independent of any disclosure
hereunder, as evidenced by written records.

(c) The “Furnishing Party” means the Party who furnishes Confidential
Information to the other Party.

 

Proprietary & Confidential    2 (5)    Bechtel Communications & TerreStar
Networks Exhibit H Reciprocal Non-Disclosure Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

(d) The “Receiving Party” means the Party who receives Confidential Information
from the Furnishing Party.

2. Confidentiality:

(a) For a period of three (3) years from the date of disclosure (or such longer
period as may be required by applicable law), all Confidential Information shall
be maintained in confidence by the Receiving Party, which shall use the same
degree of care, but no less than a reasonable degree of care, in handling and
safeguarding Confidential Information that it uses in handling and safeguarding
its own confidential information. Except as provided in this Non-Disclosure
Agreement, the Receiving Party shall not use, or disclose in any manner to any
third party, Confidential Information without the prior express written consent
of the Furnishing Party.

(b) Access to and use of Confidential Information shall be restricted to those
employees and persons within the Receiving Party’s organization, including
consultants, advisors and other agents, who (1) have a need to use the
information to fulfill the purpose of this Non-Disclosure Agreement or the
agreement, if any, in connection with which the Parties have entered into this
Non-Disclosure Agreement and (2) are subject to a non-disclosure or
confidentiality agreement no less stringent than this Non-Disclosure Agreement.
The Receiving Party shall inform such persons of the confidential nature of the
Confidential Information and shall provide the Furnishing Party upon request
with copies of the non-disclosure agreements entered into by the Receiving
Party’s employees and/or consultants. The Receiving Party shall be responsible
and liable for any breach of this Agreement by any of its representatives.

(c) If a court or administrative body of competent jurisdiction or a government
agency requires the disclosure of Confidential Information, to the extent
legally permitted to do so, the Receiving Party shall promptly notify the
Furnishing Party prior to disclosing Confidential Information and shall
cooperate with the Furnishing Party if the Furnishing Party elects to legally
contest, request confidential treatment, or otherwise avoid such disclosure.

(d) In the event that the Receiving Party becomes legally compelled (including
disclosures necessary or in good faith determined to be reasonably necessary
under the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended), to disclose Confidential Information of the Furnishing Party,
including the Master Services Agreement between the Parties or other supporting
document(s), the Receiving Party shall, to the extent practicable under the
circumstances, provide the Furnishing Party with written notice thereof so that
the Furnishing Party may seek a protective order or other appropriate remedy, or
to allow the Furnishing Party to request the redaction of such portions of the
Confidential Information as are not required by law to be disclosed. In any such
event, the Receiving Party will disclose only such information as is legally
required, and will cooperate with the Furnishing Party (at the Furnishing
Party’s expense) to obtain proprietary treatment for any Confidential
Information being disclosed.

3. No license: Nothing in this Non-Disclosure Agreement shall be construed as
granting the Receiving Party whether expressly, by implication, estoppel, or
otherwise, any license or any right to use any Confidential Information received
from the Furnishing Party, or use any patent, trademark, copyright, mask work
protection right, or any other intellectual property right, now or hereafter
owned or controlled by the Furnishing Party. None of the Confidential
Information which may be disclosed or exchanged by the Parties shall constitute
any representation, warranty, assurance, guarantee or inducement of any kind by
either party to the other, and, in particular, with respect to the
non-infringement of patents, trademarks, copyrights, mask work protection rights
or any other intellectual property rights, or other rights of third persons or
of either party. Confidential Information is delivered “AS IS,” and all
representations and warranties, express or implied,

 

Proprietary & Confidential    3 (5)    Bechtel Communications & TerreStar
Networks Exhibit H Reciprocal Non-Disclosure Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

including fitness for a particular purpose, merchantability, and
noninfringement, are hereby disclaimed. Confidential Information may be modified
by the Furnishing Party at any time without notice to the Receiving Party.

4. No further obligation: Nothing in this Non-Disclosure Agreement shall
obligate either Party to enter into any further agreement or negotiation with
the other, or to refrain from entering into any further agreement or negotiation
with any third party, provided that such further agreement or negotiation does
not result in a violation of the provisions of this Non-disclosure Agreement.

5. Return of Confidential Information: All Confidential Information disclosed
pursuant to this Non-Disclosure Agreement, including any copies thereof, shall
remain the property of the Furnishing Party and is loaned to the Receiving Party
for use solely in connection with this Non-Disclosure Agreement or other
arrangement in connection with which this Non-Disclosure Agreement has been
entered into by the Parties. Within fifteen (15) days of written request by the
Furnishing Party, the Receiving Party shall, at the Furnishing Party’s sole
discretion, either return to the Furnishing Party or destroy the Furnishing
Party’s Confidential Information. Notwithstanding the foregoing, after receiving
the Furnishing Party’s request for destruction of its Confidential
Information, the Receiving Party is not obligated within the 15 day timeframe to
destroy Confidential Information that is stored on system-wide backup data
storage devices until all of the data on those storage devices is destroyed or
deleted in the normal course of business, provided however, that the Receiving
Party may not use the Furnishing Party’s Confidential Information for any
purpose after receiving such notice. In the event of such requested destruction,
the Receiving Party shall provide to the Furnishing Party written certification
of compliance therewith within 15 days of such written request.

6. Inconsistent Legends: The provisions of this Non-Disclosure Agreement shall
apply to Confidential Information disclosed or received hereunder
notwithstanding any proprietary or restrictive legend or statements inconsistent
with or less stringent than this Non-Disclosure Agreement which may be printed
on or associated with any Confidential Information disclosed pursuant to this
Non-Disclosure Agreement.

7. Governing Law: This Non-Disclosure Agreement shall be subject to, and
construed in accordance with, the laws of Virginia, without giving effect to the
principles of conflict of laws thereof.

8. Breach: The Parties understand and agree that Confidential Information will
be disclosed in reliance upon the agreements made herein. Any breach of any
provision hereof by a Party may cause irreparable harm and damage to the
non-breaching Party. The Parties hereby expressly agree that the non-breaching
Party shall be entitled to seek the remedies of injunction, specific
performance, and other equitable relief to prevent a breach of any provision of
this Non-Disclosure Agreement. The provisions of this section 8 shall not be
construed, however, as a waiver of any other rights that a Party may have for
damages or other relief as set forth in the Master Services Agreement dated of
even date herewith (the “Master Services Agreement”) which in all respects
governs the Parties rights and obligations hereunder.

9. Termination: This Non-Disclosure Agreement will terminate effective upon the
expiration or earlier termination of the Master Services Agreement. Upon
termination of this Non-Disclosure Agreement, the provisions of this
Non-Disclosure Agreement shall remain in effect with respect to all Confidential
Information disclosed or received prior to such effective date.

10. Assignment: This Non-Disclosure Agreement may not be assigned by either
Party without the advance written consent of the other, provided however, that
either Party may assign this Non-Disclosure Agreement, without consent, to an
entity that acquires all or substantially all of the assets or capital stock of
the assigning Party, whether by way of merger, consolidation, or otherwise. This
Non-Disclosure Agreement shall be binding upon the Parties and upon their
respective legal representatives, successors and permitted assigns.

 

Proprietary & Confidential    4 (5)    Bechtel Communications & TerreStar
Networks Exhibit H Reciprocal Non-Disclosure Agreement      



--------------------------------------------------------------------------------

Execution Copy

 

11. Compliance with U.S. Export Law: The Parties acknowledge that the export of
products, software, and technical information (including, but not limited to,
services and training) under this Non-Disclosure Agreement may be subject to
U.S. export laws and may require U.S. government authorization prior to export.
Each Party agrees that it will not use, distribute, transfer, or transmit such
products, software, or technical information (even if incorporated into other
products) except in compliance with U.S. export regulations. If requested by a
Party, each Party also agrees to sign written assurances and other
export-related documents as may be required for the other Party to comply with
U.S. export regulations.

12. Transmission Outside of U.S: Neither Party shall, without prior written
consent of the other, transmit, directly or indirectly, the Confidential
Information received from the other hereunder or any portion thereof to any
country outside of the United States.

13. Entire Agreement: This Non-Disclosure Agreement (a) contains the entire
understanding between the Parties with respect to Confidential Information,
(b) supersedes all prior communications and understandings with respect thereto,
whether written or oral, (c) shall inure to the benefit of and be binding upon
all parent, subsidiary, affiliated, and successor organizations of the Parties;
and (d) may not be modified in any manner, except by written amendment duly
executed by the authorized representatives of each of the Parties hereto.

14. Counterparts; Facsimile Execution: This Agreement may be executed (i) in
several counterparts, each of which shall be deemed an original, but together
they shall constitute one and the same instrument, and (ii) by facsimile or
electronic transmission of signature pages executed by each party, which shall
be evidence of such party’s intention to be bound hereby, with duly signed
originals to be exchanged by the parties in due course.

IN WITNESS WHEREOF THE PARTIES HAVE ENTERED INTO THIS NON-DISCLOSURE AGREEMENT
EFFECTIVE AS OF THE DATE FIRST SET FORTH ABOVE.

 

TERRESTAR NETWORKS INC.

     BECHTEL COMMUNICATIONS INC.

 

    

 

Signature      Signature

 

    

 

Title      Title

 

    

 

Name      Name

 

    

 

Date      Date

 

Proprietary & Confidential    5 (5)    Bechtel Communications & TerreStar
Networks Exhibit H Reciprocal Non-Disclosure Agreement      



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT I

NETWORK

VENDOR CHARGES



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT I

NETWORK VENDOR CHARGES

 

1. Introduction

Contractor acknowledges that Company may incur certain charges from Network
Vendors in the event that certain Contractor obligations related to the timely
completion of Site development tasks are not met (Network Vendor Charges). Where
such charges are incurred due to fault of Contractor, as described herein,
Contractor shall pay Company the Network Vendor Charges actually incurred
subject to the limitations in this Exhibit I.

Relationship to Service Level Agreements in Exhibit E:

The Service Level Agreements (SLAs) in Exhibit E define the conditions for
Release from Exclusivity and Termination for Good Cause, and set liquidated
damages to cover costs for Contractor’s failure to complete Work in accordance
with the schedule set forth in this Agreement, but do not cover costs that
Company incurs from Network Vendors. The liquidated damages payable under
Exhibit E do not cover and are separate and in addition to and Network Vendor
Charges to be paid pursuant to this Exhibit I.

 

2. Limitations

During the Term, Network Vendor Charges may not exceed $[***] per Site and
$[***] in the aggregate. It is understood that Company may not have entered into
all its Network Vendor contracts at the time of entering into this Agreement and
the Parties agree that any additional Network Vendor Charges included in the
below stated categories, if any, shall likewise be subject the aggregate limits
set forth herein.

 

3. Network Vendor Charges

 

  3.1 Network Vendor Charges include the following: Failed Site Visit Charge

A Network Vendor Charge for a Failed Site Visit shall be payable by Contractor
if:

(i)

 

  (a) The Network Vendor visits a RAN Site for the purpose of installing
equipment, specifically a Base Transceiver Station (BTS), a Battery Backup Unit
(BBU), and/or Backhaul equipment;

 

  (b) The installation visit was scheduled using a properly completed Ready to
Set form;

 

  (c) The installation is unable to be performed either because the Site is not
ready for installation, or because access to the Site is unavailable; and

 

  (d) A Network Vendor charges Company for the Failed Site Visit,

or:

 

Proprietary & Confidential    2 (3)    Bechtel Communications & TerreStar
Networks Exhibit I Network Vendor Charges      



--------------------------------------------------------------------------------

Execution Copy

 

  (ii) A scheduled visit is cancelled or postponed by Contractor less than 72
hours before the scheduled visit and the Network Vendor charges Company for the
Failed Site Visit. The Failed Site Visit Charge is subject to the $[***] per
Site cap.

3.2 RF Design Standby Charge

This charge (the “RF Design Standby Fee”) is as follows. If the actual number of
SCIP Submittal Milestones in any given month is less than [***]% of target, as
set forth in the Throughput Model, a Network Vendor Charge not to exceed $[***]
per Site reflecting an RF Design Standby Charge will be charged; provided that
the Network Vendor charges Company. This charge will be calculated by
subtracting the actual number of SCIP Submittal Milestones reached during the
month from the target number of SCIP Submittal Milestones and multiplying by
$[***]. If the actual number of SCIP Submittal Milestones is less than [***]% of
target, then the dollar amount per missed Site shall not exceed $[***]
reflecting an RF Design Standby Charge; provided that the Network Vendor charges
Company. If the actual number of SCIP Submittal Milestones is below [***]%, then
the dollar amount per missed Site shall not exceed $[***] reflecting an RF
Design Standby Charge; provided that the Network Vendor charges Company. As an
example, if the actual number of SCIP Submittal Milestones for the applicable
month is [***]% and that equates to [***] ([***]) Sites below the [***]%
threshold, Contractor would pay Company an amount not to exceed $[***].

Measurement of the RF Design Standby Charge will take place on a monthly basis.

All Network Vendor Charges will be set off against amounts owed to Contractor on
a quarterly basis.

For purposes of calculating total Network Vendor Charges per Site so that the
$[***] is not exceeded, each RF Design Standby Fee (e.g., $[***], $[***], or
$[***]) will be assigned to a unique Ring/Site Identification Number, using the
Company Site and Ring ID numbering convention.

 

Proprietary & Confidential    3 (3)    Bechtel Communications & TerreStar
Networks Exhibit I Network Vendor Charges      



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT J

PROJECT

QUALITY PLAN



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT J

PROJECT QUALITY PLAN

PROJECT QUALITY PLAN

TerreStar Project

[***]

 

Proprietary & Confidential    ii (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT J

PROJECT QUALITY PLAN

 

Section

  

Title

  

Page

   Table of Contents    iii

1

   General    1    1.1    Introduction       1.2    Purpose       1.3    Scope
      1.4    Source Documents       1.5    Definitions of Terms and References
      1.6    Quality Policy       1.7    Quality Objectives   

2

   Quality Management System    4    2.1    Quality Management System
Documentation       2.2    Bechtel Quality Management System Description      
2.3    Project Quality Management System Description       2.4    Project
Quality Management System Activities       2.5    Process Controls   

3

   Project Organization and Responsibilities    8    3.1    Organization      
3.2    Responsibilities for Quality       Attachments       A   
Procedures/Instructions       B    Organization Chart       C    Project Quality
Responsibilities   

 

Proprietary & Confidential    iii (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 1, General

 

 

1.1 INTRODUCTION

The Project Quality Plan (PQP) is the principal quality document for Bechtel’s
activities on the TerreStar Project. This PQP complies with the requirements of
ISO 9001: 2000.

 

1.2 PURPOSE

The purpose of the PQP is to define the Project Quality Management System (QMS)
to ensure that the services provided under the control of Bechtel conform to the
requirements specified in the Contract and Bechtel Quality Manual.

 

1.3 SCOPE

The scope of the PQP includes Bechtel’s scope of services for the TerreStar
Project from contract award through completion of all tasks and turnover of
contractually required documentation to the customer. The Bechtel QMS does not
cover activities or services performed by others outside of Bechtel’s
responsibility and control.

The PQP applies to Bechtel personnel assigned to or supporting the project and
to the associated resources and facilities. Bechtel's suppliers and
subcontractors shall be required to comply with QMS requirements consistent with
their scope of work.

The project scope includes the following activities:

 

  •  

Overall program management

 

  •  

Site engineering design

 

  •  

Planning, scheduling, cost control, and estimating

 

  •  

Site acquisition

 

  •  

Procurement of third-party materials

 

  •  

Construction services for cell sites

 

  •  

Environmental, Health & Safety services

 

  •  

Contract formation and administration

 

  •  

Management of subcontractors

 

  •  

Coordination of transport systems for the base station subsystem

 

  •  

Coordination of delivery and installation of network equipment suppliers
selected by TerreStar

 

1.4 SOURCE DOCUMENTS AND DOCUMENT PRECEDENCE

The following are the source documents for the PQP:

 

  •  

Contract Documents (Master Services Agreement, Scope of Work, and Exhibits), and

 

Proprietary & Confidential    1 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 1, General

 

 

  •  

Bechtel Corporation, Power GBU and Telecoms GBU Quality Manual (hereinafter
“Quality Manual”), Corporate and/or Office Procedures, and
Management/Departmental Instructions.

Other QMS standards, if offered by suppliers, will be considered as alternatives
to ISO 9001: 2000 on a case-by-case basis and accepted if the project determines
that they adequately meet Bechtel requirements.

 

1.5 DEFINITIONS OF TERMS AND REFERENCES

The definitions included in the Contract shall apply.

Unless specified to the contrary, all QMS related terms in this PQP shall have
the meanings defined in ISO 9000: 2000, “Quality Management Systems –
Fundamentals and Vocabulary”. Additional, common Bechtel-related and other terms
include:

TerreStar Project – The scopes of work assigned to Bechtel by TerreStar as
defined in the contract documents including the Master Services Agreement (MSA),
Scope of Work (SOW), and all attachments, addenda, and exhibits thereto.

Bechtel – Bechtel Communications, Inc.

GBU – Global Business Unit.

Purchaser/Owner – TerreStar Network Services

 

1.6 QUALITY POLICY

Project Management will adopt the following quality policy, as stated in the
Quality Manual:

 

  a) Our products and services will comply with statutory, regulatory, and
customer requirements and represent sustained delivered value to our customers,

 

  b) Our employees will implement and continually improve the effectiveness of
the quality management system,

 

  c) We will establish quality objectives, review them periodically for
relevance, and provide adequate resources to achieve them,

 

  d) We will communicate this quality policy to our employees and ensure that it
is understood and followed, and

 

  e) We will periodically review the quality policy and quality objectives for
their continuing suitability and ensure that they are consistent with the
purpose of our organization.

 

Proprietary & Confidential    2 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 1, General

 

 

1.7 QUALITY OBJECTIVES

Project Management will adopt the following quality objectives, as stated in the
Quality Manual.:

 

  •  

Meet statutory and regulatory requirements

 

  •  

Enhance customer and employee satisfaction

 

  •  

Achieve zero accidents safety goal

 

  •  

Continually improve the work processes.

 

Proprietary & Confidential    3 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 2, Quality Management System

 

 

2.1 QUALITY MANAGEMENT SYSTEM DOCUMENTATION

The Bechtel and Project Quality Management System documentation is structured in
a hierarchical relationship as shown in Figure 2.1 and as described in detail in
Sections 2.2 and 2.3 of this PQP.

LOGO [g41510chart_p278.jpg]

 

Proprietary & Confidential    4 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 2, Quality Management System

 

 

2.2 BECHTEL QUALITY MANAGEMENT SYSTEM DESCRIPTION

The Bechtel Quality Management System is implemented through three levels of
documentation described below:

 

Level I

   Quality Manual – Defines the Bechtel Quality Management System and describes
how it is implemented to meet ISO 9001: 2000.

Level II

   Quality Management System Procedures – Specify the Bechtel Quality Management
System activities and responsibilities, and provide guidance for meeting the ISO
9001 requirements.

Level II

   Operating Procedures – Represent the common work processes for Telecoms GBU
wireless projects in the form of flow charts, which show interaction among
interfacing functions.

Level III

   Department, Project, and Management Procedures and Instructions – Provide
specific guidance and/or instructions for performing work.

 

2.3 PROJECT QUALITY MANAGEMENT SYSTEM DESCRIPTION

The Bechtel Quality Management System, as amended and/or supplemented herein,
will constitute the Project Quality Management System.

The PQP, associated procedures and instructions, and project records comprise
the Project QMS documentation. The PQP identifies the procedures and
instructions used in performing project work (see Attachment A).

The responsibilities and authorities of designated positions for implementing
the Project QMS are included in Section 3.0.

 

2.4 PROJECT QUALITY MANAGEMENT SYSTEM ACTIVITIES

The Project QMS will be applied to project activities associated with the
project scope identified in Section 1.3.

The procedures governing work processes for these activities are identified
and/or referenced in Attachment A.

 

2.5 PROCESS CONTROL

Processes and product will be monitored, measured, and analyzed to verify that
customer, regulatory, and statutory requirements are met. The objective will be
to improve the work processes continually to enhance the effectiveness and
efficiency of project operations. Specifically, measures taken will include but
not be limited to those described below.

 

Proprietary & Confidential    5 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 2, Quality Management System

 

 

Quality Surveillance

The quality of specific work processes and/or products will be monitored via
periodic quality surveillance, conducted in accordance with the applicable
Quality Services Department procedure.

Quality Audits

Internal quality audits will be conducted at planned intervals to determine if
the Project QMS, as implemented, conforms to the planned arrangements, ISO 9001
requirements, and Quality Manual and if it is effectively implemented and
maintained.

External quality audits, as part of supplier control, will be scheduled and
conducted, as necessary, to support the Project QMS.

Functional Oversight

Functional oversight will be performed by both on project and off-project
personnel. Oversight shall be in the form of monitoring, review, and assessments
of critical or significant functional activities, client interface issues,
application of procedures, training, and staffing.

Monitoring and Measurement

In addition to conducting internal quality audits, quality surveillances, and
functional department assessments, internal work processes and products will be
routinely measured. Supplier work processes and products will be monitored at
suppliers’ facilities to verify that process and product requirements have been
met. The extent of monitoring will be commensurate with the importance of the
product or service being procured.

Nonconformities

If a nonconforming product is identified, it will be controlled to prevent its
unintended use in one of the following ways: by eliminating the detected
nonconformity, by authorizing its use under concession, or by taking action to
preclude its original intended use or application.

Corrective Action and Preventive Action

Corrective action taken will be appropriate to the effects of the nonconformity
encountered. The causes of nonconformities will be determined and appropriate
action taken to correct the conditions and prevent their recurrence.

Potential nonconformities and their causes will be determined. Appropriate
action will be taken, if determined to be required, to prevent their occurrence.

 

Proprietary & Confidential    6 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 2, Quality Management System

 

 

Customer Satisfaction

Information relating to customer satisfaction (including customer complaints)
will be monitored to gauge whether customer requirements have been met.
Appropriate action will be taken to enhance customer satisfaction.

Analysis of Data

Data from reviews of Nonconformity Reports, Corrective Action Reports,
Management Review Output, internal and external audit findings, and supplier
performance evaluations will be analyzed for trends or identifying improvement
opportunities. Corrective and/or preventive actions taken based on analysis
results will be commensurate with the magnitude of the problem and the risks
encountered.

Continual Improvement

Corrective and preventive action processes will be used where planned results
are not achieved. Statistical analysis techniques will be used as appropriate to
continually improve work processes.

Qualification of Suppliers and (Sub)Contractors

Suppliers and (Sub)Contractors who provide major components and services for the
project will be evaluated and qualified by the appropriate functional groups.
The evaluations shall include but not be limited to the following: technical
data, experience, safety, organization, personnel, and Supplier/Subcontractor
Quality Management System.

 

Proprietary & Confidential    7 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 3, Authorities and Responsibilities

 

 

3.1 ORGANIZATION

The project organization chart for quality functions, Attachment B, shows
reporting relationships for quality matters. The organization charts issued by
the project functional managers for the execution of the project may differ from
Attachment B, but shall not change the reporting relationships for quality
matters shown therein.

 

3.2 AUTHORITIES AND RESPONSIBILITIES

Program Director

The Program Director has the ultimate authority and responsibility to implement
the Project QMS via this PQP. In practice, the Program Director will retain the
responsibility for customer satisfaction, but will delegate the necessary
authorities and responsibilities to the project functional department managers
for quality related activities in their areas, as described below.

The specific quality responsibilities of each project functional group are
identified in the applicable project procedure(s). A general summary of the
project quality responsibilities, in relation to the requirements of ISO 9001 is
shown in Attachment C.

Program Functional Department Managers

The Project Functional Managers will be responsible for implementing the PQP
within their scope of work, including interface and coordination with other
functions. Their responsibilities for quality related activities within their
areas of responsibility include but are not limited to the following:

 

  •  

Communicate the importance of meeting customer as well as regulatory and
statutory requirements and ensure they are reflected in purchase orders and
subcontracts.

 

  •  

Ensure that the quality policy (Reference Section 1.6) and quality objectives
(Reference Section 1.7) are communicated to and understood by the project
functional department personnel.

 

  •  

Ensure that communication processes are established and that communication takes
place regarding the effectiveness of the QMS (e.g., via dissemination of the
results of internal quality audits, functional department assessments, project
reviews, employee surveys).

 

  •  

Ensure that processes and products are monitored and measured to verify
conformity with the requirements and appropriate and timely corrective action is
taken when nonconformities are identified.

 

  •  

Analyze process, product, and customer satisfaction data collected to determine
suitability and effectiveness of the QMS. Implement appropriate continual
improvement measures to enhance the QMS.

 

Proprietary & Confidential    8 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 3, Authorities and Responsibilities

 

 

  •  

Determine project specific training needs and provide training as required.

 

  •  

Plan, control, and execute design, construction, purchasing, and service
provision functions per customer, regulatory, statutory, and corporate
requirements.

 

  •  

Ensure that monitoring and measuring devices are acquired, used, and controlled
appropriately.

 

  •  

Ensure that required project procedures are prepared and implemented.

Regional Managers / Market Managers / Functional Leads

(collectively referred to as Leads)

The Leads shall be responsible for ensuring that working level personnel comply
with the requirements of the Project Quality Management System. As applicable,
these responsibilities include:

 

  •  

Perform work activities to the applicable work procedures referenced in the PQP.
Perform required coordination with interfacing groups, departments, and entities
as appropriate.

 

  •  

Specify Quality Management System requirements for suppliers and subcontractors
in the project specifications, material requisitions, and subcontracts.

 

  •  

Ensure that suppliers’ quality management system documentation is submitted when
required and that it is reviewed to verify compliance with the requirements.

 

  •  

Collect and analyze process measurement data to determine if planned results
have been achieved. If planned results are not achieved, take corrective action
as appropriate.

 

  •  

Review supplier documents, quality surveillance reports, and/or other pertinent
information to verify that requirements have been met. If process or product
nonconformities are identified, take appropriate action to determine and
eliminate causes of nonconformities.

 

  •  

Analyze significant or recurring process or product nonconformities to determine
causes and take corrective and preventive actions as appropriate.

 

  •  

Consult and coordinate the results of problem analysis activities and/or work
process improvement changes with the respective functional department managers
and/or GBU resources, as appropriate.

 

  •  

Take appropriate continual improvement measures to enhance the effectiveness of
the Project QMS.

Network Site Development, Standards, & Quality Manager

The activities performed by the Project Quality Manager include the following:

 

  •  

Prepare and maintain the PQP in accordance with requirements of the Contract and
Bechtel Communications GBU Quality Manual & applicable QMS procedures.

 

Proprietary & Confidential    9 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Section 3, Authorities and Responsibilities

 

 

  •  

Perform internal quality audits as requested by project management and prepare
and issue audit reports.

 

  •  

Perform quality surveillance of selected project activities and issue quality
surveillance reports.

 

  •  

Perform audits of bidders’ and suppliers’ quality management systems, as
requested by project.

 

  •  

Monitor project performance via review of quality related reports, such as
supplier surveillance reports, project nonconformity reports, site audit
reports, etc.

 

  •  

Keep the Program Director and GBU Manager of Quality Services apprised of all
pertinent project quality trends and issues.

 

Proprietary & Confidential    10 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Project Quality Plan      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Attachment A, Procedures/Instructions

 

 

PROCEDURES / INSTRUCTIONS:

See TerreStar Project Procedures Manual Master Index, [***]

NOTE: The above index is controlled independently, not as part of this PQP

 

Proprietary & Confidential    11 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Attachment A Procedures/Instructions      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Attachment B, Organizational Chart

 

 

LOGO [g41510achart_p286.jpg]

 

Proprietary & Confidential    12 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Attachment B Organizational Chart      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Attachment C, Project Quality Responsibilities

 

 

ISO 9001 REFERENCE

   ADMIN & RM    BM &PC    CONS    ES&H    CONT    ENG    IS&T    PROC    PM  
QS    SA

4.1 QMS REQUIREMENTS]

   X    X    X    X    X    X    X    X    X   X    X

4.2 DOCUMENTATION REQUIREMENTS

   X    X    X    X    X    X    X    X    X   X    X

5.1 MANAGEMENT COMMITMENT

                           X     

5.2 CUSTOMER FOCUS

                           X     

5.3 QUALITY POLICY

                           X     

5.4 QUALITY PLANNING

                           X   X   

5.5 RESP., AUTH., & COMMUNICATION

                           X     

5.6 MANAGEMENT REVIEW

                           X (1)     

6.1 PROVISION OF RESOURCES

   X    X    X    X    X    X    X    X    X   X    X

6.2 HUMAN RESOURCES

   X    X    X    X    X    X    X    X    X   X    X

6.3 INFRASTRUCTURE

                           X     

6.4 WORK ENVIRONMENT

            X                X     

7.1 PRODUCT REALIZATION PLANNING

                           X   X   

7.2 CUSTOMER RELATED PROCESSES

                           X     

7.3 DESIGN & DEVELOPMENT

                  X              

7.4 PURCHASING

         X       X    X    X    X         X

7.5 PRODUCT & SERVICE PROVISION

         X       X    X       X        

 

Proprietary & Confidential    13 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Attachment C Project Quality Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

TerreStar Project

PROJECT QUALITY PLAN – Attachment C, Project Quality Responsibilities

 

 

ISO 9001 REFERENCE

   ADMIN & RM    BM &PC    CONS    ES&H    CONT    ENG    IS&T    PROC    PM   
QS    SA

7.6 CONTROL OF M& M DEVICES

         X       X    X       X         

8.1 MEAS., ANAL. & IMPROV. - GENERAL

   X    X    X    X    X    X    X    X    X    X    X

8.2 MONITORING & MEASUREMENT

   X    X    X    X    X    X    X    X    X    X    X

8.3 CONTROL OF NONCONF. PRODUCT

   X    X    X    X    X    X    X    X    X       X

8.4 ANALYSIS OF DATA

   X    X    X    X    X    X    X    X    X    X    X

8.5 IMPROVEMENT

   X    X    X    X    X    X    X    X    X    X    X

 

Proprietary & Confidential    14 (17)    Bechtel Communications & TerreStar
Networks Exhibit J Attachment C Project Quality Responsibilities      



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT K

CHANGE

REQUEST FORM



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit K

Form of Change Request

LOGO [g41510atable_p290.jpg]

 

Proprietary & Confidential       Bechtel Communications & TerreStar Networks
Exhibit K Change Request Form      